Exhibit 10.3

EXECUTION COPY

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

April 10, 2007

among

DOMUS INTERMEDIATE HOLDINGS CORP.,

as Guarantor

REALOGY CORPORATION,

as Borrower

each Grantor

party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

    Table of Contents             Page  

ARTICLE I

Definitions

 

  SECTION 1.01.   Credit Agreement   1 SECTION 1.02.   Other Defined Terms   1  

ARTICLE II

Guarantee

 

  SECTION 2.01.   Guarantee   8 SECTION 2.02.   Guarantee of Payment   8 SECTION
2.03.   Reinstatement   9 SECTION 2.04.   Agreement To Pay; Contribution;
Subrogation   9 SECTION 2.05.   Information   9 SECTION 2.06.   Maximum
Liability   9 SECTION 2.07.   Payment Free and Clear of Taxes   10 SECTION 2.08.
  Additional Borrowers or Subsidiary Parties   10  

ARTICLE III

Pledge of Securities

 

  SECTION 3.01.   Pledge   10 SECTION 3.02.   Delivery of the Pledged Collateral
  12 SECTION 3.03.   Representations, Warranties and Covenants   13 SECTION
3.04.   Registration in Nominee Name; Denominations   14 SECTION 3.05.   Voting
Rights; Dividends and Interest, Etc   14  

ARTICLE IV

Security Interests in Other Personal Property

 

  SECTION 4.01.   Security Interest   17 SECTION 4.02.   Representations and
Warranties   20 SECTION 4.03.   Covenants   23 SECTION 4.04.   Other Actions  
26 SECTION 4.05.   Covenants Regarding Patent, Trademark and Copyright
Collateral   26  

ARTICLE V

Remedies

 

  SECTION 5.01.   Remedies Upon Default   28

 

i



--------------------------------------------------------------------------------

SECTION 5.02.   Application of Proceeds   30 SECTION 5.03.   Securities Act, Etc
  32  

ARTICLE VI

Indemnity, Subrogation and Subordination

  SECTION 6.01.   Indemnity   33 SECTION 6.02.   Contribution and Subrogation  
33 SECTION 6.03.   Subordination; Subrogation   33  

ARTICLE VII

Miscellaneous

  SECTION 7.01.   Notices   35 SECTION 7.02.   [RESERVED]   35 SECTION 7.03.  
Limitation By Law   35 SECTION 7.04.   Binding Effect; Several Agreement   36
SECTION 7.05.   Successors and Assigns   36 SECTION 7.06.   Administrative
Agent’s Fees and Expenses; Indemnification   36 SECTION 7.07.   Administrative
Agent Appointed Attorney-in-Fact   37 SECTION 7.08.   Governing Law   37 SECTION
7.09.   Waivers; Amendment   38 SECTION 7.10.   WAIVER OF JURY TRIAL   38
SECTION 7.11.   Severability   38 SECTION 7.12.   Counterparts   39 SECTION
7.13.   Headings   39 SECTION 7.14.   Jurisdiction; Consent to Service of
Process   39 SECTION 7.15.   Termination or Release   39 SECTION 7.16.  
Additional Subsidiaries   40 SECTION 7.17.   No Limitations, Etc.   40 SECTION
7.18.   Secured Party Authorizations and Indemnifications   42 SECTION 7.19.  
Limitation on Administrative Agent’s Responsibilities with Respect to Existing
Notes Holders   43 SECTION 7.20.   Securitization Acknowledgements   44 SECTION
7.21.   Relative Rights   48 SECTION 7.22.   Successor Collateral Agent   49

 

ii



--------------------------------------------------------------------------------

Schedules

 

  Schedule I   Pledged Stock; Debt Securities Schedule II   Intellectual
Property Schedule III   Commercial Tort Claims Schedule IV   Filing Offices
Schedule V   Excluded Pledges Schedule VI   Significant Subsidiaries

Exhibits

 

  Exhibit I   Form of Supplement to the Guarantee and Collateral Agreement
Exhibit II   Apple Ridge Securitization Documents Exhibit III   Kenosia
Securitization Documents

 

i



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of April 10, 2007
(this “Agreement”), among DOMUS INTERMEDIATE HOLDINGS CORP. (“Holdings”),
REALOGY CORPORATION, (the “Borrower”), each Subsidiary Loan Party identified
herein and party hereto (together with Holdings, the Borrower and any other
entity that may become a party hereto as provided herein, the “Grantors”) and
JPMORGAN CHASE BANK, N.A., as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”) for the Secured Parties (as defined
below).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of April 10, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Borrower, the Lenders party thereto
from time to time, the Administrative Agent, and the other parties thereto.

The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the other Guarantors are affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit. In connection with the granting of a security interest in the Shared
Collateral to secure the Loan Obligations, the Note Grantors are required by
Section 4.07 of the Existing Senior Notes Indenture to grant an equal and
ratable security interest in the Shared Collateral to secure the Note
Obligations.

Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.0 1. Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. All terms defined in the New York UCC (as defined
herein) and not defined in this Agreement have the meanings specified therein.
The term “instrument” shall have the meaning specified in Article 9 of the New
York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Acceleration Event” means after, or concurrently with, the occurrence of an
Event of Default, the maturity of any of the Loan Obligations shall have been
accelerated.



--------------------------------------------------------------------------------

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Additional Secured Loan Party” means (a) with respect to any obligation
referred to in clause (c) of the definition of the term “Borrower Obligations”,
any Affiliate of a Lender or any Affiliate of the Administrative Agent, in each
case that is a party to a Swap Agreement with a Loan Party or a Subsidiary and
to which any such obligation is owed, (b) with respect to any obligation
referred to in clause (d) of the definition of the term “Borrower Obligations”,
any person to which any such obligation (to the extent that such obligation may
be guaranteed and/or secured hereunder) is owed, or (c) with respect to any
obligation referred to in clause (e) of the definition of the term “Borrower
Obligations”, any person to which such obligation (to the extent such obligation
may be guaranteed and/or secured hereunder) is owed.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Article 9 Collateral” means the Loan Party Article 9 Collateral and the Shared
Article 9 Collateral.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Borrower Obligations” means (a) the due and punctual payment by the Borrower of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrower under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral and (iii) all other monetary obligations
of the Borrower to any of the Secured Parties under the Credit Agreement and
each of the other Loan Documents, including obligations to pay fees, expenses
and reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents, (c) the due and punctual payment of all
obligations of each Loan Party and each other Subsidiary under each Swap
Agreement owed to a person that is an Agent, a Lender, an Affiliate of the
Administrative Agent or an Affiliate of a Lender on the Closing Date (for Swap
Agreements in existence on the Closing Date) or at the time of entry into such
Swap Agreement, (d) the due and punctual

 

2



--------------------------------------------------------------------------------

payment of all obligations of each Loan Party and each other Subsidiary under
the Cash Management Line (provided that in no event shall the holders of any
obligations under the Cash Management Line in the aggregate (other than any
Agent, Lender, an Affiliate of the Administrative Agent or an Affiliate of a
Lender) have the right to receive proceeds from any realization upon the
Collateral or payments from the Guarantors in respect of claims in excess of
$25.0 million in the aggregate (plus (A) any accrued and unpaid interest in
respect of Indebtedness incurred by the Borrower or any Subsidiary under the
Cash Management Line and (B) any accrued and unpaid fees and expenses owing by
the Borrower or any Subsidiary under the Cash Management Line) from the
enforcement of any remedies available to the Secured Parties under all of the
Loan Documents), and (e) the due and punctual payment of all obligations of each
Loan Party and each other Subsidiary under other Indebtedness incurred in the
ordinary course of business of the Borrower or any Subsidiary and permitted
under Section 6.01 of the Credit Agreement (provided that in no event shall the
holders of such other Indebtedness in the aggregate have the right to receive
proceeds from any realization upon the Collateral or payments from the
Guarantors in respect of claims in excess of $25.0 million in the aggregate from
the enforcement of any remedies available to the Secured Parties under all of
the Loan Documents except with respect to any such holder that has executed an
intercreditor agreement with the Administrative Agent in form and substance
satisfactory to the Administrative Agent).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II; (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Existing Notes Holder” means each “Holder” (as defined in the Existing Senior
Notes Indenture).

 

3



--------------------------------------------------------------------------------

“Existing Notes Trustee” means Wells Fargo Bank, National Association, in its
capacity as trustee under the Existing Senior Notes Indenture, and its
successors and assigns.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under IP Agreements, leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

“Grantor” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Guarantor Obligations” means (a) with respect to any Guarantor other than the
Borrower, all obligations and liabilities of such Guarantor which may arise
under or in connection with this Agreement (including, without limitation,
Article II), any other Loan Document, and any Swap Agreement entered into by
such Guarantor with any person that is a Lender or an Affiliate of a Lender on
the Closing Date (for Swap Agreements in existence on the Closing Date) or at
the time of entry into such Swap Agreement, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document), and (b) with respect to the Borrower, (i) the due and punctual
payment of all obligations of each other Loan Party and each other Subsidiary
under each Swap Agreement owed to a person that is an Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender on the Closing
Date (for Swap Agreements in existence on the Closing Date) or at the time of
entry into such Swap Agreement, (ii) the due and punctual payment of all
obligations of each other Loan Party and each other Subsidiary under the Cash
Management Line (provided that in no event shall the holders of any obligations
under the Cash Management Line in the aggregate (other than any Agent, Lender,
an Affiliate of the Administrative Agent or an Affiliate of a Lender) have the
right to receive proceeds from any realization upon the Collateral or payments
from the Guarantors in respect of claims in excess of $25.0 million in the
aggregate (plus (A) any accrued and unpaid interest in respect of Indebtedness
incurred by the Borrower or any Subsidiary under the Cash Management Line and
(B) any accrued and unpaid fees and expenses owing by the Borrower or any
Subsidiary under the Cash Management Line) from the enforcement of any remedies
available to the Secured Parties under all of the Loan Documents), and (iii) the
due and punctual payment of all obligations of each other Loan Party and each
other Subsidiary under other Indebtedness incurred in the ordinary course of
business of such Loan Party or Subsidiary and permitted under Section 6.01 of

 

4



--------------------------------------------------------------------------------

the Credit Agreement (provided that in no event shall the holders of such other
Indebtedness in the aggregate have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors in respect of
claims in excess of $25.0 million in the aggregate from the enforcement of any
remedies available to the Secured Parties under all of the Loan Documents except
with respect to any such holder that has executed an intercreditor agreement
with the Administrative Agent in form and substance satisfactory to the
Administrative Agent).

“Guarantors” means the collective reference to each Grantor other than the
Borrower; provided that the term “Guarantors” shall include the Borrower in the
case of the obligations of the other Loan Parties and the other Subsidiaries
described in clause (b) of the definition of the term “Guarantor Obligations”.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any Intellectual
Property to which a Grantor, now or hereafter, is a party or a beneficiary,
including, without limitation, the agreements set forth on Schedule II hereto.

“Loan Obligations” means (a) in the case of the Borrower, the Borrower
Obligations, and (b) in the case of each Guarantor, its Guarantor Obligations.

“Loan Party Article 9 Collateral” has the meaning assigned to such term in
Section 4.01(a).

“Loan Party Collateral” means the Loan Party Article 9 Collateral and the Loan
Party Pledged Collateral.

“Loan Party Pledged Collateral” has the meaning assigned to such term in
Section 3.01(a).

“Loan Party Pledged Debt” has the meaning assigned to such term in
Section 3.01(a).

 

5



--------------------------------------------------------------------------------

“Loan Party Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01(a).

“Loan Party Pledged Stock” has the meaning assigned to such term in
Section 3.01(a).

“Loan Party Security Interest” has the meaning assigned to such term in
Section 4.01(a).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Note Grantors” means the Borrower and the Significant Subsidiaries. In
accordance with Sections 4.02(g) and 4.03(i), the Borrower lists on Schedule VI,
to its knowledge, the Significant Subsidiaries as of the Closing Date and from
time to time thereafter; provided that neither the inaccuracy of the
representation in Section 4.02(g) nor the Borrower’s failure to comply with
Section 4.03(i) shall impair the validity of the security interest granted
hereby.

“Note Obligations” means, in the case of each Note Grantor, the due and punctual
payment by the Borrower of the principal of, interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on and other amounts owing from time to time under or on the
Existing Senior Notes, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party and all rights of any
Grantor under any such agreement (including, without limitation, any such rights
that such Grantor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

“Pledged Collateral” means the Loan Party Pledged Collateral and the Shared
Pledged Collateral.

“Pledged Debt Securities” means the Loan Party Pledged Debt Securities and the
Shared Pledged Debt Securities.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” means the Loan Party Pledged Stock and the Shared Pledged Stock.

“Secured Loan Parties” means (a) the Lenders, the Agents and the Additional
Secured Loan Parties, (b) each Issuing Bank, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (d) the successors and permitted assigns of each of the foregoing.

“Secured Note Parties” means the Existing Notes Holders and the Existing Notes
Trustee.

“Secured Obligations” means the Loan Obligations and the Note Obligations.

“Secured Parties” means the Secured Loan Parties and the Secured Note Parties.

“Security Interest” means the Loan Party Security Interest and the Shared
Security Interest.

“Shared Article 9 Collateral” has the meaning assigned to such term in
Section 4.01(b).

“Shared Collateral” means the Shared Article 9 Collateral and the Shared Pledged
Collateral.

“Shared Pledged Collateral” has the meaning assigned to such term in
Section 3.01(b).

“Shared Pledged Debt” has the meaning assigned to such term in Section 3.01(b).

“Shared Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01(b).

“Shared Pledged Stock” has the meaning assigned to such term in Section 3.01(b).

“Shared Security Interest” has the meaning assigned to such term in
Section 4.01(b).

 

7



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Grantor that is a “Significant Subsidiary”
under the Existing Senior Notes Indenture.

“Supplement” has the meaning assigned to such term in Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, domain names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof (except for “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of Lanham Act has been filed, such exception to
exist solely to the extent and for the duration, if any, that the pledge under
Section 3.01 of an “intent-to-use” application prior to such filing would
violate the Lanham Act), and all renewals thereof, including those listed on
Schedule II, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the ratable benefit of the Secured Loan Parties, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Borrower Obligations. Each Guarantor further agrees that the Borrower
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Borrower Obligations. Each
Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Borrower Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated

 

8



--------------------------------------------------------------------------------

maturity, by acceleration or otherwise) and not of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other
Secured Loan Party to any security held for the payment of the Borrower
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Loan Party in favor of the
Borrower or any other person.

SECTION 2.03. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Borrower Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured Loan
Party upon the bankruptcy or reorganization of the Borrower or any other Loan
Party or otherwise.

SECTION 2.04. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Loan Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Borrower Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Loan Parties in
cash the amount of such unpaid Guarantor Obligation. Each Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Secured Loan Party under this guarantee, such
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor so as to maximize the aggregate amount paid to the
Secured Loan Parties under or in respect of the Loan Documents. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the Borrower or any other Guarantor arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

SECTION 2.05. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Borrower Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Loan Parties will
have any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.06. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Lender hereby confirms that it is
the intention of all such Persons that this guarantee and the Guarantor
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal,
state law to the extent applicable to this guarantee and the Guarantor
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Lenders and the Guarantors hereby irrevocably
agree that the Guarantor Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the Guarantor
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

 

9



--------------------------------------------------------------------------------

SECTION 2.07. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower is required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

SECTION 2.08. Additional Borrowers or Subsidiary Parties. The guarantee of any
Guarantor that becomes a party hereto pursuant to Section 7.16 shall be subject
to the limitations (if any) set forth in the applicable Supplement relating to
such guarantee.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. (a) Subject to the last paragraph of Section 4.01(a), as
security for the payment or performance, as the case may be, in full of its Loan
Obligations, each Grantor hereby assigns and pledges to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Loan Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the ratable benefit of the Secured Loan
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under (i) the Equity Interests directly owned by it (including those
listed on Schedule I) and any other Equity Interests obtained in the future by
such Grantor and any certificates representing all such Equity Interests (the
“Loan Party Pledged Stock”); provided that the Loan Party Pledged Stock shall
not include (A) (I) more than 65% of the issued and outstanding voting Equity
Interests in any “first tier” Wholly-Owned Foreign Subsidiary directly owned by
such Grantor, (II) more than 65% of the issued and outstanding voting Equity
Interests in any “first tier” Qualified CFC Holding Company directly owned by
such Grantor, (III) any issued and outstanding Equity Interest in any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary, or (IV) any issued and
outstanding Equity Interests in any Qualified CFC Holding Company that is not a
“first tier” Qualified CFC Holding Company, (B) to the extent applicable law
requires that a subsidiary of such Grantor issue directors’ qualifying shares,
such shares or nominee or other similar shares, (C) any Equity Interests with
respect to which the Collateral and Guarantee Requirement or the other
paragraphs of Section 5.09 of the Credit Agreement need not be satisfied by
reason of Section 5.09(g) of the Credit Agreement, (D) any Equity Interests in a
person that is not directly or indirectly a Subsidiary or is listed on Schedule
V hereto or (E) any Equity Interests in any Insurance Subsidiary or any entity
listed on Schedule 1.01A to the Credit Agreement; (ii) (A) the debt obligations
listed opposite the name of such Grantor on Schedule I, (B) any debt obligations
in the future issued to such Grantor having, in the case of each instance of
debt securities, an aggregate principal amount in excess of $5.0 million, and
(C) the certificates, promissory notes and any other instruments, if any,
evidencing such debt obligations (the “Loan Party Pledged Debt Securities” and,
together with the property described in clauses (ii)(A) and (B) above, the “Loan
Party Pledged Debt”); (iii) subject to Section 3.05 hereof, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable

 

10



--------------------------------------------------------------------------------

or otherwise distributed in respect of, in exchange for or upon the conversion
of, and all other proceeds received in respect of the Loan Party Pledged Stock
and the Loan Party Pledged Debt; (iv) subject to Section 3.05 hereof, all rights
and privileges of such Grantor with respect to the Loan Party Pledged Stock,
Loan Party Pledged Debt and other property referred to in clause (iii) above;
and (v) all proceeds of any of the foregoing (the Loan Party Pledged Stock, Loan
Party Pledged Debt and other property referred to in clauses (iii) through
(v) above being collectively referred to as the “Loan Party Pledged
Collateral”). The Administrative Agent agrees to execute an amendment to this
Section 3.01(a) (if necessary) to exclude from the Loan Party Pledged Stock any
Equity Interest which would be so excluded by the operation of clause (vii) or
(viii) of Section 5.09(g) of the Credit Agreement.

(b) Subject to the last paragraph of Section 4.01(b), as security for the
payment or performance, as the case may be, in full of its Secured Obligations,
each Note Grantor hereby assigns and pledges to the Administrative Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
permitted assigns, for the ratable benefit of the Secured Parties, a security
interest in all of such Note Grantor’s right, title and interest in, to and
under (i) the Equity Interests directly owned by it (including those listed on
Schedule I) and any other Equity Interests obtained in the future by such Note
Grantor and any certificates representing all such Equity Interests (the “Shared
Pledged Stock”); provided that the Shared Pledged Stock shall not include
(A) (I) more than 65% of the issued and outstanding voting Equity Interests in
any “first tier” Wholly-Owned Foreign Subsidiary directly owned by such Note
Grantor, (II) more than 65% of the issued and outstanding voting Equity
Interests in any “first tier” Qualified CFC Holding Company directly owned by
such Note Grantor, (III) any issued and outstanding Equity Interest in any
Foreign Subsidiary that is not a “first tier” Foreign Subsidiary of such Note
Grantor, or (IV) any issued and outstanding Equity Interests in any Qualified
CFC Holding Company that is not a “first tier” Qualified CFC Holding Company of
such Note Grantor, (B) to the extent applicable law requires that a subsidiary
of such Note Grantor issue directors’ qualifying shares, such shares or nominee
or other similar shares, (C) any Equity Interests with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.09 of
the Credit Agreement need not be satisfied by reason of Section 5.09(g) of the
Credit Agreement, (D) any Equity Interests in a person that is not directly or
indirectly a Subsidiary of such Note Grantor or is listed on Schedule V hereto
or (E) any Equity Interests in any Insurance Subsidiary or any entity listed on
Schedule 1.01A to the Credit Agreement; (ii) (A) the debt obligations listed
opposite the name of such Note Grantor on Schedule I, (B) any debt obligations
in the future issued to such Note Grantor having, in the case of each instance
of debt securities, an aggregate principal amount in excess of $5.0 million, and
(C) the certificates, promissory notes and any other instruments, if any,
evidencing such debt obligations (the “Shared Pledged Debt Securities” and,
together with the property described in clauses (ii)(A) and (B) above, the
“Shared Pledged Debt”); (iii) subject to Section 3.05 hereof, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other proceeds received in respect of the
Shared Pledged Stock and the Shared Pledged Debt; (iv) subject to Section 3.05
hereof, all rights and privileges of such Note Grantor with respect to the
Shared Pledged Stock, Shared Pledged Debt and other property referred to in
clause (iii) above; and (v) all proceeds of any of the foregoing (the Shared
Pledged Stock, Shared Pledged Debt and other property referred to in clauses
(iii) through (v) above being collectively referred to as the

 

11



--------------------------------------------------------------------------------

“Shared Pledged Collateral”). The Administrative Agent agrees to execute an
amendment to this Section 3.01(b) (if necessary) to exclude from the Shared
Pledged Stock any Equity Interest which would be so excluded by the operation of
clause (vii) or (viii) of Section 5.09(g) of the Credit Agreement.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the applicable Secured Parties, forever; subject, however, to the
terms, covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the benefit of the applicable Secured Parties, any and all Pledged Securities to
the extent such Pledged Securities (i) are Equity Interests in the Borrower or
in Subsidiaries or (ii) in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 3.02. If any Pledged Stock that is uncertificated on the
date hereof shall hereinafter become certificated, or if any Grantor shall at
any time hold or acquire any certificated securities included in the Pledged
Collateral, the applicable Grantor shall promptly cause the certificate or
certificates representing such Pledged Stock to be delivered to the
Administrative Agent for the benefit of the applicable Secured Parties together
with accompanying stock powers or other documentation required by
Section 3.02(c). None of the Grantors shall permit any third party to “control”
(for purposes of Section 8-106 of the New York UCC (or any analogous provision
of the Uniform Commercial Code in effect in the jurisdiction whose law applies))
any uncertificated securities that constitute Pledged Collateral other than the
Administrative Agent.

(b) To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities in connection with
the cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to any Grantor is evidenced by a promissory note or an
instrument, such Grantor shall cause such promissory note, if evidencing
Indebtedness in excess of $5.0 million, to be pledged and delivered to the
Administrative Agent, for the benefit of the applicable Secured Parties,
pursuant to the terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a

 

12



--------------------------------------------------------------------------------

supplement to Schedule I, as applicable) and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Loan Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged in order to satisfy the Collateral and Guarantee Requirement, or
(ii) delivered pursuant to Section 3.02;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Grantor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a person that is not a subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Grantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Grantor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than partnership interests) is
and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

 

13



--------------------------------------------------------------------------------

(e) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities)), in each case other than such as have been obtained and are in full
force and effect;

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the Administrative Agent,
for the benefit of the applicable Secured Parties, in accordance with this
Agreement and a financing statement covering such Pledged Securities is filed in
the appropriate filing office, the Administrative Agent will obtain, for the
benefit of the applicable Secured Parties, a legal, valid and perfected lien
upon and security interest in such Pledged Securities under the New York UCC,
subject only to Permitted Liens permitted under the Credit Agreement, as
security for the payment and performance of the Loan Obligations and/or the Note
Obligations, as the case may be; and

(h) each Grantor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, upon the occurrence and during the continuation of
an Event of Default, agrees to transfer record ownership of the securities
issued by it in connection with any request by the Administrative Agent.

SECTION 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Grantor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Grantor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Grantor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Grantors of the Administrative
Agent’s intention to exercise its rights hereunder:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement, any other Loan Document or the Existing Senior Notes Indenture
or the ability of the Secured Parties to exercise the same.

 

14



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities to the extent such Grantor has the rights to receive such
Pledged Securities if they were declared, distributed and paid on the date of
this Agreement, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities to
the extent such Grantor has the rights to receive such Pledged Securities if
they were declared, distributed and paid on the date of this Agreement, in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Grantor, shall
not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the benefit of the applicable Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
benefit of the applicable Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent). This
clause (iii) shall not apply to dividends between or among the Borrower, the
Grantors and the Subsidiaries only of property which is subject to a perfected
security interest under this Agreement; provided that the Borrower notifies

 

15



--------------------------------------------------------------------------------

the Administrative Agent in writing, specifically referring to this
Section 3.06, at the time of such dividend and takes any actions the
Administrative Agent specifies to ensure the continuance of its perfected
security interest in such property under this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
receive dividends, interest, principal or other distributions with respect to
Pledged Securities that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.05 shall cease, and all such rights shall
thereupon become vested, for the benefit of the applicable Secured Parties, in
the Administrative Agent which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions; provided, however, that until the occurrence of an Acceleration
Event, any Grantor may continue to exercise dividend and distribution rights
solely to the extent permitted under clause (x) (other than clause (iv) thereof)
and clause (y) of Section 6.06(b) of the Credit Agreement and solely to the
extent that such amounts are required by Holdings for the stated purposes
thereof. All dividends, interest, principal or other distributions received by
any Grantor contrary to the provisions of this Section 3.05 shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent, for the benefit of the applicable Secured Parties, and
shall be forthwith delivered to the Administrative Agent, for the benefit of the
applicable Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Administrative Agent). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 5.02 hereof. After all Events of Default have been cured
or waived and a Responsible Officer has delivered to the Administrative Agent a
certificate to that effect, the Administrative Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05 with respect to
Pledged Securities, and the obligations of the Administrative Agent under
paragraph (a)(ii) of this Section 3.05, shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
applicable Secured Parties, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and a Responsible
Officer has delivered to the Administrative Agent a certificate to that effect,
each Grantor shall have the right to exercise the voting and/or consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above and the obligations of the
Administrative Agent under paragraph (a)(ii) shall be in effect.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

Security Interests in Other Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Loan Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and permitted assigns, for
the benefit of the Secured Loan Parties, and hereby grants to the Administrative
Agent, its successors and permitted assigns, for the benefit of the Secured Loan
Parties, a security interest (the “Loan Party Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Loan Party Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property;

(x) all Commercial Tort Claims with respect to the matters described on Schedule
III;

(xi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xii) all books and records pertaining to the Loan Party Article 9 Collateral;
and

(xiii) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

 

17



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (u) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired,
(v) any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.09 of the Credit Agreement would not be required
to be satisfied by reason of Section 5.09(g) of the Credit Agreement if
hereafter acquired, (w) any property excluded from the definition of Loan Party
Pledged Collateral pursuant to Section 3.01(a) hereof (other than clause (i)(D)
thereof), (x) any Letter of Credit Rights to the extent any Grantor is required
by applicable law to apply the proceeds of a drawing of such Letter of Credit
for a specified purpose, (y) any Grantor’s right, title or interest in any
license, contract or agreement to which such Grantor is a party or any of its
right, title or interest thereunder to the extent, but only to the extent, that
such a grant would, under the terms of such license, contract or agreement,
result in a breach of the terms of, or constitute a default under, or result in
the abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Grantor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Grantor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, or (z) any Equipment owned by any Grantor
that is subject to a purchase money lien or a Capital Lease Obligation if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Capital Lease Obligation) prohibits or requires the consent
of any person other than the Grantors as a condition to the creation of any
other security interest on such Equipment. The Administrative Agent agrees to
execute an amendment to this Section 4.01(a) (if necessary) to exclude from the
Loan Party Article 9 Collateral any asset which would be so excluded by the
operation of clause (vii) or (viii) of Section 5.09(g) of the Credit Agreement.

(b) As security for the payment or performance when due (whether at the stated
maturity, by acceleration or otherwise), as the case may be, in full of its
Secured Obligations, each Note Grantor hereby assigns and pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest (the “Shared Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Note Grantor or in which such Note
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Shared Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

 

18



--------------------------------------------------------------------------------

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property;

(x) all Commercial Tort Claims with respect to the matters described on Schedule
III;

(xi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xii) all books and records pertaining to the Shared Article 9 Collateral; and

(xiii) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing;

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (u) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired,
(v) any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.09 of the Credit Agreement would not be required
to be satisfied by reason of Section 5.09(g) of the Credit Agreement if
hereafter acquired, (w) any property excluded from the definition of Shared
Pledged Collateral pursuant to Section 3.01(b) hereof (other than clause (i)(D)
thereof), (x) any Letter of Credit Rights to the extent any Note Grantor is
required by applicable law to apply the proceeds of a drawing of such Letter of
Credit for a specified purpose, (y) any Note Grantor’s right, title or interest
in any license, contract or agreement to which such Note Grantor is a party or
any of its right, title or interest thereunder to the extent, but only to the
extent, that such a grant would, under the terms of such license, contract or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, invalidation or unenforceability of, any license,
contract or agreement to which such Note Grantor is a party (other than to the
extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable
law (including, without limitation, Title 11 of the United States Code) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
such Note Grantor shall be deemed to have granted a security interest in, all
such rights and interests as if such provision had never been in effect, or
(z) any Equipment owned by any Note Grantor that is subject to a purchase money
lien or a Capital Lease Obligation if the contract or other agreement in which
such Lien is granted (or the documentation providing for such Capital Lease
Obligation) prohibits or requires the consent of any person other than the Note
Grantors as a condition to the creation of any other security interest on such
Equipment. The Administrative Agent agrees to

 

19



--------------------------------------------------------------------------------

execute an amendment to this Section 4.01(b) (if necessary) to exclude from the
Shared Article 9 Collateral any asset which would be so excluded by the
operation of clause (vii) or (viii) of Section 5.09(g) of the Credit Agreement.

(c) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Grantor agrees to provide such information
to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office such documents as
may be reasonably necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of such Grantor, and naming such Grantor or
the Grantors as debtors and the Administrative Agent as secured party.

(d) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(e) Notwithstanding anything to the contrary in this Agreement or in the Credit
Agreement, no Grantor shall be required to enter into any deposit account
control agreement or securities account control agreement with respect to any
cash, deposit account or securities account.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is

 

20



--------------------------------------------------------------------------------

correct and complete, in all material respects, as of the Closing Date. The
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral that have been prepared by the
Administrative Agent based upon the information provided to the Administrative
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule IV (or specified by notice from the
Borrower to the Administrative Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 5.09 of the Credit
Agreement or the definition of Collateral and Guarantee Requirement) constitute
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States issued patents and patent applications,
United States registered Trademarks and United States registered Copyrights)
that are necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the applicable Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof), and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Grantor represents and warrants
that a fully executed Intellectual Property Security Agreement containing a
description of all Article 9 Collateral including all material Intellectual
Property with respect to United States issued patents (and Patents for which
United States applications are pending), United States registered Trademarks
(and Trademarks for which United States registration applications are pending)
and United States registered Copyrights has been delivered to the Administrative
Agent for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Administrative Agent, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent, for the benefit of the applicable Secured Parties, in
respect of all Article 9 Collateral consisting of such material Intellectual
Property in which a security interest may be perfected by recording with the
United States Patent and Trademark Office and the United States Copyright
Office, and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations or applications for Patents, Trademarks
and Copyrights acquired or obtained after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) subject to the filings described in Section

 

21



--------------------------------------------------------------------------------

4.02(b), a security interest that shall be perfected in all Article 9 Collateral
in which a security interest may be perfected upon the receipt and recording of
the Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office upon the making of such
filings with such office, in each case, as applicable, with respect to material
Intellectual Property Collateral. The Security Interest is and shall be prior to
any other Lien on any of the Article 9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any agreement in which any Grantor grants any interest in any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any agreement in which any Grantor
grants any interest in any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Grantors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Closing Date except as indicated on the Perfection
Certificate.

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material registrations and material applications for Patents, Trademarks
and Copyrights owned or exclusively licensed by and all material IP Agreements
(other than Trademark licenses granted by a Grantor to a franchisee or master
franchisor in the ordinary course of business) binding upon such Grantor as of
the date hereof. The Intellectual Property Collateral set forth on Schedule II
includes all of the material registrations and material applications for
Patents, Trademarks and Copyrights owned or exclusively licensed by the Borrower
and its subsidiaries.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and, to such Grantor’s
knowledge, is valid and enforceable, except as would not reasonably be expected
to have a Material Adverse Effect. Such Grantor has no knowledge of any uses of
any item of Intellectual Property Collateral that would be expected to lead to
such item becoming invalid or unenforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

(iii) Such Grantor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in the
Intellectual Property Collateral

 

22



--------------------------------------------------------------------------------

that is reasonably necessary for the operation of its business in full force and
effect in the United States and such Grantor has used proper statutory notice in
connection with its use of each Patent, Trademark and Copyright in the
Intellectual Property Collateral, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Grantor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Grantor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

(g) To the Borrower’s knowledge, Schedule VI sets forth, as of the Closing Date,
all of the Significant Subsidiaries of the Borrower which are Grantors under
this Agreement; provided that any inaccuracy of this representation shall not
impair the validity of the security interest hereby granted.

SECTION 4.03. Covenants. (a) The Borrower agrees promptly to notify the
Administrative Agent in writing of any change (i) in the corporate or
organization name of any Grantor, (ii) in the identity or type of organization
or corporate structure of any Grantor, (iii) in the Federal Taxpayer
Identification Number or organizational identification number of any Grantor or
(iv) in the jurisdiction of organization of any Grantor. The Borrower agrees
promptly to provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in the immediately preceding
sentence. The Borrower agrees not to effect or permit any change referred to in
the first sentence of this paragraph (a) unless all filings have been made, or
will have been made within any applicable statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral in
which a security interest may be perfected by filing, for the benefit of the
applicable Secured Parties. The Borrower agrees promptly to notify the
Administrative Agent if any material portion of the Article 9 Collateral owned
or held by any Grantor is damaged or destroyed.

(b) Subject to the rights of such Grantor under the Loan Documents to dispose of
Collateral, each Grantor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Administrative Agent, for the benefit of the
applicable Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien.

 

23



--------------------------------------------------------------------------------

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, (i) the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement and the granting of the Security
Interest, and (ii) the filing of any financing statements (including fixture
filings) or other documents in connection herewith or therewith, all in
accordance with the terms hereof and of Section 5.09(g) of the Credit Agreement.
If any Indebtedness payable under or in connection with any of the Article 9
Collateral that is in excess of $5.0 million shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be promptly
pledged and delivered to the Administrative Agent, for the benefit of the
applicable Secured Parties, duly endorsed in a manner reasonably satisfactory to
the Administrative Agent. The Administrative Agent agrees to execute an
amendment to this Section 4.03(c) (if necessary) to exclude from the
requirements of this clause any asset which would be so excluded by the
operation of clause (vii) or (viii) of Section 5.09(g) of the Credit Agreement.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Grantor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Administrative Agent
of the specific identification of such Article 9 Collateral, to advise the
Administrative Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Article 9
Collateral. Each Grantor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Administrative Agent of the specific identification of such Article 9
Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the

 

24



--------------------------------------------------------------------------------

Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Administrative Agent on demand for any reasonable
payment made or any reasonable expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
Section 4.03(f) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein, in the other Loan
Documents or in the Existing Senior Notes Indenture.

(f) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Grantor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement. None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession or otherwise in control of the Article 9 Collateral owned by it,
except as permitted by the Credit Agreement.

(h) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent reasonably deems advisable. All sums disbursed by the Administrative Agent
in connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Administrative Agent and shall be additional
Secured Obligations secured hereby.

(i) The Borrower agrees to use its commercially reasonable efforts to supplement
or amend Schedule VI from time to time as may be appropriate, by delivering a
revised schedule to the Administrative Agent; provided that the failure to
update such schedule shall not impair the validity of the security interests
hereby granted.

(j) The Borrower agrees to use its commercially reasonable efforts to identify
to the Administrative Agent the Additional Secured Loan Parties described in
clause (b) or (c) of

 

25



--------------------------------------------------------------------------------

the definition thereof from time to time and which are entitled to the benefits
of this Agreement; provided that the failure by the Borrower to so notify the
Administrative Agent shall not impair the validity of the guarantee or the
security interests hereby granted.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the benefit of the applicable Secured Parties, the Administrative
Agent’s security interest in the Article 9 Collateral, each Grantor agrees, in
each case at such Grantor’s own expense, to take the following actions with
respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Grantor shall forthwith endorse, assign and deliver
the same to the Administrative Agent for the benefit of the applicable Secured
Parties, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time reasonably request.

(b) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as permitted under the Credit Agreement, each Grantor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees or sublicensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the normal conduct of such Grantor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public, and agrees that it
shall take commercially reasonable steps with respect to any material products
covered by any such Patent as necessary and sufficient to establish and preserve
such Grantor’s rights under applicable patent laws.

(b) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Grantor’s business, (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) consistent with its prior practice, display such Trademark with notice of
federal or foreign registration or claim of trademark or service mark as
permitted under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ or sublicensees’ use of such Trademark in violation of any
third-party rights.

(c) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a Copyright
material to the normal conduct of such Grantor’s business that it publishes,
displays and distributes, and, consistent with its prior practice, use copyright
notice as permitted under applicable copyright laws.

 

26



--------------------------------------------------------------------------------

(d) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Grantor’s business has permanently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination, excluding non-material
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Grantor’s ownership of any such
Patent, Trademark or Copyright or its right to register or to maintain the same.

(e) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on a quarterly basis of each
registration or application made by itself, or through any agent, employee,
licensee or designee at such Grantor’s request, for any Patent or Trademark with
the United States Patent and Trademark Office or, on a monthly basis, of each
registration made by itself, or through any agent, employee, licensee or
designee at such Grantor’s request, for any Copyright with the United States
Copyright Office, respectively, or any comparable office or agency in any other
country filed during the preceding period, (ii) promptly execute and deliver any
and all agreements, instruments, documents and papers necessary or as the
Administrative Agent may otherwise reasonably request to evidence the
Administrative Agent’s security interest in such U.S. Patent, Trademark or
Copyright and the perfection thereof, and (iii) upon the Administrative Agent’s
request, promptly execute and deliver any and all agreements, instruments,
documents and papers necessary or as the Administrative Agent may otherwise
reasonably request to evidence the Administrative Agent’s security interest in
such non-U.S. Patent, Trademark or Copyright and the perfection thereof.

(f) Each Grantor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Grantor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Grantor’s business, including, when applicable and necessary in such Grantor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Grantor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Grantor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Administrative Agent (other than infringements, misappropriations or
dilutions by franchisees or former franchisees unless and until such franchisee
or former franchisee challenges the validity of any such Patent, Trademark or
Copyright) and shall, if such Grantor deems it necessary in its reasonable
business judgment, take such actions as are reasonably appropriate under the
circumstances, which may include suing and recovering damages.

 

27



--------------------------------------------------------------------------------

(h) The Borrower agrees that it will, and will cause each of its Subsidiaries
to, assign any material (i) registrations and applications for Trademarks
(together with the goodwill of the business symbolized thereby), (ii) issued
Patents and applications therefor, and (iii) registrations and applications for
Copyrights to a Guarantor, in each case, on or before the Closing Date. The
Borrower shall promptly record such assignments with the United States Patent
and Trademark Office, United States Copyright Office, and any other similar
office or agency in any other jurisdiction, as applicable, within five days
after execution of such assignments and shall promptly provide the
Administrative Agent with copies of such assignments and, if available,
confirmation of recordation thereof.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Grantor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Grantor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party with respect to the Loan Obligations or the Note
Obligations, as applicable, under the applicable Uniform Commercial Code or
other applicable law or in equity. Without limiting the generality of the
foregoing, each Grantor agrees that the Administrative Agent shall have the
right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral securing the Loan
Obligations or the Note Obligations, as applicable, at a public or private sale
or at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the

 

28



--------------------------------------------------------------------------------

property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

To the extent any notice is required by applicable law, the Administrative Agent
shall give the applicable Grantors 10 Business Days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Administrative
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or the portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

29



--------------------------------------------------------------------------------

SECTION 5.02. Application of Proceeds. (a) The Administrative Agent shall
promptly apply the proceeds, moneys or balances of any collection or sale of
Loan Party Collateral not constituting Shared Collateral, including any such
Loan Party Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Loan Obligations secured
by such Collateral, including without limitation all court costs and the fees
and expenses of its agents and legal counsel, the repayment of all advances made
by the Administrative Agent hereunder or under any other Loan Document on behalf
of any Grantor, any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document, and
all other fees, indemnities and other amounts owing or reimbursable to the
Administrative Agent under any Loan Document in its capacity as such;

SECOND, to the payment in full of the Loan Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Loan
Parties pro rata in accordance with the respective amounts of such Loan
Obligations owed to them on the date of any such distribution, which in the case
of Letters of Credit, shall be paid by deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of each Issuing Bank and the Lenders, an amount in cash in Dollars equal
to the aggregate Revolving L/C Exposure and Synthetic L/C Exposure as of such
date plus any accrued and unpaid interest thereon), subject to Section 7.18; and

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

(b) The Administrative Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Shared Collateral, including any Shared
Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement or any of the Secured Obligations secured by such Collateral,
including without limitation all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder on behalf of any Note Grantor and any other costs
or expenses incurred in connection with the exercise of any right or remedy in
respect of the Shared Collateral;

 

30



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of the Secured Obligations
owed to them on the date of any such distribution, which in the case of Letters
of Credit, shall be paid by deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of each Issuing Bank
and the Lenders, an amount in cash in Dollars equal to the aggregate Revolving
L/C Exposure and Synthetic L/C Exposure as of such date plus any accrued and
unpaid interest thereon), subject to Section 7.18; and

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

(c) Notwithstanding the foregoing, any proceeds of Collateral to be distributed
for application to a Secured Party’s liabilities with respect to any issued but
undrawn (or unpaid) Revolving Letter of Credit shall be held by the
Administrative Agent in an account pursuant to Section 2.05(j) of the Credit
Agreement as collateral security for any such liabilities until a drawing on
such Revolving Letter of Credit, at which time such amounts, together with
interest accrued thereon, shall be released by the Administrative Agent and
applied to such liabilities. If any such Revolving Letter of Credit shall expire
without having been drawn upon (or paid) in full, the amounts held in such
account with respect to the undrawn (or unpaid) portion of such Revolving Letter
of Credit, together with interest accrued thereon, shall be applied by the
Administrative Agent in accordance with clause (a) and/or (b) above.

(d) If at any time any moneys collected or received by the Administrative Agent
pursuant to this Agreement are distributable pursuant to paragraph (b) above to
the Existing Notes Trustee, and if the Existing Notes Trustee shall notify the
Administrative Agent in writing that no provision is made under the Existing
Senior Notes Indenture for the application by the Existing Notes Trustee of such
moneys (whether because the Existing Senior Notes have not become due and
payable or otherwise) and that the Existing Senior Notes Indenture does not
effectively provide for the receipt and the holding by the Existing Notes
Trustee of such moneys pending the application thereof, then the Administrative
Agent, after receipt of such moneys pending the application thereof and the
receipt of such notification, shall at the direction of the Existing Notes
Trustee, invest such amounts in Permitted Investments maturing within 90 days
after they are acquired by the Administrative Agent or, in the absence of such
direction, hold such moneys uninvested and shall hold all such amounts so
distributable and all such

 

31



--------------------------------------------------------------------------------

investments and the net proceeds thereof in trust solely for the Existing Notes
Trustee (in its capacity as trustee) and for no other purpose until such time as
the Existing Notes Trustee shall request in writing the delivery thereof by the
Administrative Agent for application pursuant to the Existing Senior Notes
Indenture. The Administrative Agent shall not be responsible for any diminution
in funds resulting from any such investment or any liquidation or any
liquidation thereof prior to maturity.

(e) In making the determination and allocations required by this Section 5.02,
the Administrative Agent may conclusively rely upon information supplied by the
Existing Notes Trustees as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Note Obligations, and the
Administrative Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Administrative Agent pursuant to this Section 5.02 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Administrative Agent shall have no duty to inquire as to the application
by the Existing Notes Trustee of any amounts distributed to it.

SECTION 5.03. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

 

32



--------------------------------------------------------------------------------

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Subsidiary Loan Party under this Agreement in respect of any
Guarantor Obligation of the Borrower, the Borrower shall indemnify such
Subsidiary Loan Party for the full amount of such payment and such Subsidiary
Loan Party shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Loan Party shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part an obligation owed to
any Secured Party by the Borrower, the Borrower shall indemnify such Subsidiary
Loan Party in an amount equal to the greater of the book value or the fair
market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Subsidiary Loan Party (a
“Contributing Party”) agrees (subject to Section 6.03 hereof) that, in the event
a payment shall be made by any other Subsidiary Loan Party hereunder in respect
of any Guarantor Obligation, or assets of any other Subsidiary Loan Party shall
be sold pursuant to any Security Document to satisfy any Secured Obligation owed
to any Secured Party and such other Subsidiary Loan Party (the “Claiming Party”)
shall not have been fully indemnified by the Borrower as provided in
Section 6.01 hereof, the Contributing Party shall indemnify the Claiming Party
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Contributing Parties on the date hereof (or, in the case of
any Subsidiary Loan Party becoming a party hereto pursuant to Section 7.16
hereof, the date of the supplement hereto executed and delivered by such
Subsidiary Loan Party). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 6.02 shall be subrogated to the rights of such
Claiming Party to the extent of such payment.

SECTION 6.03. Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 2.06, to the extent permitted by law and to the extent to do so
would not constitute unlawful financial assistance, each Guarantor and Grantor
hereby subordinates any and all debts, liabilities and other obligations owed to
such Guarantor or Grantor by each other Loan Party (the “Subordinated
Obligations”) to the Secured Obligations (other than contingent or unliquidated
obligations or liabilities) owed by it to the extent and in the manner
hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Each Guarantor and Grantor may receive payments
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if requested by
the Administrative Agent or required by the Required Lenders, no Guarantor or
Grantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until the Secured Obligations (other
than contingent or unliquidated obligations or liabilities) have been paid in
full in cash.

 

33



--------------------------------------------------------------------------------

(ii) Prior Payment of Secured Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other U.S. federal, U.S. state or non-U.S. bankruptcy,
insolvency, receivership or similar law in any jurisdiction relating to any
other Loan Party, each Guarantor and Grantor agrees that the Secured Parties
shall be entitled to receive payment in full in cash of all Secured Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any U.S. Bankruptcy Code or any other U.S. federal, state
bankruptcy, insolvency, receivership or similar law in any jurisdiction, whether
or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) (other than contingent or unliquidated obligations or liabilities)
before such Guarantor or Grantor receives payment of any Subordinated
Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor and Grantor shall, if the Administrative Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for (or, in any jurisdiction whose law does not include
the concept of trusts, for the account of) the Secured Parties and deliver such
payments to the Administrative Agent on account of the Secured Obligations
(including all Post-Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor or Grantor under the other provisions of
this Agreement.

(iv) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor and Grantor, to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and to apply any amounts received
thereon to the Secured Obligations (including any and all Post-Petition
Interest), and (ii) to require each Guarantor and Grantor (A) to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Administrative Agent
for application to the Secured Obligations (including any and all Post-Petition
Interest).

(b) Subject to the limitations set forth in Section 2.06, each Guarantor and
Grantor hereby unconditionally and irrevocably agrees not to exercise any rights
that it may now have or hereafter acquire against the Borrower, any other Loan
Party or any other insider guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s or Grantor’s obligations under or
in respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Secured Obligations
(other than contingent or unliquidated obligations or liabilities) and all other
amounts payable under this Agreement shall have been paid in full in

 

34



--------------------------------------------------------------------------------

cash, all Letters of Credit and all Swap Agreements secured hereunder shall have
expired or been terminated or cash collateralized and the Commitments shall have
expired or been terminated and each Guarantor and Grantor agrees that it will
not be entitled to bring any action, claim, suit or other proceeding in respect
of any right it may have in respect of any payment on its Guarantee or other
obligation hereunder until such time. If any amount shall be paid to any
Guarantor or Grantor in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Secured
Obligations (other than contingent or unliquidated obligations or liabilities)
and all other amounts payable under this Agreement and (b) the latest date of
expiration, termination or cash collateralization of all Letters of Credit and
all Swap Agreements secured hereunder, such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Guarantor or Grantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the Secured
Obligations and all other amounts payable under this Agreement, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Secured Obligations or other amounts payable under such
guarantee thereafter arising. If (i) any Guarantor or Grantor shall make payment
to any Secured Party of all or any part of the Secured Obligations, (ii) all of
the Secured Obligations (other than contingent or unliquidated obligations or
liabilities) and all other amounts payable under this Agreement shall have been
paid in full in cash, (iii) the Revolving Facility Maturity Date, Term B
Facility Maturity Date and Synthetic L/C Maturity Date shall have occurred and
(iv) all Letters of Credit and all Swap Agreements secured hereunder shall have
expired, terminated, or shall have been cash collateralized, the Administrative
Agent will, at such Guarantor’s or Grantor’s request and expense, execute and
deliver to such Guarantor or Grantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor or Grantor of an interest in the Secured
Obligations resulting from such payment made by such Guarantor or Grantor
pursuant to this Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement or Section 10.02 of the Existing Senior
Notes Indenture, as applicable. All communications and notices hereunder to any
Grantor shall be given to it in care of the Borrower, with such notice to be
given as provided in Section 10.01 of the Credit Agreement.

SECTION 7.02. [RESERVED].

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

35



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as contemplated or permitted by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or Grantor or the Administrative
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective permitted successors and assigns; provided that no Guarantor
or Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent (unless permitted under the Credit Agreement).

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements (except the allocated cost of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution, delivery or
performance of this Agreement or any other Loan Document to which such Grantor
is a party or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated hereby or
(ii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

36



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional Loan
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 7.06 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

SECTION 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. The Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Administrative Agent’s
name or in the name of such Grantor, (a) to receive, endorse, assign or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof, (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to ask for, demand, sue for, collect,
receive and give acquittance for any and all moneys due or to become due under
and by virtue of any Collateral; (d) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement (in accordance with its terms), as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided, that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

SECTION 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

37



--------------------------------------------------------------------------------

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.08 of the Credit Agreement; provided,
however, that the requisite written consent of the Existing Notes Holders or the
Existing Notes Trustee under the Existing Senior Notes Indenture shall be
required with respect to any release, waiver, amendment or other modification of
this Agreement that would materially and adversely affect the rights of the
Existing Notes Holders to equally and ratably share in the security provided for
herein with respect to the Shared Collateral. Except as set forth in this
Section 7.09(b), neither the Existing Notes Holders nor the Existing Notes
Trustee shall have any rights to approve any release, waiver, amendment,
modification, change, discharge or termination with respect to this Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or

 

38



--------------------------------------------------------------------------------

unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Guarantor or Grantor, or its properties, in the courts of any
jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15 .Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate with respect to all Secured Obligations when all the outstanding
Loan Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds and
the Lenders have no further commitment to lend under the Credit Agreement and
the Revolving L/C Exposure and Synthetic L/C Exposure have each been reduced to
zero (or cash-collateralized or supported by a back-to-back letters of credit in
form and substance and from an issuing bank satisfactory to the Administrative
Agent) and each Issuing Bank has no further obligations to issue Letters of
Credit under the Credit Agreement.

 

39



--------------------------------------------------------------------------------

(b) If not earlier terminated pursuant to clause (a) above, this Agreement and
the Shared Security Interest shall terminate with respect to the Existing Notes
Trustee and the Existing Notes Holders when all Note Obligations have been paid
in full in cash or immediately available funds.

(c) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of the
Borrower or otherwise ceases to be a Guarantor or a Grantor; provided that the
Required Lenders shall have consented to such transaction (to the extent such
consent is required by the Credit Agreement) and the terms of such consent did
not provide otherwise.

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 10.08 of the
Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 7.15, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense all documents that such
Grantor shall reasonably request to evidence such termination or release and
will duly assign and transfer to such Grantor such of the Pledged Collateral so
released that may be in the possession of the Administrative Agent that has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Administrative Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.09 of the Credit Agreement or the Collateral and Guarantee
Requirement of an instrument in the form of Exhibit I hereto (with such
additions to such form as the Administrative Agent and the Borrower may
reasonably agree in the case of any such Subsidiary) (a “Supplement”), such
entity shall become a Guarantor and a Grantor hereunder with the same force and
effect as if originally named as a Guarantor and a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
party to this Agreement. The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.

SECTION 7.17 No Limitations, Etc. (a) Except for termination of a Grantor’s
obligations hereunder as expressly provided for in Section 7.15 and except for
the limitations set forth in Section 2.06 or, with respect to any Subsidiary
Loan Party that becomes a party hereto pursuant to Section 7.16 or otherwise, in
any Supplement to this Agreement, the obligations of each Grantor hereunder and
grant of security interests by such Grantor shall not be subject to any

 

40



--------------------------------------------------------------------------------

reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of, and all rights of the Administrative Agent hereunder,
the Security Interest in the Article 9 Collateral, the security interest in the
Pledged Collateral and all obligations of each Guarantor and Grantor hereunder
shall be absolute and unconditional irrespective of, the invalidity, illegality
or unenforceability of the Secured Obligations (including with respect to any
guarantee under this Agreement) or otherwise (other than defense of payment or
performance). Without limiting the generality of the foregoing, all rights of
the Administrative Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Guarantor and Grantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and shall be absolute and unconditional irrespective of, and each Grantor hereby
waives any defense to the enforcement hereof by reason of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Secured Obligations with respect to, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Secured Obligations,
including with respect to any Guarantor under this Agreement;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations, including with respect to any Guarantor under this
Agreement;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Borrower or any Grantor or otherwise operate as a discharge
of the Borrower or any Grantor as a matter of law or equity (other than the
payment in full in cash or immediately available funds of all the Secured
Obligations);

(vi) any illegality, lack of validity or enforceability of any Secured
Obligation, including with respect to any Guarantor under this Agreement;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting a Loan Party or its assets or any resulting release or discharge of
any Secured Obligation, including with respect to any Guarantor under this
Agreement;

(viii) the existence of any claim, set-off or other rights that the Grantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

41



--------------------------------------------------------------------------------

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Grantor or any other guarantor or
surety.

Each Grantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Secured Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Secured Obligations, all
without affecting the obligations of any Grantor hereunder.

(b) To the fullest extent permitted by applicable law, each Grantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Secured Obligations, including with respect to any
Guarantor under this Agreement, or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the Secured
Obligations (other than contingent or unliquidated obligations or liabilities).
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Secured Obligations, make any
other accommodation with any other Loan Party or exercise any other right or
remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Grantor hereunder except to the extent
the Secured Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds. To
the fullest extent permitted by applicable law, each Grantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Grantor against any other Loan
Party, as the case may be, or any security.

SECTION 7.18. Secured Party Authorizations and Indemnifications. By acceptance
of the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably, to the
maximum extent permitted by law, (a) to consent to the appointment of the
Administrative Agent as its agent hereunder and under such other Security
Documents, (b) to confirm that the Administrative Agent shall have the authority
to act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Security Documents against any
Guarantor or Grantor, the exercise of remedies hereunder or thereunder and the
giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Guarantor’s or Grantor’s obligations with
respect thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Security Document against any

 

42



--------------------------------------------------------------------------------

Guarantor or Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Security Document and (d) to agree to be bound by
the terms of this Agreement and any other Security Documents. By acceptance of
the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably, to the
maximum extent permitted by law (and by the Existing Senior Notes Indenture, in
the case of the Secured Note Parties), to agree to indemnify the Administrative
Agent (and authorize the Administrative Agent to deduct any such indemnification
amount from the amounts to be paid to such Secured Party pursuant to
Section 5.02(a) and/or (b)) to the extent not indemnified or reimbursed by the
Grantors, pro rata in accordance with the amount of the Secured Obligations owed
to it on the date of any such indemnification, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as collateral agent in any way relating to or arising out of this
Agreement or any other Security Document or any action taken or omitted by the
Administrative Agent with respect to this Agreement or any other Loan Document,
provided that no Secured Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction.

SECTION 7.19 Limitation on Administrative Agent’s Responsibilities with Respect
to Existing Notes Holders. (a) To the maximum extent permitted by law, the
obligations of the Administrative Agent to the Existing Notes Holders and the
Existing Notes Trustee hereunder shall be limited solely to (i) holding the
Shared Collateral for the ratable benefit of the Existing Notes Holders and the
Existing Notes Trustee for so long as (A) any Note Obligations remain
outstanding and (B) any Note Obligations are secured by such Shared Collateral,
(ii) subject to the instructions of the Required Lenders, enforcing the rights
of the Existing Notes Holders in their capacities as Secured Parties in respect
of Shared Collateral and (iii) distributing any proceeds received by the
Administrative Agent from the sale, collection or realization of the Shared
Collateral to the Existing Notes Holders and the Existing Notes Trustee in
respect of the Note Obligations in accordance with the terms of this Agreement.
To the maximum extent permitted by law, neither the Existing Notes Holders nor
the Existing Notes Trustee shall be entitled to exercise (or direct the
Administrative Agent to exercise) any rights or remedies hereunder with respect
to the Note Obligations, including without limitation the right to receive any
payments, enforce the Shared Security Interest, request any action, institute
proceedings, give any instructions, make any election, notice Account Debtors,
make collections, sell or otherwise foreclose on any portion of the Collateral
or execute any amendment, supplement, or acknowledgment hereof (other than
pursuant to Section 5.02(c)). To the maximum extent permitted by law, this
Agreement shall not create any liability of the Administrative Agent or the
Secured Loan Parties to the Existing Notes Holders or to the Existing Notes
Trustee by reason of actions taken with respect to the creation, perfection or
continuation of the Shared Security Interest or the Shared Collateral, actions
with respect to the occurrence of an Event of Default, actions with respect to
the foreclosure upon, sale, release, or depreciation of, or failure to realize
upon, any of the Shared Collateral or action with respect to the collection of
any claim for all or any part of the Note Obligations from any Account Debtor,
guarantor or any other party or the valuation, use or protection of the Shared
Collateral. Subject

 

43



--------------------------------------------------------------------------------

to Section 7.21 and to the maximum extent permitted by law, by acceptance of the
benefits under this Agreement and the other Security Documents, the Existing
Notes Holders and the Existing Notes Trustee will be deemed to have acknowledged
and agreed that the provisions of the preceding sentence are intended to induce
the Lenders to permit such persons to be Secured Parties under this Agreement
and certain of the other Security Documents and are being relied upon by the
Lenders as consideration therefor.

(b) The Administrative Agent shall not be required to ascertain or inquire as to
the performance by the Borrower of the Note Obligations.

(c) The Administrative Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys-in-fact, and shall not be responsible for the gross negligence or
wilful misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and without gross negligence or wilful misconduct.

(d) The Administrative Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Administrative Agent shall have received a notice of Event
of Default or a notice from a Grantor, the Existing Notes Trustee or the Secured
Parties to the Administrative Agent in its capacity as Administrative Agent
indicating that an Event of Default has occurred. The Administrative Agent shall
have no obligation either prior to or after receiving such notice to inquire
whether an Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.

(e) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall or shall be construed to (i) result in the Shared Security Interest not
securing the Note Obligations less than equally and ratably with the Loan
Obligations pursuant to Section 4.07 of the Existing Senior Notes Indenture to
the extent required or (ii) modify or affect the rights of the Existing Notes
Holders to receive the pro rata share specified in Section 5.02(b) of any
proceeds of any collection or sale of Shared Collateral.

(f) The parties hereto agree that the Note Obligations and the Loan Obligations
are, and will be, equally and ratably secured with each other by the Liens on
the Shared Collateral, and that it is their intention to give full effect to the
equal and ratable provision of Section 4.07 of the Existing Senior Notes
Indenture, as in effect on the date hereof.

SECTION 7.20 Securitization Acknowledgements. (a) For purposes of this
Section 7.20(a), capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Transfer and
Servicing Agreement, dated April 25, 2000 (the “Transfer and Servicing
Agreement”), among Apple Ridge Services Corporation (“ARSC”), Cartus Corporation
(“Cartus”), Cartus Financial Corporation (“CFC”), Apple Ridge Funding LLC
(“ARF”) and The Bank of New York (the “Indenture Trustee”), or, if not defined
therein, as assigned to such terms in the “Purchase Agreement” or the
“Receivables Purchase Agreement” referred to therein, in each case as each such
agreement has been amended by (I) that certain Amendment, Agreement and Consent,
dated December 20, 2004, (II) that certain Second Omnibus Amendment, dated
January 31, 2005, (III) that certain Amendment, Agreement

 

44



--------------------------------------------------------------------------------

and Consent, dated January 30, 2006, (IV) that certain Third Omnibus Amendment,
Agreement and Consent, dated May 12, 2006, (V) that certain Fourth Omnibus
Amendment, dated November 29, 2006 and (VI) that certain Fifth Omnibus
Amendment, dated April 10, 2007. The Transfer and Servicing Agreement, the
Purchase Agreement and the Receivables Purchase Agreement, together with the
respective amendments thereto described above, are collectively attached to this
Agreement as Exhibit II. Subsequent references in this Section 7.20(a) to ARSC,
Cartus and CFC below shall mean and be references to such corporations as they
currently exist but shall also include references to any limited liability
companies which succeed to the assets and liabilities of such companies in
connection with a conversion of any such corporation into a limited liability
company. The Administrative Agent acknowledges and agrees, and each Secured
Party by its execution of the Credit Agreement (or its Assignment and
Acceptance) and/or its acceptance of the benefits of this Agreement acknowledges
and agrees, as follows, solely in its capacity as a Secured Party:

(i) Each Secured Party hereby acknowledges that (A) CFC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing Cartus Purchased Assets (originally referred to as
CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
CFC Receivables (originally referred to as CMF Receivables) to ARSC, and such
other activities as it deems necessary or appropriate in connection therewith,
(B) ARSC is a limited purpose corporation whose primary activities are
restricted in its certificate of incorporation to purchasing from CFC all CFC
Receivables acquired by CFC from Cartus or otherwise originated by CFC, funding
such acquisitions through the sale of the CFC Receivables to ARF and such other
activities as it deems necessary or appropriate to carry out such activities,
and (C) ARF is a limited purpose limited liability company whose activities are
limited in its limited liability company agreement to purchasing the Pool
Receivables from ARSC, funding such acquisitions through the issuance of the
Notes, pledging such Pool Receivables to the Indenture Trustee and such other
activities as it deems necessary or appropriate to carry out such activities.

(ii) Each Secured Party hereby acknowledges and agrees that (A) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CFC in connection therewith or any CFC Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (B) none of CFC, ARSC or ARF
is a Loan Party, (C) such Secured Party is not a creditor of, and has no
recourse to, CFC, ARSC or ARF pursuant to the Credit Agreement or any other Loan
Document, and (D) such Secured Party has no lien on or claim, contractual or
otherwise, arising under the Credit Agreement or any other Loan Document to the
Pool Assets (whether now existing or hereafter acquired and whether tangible or
intangible); provided that nothing herein shall limit any rights the Secured
Parties may have to any proceeds or earnings which are transferred from time to
time to Cartus by CFC, ARSC or ARF.

 

45



--------------------------------------------------------------------------------

(iii) No Secured Party will institute against or join any other person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Notes; provided that the foregoing shall not
limit the right of any Secured Party to file any claim in or otherwise take any
action (not inconsistent with the provisions of this Section 7.20(a)) permitted
or required by applicable law with respect to any insolvency proceeding
instituted against CFC, ARSC or ARF by any other person.

(iv) Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CFC, ARSC, ARF or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Parties agree that if, notwithstanding the intent of the
parties, Cartus is found to have a property interest in the Pool Assets, then,
in such event, CFC and its assigns, including the Indenture Trustee, shall have
a first and prior claim to the Pool Assets, and any claim or rights the Secured
Parties may have to the Pool Assets, contractual or otherwise, shall be subject
to the prior claims of the Indenture Trustee and the Noteholders until all
amounts owing under the Indenture shall have been paid in full, and the Secured
Parties agree to turn over to the Indenture Trustee any amounts received
contrary to the provisions of this clause (iv).

(v) In taking a pledge of the Equity Interests of CFC, each Secured Party
acknowledges that it has no right, title or interest in or to any assets of CFC,
ARSC or ARF other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CFC. Each Secured Party further agrees that it will
not (A) until after the payment in full of all Notes, exercise any rights it may
have under this Agreement (x) to foreclose on the Equity Interests of CFC or
(y) to exercise any voting rights with respect to the Equity Interests of CFC,
including any rights to nominate, elect or remove the independent members of the
board of directors or managers of CFC or rights to amend the organizational
documents of CFC, or (B) until one year and one day after the date on which all
Notes have been paid in full, exercise any voting rights it may have to
institute a voluntary bankruptcy proceeding on behalf of CFC.

(vi) Each Secured Party hereby covenants and agrees that it will not agree to
any amendment, supplement or other modification of this Section 7.20(a) without
the prior written consent of the Indenture Trustee. Each Secured Party further
agrees that the provisions of this Section 7.20(a) are made for the benefit of,
and may be relied upon and enforced by, the Indenture Trustee and that the
Indenture Trustee shall be a third party beneficiary of this Section 7.20(a).

(b) For purposes of this Section 7.20(b), capitalized terms used herein and not
otherwise defined in this Agreement shall have the meanings assigned to such
terms in the Indenture, dated March 7, 2002 (the “Kenosia Indenture”), among
Kenosia Funding, LLC (“Kenosia”) and The Bank of New York (the “Trustee”), or,
if not defined therein, as assigned to such terms in the “CMGFSC Purchase
Agreement”, the “Receivables Purchase Agreement” or the “Fee Receivables
Purchase Agreement” referred to therein, in each case as each such

 

46



--------------------------------------------------------------------------------

agreement has been amended by (I) that certain Omnibus Amendment, Agreement and
Consent, dated December 20, 2004, (II) that certain Second Omnibus Amendment,
Agreement and Consent dated May 19, 2005, (III) that certain Third Omnibus
Amendment, Agreement and Consent, dated May 2, 2006, (IV) that certain Fourth
Omnibus Amendment and Agreement, dated February 28, 2007 and (V) that certain
Fifth Omnibus Amendment, dated April 10, 2007, by and among Kenosia, the
Trustee, Cartus Relocation Corporation (“CRC”), Cartus Corporation (“Cartus”)
and certain other parties. The Kenosia Indenture, the CMGFSC Purchase Agreement,
the Receivables Purchase Agreement and the Fee Receivables Purchase Agreement,
together with the respective amendments thereto described above, are
collectively attached to this Agreement as Exhibit III. Subsequent references in
this Section 7.20(b) to Cartus and CRC below shall mean and be references to
such corporations as they currently exist but shall also include references to
any limited liability companies which succeed to the assets and liabilities of
such companies in connection with a conversion of any such corporation into a
limited liability company. The Administrative Agent acknowledges and agrees, and
each Secured Party by its execution of the Credit Agreement (or its Assignment
and Acceptance) and/or its acceptance of the benefits of this Agreement
acknowledges and agrees, as follows, solely in its capacity as a Secured Party:

(i) Each Secured Party hereby acknowledges that (A) CRC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing CMSC Purchased Assets (also referred to as Cartus
Purchased Assets) from Cartus pursuant to the CMGFSC Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
Seller Receivables to Kenosia, and such other activities as it deems necessary
or appropriate in connection therewith, and (B) Kenosia is a limited purpose
limited liability company whose activities are limited in its limited liability
company agreement to purchasing the Seller Receivables and other KF Purchased
Assets from CRC under the Receivables Purchase Agreement and purchasing
Originator Fee Receivables and other Originator Fee Assets from Cartus under the
Fee Receivables Purchase Agreement, funding such acquisitions through the
issuance of the Notes, pledging such purchased assets to the Trustee and such
other activities as it deems necessary or appropriate to carry out such
activities. The CMSC Receivables, the Seller Receivables and the Originator Fee
Receivables are hereinafter referred to collectively as the “Pool Receivables”.

(ii) Each Secured Party hereby acknowledges and agrees that (A) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CRC in connection therewith or any Pool Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (B) neither CRC nor Kenosia
is a Loan Party, (C) such Secured Party is not a creditor of, and has no
recourse to, CRC or Kenosia pursuant to the Credit Agreement or any other Loan
Document, and (D) such Secured Party has no lien on or claim, contractual or
otherwise, arising under the Credit Agreement or any other Loan Document to the
Pool Assets (whether now existing or hereafter acquired and whether tangible or
intangible); provided that nothing herein shall limit any rights the Secured
Parties may have to any proceeds or earnings which are transferred from time to
time to Cartus by CRC or Kenosia.

 

47



--------------------------------------------------------------------------------

(iii) No Secured Party will institute against or join any other person in
instituting against CRC or Kenosia any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CRC or Kenosia until one year and one day after
the payment in full of all Notes; provided that the foregoing shall not limit
the right of any Secured Party to file any claim in or otherwise take any action
(not inconsistent with the provisions of this Section 7.20(b)) permitted or
required by applicable law with respect to any insolvency proceeding instituted
against CRC or Kenosia by any other person.

(iv) Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CRC or Kenosia or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Parties agree that if, notwithstanding the intent of the
parties, Cartus is found to have a property interest in the Pool Assets, then,
in such event, CRC and Kenosia and Kenosia’s assigns, including the Trustee,
shall have a first and prior claim to the Pool Assets, and any claim or rights
the Secured Parties may have to the Pool Assets, contractual or otherwise, shall
be subject to the prior claims of the Trustee and the Noteholders until all
amounts owing under the Kenosia Indenture shall have been paid in full, and the
Secured Parties agree to turn over to the Trustee any amounts received contrary
to the provisions of this clause (iv).

(v) In taking a pledge of the Equity Interests of CRC, each Secured Party
acknowledges that it has no right, title or interest in or to any assets of CRC
or Kenosia other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CRC. Each Secured Party further agrees that it will
not (A) until after the payment in full of all Notes, exercise any rights it may
have under this Agreement (x) to foreclose on the Equity Interests of CRC or
(y) to exercise any voting rights with respect to the Equity Interests of CRC,
including any rights to nominate, elect or remove the independent members of the
board of directors or managers of CRC or rights to amend the organizational
documents of CRC, or (B) until one year and one day after the date on which all
Notes have been paid in full, exercise any voting rights it may have to
institute a voluntary bankruptcy proceeding on behalf of CRC.

(vi) Each Secured Party hereby covenants and agrees that it will not agree to
any amendment, supplement or other modification of this Section 7.20(b) without
the prior written consent of the Trustee. Each Secured Party further agrees that
the provisions of this Section 7.20(b) are made for the benefit of, and may be
relied upon and enforced by, the Trustee and that the Trustee shall be a third
party beneficiary of this Section 7.20(b).

SECTION 7.21. Relative Rights. This Agreement defined the relative rights of the
Existing Notes Holders, on the one hand, and the Secured Loan Parties, on the
other hand. Nothing in this Agreement shall (a) impair, as between any Grantor
and any Existing Notes Holder, the Note Obligations of such Grantor, which are
absolute and unconditional, to pay the

 

48



--------------------------------------------------------------------------------

Indebtedness under the Existing Senior Notes Indenture, as and when the same
shall become due and payable in accordance with the terms of the Existing Senior
Notes Indenture; (b) impair, as between any Grantor and any Secured Loan Party,
the Loan Obligations of such Grantor, which are absolute and unconditional, to
pay the Indebtedness under the Credit Agreement, as and when the same shall
become due and payable in accordance with the terms of the applicable Loan
Documents; (c) prevent any Existing Notes Holder from exercising its available
remedies upon a default or event of default under the Existing Senior Notes
Indenture; or (d) prevent any Secured Loan Party from exercising its available
remedies upon a Default or an Event of Default under the Loan Documents to which
such Secured Loan Party is a party.

SECTION 7.22. Successor Collateral Agent. The Administrative Agent may resign as
collateral agent hereunder by giving not less than 30 days’ prior written notice
to the Lenders. If the Administrative Agent shall resign as collateral agent
under this Agreement, then either (a) the Required Lenders shall appoint a
successor collateral agent hereunder, or (b) if a successor collateral agent
shall not have been so appointed and approved within the 30 day period following
the Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor collateral agent that shall serve
as collateral agent until such time as the Required Lenders appoint a successor
collateral agent. Upon its appointment, such successor collateral agent shall
succeed to the rights, powers and duties as collateral agent, and the term
“Administrative Agent” under this Agreement and “Collateral Agent” under this
Agreement and any other Security Document shall mean such successor, effective
upon its appointment, and the former collateral agent’s rights, powers and
duties as collateral agent shall be terminated without any other or further act
or deed on the part of such former collateral agent or any of the parties to
this Agreement.

[Signature Page Follows]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

REALOGY CORPORATION

DOMUS INTERMEDIATE HOLDINGS CORP.

AFS MORTGAGE

CGRN, INC.

ERA GENERAL AGENCY CORPORATION

ERA GENERAL AGENCY OF NEW JERSEY, INC.

FEDSTATE STRATEGIC CONSULTING, INCORPORATED

REALOGY FRANCHISE GROUP, INC.

REALOGY INTELLECTUAL PROPERTY HOLDINGS I, INC.

REALOGY INTELLECTUAL PROPERTY HOLDINGS II, INC.

REALOGY OPERATIONS, INC.

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER, INC.,

by  

/s/ Richard A. Smith

Name:   Richard A. Smith Title:   President

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

A MARKET PLACE, INC., ALPHA REFERRAL NETWORK, INC., ASSOCIATED CLIENT REFERRAL
CORP., ASSOCIATES INVESTMENTS, ASSOCIATES REALTY NETWORK, ASSOCIATES REALTY,
INC., BOB TENDLER REAL ESTATE, INC., BURGDORFF REFERRAL ASSOCIATES, INC.,
BURNET REALTY INC. (A MINNESOTA CORPORATION), BURNET REALTY, INC. (A WISCONSIN
CORPORATION), CAREER DEVELOPMENT CENTER, LLC, CARTUS CORPORATION, CARTUS PARTNER
CORPORATION, CENTURY 21 REAL ESTATE LLC,
COLDWELL BANKER KING THOMPSON AUCTION SERVICES, INC., COLDWELL BANKER REAL
ESTATE CORPORATION, COLDWELL BANKER REAL ESTATE SERVICES, INC., COLDWELL BANKER
REAL ESTATE, INC., COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY, COLDWELL
BANKER RESIDENTIAL BROKERAGE CORPORATION,
COLDWELL BANKER RESIDENTIAL BROKERAGE INSURANCE AGENCY OF MAINE, INC.,

DEWOLFE REALTY AFFILIATES,

COLDWELL BANKER RESIDENTIAL BROKERAGE PARDOE, INC.,

COLDWELL BANKER RESIDENTIAL BROKERAGE, INC., COLDWELL BANKER RESIDENTIAL REAL
ESTATE SERVICES OF WISCONSIN, INC., COLDWELL BANKER RESIDENTIAL REAL ESTATE,
INC.,

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

(A CALIFORNIA CORPORATION),

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC. (A PENNSYLVANIA CORPORATION),
COLORADO COMMERCIAL, LLC, COOK—PONY FARM REAL ESTATE, INC.,
CORCORAN GROUP—BROOKLYN LANDMARK, LLC, CORCORAN MLS HOLDINGS, LLC, COTTON REAL
ESTATE, INC., DEWOLFE RELOCATION SERVICES, INC., DOUGLAS AND JEAN BURGDORFF,
INC., ERA FRANCHISE SYSTEMS, INC., FIRST CALIFORNIA ESCROW CORPORATION,
FLORIDA’S PREFERRED SCHOOL OF REAL ESTATE, INC., FRED SANDS SCHOOL OF REAL
ESTATE, HILLSHIRE HOUSE, INCORPORATED, HOME REFERRAL NETWORK INC., J. W.
RIKER—NORTHERN R. I., INC., JACK GAUGHEN, INC.,

KENDALL, POTTER AND MANN, REALTORS, INC.

COSBY-TIPTON REAL ESTATE, INC.,

LMS (DELAWARE) CORP., NRT ARIZONA COMMERCIAL, INC., NRT ARIZONA EXITO, INC., NRT
ARIZONA REFERRAL, INC., NRT ARIZONA, INC., NRT CHICAGO LLC, NRT COLORADO, INC.,
NRT COLUMBUS, INC., NRT COMMERCIAL OHIO INCORPORATED, NRT COMMERCIAL UTAH, INC.,
NRT COMMERCIAL, INC., NRT MID-ATLANTIC, INC., NRT MISSOURI REFERRAL NETWORK,
INC., NRT MISSOURI, INC., NRT NEW ENGLAND INCORPORATED, NRT RELOCATION LLC, NRT
SETTLEMENT SERVICES OF MISSOURI, INC., NRT SUNSHINE INC., NRT TEXAS REAL ESTATE
SERVICES, INC.,

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

NRT TEXAS, INC.,

NRT THE CONDO STORE INCORPORATED,

NRT UTAH, INC. (A DELAWARE CORPORATION),

PACESETTER NEVADA, INC.,

PACIFIC ACCESS HOLDING COMPANY, LLC,

R.J. YOUNG CO.,

REAL ESTATE REFERRAL, INC.,

REAL ESTATE REFERRALS, INC.,

REAL ESTATE SERVICES, INC.,

REFERRAL ASSOCIATES OF FLORIDA, INC.,

REFERRAL ASSOCIATES OF NEW ENGLAND, INC.,

REFERRAL NETWORK, INC.,

REFERRAL NETWORK, INC. (A FLORIDA CORPORATION),

REFERRAL NETWORK, LLC,

SIGNATURE PROPERTIES, INC.,

SOLEIL FLORIDA CORP.,

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES, INC.,

SOTHEBY’S INTERNATIONAL REALTY, INC.,

ST. JOE REAL ESTATE SERVICES, INC.,

THE CORCORAN GROUP EASTSIDE, INC.,

THE DEWOLFE COMPANIES, INC.,

THE DEWOLFE COMPANY, INC.,

THE FOUR STAR CORP.,

THE MILLER GROUP, INC.,

THE SUNSHINE GROUP LIMITED PARTNERSHIP,

THE SUNSHINE GROUP, LTD.,

TRUST OF NEW ENGLAND, INC.,

VALLEY OF CALIFORNIA, INC.,

by  

/s/ Richard A. Smith

Name:   Richard A. Smith Title:   Chairman

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

ADVANTAGE TITLE & INSURANCE, LLC, AMERICAN TITLE COMPANY OF HOUSTON,
APEX REAL ESTATE INFORMATION SERVICES LLP, ATCOH HOLDING COMPANY, BURNET TITLE
OF OHIO, LLC, BURNET TITLE, INC., BURNET TITLE L.L.C., BURROW ESCROW SERVICES,
INC., CENTRAL FLORIDA TITLE COMPANY, EQUITY TITLE COMPANY,
EQUITY TITLE MESSENGER SERVICE HOLDING COMPANY, FRANCHISE SETTLEMENT SERVICES,
INC., GRAND TITLE, LLC, GUARDIAN HOLDING COMPANY, GUARDIAN TITLE AGENCY, LLC,
GUARDIAN TITLE COMPANY, GULF SOUTH SETTLEMENT SERVICES, LLC, HICKORY TITLE, LLC,
KEYSTONE CLOSING SERVICES LLC, LINCOLN SETTLEMENT SERVICES, LLC, MARKET STREET
SETTLEMENT GROUP, INC., MID-EXCHANGE, INC., MID-STATE ESCROW CORPORATION,
NATIONAL COORDINATION ALLIANCE, INC., NRT MID-ATLANTIC TITLE SERVICES, LLC, NRT
SETTLEMENT SERVICES OF TEXAS, INC., PATRIOT SETTLEMENT SERVICES, LLC, PREMIER
SETTLEMENT SERVICES, LLC, PROCESSING SOLUTIONS, INCORPORATED, ROCKY MOUNTAIN
SETTLEMENT SERVICES, LLC, SECURED LAND TRANSFERS, INC., SOUTH LAND TITLE CO.,
INC., SOUTH-LAND TITLE OF MONTGOMERY COUNTY, INC., ST. JOE TITLE SERVICES, INC.,
ST. JOE TITLE SERVICES, LLC, TAW HOLDING INC., TEXAS AMERICAN TITLE COMPANY,

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

TEXAS AMERICAN TITLE COMPANY OF AUSTIN,

TITLE RESOURCE GROUP AFFILIATES HOLDINGS, INC.,

TITLE RESOURCE GROUP HOLDINGS, INC.,

TITLE RESOURCE GROUP SERVICES CORPORATION,

TITLE RESOURCES INCORPORATED,

WEST COAST ESCROW CLOSING CO.,

WEST COAST ESCROW COMPANY,

WILLIAM ORANGE REALTY, INC.,

ALLMON, TIERNAN & ELY, INC.,

BATJAC REAL ESTATE CORP.,

CHARTER TITLE, LLC,

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES, LTD.,

COLDWELL BANKER CORPORATION,

COLDWELL BANKER PACIFIC PROPERTIES, LTD.,

NRT HAWAII REFERRAL, LLC,

NRT INCORPORATED,

NRT INSURANCE AGENCY, INC.,

NRT NEW YORK, INC.,

ONCOR INTERNATIONAL LLC,

PACIFIC PROPERTIES REFERRALS, INC.,

REALOGY GLOBAL SERVICES, INC.,

SCRANTON ABSTRACT, LLC,

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC,

TBR SETTLEMENT SERVICES, LLC,

TEXAS AMERICAN TITLE COMPANY OF CORPUS CHRISTI,

TITLE RESOURCE GROUP LLC,

by  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President and Treasurer

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

REALOGY FRANCHISE FINANCE, INC., by  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   President

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

APEX REAL ESTATE INFORMATION SERVICES, LLC,

C21 TM CORP.,

CB TM CORP.,

ERA TM CORP.,

REALOGY LICENSING, INC.,

SUMMIT ESCROW,

TERRAMAR GUARANTY TITLE & TRUSt, INC.,

by  

/s/ Joseph J. Huber

Name:   Joseph J. Huber Title:   Senior Vice President, Tax

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CDRE TM CORP., by  

/s/ Joseph J. Huber

Name:   Joseph J. Huber Title:   Senior Vice President

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SOTHEBY’S INTERNATIONAL REALTY
LICENSEE CORPORATION, by  

/s/ Greg Macres

Name:   Greg Macres Title:   President

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

FSA MEMBERSHIP SERVICES, LLC, by  

/s/ Michael R. Piccola

Name:   Michael R. Piccola Title:   Vice President

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

By:   /s/    Marian N. Schulman Name:   Marian N. Schulman Title:   Managing
Director

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee and Collateral Agreement

 

  SUPPLEMENT NO. [·] (this “Supplement”) dated as of [·], 20[·][·] to the
Guarantee and Collateral Agreement dated as of April 10, 2007 (the “Collateral
Agreement”), among DOMUS INTERMEDIATE HOLDINGS CORP. (“Holdings”), REALOGY
CORPORATION (the “Borrower”), each Grantor identified therein and JPMORGAN CHASE
BANK, N.A., as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement dated as of April 10, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Borrower, the Lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent for the Lenders, and the other parties thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Collateral
Agreement referred to therein, as applicable.

C. The Borrower, Holdings and each of the Subsidiary Loan Parties (the
“Grantors”) have entered into the Collateral Agreement in order to induce the
Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 7.16 of the Collateral Agreement provides that additional Subsidiaries
of the Borrower may become Guarantors and Grantors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor and a Grantor under the Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor and a Guarantor under the
Collateral Agreement with the same force and effect as if originally named
therein as a Grantor and a Guarantor and the New Grantor hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it as a
Grantor and a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and a Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of Loan Obligations [and Note Obligations], does hereby create and grant to
the Administrative Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, their successors and assigns, a security interest in
and lien on all of the New Grantor’s right, title and interest in and to the
Collateral (as defined in the Collateral Agreement) of the New Grantor. Each
reference to a “Grantor” and “Guarantor” in the Collateral Agreement shall be
deemed to include the New Grantor. The Collateral Agreement is hereby
incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3. The New Grantor is a [company] duly [incorporated] under the law of
[name of relevant jurisdiction]. [If applicable:] The guarantee of the New
Grantor giving a guarantee other than in respect of its Subsidiary is subject to
the following limitations:

(a) If the New Grantor is incorporated in [·] and is giving a guarantee other
than in respect of its Subsidiary, those limitations set out in paragraph [·] of
Section 2.06 of the Collateral Agreement shall also apply in relation to the New
Grantor; and

(b) [if the New Grantor is incorporated in any other jurisdiction, is giving a
guarantee other than in respect of its Subsidiary and limitations other than
those set out in Section 2.06 of the Collateral Agreement] are agreed in respect
of the New Grantor, insert guarantee limitation wording for relevant
jurisdiction.]

SECTION 4. The New Grantor confirms that no Default has occurred or would occur
as a result of the New Grantor becoming a Guarantor or a Grantor under the
Collateral Agreement.

SECTION 5. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and the Administrative Agent. Delivery of
an executed signature page to this Supplement by facsimile transmission shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 6. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of (i) any and all
Pledged Stock and Pledged Debt Securities now owned by the New Grantor and
(ii) any and all Intellectual Property now owned by the New Grantor and (b) set
forth under its signature hereto, is the true and correct legal name of the New
Grantor and its jurisdiction of organization.

SECTION 7. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 8. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

SECTION 9. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 10. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 10.01 of the Credit Agreement. All communications and
notices hereunder to the New Grantor shall be given to it in care of the
Borrower as provided in Section 10.01 of the Credit Agreement.

SECTION 11. The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR], by  

 

Name:   Title:   Address:   Legal Name: Jurisdiction of Formation:

 

4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, by  

 

Name:   Title:  

 

5



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [·] to the

Collateral Agreement

Collateral of the New Grantor

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interest

 

Percentage
of Equity
Interests

               

PLEDGED DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

           

INTELLECTUAL PROPERTY

[Follow format of Schedule II to the

Collateral Agreement.]



--------------------------------------------------------------------------------

Exhibit II to the Guarantee

and Collateral Agreement

EXECUTION COPY

FIFTH OMNIBUS AMENDMENT

(Apple Ridge)

THIS Fifth Omnibus Amendment (this “Agreement”) is entered into this 10th day of
April, 2007 for the purpose of making amendments to the documents described in
this Agreement.

WHEREAS, this Agreement is among (i) Cartus Corporation, a Delaware corporation
(“Cartus”), (ii) Cartus Financial Corporation, a Delaware Corporation (“CFC”),
(iii) Apple Ridge Services Corporation, a Delaware corporation (“ARSC”),
(iv) Apple Ridge Funding LLC, a limited liability company organized under the
laws of the State of Delaware (the “Issuer”), (v) Realogy Corporation, a
Delaware Corporation (“Realogy” or the “Performance Guarantor”), (vi) The Bank
of New York, as successor to JPMorgan Chase Bank, N.A., a banking corporation
organized and existing under the laws of New York, as successor Indenture
Trustee. (the “Indenture Trustee”), (vii) The Bank of New York, a New York state
banking corporation (the “Paying Agent”), as paying agent, authentication agent
and transfer agent and registrar, (vii) the Conduit Purchasers, Committed
Purchasers and Managing Agents party to the Note Purchase Agreement defined
below, and (ix) Calyon New York Branch (“Calyon”), as Administrative Agent and
Lead Arranger (the “Administrative Agent”).

WHEREAS, this Agreement relates to the following documents (as such documents
have previously been amended):

 

  •  

Purchase Agreement dated as of April 25, 2000 (the “Purchase Agreement”) by and
between Cartus and CFC;

 

  •  

Receivables Purchase Agreement dated as of April 25, 2000 (the “Receivables
Purchase Agreement”) by and between CFC and ARSC;

 

  •  

Master Indenture dated as of April 25, 2000 (the “Master Indenture”) among the
Issuer, the Indenture Trustee and the Paying Agent;

 

  •  

Transfer and Servicing Agreement dated as of April 25, 2000 (the “Transfer and
Servicing Agreement”) by and between ARSC, as transferor, Cartus, as originator
and servicer, CFC, as originator, the Issuer, as transferee and the Indenture
Trustee;

 

  •  

Performance Guaranty dated as of May 12, 2006 executed by Realogy in favor of
CFC and the Issuer (the “Performance Guaranty”).

WHEREAS, the Purchase Agreement, the Receivables Purchase Agreement, the Master
Indenture, the Transfer and Servicing Agreement and the Performance Guaranty
are, in this Agreement, collectively the “Affected Documents”;



--------------------------------------------------------------------------------

WHEREAS, terms used in this Agreement and not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement, and, if not defined
therein, as defined in the Master Indenture.

NOW, THEREFORE, the parties hereto hereby recognize and agree:

 

  1. Amendments to Purchase Agreement. Effective as of the date hereof, the
Purchase Agreement is hereby amended as follows:

 

  a. The definition of “Eligible Contract” in Appendix A is hereby amended to
delete the reference to “in effect on the date of this Agreement” and substitute
therefor “in effect on April 10, 2007”.

 

  b. The definition of “Eligible Obligor” in Appendix A is hereby amended to
add, at the conclusion of clause (b), the following: “unless such Obligor
qualifies as an Eligible Governmental Obligor”.

 

  c. Appendix A is further amended to insert, in the proper alphabetical
location, the following new definitions:

“Eligible Governmental Obligor” shall mean the Federal Deposit Insurance
Corporation, the United States Postal Service, and any other governmental
obligor which is party to a Guaranteed Government Contract and is specifically
approved in writing by the Buyer, the Issuer and the Majority Investors as an
“Eligible Governmental Obligor”.

“Guaranteed Government Contract” shall mean any Relocation Management Agreement
between Cartus and an Eligible Governmental Obligor which qualifies as an
Eligible Contract and which has been designated as a Pool Relocation Management
Agreement under the Purchase Agreement.”

 

  d. Section 7.3(j) is hereby amended to delete therefrom the phrase “to a
Person that has executed and delivered an Acknowledgment Letter in favor of the
Originator and the Buyer and its successors and assigns, including any Series
Enhancer” and to substitute therefor the phrase “the terms of which include
acknowledgment provisions in substantially the form of Exhibit 7.3(j) hereto.”

 

  e. Exhibit 7.3(j) is hereby amended and restated in its entirety as attached
on Exhibit 7.3(j) hereto.

 

  2. Amendments to Receivables Purchase Agreement. Effective as of the date
hereof, the Receivables Purchase Agreement is hereby amended as follows:

 

  a. Appendix A is hereby amended to insert, in the proper alphabetical
location, the following definitions:

“CRC” shall mean Cartus Relocation Corporation, a wholly-owned subisdiary of
Cartus.

 

2



--------------------------------------------------------------------------------

“Governmental Receivable” shall mean any Receivable arising under or in
connection with a Government Guaranteed Contract.

“Kenosia” shall mean Kenosia Funding LLC, a wholly-owned subsidiary of CRC.

 

  b. The definition of “Eligible Receivable” in Appendix A is hereby amended to
add, at the conclusion thereof the following: “The term “Eligible Receivable”
shall also include each Governmental Receivable which (i) is acquired by Seller
from Kenosia and CRC pursuant to documentation which is in form and substance
reasonably satisfactory to the Buyer, and its assigns, including the Issuer and
the Majority Investors, (ii) is in existence on the date the related Guaranteed
Government Contract became a Pool Relocation Management Agreement and
(iii) would qualify as an Eligible Receivable but for the fact that such
Governmental Receivable was not acquired by Seller from the Originator under the
Purchase Agreement and, in the case of any Governmental Receivable arising out
of or with respect to Equity Payments, Mortgage Payments and Mortgage Payoffs,
such Receivable was originated by CRC and not by Seller.”

 

  c. Section 2.1(a) of the Receivables Purchase Agreement is modified by
deleting clause (ii) in its entirety and substituting the following therefor:
“(ii) all Receivables arising out of or with respect to Equity Payments,
Mortgage Payments and Mortgage Payoffs made by the Seller in respect of Home
Purchase Contracts to which CFC is a party from and after the Closing Date and
all Governmental Receivables acquired by the Seller from Kenosia and/or CRC
(collectively, the “Seller Receivables”);”.

 

  d. Section 7.3(j) of the Receivables Purchase Agreement is modified by adding
at the conclusion thereof: “Notwithstanding the foregoing, Seller shall be
allowed to acquire Governmental Receivables from Kenosia and CRC, so long as
(i) any such acquisition is pursuant to an assignment agreement which is in form
and substance reasonably satisfactory to the Buyer and its assigns, including
the Issuer and the Majority Investors and (ii) on or prior to the date of such
acquisition, all UCC financing statements filed against the Seller shall be
amended to reflect the inclusion of such Governmental Receivables in the Seller
Receivables.”

 

  3. Amendments to Master Indenture. Effective as of the date hereof, the Master
Indenture is hereby amended as follows:

 

  a. The definition of “Aggregate Adjustment Amount” in Section 1.01 is hereby
amended and restated in its entirety as follows:

“Aggregate Adjustment Amount” shall mean, as of any date of determination, an
amount equal to the sum of (a) the Overconcentration Amount, (b) the Excess
Longer Term Receivable Amount, (c) the Excess Special Homes Receivables Amount,
(d) the amount, if any, by which the aggregate Unpaid Balance of all Eligible
Receivables relating to Homes that have been owned by CFC which are

 

3



--------------------------------------------------------------------------------

more than 450 but less than 540 days exceeds 1.50% of the sum of the Aggregate
Employer Balances of all Eligible Receivables (other than Defaulted Receivables)
as of the last day of the Monthly Period immediately preceding the date of
calculation plus (e) the amount by which (i) the aggregate Unpaid Balance of all
Eligible Receivables relating to Homes that have been owned by CFC which are
more than 365 but less than 540 days, less the amount calculated under clause
(d) above, exceeds (ii) 5.00% of the sum of the Aggregate Employer Balances of
all Eligible Receivables (other than Defaulted Receivables) as of the last day
of the Monthly Period immediately preceding the date of calculation plus (f) the
aggregate Unpaid Balance of all Eligible Receivables relating to Homes that have
been owned by CFC more than 540 days as of the last day of the Monthly Period
immediately preceding the date of calculation.

 

  b. The definition of “Overconcentration Amount” in Section 1.01 is hereby
amended and restated in its entirety as follows:

“Overconcentration Amount” shall mean, as of any date of determination, an
amount equal to the sum of: (a) the greater of: (i) the excess, if any, of
(A) the aggregate Modified Receivable Balances owing by (or, if less, the
Obligor Limits of) the Obligors (excluding Eligible Governmental Obligors) who
are the Obligors in respect of the five largest aggregate Modified Receivable
Balances over (B) an amount equal to 22.5% of the Aggregate Receivable Balance,
and (ii) the excess, if any, of (A) the aggregate Modified Receivable Balances
owing by (or, if less, the Obligor Limits of) the Obligors (excluding Eligible
Governmental Obligors) who are the Obligors in respect of the ten largest
aggregate Modified Receivable Balances over (B) an amount equal to 30% of the
Aggregate Receivable Balance; (b) the sum of the aggregate amount with respect
to each Obligor (excluding Eligible Governmental Obligors) of the excess, if
any, of (i) the aggregate Modified Receivable Balance owing by such Obligor over
(ii) the Obligor Limit with respect to such Obligor and (c) the amount by which
the aggregate Modified Receivable Balances owing by all Eligible Governmental
Obligors exceeds 10% of the Aggregate Receivable Balance.

 

  4. Amendments to Transfer and Servicing Agreement. Effective as of the date
hereof, the Transfer and Servicing Agreement is hereby amended as follows:

 

  a. Section 1.01 is hereby amended to insert, in the appropriate alphabetical
order, the following:

“Leverage Ratio” shall mean on any date, the ratio of (a) Total Senior Secured
Net Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis. Capitalized Terms
used in this definition shall have the meaning set forth in the Realogy Credit
Agreement as in effect on April 10, 2007, without giving effect to any
subsequent amendments.

 

4



--------------------------------------------------------------------------------

“Realogy Credit Agreement” shall mean that certain Credit Agreement dated as of
April 10, 2007 among Domus Intermediate Holdings Corp., Realogy, the lenders and
other financial institutions party thereto and JP Morgan Chase Bank, N.A., as
Administrative Agent.

“Weekly Activity Report” shall have the meaning provided in Section 3.07(d).

“Weekly Reporting Event” shall mean that, commencing with the quarter ending
June 30, 2007, the Leverage Ratio as of the end of such fiscal quarter exceeds
the applicable ratio set forth below:

 

Fiscal Quarter Ending

   Senior Secured
Leverage Ratio

June 30, 2007

   6.00:1.00

September 30, 2007

   6.00:1.00

December 31, 2007

   6.00:1.00

March 31, 2008

   5.10:1.00

June 30, 2008

   5.10:1.00

September 30, 2008

   5.10:1.00

December 31, 2008

   5.10:1.00

March 31, 2009

   5.10:1.00

June 30, 2009

   5.10:1.00

September 30, 2009

   4.75:1.00

December 31, 2009

   4.75:1.00

March 31, 2010

   4.75:1.00

June 30, 2010

   4.75:1.00

September 30, 2010

   4.75:1.00

December 31, 2010

   4.75:1.00

March 31, 2011 and thereafter

   4.50:1.00

 

  b. Section 3.07 is hereby amended by inserting at the conclusion thereof the
following new Section 3.07(d):

“(d) If as of the end of any fiscal quarter a Weekly Reporting Event has
occurred, the Servicer shall, commencing on the applicable “Weekly Reporting
Commencement Date” specified below and continuing until no such Weekly Reporting
Event exists for two consecutive fiscal quarters, prepare and deliver to Cartus,
CFC, the Transferor, the Issuer, the Indenture Trustee, each Series

 

5



--------------------------------------------------------------------------------

Enhancer and each Administrative Agent under any Series of Variable Funding
Notes, on or before the fifth Business Day of each calendar week, a report with
respect to the last Business Day of the preceding week, substantially in the
form provided in the related Supplement or in such other form as is reasonably
acceptable to the Issuer (each such report, a “Weekly Activity Report”). Such
Weekly Activity Report shall include (i) a certification that, to the best of
the Servicer’s knowledge, no Unmatured Servicer Default or Servicer Default has
occurred and is continuing or, if any such event has occurred and is continuing,
a description of such event and the action, if any, that the Servicer proposes
to take with respect thereto and (ii) a calculation of the Adjusted Aggregate
Receivable Balance based on the most recently available interim reporting
derived from financial system-generated data in the Servicer’s financial
records. As used herein, the “Weekly Reporting Commencement Date” shall mean:
(1) with respect to any Weekly Reporting Event which occurs during calendar year
2007 or if the first such Weekly Reporting Event occurs as of the end of a
fiscal year, the week immediately following the 135th calendar day after the end
of the relevant fiscal quarter; (2) with respect to any other Weekly Reporting
Event occurring as of the end of a fiscal year or if the first such Weekly
Reporting Event occurs as of the end of any fiscal quarter after calendar year
2007, the week immediately following the 90th calendar day after the end of the
relevant fiscal quarter and (3) otherwise, the week immediately following the
45th calendar day after the end of the relevant fiscal quarter.”

 

  c. Section 3.09 is hereby amended to delete therefrom the phrase “a firm of
nationally recognized independent public accountants (who may also render other
services to the Servicer, the Issuer, CMSC, CMF or the Transferor)” and to
substitute therefor the phrase “Protiviti (or such other auditor acceptable to
the financial institution acting as administrative agent for the Majority
Investors”). Section 3.09 is further amended to add at the conclusion thereof:
“Notwithstanding the foregoing, so long as the Series 2007-1 Notes are the only
Notes issued under the Indenture and the Servicer complies with the audit
provisions set forth in Section 5.01(g) of the related Note Purchase Agreement,
the Servicer shall not be required to comply with the foregoing provisions of
this Section 3.09.”

 

  d. Section 3.10(a) is hereby amended to delete therefrom the phrase
“Receivables Activity Report” and substitute therefor the phrase “Receivables
Activity Report and Weekly Activity Report, if applicable”.

 

  e. Section 7.04 is hereby amended to delete therefrom the phrase “Receivables
Activity Report” and substitute therefor the phrase “Receivables Activity
Report, Weekly Activity Report”.

 

  f. Section 9.01(a) is hereby amended to delete therefrom the phrase
“Receivables Activity Report” and substitute therefor the phrase “Receivables
Activity Report or Weekly Activity Report, if applicable”.

 

6



--------------------------------------------------------------------------------

  g. Section 9.01(f) is hereby amended and restated in its entirety as follows:

“(f) (i) Failure of the Servicer or the Performance Guarantor to pay any
principal and/or interest in respect of any Indebtedness under the Realogy
Credit Agreement or under any other indenture or agreement governing any
Indebtedness the principal amount of which exceeds $25,000,000 and such failure
shall continue beyond the applicable grace period, if any, specified in the
agreement or instrument governing such Indebtedness; or (ii) the default by the
Servicer or the Performance Guarantor in the performance of any term, provision
or condition contained in any agreement described in clause (i) above, or the
existence of any event or condition with respect to any Indebtedness arising
under any such agreement, if the effect of such default, event or condition is
to cause, or permit the holder of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity, including without limitation the
occurrence of any “Event of Default” under the Realogy Credit Agreement; or
(iii) any Indebtedness of the Servicer or the Performance Guarantor in a
principal amount exceeding $25,000,000 shall be declared to be due and payable
or is required to be prepaid (other than by a regularly scheduled payment or a
mandatory redemption or prepayment provision) prior to the scheduled date of
maturity thereof.”

 

  h. Section 9.05 is hereby amended and restated in its entirety as follows:

(a) If (i) Cartus is the Servicer, and (ii) the “Average Days in Inventory” (as
defined below) is more than 120 days, the Issuer will be obligated to establish
an account (the “Marketing Expenses Account”) to be established with, and
pledged to, the Indenture Trustee and maintain on deposit therein, an amount at
least equal to the Required Marketing Expenses Account Amount described below.
On any day that the amount on deposit in the Marketing Expenses Account is less
than the Required Marketing Expenses Account Amount, the Issuer will be required
to deposit an amount into the Marketing Expenses Account equal to such
shortfall. On any Distribution Date that the amount on deposit in the Marketing
Expenses Account exceeds the Required Marketing Expenses Account Amount, the
Issuer will be permitted to withdraw such excess, and any amount so withdrawn
shall be transferred to the Collection Account.

(b) The Indenture Trustee will be permitted to withdraw funds from the Marketing
Expenses Account (i) if Cartus is the Servicer, to pay for the cost of
maintaining and marketing the Homes to the extent that Cartus as Servicer has
failed to pay such costs, (ii) to reimburse a successor Servicer for the cost of
maintaining and marketing the Homes, but only to the extent such costs were
actually incurred, but not paid, by Cartus while acting as the Servicer or to
the extent that such costs are attributable to Cartus’ breach of its duties as
the Servicer prior to the appointment of a successor Servicer and (iii) to cover
the costs of transition of servicing from Cartus to such successor Servicer.
Payment of such costs from the Marketing Expenses Account shall not be deemed to
be payment by the Servicer and shall not relieve the Servicer from any liability
therefor under the other provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

  5. Amendments to Performance Guaranty. Effective as of the date hereof, the
Performance Guaranty is hereby amended as follows:

 

  a. The definition of “Obligations” in Section 1 is hereby amended to delete
therefrom the phrase “(including Cartus’ obligation to fund the Marketing
Expenses Account as and when required under the Transfer and Servicing
Agreement)”.

 

  6. Inclusion of Receivables Assigned from Kenosia Funding LLC and Cartus
Relocation Corporation. All of the parties hereto acknowledge and agree that, as
a result of the amendments to Section 2.1(a) to the Receivables Purchase
Agreement set forth herein, the definition of “Seller Receivables” in the
Receivables Purchase Agreement may include certain Receivables (the “Acquired
Receivables”) which were neither sold by Cartus to CFC under the Purchase
Agreement nor originated by CFC. The parties hereto acknowledge and agree that,
for all purposes of the Affected Documents, (i) the Acquired Receivables shall
be considered to be CFC Receivables originated by CFC, and shall be deemed to be
included in the ARSC Purchased Assets transferred to the Issuer and (ii),
notwithstanding anything to the contrary in the Affected Documents, CFC shall be
allowed to enter into an assignment agreement with each of Cartus, Kenosia and
CRC, the form of which has been approved in writing by the Majority Investors,
and to consummate the transfer of the Acquired Receivables along with the
Related Property relating to such Acquired Receivables (collectively, the
“Acquired Assets”) on the terms and conditions set forth therein. Such
conditions shall include evidence of compliance with the Federal Assignment of
Claims Act and confirmation from the Rating Agencies that the commercial paper
ratings of the Conduit Purchasers under the Note Purchase Agreement will not be
reduced or withdrawn by reason of such transaction. The parties hereto further
acknowledge and agree that, so long as such Acquired Receivables satisfy all
other criteria set forth in the definition of “Eligible Receivable”, such
Acquired Receivables shall constitute Eligible Receivables within the meaning of
the Receivables Purchase Agreement, the Transfer and Servicing Agreement and the
Indenture notwithstanding the fact that such Acquired Receivables were neither
sold to CFC under the Purchase Agreement nor otherwise originated by CFC.

 

  7. Each of the parties hereto acknowledges that one or more of Cartus, CFC and
ARSC may elect to convert their status from that of a Delaware corporation to
that of a Delaware limited liability company, either by filing a certificate of
conversion with the Delaware Secretary of State or by merging with and into a
newly formed Delaware limited liability company (such conversion or merger, as
applicable, being herein called a “Conversion”). Each of the parties hereto
agrees that, notwithstanding any covenants in the Affected Documents requiring
Cartus, CFC or ARSC to maintain its “corporate existence”, such entity shall be
allowed to effect a Conversion subject to the conditions that:

(i) (x) the Person formed by such Conversion (any such Person, the “Surviving
Entity”) is an entity organized and existing under the laws of the United States
of America or any State thereof, (y) such Surviving

 

8



--------------------------------------------------------------------------------

Entity expressly assumes, by an agreement in form and substance satisfactory to
the applicable transferee and its assignees, performance of every covenant and
obligation of such Person under the Transaction Documents to which such Person
is a party and (z) such Surviving Entity delivers to the other parties hereto an
opinion of counsel that such Surviving Entity is duly organized and validly
existing under the laws of its organization, has duly executed and delivered
such supplemental agreement, and such supplemental agreement is a valid and
binding obligation of such Surviving Entity, enforceable against such Surviving
Entity in accordance with its terms (subject to customary exceptions relating to
bankruptcy and equitable principles) and covering such other matters as the
parties hereto may reasonably request;

(ii) all actions necessary to maintain the perfection of the security interests
or ownership interests created by such Person under the Transaction Documents to
which such Person is a party in connection with such Conversion shall have been
taken, as evidenced by an opinion of counsel reasonably satisfactory to the
parties hereto;

(iii) so long as such Person is the Servicer, no Servicer Default or Unmatured
Servicer Default is then occurring or would result from such Conversion;

(iv) in the case of a Conversion of CFC or ARSC, (x) the organizational
documents of any Surviving Entity with respect to CFC or ARSC shall contain
limitations on its business activities and requirements for independent
directors or managers substantially equivalent to those set forth in its current
organizational documents, and (y) Orrick Herrington & Sutcliffe shall have
delivered an opinion of counsel reasonably satisfactory to the other parties
hereto that such Conversion will not, in and of itself, alter the conclusions
set forth in its opinions previously issued in connection with the Transaction
Documents with respect to true sale matters, substantive consolidation matters
and bankruptcy issues relating to “home sale proceeds” (to the extent such
opinions relate to such Person); and

(v) each party hereto shall have received such other documents as such party may
reasonably request.

In connection with any such Conversion and the resulting change in name of such
entity, Cartus, CFC and/or ARSC, as applicable, shall be required to comply with
the name change covenants in the Transaction Documents, except that to the
extent 30 days prior written notice of the name change is required, such notice
period shall be reduced to five Business Days.

From and after any such Conversion effected in compliance with the above
conditions, (a) all references in the Transaction Documents to any Person which
has altered its corporate structure to become a limited liability company shall
be deemed to be references to the Surviving Entity as successor to such Person,
(b) all representations, warranties and covenants in the Transaction Documents
which state that any of Cartus, CFC or ARSC is or is required to be a
corporation shall be deemed

 

9



--------------------------------------------------------------------------------

to permit and require the Surviving Entity to be a limited liability company,
(c) all references to such Person’s certificate of incorporation, other
organizational documents, capital stock, corporate action or other matters
relating to its corporate form will be deemed to be references to the
organizational documents and analogous matters relating to limited liability
companies, (d) all references to such Person’s directors or independent
directors will be deemed to be references to the Surviving Entity’s directors,
independent directors, managers or independent managers, as the case may be and
(e) no representation, warranty or covenant in any Transaction Document shall be
deemed to be breached or violated solely as a result of the fact that the
Surviving Entity in any Conversion may be disregarded as a separate entity for
state, local or federal income tax purposes.

 

  8. Conditions Precedent. This Agreement shall be effective upon satisfaction
of the following conditions precedent:

 

  a. the Series 2007-1 Supplement between the Issuer and the Indenture Trustee
and the Series 2007-1 Note Purchase Agreement executed by and among the Issuer,
the Servicer, the financial institutions and commercial paper conduits party
thereto, and Calyon, as Administrative Agent and Lead Manager, shall each have
become effective in accordance with their respective terms and the Series 2007-1
Note Purchaser shall have funded an amount sufficient to repay in full the Notes
outstanding under the Series 2005-1 Supplement; and

 

  b. the Indenture Trustee shall have previously received (a) counterparts of
the signature pages hereto executed by all parties hereto and (b) the consent of
the Managing Agents representing the Majority Investors to the execution of this
Agreement, which consent shall be evidenced by their execution of the signature
pages attached to this Agreement.

 

  9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 

  10. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

 

  11.

References to and Effect on Affected Documents. Upon the effectiveness of this
Agreement: (i) all references in any Affected Document to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to such Affected
Document shall be deemed to be references to such Affected Document as amended
by this Agreement; (ii) each reference in any of the Affected Documents to any
other Affected Document and each reference in any of the other Transaction
Documents to any of the Affected Documents shall each mean and be a reference to
such Affected Document as amended by this Agreement; and (iii) each reference in
any Transaction

 

10



--------------------------------------------------------------------------------

 

Document to any of the terms or provisions of an Affected Document which are
redefined or otherwise modified hereby shall mean and be a reference to such
terms or provisions as redefined or otherwise modified by this Agreement;
provided, that, notwithstanding the foregoing or any other provisions of this
Agreement , the amendments contained in this Agreement shall not be effective to
(x) modify on a retroactive basis any representations or warranties previously
made under any Affected Document with respect to Receivables transferred or
purported to have been transferred prior to the date hereof, which
representations and warranties shall continue to speak as of the dates such
Receivables were transferred and based on the terms and provisions of the
Affected Documents as in effect at such time or (y) otherwise modify the terms
of any transfer or purported transfer of any Receivable transferred or purported
to be transferred pursuant to an Affected Document prior to the date herein.

 

  12. No Waiver. This Agreement shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Affected Documents
other than as set forth herein, each of which Affected Document, as modified
hereby, remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.

 

  13. Direction to Indenture Trustee. By its signature hereto each of Calyon,
Atlantic Asset Securitization LLC and LaFayette Asset Securitization LLC
(collectively, the “Investor Parties”) hereby represent that: (i) they
constitute all of the Managing Agents and the Investors in Series 2007-1,
respectively, and therefore that, upon the execution of this Agreement by each
such Investor Party, the “Rating Agency Condition” under the Series 2007-1
Supplement has been satisfied for the execution and delivery of this Agreement
and the Series 2007-1 Supplement. Each Investor Party further represents, based
on the Issuer’s representations in paragraph 14 below, that upon the payment in
full of the Series 2005-1 Notes they constitute the “Majority Investors” for
purposes of authorizing any amendment or supplemental indentures under
Section 10.02 of the Indenture. Accordingly, each Investor Party hereby requests
and directs the Indenture Trustee to agree, consent to and accept this Agreement
and to execute and deliver the Series 2007-1 Supplement. For the purposes of the
signature pages hereto, the term “Investor” is synonymous with the term
“Noteholder” as defined in the Master Indenture. Each Conduit Purchaser party
hereto further represents and warrants that (i) it is the beneficial owner of
the Series 2007-1 Notes currently outstanding issued in its favor; (ii) it is
duly authorized to consent to this Agreement and to direct the Indenture Trustee
as set forth herein; and (iii) its authorization has not been granted or
assigned to any other person or entity.

 

  14. Issuer Representations re Outstanding Series. The Issuer represents and
warrants that, after giving effect to the initial funding under the Series
2007-1 Supplement, the Secured Variable Funding Notes, Series 2005-1 (the
“Series 2005-1 Notes”) will no longer be outstanding and the Series 2007-1 Notes
are the only Notes outstanding under the Master Indenture, and the Issuer hereby
requests and directs the Indenture Trustee to agree, consent to and accept this
Agreement and to execute and deliver the Series 2007-1 Supplement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

CARTUS CORPORATION By:   /s/ Eric Barnes   Name:   Eric Barnes   Title:   SVP,
CFO CARTUS FINANCIAL CORPORATION By:   /s/ Eric Barnes   Name:   Eric Barnes  
Title:   SVP, CFO APPLE RIDGE SERVICES CORPORATION By:   /s/ Eric Barnes   Name:
  Eric Barnes   Title:   SVP, CFO APPLE RIDGE FUNDING LLC By:   /s/ Eric Barnes
  Name:   Eric Barnes   Title:   SVP, CFO REALOGY CORPORATION By:   /s/ Seth
Truwit   Name:   Seth Truwit   Title:  

S-1

Signature Page to Fifth Omnibus Amendment

April 2007



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Successor Indenture Trustee and Paying Agent By:   /s/
Gregory J. Weachock   Name:   Gregory J. Weachock   Title:   Assistant Treasurer

S-2

Signature Page to Fifth Omnibus Amendment

April 2007



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as Administrative Agent and a Managing Agent and as a
Committed Purchaser By:   /s/ Jerome LeJamtel

Name:   Jerome LeJamtel Title:   Managing Director

By:   /s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director ATLANTIC ASSET
SECURITIZATION LLC, as a Conduit Purchaser

By:   /s/ Jerome LeJamtel

Name:   Jerome LeJamtel Title:   Managing Director

By:   /s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director LAFAYETTE ASSET
SECURITIZATION LLC, as a Conduit Purchaser

By:   /s/ Jerome LeJamtel

Name:   Jerome LeJamtel Title:   Managing Director

By:   /s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

S-3

Signature Page to Fifth Omnibus Amendment

April 2007



--------------------------------------------------------------------------------

ACKNOWLEDGMENT PROVISIONS FOR APPLE RIDGE FUNDING, LLC

For purposes of this Section             , capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Transfer and Servicing Agreement, dated April 25, 2000, among Apple Ridge
Services Corporation (“ARSC”), Cartus Corporation (“Cartus”), Cartus Financial
Corporation (“CFC”), Apple Ridge Funding LLC (“ARF”) and The Bank of New York
(the “Indenture Trustee”), or, if not defined therein, as assigned to such terms
in the “Purchase Agreement,” “Receivables Purchase Agreement” referred to
therein, in each case as each such agreement has been amended by (i) that
certain Amendment, Agreement and Consent dated December 20, 2004, (ii) that
certain Second Omnibus Amendment dated January 31, 2005; (iii) that certain
Amendment, Agreement and Consent dated January 30, 2006, (iv) that certain Third
Omnibus Amendment and Agreement dated May 12, 2006, (v) that certain Fourth
Omnibus Amendment dated November 29, 2006 and (vi) that certain Fifth Omnibus
Amendment dated April 10, 2007. Subsequent references in this Section
             to ARSC, Cartus and CFC below shall mean and be references to such
corporations as they currently exist but shall also include references to any
limited liability companies which succeed to the assets and liabilities of such
companies in connection with a conversion of any such corporation into a limited
liability company.

The Collateral Agent acknowledges and agrees, and each Secured Party by its
execution of the Credit Agreement (or its Assignment and Acceptance) and/or its
acceptance of the benefits of this Agreement acknowledges and agrees, as
follows, solely in its capacity as a Secured Party:

(a) Each Secured Party hereby acknowledges that (i) CFC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing Cartus Purchased Assets (originally referred to as
CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
CFC Receivables (originally referred to as CMF Receivables) to ARSC, and such
other activities as it deems necessary or appropriate in connection therewith
and (ii) ARSC is a limited purpose corporation whose primary activities are
restricted in its certificate of incorporation to purchasing from CFC all CFC
Receivables acquired by CFC from Cartus or otherwise originated by CFC, funding
such acquisitions through the sale of the CFC Receivables to ARF and such other
activities as it deems necessary or appropriate to carry out such activities,
and (iii) ARF is a limited purpose limited liability company whose activities
are limited in its limited liability company agreement to purchasing the Pool
Receivables from ARSC, funding such acquisitions through the issuance of the
Notes, pledging such Pool Receivables to the Indenture Trustee and such other
activities as it deems necessary or appropriate to carry out such activities.

(b) Each Secured Party hereby acknowledges and agrees that (i) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CFC in connection therewith or any Pool Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (ii) none of CFC, ARSC or
ARF is a Loan Party, (iii) such Secured Party is not a creditor of, and has no
recourse to, CFC, ARSC or ARF pursuant to the Credit Agreement or any other Loan
Document, and (iv)



--------------------------------------------------------------------------------

such Secured Party has no lien on or claim, contractual or otherwise, arising
under the Credit Agreement or any other Loan Document to the Pool Assets
(whether now existing or hereafter acquired and whether tangible or intangible);
provided that nothing herein shall limit any rights the Secured Parties may have
to any proceeds or earnings which are transferred from time to time to Cartus by
CFC, ARSC or ARF.

(c) No Secured Party will institute against or join any other Person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Notes provided, that the foreoging shall not
limit the right of any Secured Party to file any claim in or otherwise take any
action (not inconsistent with the provisions of this Section         ) permitted
or required by applicable laws with respect to any insolvency proceeding
instituted against CFC, ARSC or ARF by any other person.

(d) Without limiting the foregoing, in the event of any voluntary or involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any Federal or state bankruptcy or similar law involving Cartus, CFC, ARSC
or ARF or any other Affiliates of Cartus as debtor, or otherwise, the Secured
Parties agree that if, notwithstanding the intent of the parties, Cartus is
found to have a property interest in the Pool Assets, then, in such event, CFC
and its assigns, including the Indenture Trustee, shall have a first and prior
claim to the Pool Assets, and any claim or rights the Secured Parties may have
to the Pool Assets, contractual or otherwise, shall be subject to the prior
claims of the Indenture Trustee and the Noteholders until all amounts owing
under the Indenture shall have been paid in full, and the Secured Parties agree
to turn over to the Trustee any amounts received contrary to the provisions of
this clause (d).

(e) Each Secured Party hereby covenants and agrees that it will not agree to any
amendment, supplement or other modification of this Section              without
the prior written consent of the Trustee. Each Secured Party further agrees that
the provisions of this Section              are made for the benefit of, and may
be relied upon and enforced by, the Trustee and that the Trustee shall be a
third party beneficiary of this Section             .



--------------------------------------------------------------------------------

Exhibit III to the Guarantee

and Collateral Agreement

EXECUTION COPY

FIFTH OMNIBUS AMENDMENT AND

AGREEMENT

(Kenosia)

This Fifth Omnibus Amendment and Agreement (this “Agreement”) is entered into
this 10th day of April 2007 for the purpose of amending the terms of the Secured
Variable Funding Notes, Series 2002-1 (the “Series 2002-1 Notes”) and the
Affected Documents described below and for the purpose of making amendments to
the documents described in this Agreement related to the Series 2002-1 Notes.

WHEREAS, this Agreement is among (i) Cartus Corporation, a Delaware corporation
(“Cartus”), (ii) Cartus Relocation Corporation, a Delaware corporation (“CRC”),
(iii) Kenosia Funding, LLC, a limited liability company organized under the laws
of the State of Delaware (the “Issuer”), (iv) The Bank of New York, a New York
state banking corporation, as trustee (“Trustee”) under the Indenture described
below and at the direction of Calyon New York Branch (“Calyon”) as
“Administrative Agent” and as “Managing Agent” on behalf of Atlantic Asset
Securitization LLC (“Atlantic”) the sole holder of the Series 2002-1 Notes,
(v) Atlantic, as the purchaser, (vi) Calyon, as a committed purchaser of the
Series 2002-1 Notes and (vii) Realogy Corporation (“Realogy”) as performance
guarantor (the “Performance Guarantor”);

WHEREAS, this Agreement relates to the following documents:

 

  a. CMGFSC Purchase Agreement dated as of March 7, 2002 and as previously
amended (the “Purchase Agreement”) by and between Cartus, as Originator and CRC,
as Buyer;

 

  b. Receivables Purchase Agreement dated as of March 7, 2002 and as previously
amended (the “Receivables Purchase Agreement”) by and between CRC, as originator
and seller and the Issuer, as buyer;

 

  c. Fee Receivables Purchase Agreement dated as of March 7, 2002 and as
previously amended (the “Fee Receivables Purchase Agreement”) by and between
Cartus, as originator and the Issuer;

 

  d. Indenture dated as of March 7, 2002 and as previously amended (the
“Indenture”) by and between the Issuer and the Trustee; and

 

  e. Servicing Agreement dated as of March 7, 2002 and as previously amended
(the “Servicing Agreement”) among the Issuer, Cartus, CRC, and the Trustee;



--------------------------------------------------------------------------------

(the foregoing agreements referenced in items a through e above, collectively,
the “Affected Documents”).

WHEREAS, this Agreement also relates to that certain Performance Guaranty dated
as of May 2, 2006 (the “Prior Realogy Guaranty”) executed by Realogy in favor of
CRC, the Issuer, the Trustee, Gotham Funding Corporation (“Gotham”), as
purchaser and The Bank of Tokyo Mitsubishi, UFJ, Ltd. (“BTM”) as “Administrative
Agent”;

WHEREAS, this Agreement also relates to that certain Note Purchase Agreement
dated as of March 7, 2002 and as previously amended (the “Prior Note Purchase
Agreement”) by and among Cartus, CRC, the Issuer, Gotham and BTM;

WHEREAS, pursuant to that certain Assignment and Acceptance Agreement (the
“Assignment Agreement”) dated as of even date herewith, Gotham and BTM have
assigned to Atlantic and Calyon, respectively, all of their respective right,
title and interest in and to the Affected Documents and the Series 2002-1 Notes,
and Atlantic and Calyon, respectively, have agreed to assume the obligations of
Gotham and BTM under the Affected Documents;

WHEREAS, Atlantic and Calyon have, as a condition of entering into the
Assignment Agreement, required that the Prior Note Purchase Agreement and the
Prior Realogy Guaranty be amended and restated to reflect certain modifications
thereto and that the parties hereto execute this Agreement in order to modify
certain other terms and provisions of the Affected Documents; and

WHEREAS, such modifications will, among other things, extend the maturity of the
Series 2002-1 Notes and provide for the continued purchases of Receivables under
the Affected Documents and are therefore of mutual benefit to the parties
hereto;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

1. Defined Terms. Terms used in this Agreement and not defined herein shall have
the meanings assigned to such terms in the Indenture, or, if not defined
therein, in the applicable Affected Document to which such term refers. The
parties hereto further agree that: (w) any references herein or in the Affected
Documents as amended hereby to “Cartus” shall have the same meaning as is
assigned to “CMSC” under the Affected Documents; (x) any references herein or in
the Affected Documents as amended hereby to “CRC” shall have the same meaning as
is assigned to “CMGFSC” under the Affected Documents; (y) any references herein,
in the Amended Note Purchase Agreement or in the Affected Documents as amended
hereby to capitalized terms using the word “Cartus” shall have the same meaning
as is currently assigned to the equivalent term in the Affected Documents using
the word “CMSC” (e.g., so that references to “Cartus Purchased Assets” shall
have the same meaning as “CMSC Purchased Assets”), and (z) any references
herein, in the Amended Note Purchase Agreement or in the Affected Documents as
amended hereby to capitalized terms using the word “CRC” shall have the same
meaning as is currently assigned to the equivalent term in the Affected
Documents using the word “CMGFSC” (e.g., so that references to a “CRC Purchased
Assets” shall have the same meaning as “CMGFSC Purchased Assets”.

 

2



--------------------------------------------------------------------------------

2. Assignment and Acceptance. Each of the parties hereto acknowledges and agrees
that, as of the date hereof, Atlantic has succeeded to all of the rights and all
of the obligations of Gotham under the Affected Documents except as modified
hereby, and that Calyon has succeeded to all of the rights and all of the
obligations of BTM, individually or as Administrative Agent, except as modified
hereby. From and after the effectiveness of this Agreement, all references in
the Affected Documents (as in effect prior to the date hereof) to Gotham or the
“Purchaser” (as defined under the Indenture) shall solely mean and be references
to Atlantic or its assigns and all references in the Affected Documents (as in
effect prior to the date hereof) to BTM (whether individually, as the Bank or as
Administrative Agent) shall solely mean and be references to Calyon or its
assigns, in each case except to the extent modified hereby. Without limiting the
foregoing, each of Cartus, CRC, the Issuer, the Trustee and Realogy acknowledge
and agree that every notice required to be given to the Purchaser under any of
the Affected Documents shall be given (i) to Calyon as Administrative Agent
under the Amended Note Purchase Agreement referred to below and (ii) to any
other financial institution that subsequently becomes a “Managing Agent” under
the Amended Note Purchase Agreement.

 

3. Restatement of Note Purchase Agreement. Concurrently with the effectiveness
hereof, Cartus, CRC and the Issuer have entered into that certain Amended and
Restated Note Purchase Agreement (the “Amended Note Purchase Agreement”) with
Atlantic, Calyon and the Administrative Agent in order to amend and restate the
rights and obligations of the various parties under the Prior Note Purchase
Agreement. From and after the effectiveness of this Agreement: (i) all
references in the Affected Documents to the Prior Note Purchase Agreement shall
solely mean and be references to the Amended Note Purchase Agreement; (ii) all
definitions in the Prior Note Purchase Agreement which are incorporated by
reference in the Affected Documents shall mean and be such definitions as set
forth in the Amended Note Purchase Agreement; (iii) all references in the
Affected Documents to specific sections of the Prior Note Purchase Agreement, to
the extent not modified hereby, shall mean and be references to the
corresponding sections of the Amended Note Purchase Agreement; and (iv) the
Affected Documents shall be amended accordingly.

 

4. Restatement of Prior Realogy Guaranty. Concurrently with the effectiveness
hereof, Realogy has entered into that certain Amended and Restated Performance
Guaranty (the “Amended Performance Guaranty”) with CRC and the Issuer in order
to amend and restate the rights and obligations of the various parties under the
Prior Realogy Guaranty. From and after the effectiveness of this Agreement:
(i) all references in the Affected Documents to the Prior Realogy Guaranty shall
solely mean and be references to the Amended Performance Guaranty; and (ii) the
Affected Documents shall be amended accordingly. The terms and provisions of the
Prior Realogy Guaranty shall be superseded in full by the terms of the Amended
Performance Guaranty and each party hereto agrees, in consideration of Realogy’s
entering into the Amended Performance Guaranty and being bound thereby, that
Realogy shall be and hereby is released from all obligations under the Prior
Realogy Guaranty.

 

3



--------------------------------------------------------------------------------

5. Release and Sale of FDIC/USPS Receivables. The parties hereto acknowledge and
agree that each of Cartus, CRC and the Issuer intends to enter into an
assignment agreement (such agreement, the “Kenosia Assignment Agreement”)
whereby each of Cartus, CRC and the Issuer will sell to Cartus Financial
Corporation (“CFC”) all of its right, title and interest, if any, in and to all
Receivables (the “FDIC/USPS Receivables”) outstanding as of a cut-off date
specified in such agreement or thereafter arising under or in connection with
the Relocation Management Agreements with the Federal Deposit Insurance
Corporation and the United States Postal Service (such Relocation Management
Agreements, the “FDIC/USPS Contracts”), all Related Property with respect to
such FDIC/USPS Receivables (the “FDIC/USPS Related Property”), all CMSC
Collections and CMGFSC Collections of such FDIC/USPS Receivables and FDIC/USPS
Related Property, and all proceeds of and earnings on the foregoing
(collectively, the “FDIC/USPS Transferred Assets”). The parties hereto agree
that, notwithstanding anything to the contrary in the Affected Documents:
(i) Cartus, CRC and the Issuer shall be allowed (x) to enter into the Kenosia
Assignment Agreement provided that the form and substance of such agreement has
been consented to by the Administrative Agent prior to execution thereof, and
(y) to consummate the transfer of the FDIC/USPS Transferred Assets on the terms
and conditions set forth therein; (ii) concurrently with such transfer, the
FDIC/USPS Contracts shall cease to be “Pool Relocation Management Agreements”
under any of the Affected Documents and Schedule 2.1 to the Purchase Agreement,
the Receivables Purchase Agreement and the Fee Receivables Purchase Agreement,
as applicable, shall be deemed amended to delete any references to the FDIC/USPS
Contracts and any remaining references in the Affected Documents to the
FDIC/USPS Contracts shall be of no further force and effect; (iii) any Lien the
Trustee has on the FDIC/USPS Transferred Assets shall be automatically released
without the need for any further action; and (iv) the Affected Documents shall
be amended accordingly.

 

6. Conversion of Cartus and CRC to Limited Liability Companies. Each of the
parties hereto acknowledges that Cartus and/or CRC may each elect to convert its
status from that of a Delaware corporation to that of a Delaware limited
liability company, either by filing a certificate of conversion with the
Delaware Secretary of State or by merging with and into a newly formed Delaware
limited liability company (such conversion or merger, as applicable, being
herein called a “Conversion”). Each of the parties hereto agrees that,
notwithstanding any covenants in the Affected Documents requiring Cartus and CRC
to maintain its “corporate existence”, such entity shall be allowed to effect a
Conversion subject to the conditions that:

(i) (x) the Person formed by such Conversion (any such Person, the “Surviving
Entity”) is an entity organized and existing under the laws of the United States
of America or any State thereof, (y) such Surviving Entity expressly assumes, by
an agreement in form and substance satisfactory to the Issuer and its assignees,
performance of every covenant and obligation of its predecessor entity under the
Transaction Documents to which such predecessor entity is a party and (z) such
Surviving Entity delivers to the other parties hereto an opinion of counsel that
such Surviving Entity is duly organized and validly existing under the laws of
its organization, has duly

 

4



--------------------------------------------------------------------------------

executed and delivered such supplemental agreement, and such supplemental
agreement is a valid and binding obligation of such Surviving Entity,
enforceable against such Surviving Entity in accordance with its terms (subject
to customary exceptions relating to bankruptcy and equitable principles) and
covering such other matters as the parties hereto may reasonably request;

(ii) all actions necessary to maintain the perfection of the security interests
or ownership interests created by such entity under the Transaction Documents in
favor of CRC or the Issuer shall have been taken, as evidenced by an opinion of
counsel reasonably satisfactory to the parties hereto;

(iii) if such entity is the Servicer, no Servicer Default, Unmatured Servicer
Default, is then occurring or would result from such Conversion;

(iv) in the case of a Conversion of CRC, (x) the organizational documents of any
Surviving Entity with respect to CRC shall contain limitations on its business
activities and requirements for independent directors or managers substantially
equivalent to those set forth in its current organizational documents, and
(y) Orrick Herrington & Sutcliffe or other counsel reasonably satisfactory to
the other parties hereto shall have delivered an opinion of counsel reasonably
satisfactory to the other parties hereto that such Conversion will not in and of
itself alter the conclusions set forth in its opinions previously issued in
connection with the Transaction Documents with respect to true sale matters,
substantive consolidation matters and bankruptcy issues relating to “home sale
proceeds” to the extent relating to CRC; and

(v) each party hereto shall have received such other documents as such party may
reasonably request.

In connection with any such Conversion and the resulting change in name of such
entity, Cartus and CRC shall be required to comply with the name change
covenants in the Transaction Documents, except that to the extent 30 days prior
written notice of the name change is required, such notice period shall be
reduced to five Business Days.

From and after any such Conversion effected in compliance with the above
conditions: (a) all references in the Transaction Documents to any Person which
has altered its corporate structure to become a limited liability company shall
be deemed to be references to the Surviving Entity as successor to such Person;
(b) all representations, warranties and covenants in the Transaction Documents
which state that any of Cartus or CRC is or is required to be a corporation
shall be deemed to permit and require the Surviving Entity to be a limited
liability company; (c) all references to such Person’s certificate of
incorporation, other organizational documents, capital stock, corporate action
or other matters relating to its corporate form will be deemed to be references
to the Surviving Entity’s organizational documents and analogous matters
relating to limited liability companies; (d) all references to such Person’s
directors or independent directors will be deemed to be

 

5



--------------------------------------------------------------------------------

references to the Surviving Entity’s directors, independent directors, managers
or independent managers, as the case may be and (e) no representation, warranty
or covenant in any Transaction Document shall be deemed to be breached or
violated solely as a result of the fact that the Surviving Entity in any
Conversion may be disregarded as a separate entity for federal, state or local
income tax purposes.

 

7. Amendments to the Purchase Agreement. Effective as of the date hereof, in
addition to the modifications described above, the Purchase Agreement is hereby
amended as follows:

 

  7.1. The definition of “CMGFSC Designated Receivable” set forth in Appendix A
to the Purchase Agreement is hereby amended to delete therefrom the phrase “on
behalf of CRC”.

 

  7.2. The definition of “Eligible Contract” set forth in Appendix A to the
Purchase Agreement is hereby amended to delete the text of subsection (a)(ii)
and to substitute therefor the following:

“(ii) (A) the rights to payment under which are assignable without the consent
of the Employer party thereto or any other Person (other than the Originator),
other than any such consent that has been obtained and remains in effect, or
(B) if subject to any restriction on assignment of rights to payment, such
Contract is in effect on April 10, 2007 and such restriction is, under
Section 9-406 or Section 9-408 of the UCC, as applicable, not effective to
prevent the creation of a security interest in or sale of the Receivables
arising under such Contract”.

 

  7.3. The definition of “Eligible Home” set forth in Appendix A to the Purchase
Agreement is hereby amended to add, immediately after the phrase “Originator and
its Affiliates” in clause (c)(ii) thereof, the parenthetical phrase “(other than
CRC and the Issuer)”.

 

  7.4. The definition of “Eligible Receivable” set forth in Appendix A to the
Purchase Agreement is hereby amended to delete from paragraph (i) thereof the
phrase “(or, with respect to any CMGFSC Receivable only, the Buyer)”.

 

  7.5. Paragraph (i) of the definition of “Eligible Receivable” set forth in
Appendix A to the Purchase Agreement is hereby further amended to delete
therefrom the phrase “if such Receivable constitutes a right to payment for
services rendered not evidenced by an instrument or chattel paper” and to
substitute therefor the phrase “if such restriction is not effective under
Section 9-406 or Section 9-408 of the UCC, as applicable”.

 

  7.6. The definition of “Eligible Receivable” set forth in Appendix A to the
Purchase Agreement is hereby amended to delete from paragraph (l) thereof the
phrase “(or, with respect to any CMGFSC Receivable only, of the Buyer in
Section 6.1(k) of the Receivables Purchase Agreement”).

 

6



--------------------------------------------------------------------------------

  7.7. The definition of “Eligible Receivable” set forth in Appendix A to the
Purchase Agreement is hereby amended: (x) to delete from clause (i) within
paragraph (n) thereof the phrase “(or the Buyer, with respect to CRC Homes
only),” to delete clause (ii) within paragraph (n) of such definition and to
substitute therefor the following: “(ii) a Home Deed has been executed and
delivered by the related Homeowner naming the Originator or the Buyer, as
applicable, as transferee or has been executed and delivered in blank by the
related Homeowner”.

 

  7.8. The definition of “Material Adverse Effect” set forth in Appendix A to
the Purchase Agreement is hereby amended to delete the term “KF Purchased
Assets” and to substitute therefor the term “Cartus Purchased Assets”.

 

  7.9. The definition of “Permitted Exception” set forth in Appendix A to the
Purchase Agreement is hereby amended: (i) to delete the term “KF Purchased
Assets” and to substitute therefor the term “Cartus Purchased Assets” and
(ii) to delete each reference therein to “Section 2.01(d)(i)” of the Servicing
Agreement and to substitute therefor “Section 3.06(e)” of the Servicing
Agreement.

 

  7.10. The definition of “Permitted Lien” set forth in Appendix A to the
Purchase Agreement is hereby amended to insert the word “and” at the conclusion
of clause (a) thereof, to delete the text of clauses (b) and (c) in their
entirety and to substitute therefor the following clause (b): “(b) any Lien in
favor of the Buyer or its assigns pursuant to the Transaction Documents”.

 

  7.11. Section 2.1 of the Purchase Agreement is hereby amended: (i) to delete
the phrase “agrees to buy” and substitute therefor the phrase “hereby purchases”
and (ii) to delete therefrom the phrase “agrees to sell” and substitute therefor
“hereby sells, transfers, sets over and conveys to the Buyer, without recourse
except as provided herein”.

 

  7.12. Section 2.3 of the Purchase Agreement is hereby amended to delete each
reference therein to the phrase “CMSC Receivables” and to substitute therefor
the phrase “Cartus Purchased Assets”.

 

  7.13. Section 2.4 of the Purchase Agreement is hereby amended to add, after
the phrase “any other Transaction Document” the phrase “to which it is a party”.

 

  7.14. Section 2.7 of the Purchase Agreement is hereby amended to delete the
reference to “Section 2.01(d)(i)” of the Servicing Agreement and to substitute
therefor “Section 3.06(e)” of the Servicing Agreement.

 

  7.15. Article II of the Purchase Agreement is hereby amended to add, at the
conclusion thereof, the following Section 2.8:

“Section 2.8 Quitclaim. This Agreement provides that the Cartus Purchased Assets
arising on or before April 10, 2007 (the “Amendment Date”) have been transferred
by the Originator to the Buyer. To further evidence the intent of the parties
hereto that all right, title and interest in and to the Cartus Purchased Assets
is being sold and assigned to the Buyer pursuant to this Agreement as amended by
that

 

7



--------------------------------------------------------------------------------

certain Fifth Omnibus Amendment dated as of the Amendment Date, the Originator
hereby irrevocably quitclaims, sells, transfers, assigns, and otherwise conveys
to the Buyer all right, title and interest that it may have or be deemed to have
in or to any of the Cartus Purchased Assets arising on or before the Amendment
Date.”

 

  7.16. Section 3.1 of the Purchase Agreement is hereby amended to delete the
second sentence thereof in its entirety and to substitute therefor the
following: “On the twelfth calendar day of each month (or if such twelfth day is
not a Business Day, the preceding Business Day) from the Closing Date to the
Termination Date, the Originator shall deliver to the Servicer, for inclusion in
the Monthly Originator Report to be prepared by the Servicer under the Servicing
Agreement, information setting forth the amount of such Purchases and CRC
Purchase Prices for the previous calendar month.”

 

  7.17. Article IV of the Purchase Agreement is hereby amended to add at the
conclusions thereof the following Section 4.3:

“Section 4.3 Originator Adjustments.

(a) With respect to any Equity Receivable purchased by the Buyer from the
Originator, if on any day the Buyer (or its assigns), the Servicer or the
Originator determines that (i) such Equity Receivable (A) was not identified by
the Originator as other than an Eligible Receivable on the Business Day such
Receivable was sold hereunder or (B) was otherwise treated by the Originator as
or represented by the Originator to be an Eligible Receivable in any Monthly
Originator Report or Weekly Activity Report, as applicable, but was not in fact
an Eligible Receivable on such date or (ii) any of the representations or
warranties set forth in Section 6.1(d) or 6.1(k) was not true when made with
respect to such Receivable or the related Equity Related Assets (each such
Equity Receivable described in clause (i) or clause (ii), a “Noncomplying
Asset”), then the Originator shall pay the aggregate Unpaid Balance of such
Equity Receivables (such payment, a “Noncomplying Asset Adjustment”) to the
Buyer in accordance with Section 4.3(c).

(b) If on any day the Unpaid Balance of any Equity Receivable is reduced as a
result of any Concession made by the Originator, then the Originator shall pay
to the Buyer the amount of such reduction (such payment, an “Originator Dilution
Adjustment”) to the Buyer in accordance with Section 4.3(c).

(c) On each Business Day, the Originator shall pay to the Buyer, in cash in
accordance with Section 4.2, an amount (an “Originator Adjustment”) equal to the
sum of (A) the aggregate Originator Dilution Adjustment, if any, for each day
from and including the immediately preceding Business Day plus (B) the
Noncomplying Asset Adjustment, if any, for each day from and including the
immediately preceding Business

 

8



--------------------------------------------------------------------------------

Day. The Equity Receivables that gave rise to any Originator Dilution Adjustment
and any related Equity Related Assets shall remain the property of the Buyer.
From and after the day on which any Noncomplying Asset Adjustment is made, any
collections received by the Buyer that are identified as proceeds of the Equity
Receivables that gave rise to such Noncomplying Asset Adjustment and any Equity
Related Property with respect to such Receivable shall be promptly returned to
the Originator. The Buyer hereby directs the Originator to deposit all such
Originator Adjustments directly into the Collection Account.”

 

  7.18. Section 6.1 of the Purchase Agreement is hereby amended to add at, the
conclusion of the introductory paragraph thereof, the phrase “with respect to
the Cartus Purchased Assets being transferred on such Closing Date or date of
Purchase, as applicable”.

 

  7.19. Section 6.1(g) of the Purchase Agreement is hereby amended: (i) to
delete the phrase “obtained by the Originator or Issuer” and substitute therefor
the phrase “obtained by the Originator” and (ii) to delete the reference to
“Section 2.01(d)(i)” of the Servicing Agreement and to substitute therefor
“Section 3.06(e)” of the Servicing Agreement.

 

  7.20. Section 6.1(l) of the Purchase Agreement is hereby amended to delete the
phrase “identified to the Buyer and its assignees by the Originator in the
related Monthly Originator Report” and to substitute therefor the phrase
“identified to the Buyer or the Servicer by the Originator”.

 

  7.21. Section 6.1(u) of the Purchase Agreement is hereby amended to delete the
last sentence thereof its entirety.

 

  7.22. Section 7.1(c) of the Purchase Agreement is hereby amended to delete the
text thereof in its entirety and to substitute therefor the following: “The
Originator will maintain at all times accurate and complete books, records and
accounts relating to the CMSC Purchased Assets and all CMSC Collections received
by it, in which timely entries will be made and will, upon the reasonable
request of the Buyer or its assignees, deliver copies of all CMSC Records
maintained pursuant to this Section 7.1(c) to the Buyer or its designee.”

 

  7.23. Section 7.1(g) of the Purchase Agreement is hereby amended to delete the
phrase “to the extent that any such funds” and substitute therefor the phrase
“to the extent that the Originator has knowledge that any such funds”.

 

  7.24. Section 7.1(h) of the Purchase Agreement is hereby amended to delete the
text thereof in its entirety and to substitute the following therefor: “The
Originator will (i) establish and maintain necessary procedures for determining
whether each CMSC Receivable, as of the date it is sold hereunder, qualifies as
an Eligible Receivable, and for identifying all CMSC Receivables sold to the
Buyer that are not Eligible Receivables on the date sold and (ii) will provide
to the Servicer in a timely manner information that shows whether, and to what
extent, the CMSC Receivables sold to the Buyer hereunder were not Eligible
Receivables on the date sold.”

 

9



--------------------------------------------------------------------------------

  7.25. Section 7.1(j) of the Purchase Agreement is hereby amended to read in
its entirety as follows: “Accounting for Certain Assets. To the extent permitted
by applicable law and GAAP, the Originator will account for and treat the
transactions contemplated hereby (including but not limited to accounting and
(to the extent taxes are not consolidated) for tax reporting purposes) as a sale
of the Equity Assets by the Originator to the Buyer, it being understood that
such sales may not be reflected in the consolidated financial statements of
Originator and Buyer due to principles of consolidated financial reporting.”

 

  7.26. Section 7.1(k) of the Purchase Agreement is hereby amended to amend and
restate the proviso in the last sentence thereof in its entirety so that it
reads as follows: “provided, however, that all such reviews will occur no more
frequently than twice per year (with only the first such review in any year
being at the Originator’s expense) unless Cartus is the Servicer and a Servicer
Default has occurred and is continuing.”

 

  7.27. Section 7.1(p) of the Purchase Agreement is hereby amended to delete the
term “KF Purchased Assets” and to substitute therefor the term “Cartus Purchased
Assets”.

 

  7.28. Section 7.2(b) of the Purchase Agreement is hereby amended to delete
therefrom the phrase “(as defined in the Indenture)”.

 

  7.29. Section 7.2(f) of the Purchase Agreement is hereby amended to delete
therefrom the phrase “, including timely delivery of all such information
required under any Enhancement Agreement”.

 

  7.30. Section 7.2(q) of the Purchase Agreement is hereby amended to delete the
phrase “opinion of Orrick, Herrington & Sutcliffe LLP of even date herewith
relating to security interest matters” and to substitute therefor the phrase
“opinions of Orrick Herrington & Sutcliffe LLP dated as of April 10, 2007
relating to true sale matters with respect to the Purchase of the Equity Assets
hereunder and substantive consolidation matters with respect to the Originator
and the Buyer.”

 

  7.31. Section 7.3(a) of the Purchase Agreement is hereby amended (i) to add,
immediately after the phrase “suffer to exist any Lien” the phrase “arising
through or under it” and (ii) to delete the term “KF Purchased Asset” and
substitute therefor the term “Cartus Purchased Asset”.

 

  7.32. Section 7.3(c)(ii) of the Purchase Agreement is hereby amended to read
in its entirety as follows:

“(ii) convey, transfer or sell more than 25% of its properties and assets to any
Person, provided that this provision shall not apply to or restrict the
Originator’s ability to pledge its ownership interest in the Buyer to secure
Indebtedness incurred or guaranteed in accordance with Section 7.3(j).”

 

10



--------------------------------------------------------------------------------

  7.33. Section 7.3(e) of the Purchase Agreement is hereby amended to delete the
reference to “Section 2.01(d)(i)” of the Servicing Agreement and to substitute
therefor “Section 3.06(e)” of the Servicing Agreement.

 

  7.34. Section 7.3(g) of the Purchase Agreement is hereby amended to delete the
term “KF Purchased Assets” and to substitute therefor the term “Cartus Purchased
Assets”.

 

  7.35. Section 7.3 of the Purchase Agreement is hereby further amended to add,
at the conclusion thereof, the following new subsection (j):

“(j) Indebtedness for Borrowed Money. Create, incur, guarantee or permit to
exist any Indebtedness for Borrowed Money, except for (A) any such Indebtedness
owed on an intercompany basis to the Performance Guarantor or any Affiliate
thereof and (B) any such Indebtedness the terms of which include acknowledgment
provisions in substantially the form of Exhibit 7.3.(j) hereto.”

 

  7.36. Section 7.4(a) of the Purchase Agreement is hereby amended to delete
from clause (ix) thereof the phrase “opinion of Orrick, Herrington & Sutcliffe
LLP of even date herewith relating to security interest matters with respect to
the Purchase of the CMSC Purchased Assets hereunder” and to substitute therefor
the phrase “opinions of Orrick Herrington & Sutcliffe LLP dated as of April 10,
2007 relating to true sale matters with respect to the Purchase of the Equity
Assets hereunder and substantive consolidation matters with respect to the
Originator and the Buyer”.

 

  7.37. Section 9.1(b) of the Purchase Agreement is hereby amended to delete
therefrom the phrase “any Monthly Originator Report or other” and to substitute
therefor the phrase “or any”.

 

  7.38. Section 9.1(c) of the Purchase Agreement is hereby amended to delete
therefrom the phrase “(A) in the case of a failure to deliver any Monthly
Originator Report pursuant to Section 3.1(a), ten calendar days (provided,
however, that such ten-day period may be extended for an additional ten days if
such failure to deliver a Monthly Originator Report is due to computer failure)
or (B) in the case of any other failure” and to substitute therefor the phrase
“in the case of any failure”.

 

  7.39. Section 9.1 of the Purchase Agreement is hereby further amended to
delete from the final sentence thereof the phrase “If a CMGFSC Purchase
Termination Event occurs” and substitute therefor the phrase “If a CRC Purchase
Termination Event occurs of which the Originator has knowledge”.

 

  7.40.

Section 9.2(b) of the Purchase Agreement is hereby amended to delete therefrom
the text in its entirety and to substitute the following therefor: “Upon the
occurrence of a CRC Purchase Termination Event, the Buyer and its assignees
shall have, in addition to

 

11



--------------------------------------------------------------------------------

 

all other rights and remedies under this Agreement or otherwise, all other
rights and remedies provided to a buyer of accounts, chattel paper, promissory
notes or payment intangibles under the UCC of each applicable jurisdiction and
other applicable laws, which rights shall be cumulative. Subject to the
limitations on recourse set forth herein but otherwise without limiting the
foregoing, the occurrence of a CRC Purchase Termination Event shall not deny to
the Buyer or its assignees any remedy in addition to termination of its
obligation to make Purchases hereunder to which the Buyer or its assignees may
be otherwise appropriately entitled, whether by statute or applicable law, at
law or in equity.”

 

  7.41. Section 10.1(a) of the Purchase Agreement is hereby amended to delete
therefrom the phrase “any Monthly Originator Report or any other” and substitute
therefor the phrase “or any”.

 

  7.42. Section 10.1(c) of the Purchase Agreement is hereby amended to add,
immediately after the phrase “any Lien” the phrase “arising through or under
it”.

 

  7.43. Section 10.1(g) of the Purchase Agreement is hereby amended (i) to
delete the term “KF Purchased Assets” and to substitute therefor the term
“Cartus Purchased Assets” and (ii) to delete the phrase “any Concession” and
substitute therefor the phrase “any Concession made by the Originator or any
Affiliate thereof (other than the Buyer or the Issuer)”.

 

  7.44. Section 10.1(h) of the Purchase Agreement is hereby amended to add,
after the word “service”, the phrase “(other than any service provided by the
Buyer or its assignees)”.

 

  7.45. Section 10.1 of the Purchase Agreement is hereby amended to add at the
conclusion thereof the following paragraph:

“Notwithstanding anything to the contrary in this Agreement, any
representations, warranties and covenants made by the Originator in this
Agreement or the other Transaction Documents that are qualified by or limited to
events or circumstances that have, or are reasonably likely to have, given rise
to a Material Adverse Effect shall (solely for purposes of the indemnification
obligations set forth in this Section 10.1) be deemed not to be so qualified or
limited.”

 

  7.46. Section 11.6(a) of the Purchase Agreement is hereby amended: (i) to
delete the phrase “the preservation of any rights under”, (ii) to delete the
word “breach” and substitute therefor the phrase “breach by the Originator”, and
(iii) to delete the phrase “or in advising such Persons as to their respective
rights and remedies under this Agreement”.

 

  7.47. The exhibits to the Purchase Agreement are hereby amended to add, as
Exhibit 7.3(j) thereto, the form of Exhibit A hereto.

 

12



--------------------------------------------------------------------------------

  7.48. Schedule 11.2 to the Purchase Agreement is hereby amended to reflect the
Suite number of the Buyer in its notice address as “Suite 4C68” and to reflect
its telecopy number as “203-205-1335.”

 

8. Amendments to the Receivables Purchase Agreement. Effective as of the date
hereof, in addition to the modifications described above, the Receivables
Purchase Agreement is hereby amended as follows:

 

  8.1. The definition of “Indebtedness” set forth in Appendix A of the
Receivables Purchase Agreement” is hereby modified to add, after the phrase
“(and its Subsidiaries), the following “provided that, whenever the term
Indebtedness is used with respect to the Indebtedness of the Seller, such term
shall not include any Indebtedness of the Issuer notwithstanding that the Issuer
is a Subsidiary of the Seller.”

 

  8.2. The definition of “Permitted Exception” set forth in Appendix A to the
Purchase Agreement is hereby amended to delete the reference to “Section
2.01(d)(i)” of the Servicing Agreement and to substitute therefor “Section
3.06(e)” of the Servicing Agreement.

 

  8.3. Article I of the Receivables Purchase Agreement is hereby amended to
delete from the introductory paragraph thereof the phrase “or as specified in
Appendix A of the CMGFSC Purchase Agreement” and to substitute therefor the
phrase “or, if not defined therein, as specified in Appendix A of the CMGFSC
Purchase Agreement”.

 

  8.4. Section 2.1 of the Receivables Purchase Agreement is hereby amended to
add, at the beginning of clause (vi) thereof, the phrase “to the extent not
described in clauses (ii) or (iii)”, and to delete the parenthetical phrase “(if
any)” appearing after the phrase “right, title and interest”

 

  8.5. Section 2.1 of the Receivables Purchase Agreement is hereby further
amended to delete the last sentence of the paragraph immediately following
clause (vi) and to substitute the following therefor: “The Seller Purchased
Assets, the Seller Receivables and the Seller Related Assets, together with the
property described in clause (vi) above, are sometimes collectively referred to
herein as the “Seller Assets”.

 

  8.6. Section 2.2 of the Receivables Purchase Agreement is hereby amended to
delete therefrom, each time it appears, the phrase “and any property described
in clause (vi) of Section 2.1(a)”.

 

  8.7. Section 2.4 of the Receivables Purchase Agreement is hereby amended:
(i) to delete therefrom the phrase “and any property described in clause (vi) of
Section 2.1(a)” and (ii) to add, after the phrase “any other Transaction
Document” the phrase “to which it is a party”.

 

  8.8. Section 2.7 of the Receivables Purchase Agreement is hereby amended to
delete the reference to “Section 2.01(d)(i)” of the Servicing Agreement and to
substitute therefor “Section 3.06(e)” of the Servicing Agreement.

 

13



--------------------------------------------------------------------------------

  8.9. Section 3.1(a) of the Receivables Purchase Agreement is hereby amended to
delete the second sentence thereof in its entirety.

 

  8.10. Article IV of the Receivables Purchase Agreement is hereby amended to
add at the conclusions thereof the following Section 4.3:

“Section 4.3 Seller Adjustments.

(a) With respect to any Seller Receivable created by the Seller and purchased by
the Issuer from the Seller, if on any day the Issuer (or its assigns), the
Servicer or the Seller determines that (i) such Seller Receivable (A) was not
identified by the Seller as other than an Eligible Receivable on the Business
Day such Receivable was sold hereunder or (B) was otherwise treated by the
Seller as or represented by the Seller to be an Eligible Receivable in any
Monthly Originator Report or Weekly Activity Report, as applicable, but was not
in fact an Eligible Receivable on such date or (ii) any of the representations
or warranties set forth in Section 6.1(d) or 6.1(k) was not true when made with
respect to such Receivable or the related Equity Related Assets (each such
Seller Receivable described in clause (i) or clause (ii), a “Seller Noncomplying
Asset”), then the Seller shall pay the aggregate Unpaid Balance of such Seller
Receivables (such payment, a “Seller Noncomplying Asset Adjustment”) to the
Issuer in accordance with Section 4.3(c).

(b) If on any day the Unpaid Balance of any Seller Receivable is reduced as a
result of any Concession made by the Seller, then the Seller shall pay to the
Issuer the amount of such reduction (such payment, a “Seller Dilution
Adjustment”) to the Issuer in accordance with Section 4.3(c).

(c) On each Business Day, the Seller shall pay to the Issuer, in cash in
accordance with Section 4.2, an amount (a “Seller Adjustment”) equal to the sum
of (A) the aggregate Seller Dilution Adjustment, if any, for each day from and
including the immediately preceding Business Day plus (B) the Seller
Noncomplying Asset Adjustment, if any, for each day from and including the
immediately preceding Business Day. The Seller Receivables that gave rise to any
Seller Dilution Adjustment and any related Seller Related Assets shall remain
the property of the Issuer. From and after the day on which any Seller
Noncomplying Asset Adjustment is made, any collections received by the Issuer
that are identified as proceeds of the Seller Receivables that gave rise to such
Noncomplying Asset Adjustment and any Seller Related Property with respect to
such Receivable shall be promptly returned to the Seller. The Issuer hereby
directs the Seller to deposit all such Seller Adjustments directly into the
Collection Account.”

 

14



--------------------------------------------------------------------------------

(d) The Seller shall pay to the Issuer in cash, on the date of receipt by the
Seller, any payment received by the Seller in respect of “Originator
Adjustments” under Section 4.3 of the Purchase Agreement. The Seller shall
direct the Originator to deposit all payments in respect of such Originator
Adjustments directly to the Collection Account.”

 

  8.11. Section 6.1 of the Receivables Purchase Agreement is hereby amended to
add at, the conclusion of the introductory paragraph thereof, the phrase “with
respect to the KF Purchased Assets being transferred on such Closing Date or
date of Purchase, as applicable”.

 

  8.12. Section 6.1(g) of the Receivables Purchase Agreement is hereby amended:
(i) to delete the phrase “obtained by the Seller or Issuer” and substitute
therefor the phrase “obtained by the Seller” and (ii) to delete the reference to
“Section 2.01(d)(i)” of the Servicing Agreement and to substitute therefor
“Section 3.06(e)”.

 

  8.13. Section 6.1(l) of the Receivables Purchase Agreement is hereby amended
to delete the phrase “identified to the Issuer and its assignees by the Seller
in the related Monthly Originator Report” and to substitute therefor the phrase
“identified to the Issuer or the Servicer by the Seller”.

 

  8.14. Section 7.1(c) of the Receivables Purchase Agreement is hereby amended:
(i) to delete the word “Originator” and substitute therefor the word “Seller”,
(ii) to delete the word “Originator’s” and substitute therefor the word
“Seller’s”, and (iii) to delete therefrom the phrase “and will include without
limitation all payments received with respect to the CMGFSC Purchased Assets.”

 

  8.15. Section 7.1(e)(iv) of the Receivables Purchase Agreement is hereby
amended to insert, at the conclusion of the first sentence thereof, the phrase
“except as permitted by the Transaction Documents”.

 

  8.16. Section 7.1(g) of the Receivables Purchase Agreement is hereby amended
to delete the phrase “to the extent that any such funds” and substitute therefor
the phrase “to the extent that the Seller has knowledge that any such funds”.

 

  8.17. Section 7.1(h) of the Receivables Purchase Agreement is hereby amended
to delete the text thereof in its entirety and to substitute the following
therefor: “The Seller will (i) establish and maintain necessary procedures for
determining whether each Receivable included in the KF Purchased Assets, as of
the date such Receivable is sold to the Issuer hereunder, qualifies as an
Eligible Receivable, and for identifying all Receivables sold to the Issuer by
the Seller hereunder that are not Eligible Receivables on the date sold and
(ii) will provide to the Servicer in a timely manner information that shows
whether, and to what extent, the Receivables sold to the Issuer hereunder were
not Eligible Receivables on the date sold.”

 

  8.18. Section 7.1(j) of the Receivables Purchase Agreement is hereby amended
to amend and restate the proviso in the last sentence thereof in its entirety so
that it reads as follows: “provided, however, that all such reviews will occur
no more frequently than twice per year (with only the first such review in any
year being at the Seller’s expense)”.

 

15



--------------------------------------------------------------------------------

  8.19. Section 7.1(n) of the Receivables Purchase Agreement is hereby amended
to delete the parenthetical phrase “(or will cause the Servicer to)”.

 

  8.20. Section 7.1(p) of the Receivables Purchase Agreement is hereby amended
to delete therefrom the phrase “opinion of Orrick, Herrington & Sutcliffe LLP of
even date herewith relating to security interest matters with respect to the
Purchase of the KF Purchased Assets hereunder” and to substitute therefor the
phrase “opinions of Orrick Herrington & Sutcliffe LLP dated as of April 10, 2007
relating to true sale matters with respect with respect to the sales under the
Purchase Agreement and substantive consolidation matters with respect to Cartus
and the Seller”.

 

  8.21. Section 7.1(q) of the Receivables Purchase Agreement is hereby amended
to delete the text thereof in its entirety and to substitute therefor: “The
Seller will, on the reasonable request of the Issuer and its assignees, provide
to the Issuer and its assignees such licenses, sublicenses and/or assignments of
contract as the Seller is entitled to obtain under Section 7.1(l) of the CMGFSC
Purchase Agreement”.

 

  8.22. Section 7.2 (a) of the Receivables Purchase Agreement is hereby amended
to delete therefrom the phrase “(as defined in the Indenture)”.

 

  8.23. Section 7.2(e) of the Receivables Purchase Agreement is hereby amended
to delete therefrom the phrase “, including timely delivery of all such
information required under any Enhancement Agreement”.

 

  8.24. Section 7.3(a) of the Receivables Purchase Agreement is hereby amended
to add, immediately after the phrase “suffer to exist any Lien” the phrase
“arising through or under it”.

 

  8.25. Section 7.3(d) of the Receivables Purchase Agreement is hereby amended
to delete the reference to “Section 2.01(d)(i)” of the Servicing Agreement and
to substitute therefor “Section 3.06(e)”.

 

  8.26. Section 7.3(k) of the Receivables Purchase Agreement is hereby amended
to add, at the conclusion thereof, the parenthetical phrase “(other than the
Issuer)”.

 

  8.27. Section 7.4(a) of the Receivables Purchase Agreement is hereby amended
to delete from clause (ix) thereof the phrase “opinion of Orrick, Herrington &
Sutcliffe LLP of even date herewith relating to security interest matters with
respect to the Purchase of the KF Assets hereunder” and to substitute therefor
the phrase “opinion of Orrick Herrington & Sutcliffe LLP dated as of April 10,
2007 relating to substantive consolidation matters with respect to Cartus and
the Seller”.

 

16



--------------------------------------------------------------------------------

  8.28. Section 7.4(b) of the Receivables Purchase Agreement is amended to
delete the text thereof in its entirety and to substitute therefor the
following: “The Issuer assumes no obligations of the Seller under the Pool
Relocation Management Agreements with respect to any Home Purchase Contracts,
including without limitation any obligations of the Seller to make Equity
Payments, Mortgage Payoffs and Mortgage Payments.”

 

  8.29. Section 8.3(b) of the Receivables Purchase Agreement is hereby amended:
(i) to delete the parenthetical phrase “(or cause the Servicer to legend)” and
(ii) to insert the phrase “in its possession” immediately after the words
“CMGFSC Home Purchase Contracts”.

 

  8.30. Section 9.1(b) of the Receivables Purchase Agreement is hereby amended:
(i) to delete therefrom the phrase “any Monthly Originator Report or other” and
to substitute therefor the word “or any” and (ii) delete therefrom the term “any
CMS Person” and to substitute therefor the term “the Seller”.

 

  8.31. Section 9.1(c) of the Receivables Purchase Agreement is hereby amended
to delete therefrom the phrase “(A) in the case of a failure to deliver any
Monthly Originator Report pursuant to Section 3.1(a), ten calendar days
(provided, however, that such ten-day period may be extended for an additional
ten days if such failure to deliver a Monthly Originator Report is due to
computer failure) or (B) in the case of any other failure” and to substitute
therefor the phrase “in the case of any failure”.

 

  8.32. Section 9.1 of the Receivables Purchase Agreement is hereby further
amended to delete from the final sentence thereof the phrase “If a KF Purchase
Termination Event occurs” and substitute therefor the phrase “If a KF Purchase
Termination Event occurs of which the Seller has knowledge”.

 

  8.33. Section 9.2(a) of the Receivables Purchase Agreement is hereby amended
to delete therefrom the first sentence thereof and to substitute the following
therefor: “On the KF Termination Date, the Seller shall cease transferring KF
Purchased Assets to the Issuer, provided that such cessation shall not limit any
right, title and interest the Issuer may have in and to any CRC Designated
Receivables arising from any Servicer Advances made thereafter, including any
Related Property relating thereto and proceeds thereof.”

 

  8.34. Section 9.2(b) of the Receivables Purchase Agreement is hereby amended
to delete therefrom the text in its entirety and to substitute the following
therefor: “Upon the occurrence of a KF Purchase Termination Event, the Issuer
and its assignees shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all other rights and remedies provided to a buyer
of accounts, chattel paper, promissory notes or payment intangibles under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative. Subject to the limitations on recourse set forth herein but
otherwise without limiting the foregoing, the occurrence of a KF Purchase
Termination Event shall not deny to the Issuer or its assignees any remedy in
addition to termination of its obligation to make Purchases hereunder to which
the Issuer or its assignees may be otherwise appropriately entitled, whether by
statute or applicable law, at law or in equity.”

 

17



--------------------------------------------------------------------------------

  8.35. Section 10.1(a) of the Receivables Purchase Agreement is hereby amended
to delete therefrom the phrase “any Monthly Originator Report or any other” and
substitute therefor the phrase “or any”.

 

  8.36. Section 10.1(c) of the Purchase Agreement is hereby amended to add,
immediately after the phrase “any Lien” the phrase “arising through or under
it”.

 

  8.37. Section 10.1(g) of the Receivables Purchase Agreement is hereby amended
to delete the phrase “any Concession” and substitute therefor the phrase “any
Concession made by the Seller or for which the Seller is entitled to be
indemnified under the CMGFSC Purchase Agreement”.

 

  8.38. Section 10.1(h) of the Receivables Purchase Agreement is hereby amended
to add, after the word “service”, the phrase “(other than services provided by
the Issuer or its assignees)”.

 

  8.39. Section 10.1 of the Receivables Purchase Agreement is hereby amended to
add at the conclusion thereof the following paragraphs:

“Notwithstanding anything to the contrary in this Agreement, any
representations, warranties and covenants made by the Seller in this Agreement
or the other Transaction Documents that are qualified by or limited to events or
circumstances that have, or are reasonably likely to have, given rise to a
Material Adverse Effect shall (solely for purposes of the indemnification
obligations set forth in this Section 10.1) be deemed not to be so qualified or
limited.

The Issuer acknowledges that, in the event that the Seller does not have
available funds to pay any indemnified amounts owing under this Article X, the
excess of the amounts due under this Article X over such funds shall not
constitute a “claim” under Section 101(5) of the federal Bankruptcy Code against
the Seller until such time as the Seller has such funds; provided, that nothing
in this paragraph shall limit the obligations of the Seller or the rights of the
Issuer as assignee of the Seller to enforce any claims that may be owing to the
Seller under the CMGFS Purchase Agreement.”

 

  8.40. Section 10.2 of the Receivables Purchase Agreement is hereby amended to
delete therefrom, each time it appears, the phrase “and any interest of the
Seller in the other property described in clause (vi) of Section 2.1(a)”.

 

18



--------------------------------------------------------------------------------

  8.41. Section 11.6(a) of the Receivables Purchase Agreement is hereby amended:
(i) to delete the phrase “the preservation of any rights under,”, (ii) to delete
the word “breach” and substitute therefor the phrase “breach by the Seller”,
(iii) to delete the phrase “or in advising such Persons as to their respective
rights and remedies under this Agreement”; and (iv) to add at the conclusion
thereof, the following new subsection (c):

“The Issuer acknowledges that, in the event that the Seller does not have
available funds to pay any costs and expenses owing under this Section 11.6, the
excess of the amounts due under this Section 11.6 over such funds shall not
constitute a “claim” under Section 101(5) of the federal Bankruptcy Code against
the Seller until such time as the Seller has such funds; provided, that nothing
in this paragraph shall limit the obligations of the Seller or the rights of the
rights of the Issuer as assignee of the Seller to enforce any claims that may be
owing to the Seller under the CMGFS Purchase Agreement.”

 

  8.42. Schedule 6.1(n) of the Receivables Purchase Agreement is hereby amended
to delete the phrase ‘List of Offices Where the Seller Keeps CRC Records” and
substitute therefor the phrase “List of Offices Where the Servicer Keeps CRC
Records”.

 

  8.43. Schedule 11.2 to the Receivables Purchase Agreement is hereby amended to
reflect the Suite number of the Buyer in its notice address as “Suite 4C68” and
to reflect the telecopy number as “203-205-1335.”

 

  8.44. Exhibit 2.1 of the Receivables Purchase Agreement is hereby amended to
add “Suite 4C68” after “40 Apple Ridge Road” in the address of the Issuer.

 

9. Amendments to the Fee Receivables Purchase Agreement. Effective as of the
date hereof, in addition to the modifications described above, the Fee
Receivables Purchase Agreement is hereby amended as follows:

 

  9.1. Subsection (ii) of the definition of “Eligible Contract” set forth in
Appendix A to the Fee Receivables Purchase Agreement is hereby amended to read
in its entirety as follows:

(ii) (A) the rights to payment under which are assignable without the consent of
the Employer party thereto or any other Person (other than the Originator),
other than any such consent that has been obtained and remains in effect, or
(B) if subject to any restriction on assignment of rights to payment, such
Contract is in effect on April 10, 2007 and such restriction is, under
Section 9-406 or Section 9-408 of the UCC, as applicable, not effective to
prevent the creation of a security interest in or sale of the Receivables
arising under such Contract.

 

  9.2. The definition of “Eligible Receivable” set forth in Appendix A to the
Fee Receivables Purchase Agreement is hereby amended to delete from clause
(i) thereof the phrase “if such Receivable constitutes a right to payment for
services rendered not evidenced by an instrument or chattel paper” and to
substitute therefor the phrase “if such restriction is not effective under
Section 9-406 or Section 9-408 of the UCC, as applicable”.

 

19



--------------------------------------------------------------------------------

  9.3. Section 2.1 of the Fee Receivables Purchase Agreement is hereby amended:
(a) to delete the phrase “agrees to buy” and substitute therefor the phrase
“hereby purchases” and (b) to delete therefrom the phrase “agrees to sell” and
substitute therefor “hereby sells, transfers, sets over and conveys to the
Issuer, without recourse except as provided herein”.

 

  9.4. Section 2.3 of the Fee Receivables Purchase Agreement is hereby amended
to delete each reference therein to the phrase “CMSC Fee Receivables” and to
substitute therefor the phrase “Cartus Fee Purchased Assets”.

 

  9.5. Section 2.4 of the Fee Receivables Purchase Agreement is hereby amended
to add, after the phrase “any other Transaction Document” the phrase “to which
it is a party”.

 

  9.6. Article II of the Fee Receivables Purchase Agreement is hereby amended to
add, at the conclusion thereof, the following Section 2.8:

Section 2.8 Quitclaim. This Agreement provides that the Cartus Fee Purchased
Assets arising on or before April 10, 2007 (the “Amendment Date”) have been
transferred by the Originator to the Issuer. To further evidence the intent of
the parties hereto that all right, title and interest in and to the Cartus Fee
Purchased Assets is being sold and assigned to the Issuer pursuant to this
Agreement as amended by that certain Fifth Omnibus Amendment dated as of the
Amendment Date, the Originator hereby irrevocably quitclaims, sells, transfers,
assigns, and otherwise conveys to the Issuer all right, title and interest that
it may have or be deemed to have in or to any of the Cartus Fee Purchased Assets
arising on or before the Amendment Date.

 

  9.7. Section 3.1 of the Fee Receivables Purchase Agreement is hereby amended
to delete the second sentence thereof in its entirety and to substitute therefor
the following: “On the twelfth calendar day of each month (or if such twelfth
day is not a Business Day, the preceding Business Day) from the Closing Date to
the Termination Date, the Originator shall deliver to the Servicer, for
inclusion in the Monthly Originator Report to be prepared by the Servicer,
information setting forth the amount of such Purchases and Fee Purchase Prices
for the previous calendar month.”

 

  9.8. Article IV of the Fee Receivables Purchase Agreement is hereby amended to
add at the conclusions thereof the following Section 4.3.

“Section 4.3 Originator Adjustments.

(a) With respect to any Originator Fee Receivable purchased by the Issuer from
the Originator, if on any day the Issuer (or its assigns), the Servicer or the
Originator determines that (i) such Originator Fee Receivable (A) was not
identified by the Originator as other than an Eligible Receivable on the
Business Day such Receivable was sold hereunder or (B) was otherwise treated by
the Originator as or represented by the Originator to be an Eligible Receivable
in any Monthly Originator Report or Weekly Activity

 

20



--------------------------------------------------------------------------------

Report, as applicable, but was not in fact an Eligible Receivable on such date
or (ii) any of the representations or warranties set forth in Section 6.1(d) or
6.1(k) was not true when made with respect to such Receivable or the related
Equity Related Assets (each such Originator Fee Receivable described in clause
(i) or clause (ii), a “Noncomplying Fee Asset”), then the Originator shall pay
the aggregate Unpaid Balance of such Originator Fee Receivables (such payment, a
“Noncomplying Fee Asset Adjustment”) to the Issuer in accordance with
Section 4.3(c).

(b) If on any day the Unpaid Balance of any Originator Fee Receivable is reduced
as a result of any Concession made by the Originator, then the Originator shall
pay to the Issuer the amount of such reduction (such payment, an “Originator Fee
Dilution Adjustment”) to the Issuer in accordance with Section 4.3(c).

(c) On each Business Day, the Originator shall pay to the Issuer, in cash in
accordance with Section 4.2, an amount (an “Originator Fee Adjustment”) equal to
the sum of (A) the aggregate Originator Fee Dilution Adjustment, if any, for
each day from and including the immediately preceding Business Day plus (B) the
Noncomplying Fee Asset Adjustment, if any, for each day from and including the
immediately preceding Business Day. The Originator Fee Receivables that gave
rise to any Originator Fee Dilution Adjustment and any related Originator Fee
Related Assets shall remain the property of the Issuer. From and after the day
on which any Noncomplying Fee Asset Adjustment is made, any collections received
by the Issuer that are identified as proceeds of the Originator Fee Receivables
that gave rise to such Noncomplying Fee Asset Adjustment and any Originator Fee
Related Property with respect to such Receivable shall be promptly returned to
the Originator.”

 

  9.9. Section 6.1 of the Fee Receivables Purchase Agreement is hereby amended
to add, at the conclusion of the introductory paragraph thereof, the phrase
“with respect to the Cartus Fee Purchased Assets being transferred on such
Closing Date or date of Purchase, as applicable”

 

  9.10. Section 6.1(g) of the Fee Receivables Purchase Agreement to delete the
phrase “obtained by the Originator or Issuer” and substitute therefor the phrase
“obtained by the Originator”.

 

  9.11. Section 6.1(l) of the Fee Receivables Purchase Agreement is hereby
amended to delete the phrase “identified to the Issuer and its assignees by the
Originator in the related Monthly Originator Report” and to substitute therefor
the phrase “identified to the Issuer or the Servicer by the Originator”.

 

  9.12. Section 6.1(u) of the Fee Receivables Purchase Agreement is hereby
amended to delete the last sentence thereof its entirety.

 

21



--------------------------------------------------------------------------------

  9.13. Section 7.1(c) of the Fee Receivables Purchase Agreement is hereby
amended to delete the text thereof in its entirety and to substitute therefor
the following: “The Originator will maintain at all times accurate and complete
books, records and accounts relating to the CMSC Purchased Assets and all CMSC
Collections received by it, in which timely entries will be made and will, upon
the reasonable request of the Buyer or its assignees, deliver copies of all CMSC
Records maintained pursuant to this Section 7.1(c) to the Buyer or its
designee.”

 

  9.14. Section 7.1(g) of the Fee Receivables Purchase Agreement is hereby
amended to delete the phrase “to the extent that any such funds” and substitute
therefor the phrase “to the extent that the Originator has knowledge that any
such funds”.

 

  9.15. Section 7.1(h) of the Fee Receivables Purchase Agreement is hereby
amended to delete the text thereof in its entirety and to substitute the
following therefor: “The Originator will (i) establish and maintain necessary
procedures for determining whether each CMSC Fee Receivable, as of the date it
is sold hereunder, qualifies as an Eligible Receivable, and for identifying all
CMSC Fee Receivables sold to the Issuer that are not Eligible Receivables on the
date sold and (ii) will provide to the Servicer in a timely manner information
that shows whether, and to what extent, the CMSC Fee Receivables sold to the
Issuer hereunder were not Eligible Receivables on the date sold.”

 

  9.16. Section 7.1(k) of the Fee Receivables Purchase Agreement is hereby
amended to amend and restate the proviso in the last sentence thereof in its
entirety so that it reads as follows: “provided, however, that all such reviews
will occur no more frequently than twice per year (with only the first such
review in any year being at the Originator’s expense) unless Cartus is the
Servicer and a Servicer Default has occurred and is continuing.

 

  9.17. Section 7.1(q) of the Fee Receivables Purchase Agreement is hereby
amended to delete therefrom the phrase “opinion of Orrick, Herrington &
Sutcliffe LLP of even date herewith relating to security interest matters with
respect to the Purchase of the CMSC Fee Purchased Assets hereunder” and to
substitute therefor the phrase “opinions of Orrick Herrington & Sutcliffe LLP
dated as of April 10, 2007 relating to true sale matters with respect with
respect to the Purchase of the CMSC Fee Purchased Assets hereunder and
substantive consolidation matters with respect to the Originator and the
Issuer”.

 

  9.18. Section 7.2(b) of the Fee Receivables Purchase Agreement is hereby
amended to delete therefrom the phrase “(as defined in the Indenture)”.

 

  9.19. Section 7.2(f) of the Fee Receivables Purchase Agreement is hereby
amended to delete therefrom the phrase “, including timely delivery of all such
information required under any Enhancement Agreement”.

 

22



--------------------------------------------------------------------------------

  9.20. Section 7.3(a) of the Fee Receivables Purchase Agreement is hereby
amended to add, immediately after the phrase “suffer to exist any Lien” the
phrase “arising through or under it”.

 

  9.21. Section 7.3(c)(ii) of the Fee Receivables Purchase Agreement is hereby
amended to read in its entirety as follows:

“(ii) convey, transfer or sell more than 25% of its properties and assets to any
Person, provided that this provision shall not apply to or restrict the
Originator’s ability to pledge its ownership interest in the Buyer to secure
Indebtedness incurred or guaranteed in accordance with Section 7.3(j).”

 

  9.22. Section 7.3 of the Fee Receivables Purchase Agreement is hereby further
amended to add, at the conclusion thereof, the following new subsection (j):

“(j) Indebtedness for Borrowed Money. Create, incur, guarantee or permit to
exist any Indebtedness for Borrowed Money, except for (A) any such Indebtedness
owed on an intercompany basis to the Performance Guarantor or any Affiliate
thereof and (B) any such Indebtedness the terms of which include acknowledgment
provisions in substantially the form of Exhibit 7.3(j) hereto.”

 

  9.23. Section 7.4(a) of the Fee Receivables Purchase Agreement is hereby
amended to delete from clause (ix) thereof the phrase “opinion of Orrick,
Herrington & Sutcliffe LLP of even date herewith relating to security interest
matters with respect to the Purchase of the CMSC Purchased Assets hereunder” and
to substitute therefor the phrase “opinion of Orrick Herrington & Sutcliffe LLP
dated as of April 10, 2007 relating to true sale matters with respect with
respect to the Purchase of the CMSC Fee Purchased Assets hereunder and
substantive consolidation matters with respect to the Originator and the Buyer”.

 

  9.24. Section 9.1(b) of the Fee Receivables Purchase Agreement is hereby
amended to “delete the word “Seller” and substitute therefor the word
“Originator” and to delete the phrase “any Monthly Originator Report”.

 

  9.25. Section 9.1(c) of the Fee Receivables Purchase Agreement is hereby
amended to delete therefrom the phrase “ (A) in the case of a failure to deliver
any Monthly Originator Report pursuant to Section 3.1(a), ten calendar days
(provided, however, that such ten-day period may be extended for an additional
ten days if such failure to deliver a Monthly Originator Report is due to
computer failure) or (B) in the case of any other failure” and to substitute
therefor the phrase “in the case of any failure”.

 

  9.26. Section 9.1 of the Fee Receivables Purchase Agreement is hereby further
amended to delete from the final sentence thereof the phrase “If a KF Purchase
Termination Event occurs” and substitute therefor the phrase “If a KF Purchase
Termination Event occurs of which the Originator has knowledge”.

 

23



--------------------------------------------------------------------------------

  9.27. Section 9.2(b) of the Fee Receivables Purchase Agreement is hereby
amended to delete therefrom the text in its entirety and to substitute the
following therefor: “Upon the occurrence of a KF Purchase Termination Event, the
Issuer and its assignees shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided to a buyer of accounts, chattel paper, promissory notes or payment
intangibles under the UCC of each applicable jurisdiction and other applicable
laws, which rights shall be cumulative. Subject to the limitations on recourse
set forth herein but otherwise without limiting the foregoing, the occurrence of
a KF Purchase Termination Event shall not deny to the Issuer or its assignees
any remedy in addition to termination of its obligation to make Purchases
hereunder to which the Buyer or its assignees may be otherwise appropriately
entitled, whether by statute or applicable law, at law or in equity.”

 

  9.28. Section 10.1(a) of the Fee Receivables Purchase Agreement is hereby
amended to delete therefrom the phrase “any Fee Monthly Originator Report or any
other” and substitute therefor the phrase “or any”.

 

  9.29. Section 10.1(c) of the Fee Receivables Purchase Agreement is hereby
amended to add, immediately after the phrase “any Lien” the phrase “arising
through or under it”.

 

  9.30. Section 10.1(g) of the Fee Receivables Purchase Agreement is hereby
amended to delete the phrase “any Concession” and substitute therefor the phrase
“any Concession made by the Originator or any Affiliate thereof (other than the
Buyer or the Issuer)”.

 

  9.31. Section 10.1(h) of the Fee Receivables Purchase Agreement is hereby
amended to add, after the word “service”, the phrase “(other than any service
provided by CRC or the Issuer or their assignees)”.

 

  9.32. Section 10.1 of the Fee Receivables Purchase Agreement is hereby further
amended to delete from the second to last paragraph thereof, the phrase “the
Issuer or the Issuer” and to substitute therefor the phrase “CRC or the Issuer”.

 

  9.33. Section 10.1 of the Fee Receivables Purchase Agreement is hereby further
amended to add at the conclusion thereof the following paragraph:

“Notwithstanding anything to the contrary in this Agreement, any
representations, warranties and covenants made by the Seller in this Agreement
or the other Transaction Documents that are qualified by or limited to events or
circumstances that have, or are reasonably likely to have, given rise to a
Material Adverse Effect shall (solely for purposes of the indemnification
obligations set forth in this Section 10.1) be deemed not to be so qualified or
limited.”

 

  9.34. Section 10.2 of the Fee Receivables Purchase Agreement is hereby amended
to delete therefrom the phrase “and any interest of the Originator in the other
property described in clause (v) of Section 2.1(a)”, in both places where such
phrase appears.

 

24



--------------------------------------------------------------------------------

  9.35. Schedule 11.2 of the Fee Receivables Purchase Agreement is hereby
amended to reflect the Suite number of the Issuer in its notice address as
“Suite 4C68” and its telecopy number as “203-205-1335.”

 

  9.36. Section 11.6(a) of the Fee Receivables Purchase Agreement is hereby
amended: (i) to delete the phrase “the preservation of any rights under,”,
(ii) to delete the word “breach” and substitute therefor the phrase “breach by
the Originator”, and (iii) to delete the phrase “or in advising such Persons as
to their respective rights and remedies under this Agreement”.

 

  9.37. The exhibits to the Fee Receivables Purchase Agreement are hereby
amended to add, as Exhibit 7.3(j) thereto, the form of Exhibit A hereto.

 

10. Amendments to the Servicing Agreement. Effective as of the date hereof, in
addition to the modifications described above, the Servicing Agreement is hereby
amended as follows:

 

  10.1. Section 3.02(c) of the Servicing Agreement is hereby amended to insert,
at the end of clause (v) therein, “in each case that such actions are
commercially feasible”.

 

  10.2. Section 3.02(c) of the Servicing Agreement is hereby further amended to
delete clause (vi) thereof in its entirety and to substitute the following
therefor:

“(vi) to determine on or prior to each Reporting Date whether each Receivable
included in the Pledged Assets during the previous month was an Eligible
Receivable when sold by Cartus and to identify all Receivables sold to the
Issuer during the previous month that were not Eligible Receivables as of the
date sold by Cartus, and otherwise, based on the information provided to it in
accordance with the Transaction Documents, to calculate the Net Receivables
Balance and make the other calculations required to be included in the
Receivables Activity Report.”

 

  10.3. Section 3.02(d) of the Servicing Agreement is hereby amended to insert,
immediately after the phrase “without reimbursement”, the words “except as
otherwise provided herein”.

 

  10.4. Section 3.03 of the Servicing Agreement (re Servicing Compensation) is
hereby amended: (i) to delete therefrom the phrase “multiplied by the Net
Receivables Balance as of the first day of such Monthly Period” and to
substitute therefor “multiplied by the Aggregate Receivables Balance as of the
last day of such Monthly Period” and (ii) to delete the phrase “CMSC is replaced
as Servicer” and substitute therefor the phrase “any such Successor Servicer
becomes Servicer”.

 

  10.5. Section 3.04 of the Servicing Agreement is hereby amended to add at the
conclusion thereof the following subsection (l):

“(l) Accuracy of Information. All written information furnished by the Servicer
to CRC, the Issuer or the Trustee pursuant to or in connection with any
Transaction Document or any transaction contemplated herein or therein with
respect to the Servicer is true and correct in all material respects on such
date.”

 

25



--------------------------------------------------------------------------------

  10.6. Section 3.05 of the Servicing Agreement is hereby amended to delete
therefrom the text of subsection (e) (currently marked “Reserved”) in its
entirety and to substitute the following therefor:

(e) Separate Corporate Existence of CRC and the Issuer. The Servicer hereby
acknowledges that the parties to the Transaction Documents are entering into the
transactions contemplated by the Transaction Documents in reliance upon each of
the Issuer’s and CRC’s identity as a legal entity separate from the Servicer. As
long as it is the Servicer hereunder, the Servicer will take such actions as
shall be required in order that:

(i) Neither CRC’s nor the Issuer’s operating expenses will be paid by the
Servicer, except that certain organizational expenses of CRC and the Issuer and
expenses relating to creation and initial implementation of the Transaction
Documents have been or will be paid by Cartus;

(ii) Any financial statements of the Servicer that are consolidated to include
CRC and the Issuer will contain appropriate footnotes clearly stating that
(A) all of CRC’s assets are owned by CRC and all of the Issuer’s assets are
owned by the Issuer and (B) each of CRC and the Issuer is a separate corporate
entity with its own separate creditors that will be entitled to be satisfied out
its respective assets prior to any value in the Issuer or CRC becoming available
to CRC’s equity holders;

(iii) Any transaction between CRC or the Issuer on the one hand and the Servicer
on the other will be fair and equitable, will be the type of transaction that
would be entered into by a prudent Person in the position of CRC and/or the
Issuer, as applicable, with the Servicer, and will be on terms that are at least
as favorable as may be obtained from a Person that is not the Servicer or an
Affiliate thereof; and

(iv) The Servicer will not be, or will not hold itself out to be, responsible
for the debts of CRC or the Issuer. “

 

  10.7. Section 3.05(g) of the Servicing Agreement is hereby amended to delete
the phrase “to the extent that any such funds nevertheless are deposited into
any of such Lockbox Accounts will promptly identify the same” and to substitute
therefor the phrase “will promptly identify any such funds which, to its
knowledge, are nevertheless deposited into any of such Lockbox Accounts”.

 

26



--------------------------------------------------------------------------------

  10.8. Section 3.06(e) of the Servicing Agreement is hereby amended to delete
the text thereof in its entirety and to substitute therefor: “Record any Home
Deeds in its own name or otherwise record any Home Deeds except that the
Servicer may record Home Deeds and/or Home Purchase Contracts in the name of CRC
or, if so requested by the Issuer, in the name of the Issuer or its transferees
and in such capacities as the Issuer may require, (w) upon request by the
relevant Obligor to record such Home Deeds and/or Home Purchase Contracts,
(x) upon or after the lapse of one year from the possession date under the
related Home Purchase Contract, (y) upon the bankruptcy or insolvency of the
relevant Obligor or (z) otherwise as required or as deemed advisable in the
judgment of the Servicer to be in the best interests of the Issuer and its
assignees.”

 

  10.9. Section 3.07(b) of the Servicing Agreement is hereby amended to delete
therefrom the phrase “at the expense of the Servicer” each time it appears
therein and to substitute therefor the phrase “at the expense of the Issuer”.

 

  10.10. Section 3.07(c) of the Servicing Agreement is hereby further amended to
add the words “to the Servicer” immediately after the words “identified” in the
last sentence thereof.

 

  10.11. Section 3.07 of the Servicing Agreement is hereby further amended to
add at the conclusion thereof the following new subsection (d):

(d) If as of the end of any fiscal quarter a Weekly Reporting Event under the
Indenture has occurred, the Servicer shall, commencing on the applicable “Weekly
Reporting Commencement Date” specified below and continuing until no such Weekly
Reporting Event exists for two consecutive fiscal quarters, prepare and deliver
to Cartus, CRC, the Issuer, the Trustee, and the Purchaser, on or before the
fifth Business Day of each calendar week, a report with respect to the last
Business Day of the preceding week, substantially in the form attached hereto as
Exhibit 3.07(d) or in such other form as is reasonably acceptable to the
Purchaser (each such report, a “Weekly Activity Report”). Such Weekly Activity
Report shall include (i) a certification that, to the best of the Servicer’s
knowledge, no Unmatured Servicer Default or Servicer Default has occurred and is
continuing or, if any such event has occurred and is continuing, a description
of such event and the action, if any, that the Servicer proposes to take with
respect thereto and (ii) a calculation of the Net Receivables Balance based on
the most recently available interim reporting derived from financial
system-generated data in the Servicer’s financial records. As used herein, the
“Weekly Reporting Commencement Date” shall mean: (1) with respect to any Weekly
Reporting Event which occurs during calendar year 2007 or if the first such
Weekly Reporting Event occurs as of the end of a fiscal year, the week
immediately following the 135th calendar day after the end of the relevant
fiscal quarter; (2) with respect to any other Weekly Reporting Event occurring
as of the end of a fiscal year or if the first such Weekly Reporting Event
occurs as of the end of any other fiscal quarter after calendar year 2007, the
week immediately following the 90th calendar day after the end of the relevant
fiscal quarter and (3) otherwise, the week immediately following the 45th
calendar day after the end of the relevant fiscal quarter.”

 

27



--------------------------------------------------------------------------------

  10.12. Section 3.08 of the Servicing Agreement is hereby amended to delete the
reference herein to “April 30,” and substitute therefor “May 31”.

 

  10.13. Section 3.09 of the Servicing Agreement is hereby deleted in its
entirety.

 

  10.14. Section 3.10(a) of the Servicing Agreement is hereby amended to delete
the text thereof (currently marked “Reserved”) in its entirety and to substitute
the following therefor:

“(a) If on any day the Unpaid Balance of any Pool Receivable or Fee Receivable
is reduced by the Servicer as a result of any Concessions made by the Servicer
and that are unrelated to the ability of the related Obligor to pay such Pool
Receivable or Fee Receivable (each such reduction, a “Servicer Dilution
Adjustment”), then the Servicer shall deposit the amount of such Servicer
Dilution Adjustment in cash in the Collection Account and shall report such
amount on the next Monthly Originator Report or Weekly Activity Report, as
applicable. The Servicer shall deposit in cash in the Collection Account the
amount of all Originator Adjustments received under Section 4.3 of the Purchase
Agreement, all Seller Adjustments received under Section 4.3 of the Receivables
Purchase Agreement and all Originator Fee Adjustments received under Section 4.3
of the Fee Receivables Purchase Agreement, and shall report such amounts on the
next Monthly Originator Report or Weekly Activity Report, as applicable.”

 

  10.15. Section 3.10(b) of the Servicing Agreement is hereby amended to add, at
the conclusion thereof, the following: “Notwithstanding any other provision of
this Agreement, any other Transaction Documents or the Credit and Collection
Policy, the Servicer shall not be required to make any adjustment that would
require it to make a Servicer Dilution Adjustment, and the Servicer shall not be
required to make a Servicer Dilution Adjustment with respect to any extension
described in the immediately preceding sentence.”

 

  10.16. Section 3.12(b) of the Servicing Agreement is hereby amended to delete
therefrom the parenthetical phrase “(provided that Home Sale Proceeds will be
applied only to reimburse Servicer Advances consistent with CMSC’s practices as
of the Closing Date)”.

 

  10.17. Section 3.14(a) of the Servicing Agreement is hereby amended to delete
therefrom the phrase “first, to amounts owed in respect of Pledged Assets and
then to other receivables” and to substitute therefor “in the order that such
receivables were originated, with the oldest receivable being paid first.”

 

28



--------------------------------------------------------------------------------

  10.18. Section 4.03 of the Servicing Agreement is hereby amended to delete
therefrom the reference to ‘Section 8.07 of the Indenture” and to substitute
therefor “Sections 8.04 and/or 9.04 of the Indenture, as applicable.”

 

  10.19. Section 7.04 of the Servicing Agreement is hereby amended: (i) to
delete from clause (i) thereof the phrase “any Monthly Originator Report” and
substitute therefor “any Monthly Originator Report or Weekly Activity Report, as
applicable”; (ii) to insert, at the end of the parenthetical phrase in clause
(ii), the words “or that are taken at the direction of the Trustee, the
Administrative Agent or the Purchaser”, and (iii) to add, at the end of the
parenthetical phrase “(but not including any write-off of any Receivable”) the
words “or any adjustment required by law”.

 

  10.20. Section 11.03 of the Servicing Agreement is hereby amended to reflect
the phone number, Suite number and telecopy number of the Issuer as set forth
below:

Telephone: (203) 205-3054

Suite Number: 4C68

Telecopier: (203) 205-1335

 

  10.21. Section 11.06 of the Servicing Agreement is hereby amended to
substitute, for the word “the Issuer” in each place it appears therein, the
phrase “the Issuer or CRC”.

 

  10.22. Exhibit A is hereby amended to delete therefrom the reference to
“Section 3.09” and substitute therefor “Section 3.08”.

 

  10.23. The exhibits to the Servicing Agreement are hereby amended to add, as
Exhibit 3.07(d) thereto, the form of Exhibit E hereto.

 

11. Amendments to the Indenture. Effective as of the date hereof, in addition to
the modifications described above, the Indenture is hereby amended as follows:

 

  11.1. The definitions of “Adjusted Days in Inventory”, “Administrative Agent”,
“Aggregate Adjustment Amount”, “Amortization Period”, “Applicable Stress
Factor”, “Base Rate”, “Base Rate Tranche”, “Breakage Amounts”, “Carrying Cost
Reserve”, “Change of Control”, “Commercial Paper Notes”, “Concession”,
“Concession Ratio” “Eurodollar Tranche”, “Final Stated Maturity Date”, “Funding
Termination Date”, “Interest Payment Date”, “Liquidity Party”, “Loss Ratio”,
“Loss-to-Acquisition Value Reserve”, “Monthly Program Fees”, “Overconcentration
Amount”, “Purchaser”, “Required Enhancement Amount”, “Security”, “Servicing Fee
Reserve”, “Weighted Average Inventory Hold Period” and “Yield Reserve” are
hereby amended and restated in their entirety to read as follows:

“Adjusted Days in Inventory” shall mean, for any Monthly Period, the product of
2.25 times the Weighted Average Inventory Hold Period for such Monthly Period.

 

29



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Calyon New York Branch, in its capacity as
Administrative Agent under the Note Purchase Agreement, or any successor to
Calyon in such capacity.

“Aggregate Adjustment Amount” shall mean, as of any date of determination, the
sum of (a) the Overconcentration Amount, (b) the Geographic Overconcentration
Amount and (c) the aggregate Unpaid Balance of all Unsold Home Receivables
relating to Homes that have been owned by CRC for more than 365 days.

“Amortization Period” shall mean the period commencing at the earlier to occur
of (a) the close of business on the Commitment Termination Date and (b) the
close of business on the Business Day immediately preceding the day on which an
Amortization Event has occurred, and ending on the date on which (x) the
Outstanding Amount shall have been paid in full, together with all accrued
interest thereon, and (y) all amounts owed to the Administrative Agent, the
Purchaser and each Liquidity Party hereunder and under the Note Purchase
Agreement shall have been paid and satisfied in full.

“Applicable Stress Factor” shall mean, as of any date of determination:

(i) as used in the calculation of any reserve other than the Carrying Cost
Reserve, 2.25, and

(ii) as used in the calculation of the Carrying Cost Reserve, an amount
calculated as follows: (1) 1.50 if the current month Weighted Average Inventory
Hold Period is less than 120 days; (2) 1.75 if the current month Weighted
Average Inventory Hold Period is greater than or equal to 120 days but not
greater than 135 days; and (3) 2.25 if the current month Weighted Average
Inventory Hold Period is greater than 135 days.

“Base Rate” shall have the meaning set forth in the Note Purchase Agreement.

“Base Rate Tranche” shall have the meaning set forth in the Note Purchase
Agreement.

“Breakage Amounts” shall mean any amounts owed by the Issuer to the Purchaser or
any assignee under Section 2.09 of the Note Purchase Agreement.

 

30



--------------------------------------------------------------------------------

“Carrying Cost Reserve” shall mean, as of any date of determination, the
percentage equivalent of the product of:

(i) the greater of:

(a) the Applicable Stress Factor and (b), a fraction, calculated as of the last
day of the most recently ended calendar month, the numerator of which is equal
to the maximum Weighted Average Inventory Hold Period for appraised value homes
over the most recent 12 months, and the denominator of which is equal to the
minimum Weighted Average Inventory Hold Period for appraised value homes in
Inventory over the most recent 12 months;

multiplied by

(ii) the highest Three Month Average Carrying Cost Ratio for the twelve calendar
months ended as of the immediately preceding calendar month, multiplied by

(iii) the Unpaid Balance of the KF Equity Receivables that are Eligible
Receivables as of the last day of the current calendar month.

“Change of Control” shall mean any of the following: (v) the Issuer ceases to be
a wholly-owned subsidiary of Cartus, (w) any of Cartus, CRC, or the Issuer
ceases to be a wholly-owned subsidiary of Realogy, (x) the equity owners of
Realogy as of the Amendment Effective Date cease (other than as a result of a
“Borrower Qualified IPO” as such term is defined in the Realogy Credit Agreement
as in effect on the date hereof) to own, directly or indirectly, at least 51% of
the equity interests in, or voting securities of, Realogy, (y) following any
initial public offering of Realogy common stock, any other Person not an equity
owner of the Performance Guarantor as of the Amendment Effective Date acquires
more than 51% of the equity interests in or voting securities of Realogy or
(z) any other “Change in Control” as defined in the Realogy Credit Agreement.

“Commercial Paper Notes” shall have the meaning set forth in the Note Purchase
Agreement.

“Concession” means, with respect to any Receivable at any time that such
Receivable (i) is reduced as a result of any cash discount or any adjustment by
an Originator or the Servicer, (ii) is subject to reduction on account of any
offsetting account payable of an Originator to an Obligor or is reduced or
cancelled as a result of a set-off in respect of any claim by, or defense or
credit of, the related Obligor against an Originator or the Servicer (whether
such claim, defense or credit arises out of the same or a related or an
unrelated transaction) or (iii) is reduced on account of the obligation of an
Originator or the Servicer to the related Obligor.

“Concession Ratio” shall mean, for any calendar month and any Fee Receivables,
the quotient, expressed as a percentage, of (a) the aggregate amount of
reductions to the Unpaid Balances of Fee Receivables due to Concessions
occurring during such calendar month divided by (b) the aggregate Unpaid Balance
of Fee Receivables that are Eligible Receivables as of the last day of such
calendar month.

 

31



--------------------------------------------------------------------------------

“Eurodollar Tranche” shall have the meaning set forth in the Note Purchase
Agreement.

“Final Stated Maturity Date” shall mean the Distribution Date occurring in the
15th Monthly Period following the Monthly Period in which the Amortization
Period commenced.

“Funding Termination Date” shall mean (i) each date on and after the Commitment
Termination Date, (ii) any date on which an Amortization Event, Servicer
Default, Event of Default or any event which with the giving of notice of lapse
of time or both would become an Amortization Event, Servicer Default or Event of
Default; and (iii) any other date on which the conditions to an Increase set
forth in the Note Purchase Agreement have not been satisfied.

“Interest Payment Date” shall mean unless a different definition is specified in
the Note Purchase Agreement, each Distribution Date.

“Liquidity Party” shall have the meaning assigned to the term “Liquidity
Provider” in the Note Purchase Agreement.

“Loss Ratio” shall mean for any calendar month and any Fee Receivables, the
quotient, expressed as a percentage, of (a) the aggregate Unpaid Balances of Fee
Receivables that have become Defaulted Receivables during such calendar month
divided by (b) the aggregate Unpaid Balance of Fee Receivables that were
generated during the sixth calendar month preceding such calendar month.

“Loss to Acquisition Value Reserve” shall mean, as of any date of determination,
the percentage equivalent of the product of:

(i) Either:

(a) if the Three Month Average Loss-to-Acquisition Value Ratio is 5.00% or less,
the highest Three Month Average Loss-to-Acquisition Value Ratio for any calendar
month over the twelve calendar months ended as of the immediately preceding
calendar month, or

(b), if the Three Month Average Loss-to-Acquisition Value Ratio is greater than
5.00%, the sum of (A) 5.00% plus (B) the product of (1) the Applicable Stress
Factor and (2) the amount by which the highest Three Month Average
Loss-to-Acquisition Value Ratio for any calendar month over the twelve calendar
months ended as of the immediately preceding calendar month exceeds 5.00%.

 

32



--------------------------------------------------------------------------------

multiplied by

(ii) the Unpaid Balance of the KF Equity Receivables that are Eligible
Receivables as of the last day of the most recently ended calendar month.

“Monthly Program Fees” shall mean for any Distribution Date, the fees payable to
the Managing Agents under Section 2.03(c) of the Note Purchase Agreement.

“Overconcentration Amount” shall mean, as of any date of determination, the sum
of the amounts, with respect to each Corporate Obligor, of the excess, if any,
of (i) the aggregate Unpaid Balance of all Fee Receivables owing by such Obligor
as of such date of determination over (ii) the Corporate Concentration Limit
with respect to such Corporate Obligor.

“Purchaser” shall have the meaning set forth in the Note Purchase Agreement,
provided that any references to “the Purchaser” in the singular shall mean and
be references to all of the Purchasers in the event there is more than one
Purchaser under the Note Purchase Agreement.

“Required Enhancement Amount” shall mean, as of any date of determination, an
amount equal to the greater of (i) 15% of the Net Receivables Balance and
(ii) the sum of the Fee Loss Reserve, the Loss-to-Acquisition Value Reserve, the
Carrying Cost Reserve, the Yield Reserve, the Servicing Fee Reserve and the
Unbilled USPS Loss Reserve; provided, however, that after the declaration or
occurrence of an Amortization Event, the Required Enhancement Amount shall equal
the Required Enhancement Amount in effect on the date of the declaration or
occurrence of such Amortization Event.

“Security” shall mean a Security as defined in Section 2 of the Securities Act
of 1933, as amended.

“Servicing Fee Reserve” shall mean, as of any date of determination, the product
of (i) the Servicing Fee multiplied by (ii) a fraction, the numerator of which
is the Adjusted Days in Inventory as of the end of the current Monthly Period
and the denominator of which is 360, multiplied by (iii) the Aggregate
Receivable Balance at the end of the most recent Monthly Period.

“Weighted Average Inventory Hold Period” shall mean, for any Monthly Period, the
average number of days the Homes have been owned by CRC as of the close of
business on the last day of such Monthly Period, weighted by the aggregate
purchase prices paid by CRC for such Homes.

 

33



--------------------------------------------------------------------------------

“Yield Reserve” shall mean, as of any date of determination during an Interest
Period, the quotient, expressed as a percentage, of (a) the product of (i) the
sum of (A) 1.5% plus (B) the Eurodollar Rate for the Interest Period in which
such date occurs multiplied by (ii) the Outstanding Amount multiplied by
(iii) Adjusted Days in Inventory as of the end of the current Monthly Period,
divided by (b) 360.

 

  11.2. The definition of “Required Amount” in Section 1.01 of the Indenture is
hereby amended (x) to delete from clause (i) thereof the phrase “if CMSC is no
longer the Servicer,” and (y) to delete from clause (ii) thereof the phrase “for
which CMSC was not the Servicer”.

 

  11.3. The definition of “Transaction Documents” in Section 1.01 of the
Indenture is hereby amended to add at the conclusion thereof, “and the
Subordinated Note”.

 

  11.4. The definitions of “Federal Funds Rate”, “Finance Rate”, “Libor Rate”,
“Liquidity Purchase”, “Liquidity Termination Date”, “Monthly Program Fee Rate”,
“Related Commercial Paper” and “Reserve Percentage” are hereby deleted in their
entirety.

 

  11.5. The following new definitions are added to Section 1.01 of the
Indenture, in appropriate alphabetical order:

“Amendment Effective Date” shall mean April 10, 2007.

“Commitment Termination Date” shall have the meaning set forth in the Note
Purchase Agreement.

“Leverage Ratio” shall mean on any date, the ratio of (a) Total Senior Secured
Net Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis. Capitalized Terms
used in this definition shall have the meaning set forth in the Realogy Credit
Agreement as in effect on April 10, 2007, without giving effect to any
subsequent amendments.

“Managing Agent” shall have the meaning set forth in the Note Purchase
Agreement.

“Monthly Servicing Fee” means, with respect to any Distribution Date, the
portion of the Servicing Fee that has accrued with respect to the most recent
Monthly Period.

 

34



--------------------------------------------------------------------------------

“Performance Guarantor” shall mean Realogy, as “guarantor” under the Realogy
Guaranty.

“Realogy Credit Agreement” shall mean that certain Credit Agreement dated as of
April 10, 2007 among Domus Intermediate Holdings, Corp. Realogy, the lenders and
other financial institutions party hereby and JP Morgan Chase Bank, N.A., as
Administrative Agent.

“Six Month Weighted Average Inventory Hold Period” for any calendar month will
equal the average of the Weighted Average Inventory Hold Periods for each of the
immediately preceding six calendar months.

“Subordinated Note” shall mean indebtedness of the Issuer to Cartus incurred
pursuant to that certain Kenosia Subordinated Note dated as of April 10, 2007,
the form of which is attached as Exhibit A hereto.

“Three Month Weighted Average Inventory Hold Period” for any calendar month will
equal the average of the Weighted Average Inventory Hold Periods for each of the
immediately preceding three calendar months.

“Weekly Activity Report” shall have the meaning set forth in Section 3.07(d) of
the Servicing Agreement.

“Weekly Reporting Event” shall mean that, commencing with the quarter ending
June 30, 2007, the Leverage Ratio as of the end of such fiscal quarter exceeds
the applicable ratio set forth below:

 

Fiscal Quarter Ending

   Senior Secured
Leverage Ratio

June 30, 2007

   6.00:1.00

September 30, 2007

   6.00:1.00

December 31, 2007

   6.00:1.00

March 31, 2008

   5.10:1.00

June 30, 2008

   5.10:1.00

September 30, 2008

   5.10:1.00

December 31, 2008

   5.10:1.00

March 31, 2009

   5.10:1.00

June 30, 2009

   5.10:1.00

September 30, 2009

   4.75:1.00

December 31, 2009

   4.75:1.00

March 31, 2010

   4.75:1.00

June 30, 2010

   4.75:1.00

September 30, 2010

   4.75:1.00

December 31, 2010

   4.75:1.00

March 31, 2011 and thereafter

   4.50:1.00

 

35



--------------------------------------------------------------------------------

  11.6. Section 2.10(a) of the Indenture is hereby amended: (i) to delete
therefrom the phrase “Liquidity Termination Date” and to substitute therefor the
phrase “Funding Termination Date” and (ii) to delete therefrom the phrase “or
the Servicer on its behalf”.

 

  11.7. Section 3.01(k) of the Indenture is hereby amended to add “Suite 4C68,”
to the Issuer’s address between the word “Road” and the word “Danbury”.

 

  11.8. Section 3.01(p) of the Indenture is hereby amended to delete the first
sentence thereof and to substitute the following therefor: “Each Receivable
included in the Pledged Assets hereunder, unless otherwise identified to the
Trustee, the Purchaser and the Servicer, is an Eligible Receivable on the date
of transfer to the Issuer and on each date the same is reported by or on behalf
of the Issuer as included in the calculation of the Net Receivables Balance.”

 

  11.9. Section 3.03 (f) of the Indenture is hereby amended to read in its
entirety as follows:

(f) Indebtedness. Issue, incur, assume, guarantee or otherwise become liable,
directly or indirectly, for any debt, duty, liability or obligation of any kind
except for (i) indebtedness owed to Cartus under the Subordinated Note which
indebtedness was incurred for the purpose of acquiring Pledged Assets and which
indebtedness is expressly subordinated to the payment of the Notes and (ii) any
debt, duty, liability or other obligation which is expressly provided for
pursuant to the terms of the Transaction Documents and the Notes;

 

  11.10.  Section 3.03(j) of the Indenture is hereby amended to delete the last
sentence thereof and to substitute the following therefor: “For the avoidance of
doubt, it is hereby agreed and acknowledged that (i) funds transferred or held
by the Servicer pursuant to Section 4.01 of the Servicing Agreement and
(ii) payments made to Cartus in respect of the Subordinated Note with any funds
not required to be distributed to the Expense Subaccount or the Principal
Subaccount under Section 9.04, are not considered Restricted Payments made in
violation of this Section 3.03(j).

 

36



--------------------------------------------------------------------------------

  11.11.  Section 3.03 of the Indenture is hereby amended to add at the
conclusion thereof the following subsection (k):

“(k) Limited Liability Company Agreement. Except with respect to a change in
name made in compliance with Section 3.03(a), amend or modify its limited
liability company agreement without the prior written consent of the Majority
Investors.”

 

  11.12.  Section 3.06(e) of the Indenture is hereby amended to add at the
conclusion thereof the following: “The Issuer shall not, without the prior
written consent of the Trustee and the Majority Investors waive timely
performance or observance by the Servicer of its obligations under the Servicing
Agreement, by Cartus of its obligations under the Purchase Agreement or Fee
Receivables Purchase Agreement, by CRC of its obligations under the Receivables
Purchase Agreement or by Realogy of its obligations under the Realogy
Guarantee.”

 

  11.13.  Section 3.07(b) of the Indenture is hereby amended to add at the
conclusion thereof the following: “and the Issuer will maintain a telephone
number and stationery that are separate and distinct from those of each CMS
Person”.

 

  11.14.  Section 4.01 of the Indenture is hereby amended to delete the
reference to Section “12.14” and to substitute therefor “13.14”.

 

  11.15.  Section 4.02 of the Indenture is hereby amended to delete therefrom
the phrase “and the applicable Indenture Supplement’.

 

  11.16.  Section 8.04(d) of the Indenture is hereby amended to delete therefrom
clauses (iii) and (iv) in their entirety and to substitute the following
therefor:

“(iii) To the Expense Subaccount, the Monthly Servicing Fee to be distributed on
such Distribution Date plus any Monthly Servicing Fee previously accrued with
respect to any Monthly Period and unpaid;

(iv) During the Amortization Period, to the Principal Subaccount, the
Collections on such Deposit Date (after giving effect to the transfers set forth
in clauses (i), (ii) and (iii) above); provided, however, that the aggregate
amount deposited into the Principal Subaccount pursuant to this clause on any
Deposit Date shall not exceed the Outstanding Amount on the immediately
preceding Business Day;”

 

  11.17.  Section 10.01(a) of the Indenture is hereby amended to delete
therefrom the phrase “three Business Days” and to substitute therefor “five
Business Days”.

 

  11.18.  Section 10.01(b) of the Indenture is hereby amended to delete
therefrom the phrase “an Authorized Officer of any CMS Person” and substitute
therefor the phrase “an Authorized Officer of the Issuer”.

 

37



--------------------------------------------------------------------------------

  11.19.  Section 10.01(h) of the Indenture (currently marked “Reserved”) is
hereby amended to delete the text thereof in its entirety and to substitute
therefor the following:

“(h) Failure of the Servicer or the Performance Guarantor to pay any principal
and/or interest in respect of any Indebtedness under the Realogy Credit
Agreement or under any other indenture or agreement governing any Indebtedness
the principal amount of which exceeds $25,000,000 and such failure shall
continue beyond the applicable grace period, if any, specified in the agreement
or instrument governing such Indebtedness; or (ii) the default by the Servicer
or the Performance Guarantor in the performance of any term, provision or
condition contained in any agreement described in clause (i) above, or the
existence of any event or condition with respect to any Indebtedness arising
under any such agreement, if the effect of such default, event or condition is
to cause, or permit the holder of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity, including without limitation the
occurrence of any “Event of Default” under the Realogy Credit Agreement; or
(iii) any Indebtedness of the Servicer or the Performance Guarantor in a
principal amount exceeding $25,000,000 shall be declared to be due and payable
or is required to be prepaid (other than by a regularly scheduled payment or a
mandatory redemption or prepayment provision) prior to the scheduled date of
maturity thereof.”

 

  11.20.  Section 10.01(l) of the Indenture is hereby amended to delete
therefrom the number “8.5%” and to substitute therefor the number “10.0%”.

 

  11.21.  Section 10.01(n) of the Indenture is hereby amended to delete the text
thereof in its entirety and to substitute therefor the following:

“(n) Either the Three Month Weighted Average Inventory Hold Period exceeds 150
days or the Six-Month Weighted Average Inventory Hold period exceeds 135 days”;

 

  11.22.  Section 10.01(o) of the Indenture (currently marked “Reserved”) is
hereby amended to delete the text thereof in its entirety and to substitute
therefor the following:

“(o) Realogy shall have breached its obligations under any financial covenants
included in the Realogy Credit Agreement”.

 

  11.23.  Section 10.01 of the Indenture is hereby further amended to add the
word “or” at the conclusion of Section 10.01(p) and then to add, immediately
thereafter the following clause (q):

“(q) A Change of Control shall have occurred;”

 

  11.24.  Section 12.01 of the Indenture is hereby amended to delete the text
thereof in its entirety and to substitute therefor “[Reserved]”.

 

  11.25.  Section 13.04 of the Indenture is hereby amended to add “Suite 4C68,”
to the Issuer’s address between the word “Road” and the word “Danbury”.

 

38



--------------------------------------------------------------------------------

  11.26.  The Indenture is further amended by adding, as Exhibit A thereto, the
form of Subordinated Note attached to this Amendment as Exhibit D.

 

12. Further Assurances. Each of Cartus, CRC, the Issuer, Atlantic, Calyon and
Realogy agrees that the foregoing amendments have been entered into with the
intent of implementing such modifications to the Affected Documents as are
necessary to reflect the terms and provision of that certain Summary of Terms
and Conditions (the “Summary of Terms”), a copy of which is attached hereto as
Exhibit C, including the intent that covenants set forth in the similar
documents for Apple Ridge Funding LLC, to the extent not inconsistent with
express provisions in the Summary of Terms, be incorporated into the Affected
Documents. Each party hereto agrees that, at the expense of the Issuer, Calyon
will prepare amended and restated versions of the Affected Documents which will
incorporate the modifications made prior to the date hereof and otherwise set
forth herein, together with such other modifications as may be reasonably
necessary (i) to implement the intent and provisions of the Summary of Terms,
(ii) to eliminate any inconsistencies in the Affected Documents, whether
resulting from the modifications herein or otherwise, and (iii) to reflect such
other terms as may be mutually agreeable to such parties following further
review of the Affected Documents. Each party agrees to use commercially
reasonable efforts to review, and to execute and deliver such restated documents
no later than June 30, 2007, it being understood that no party shall be required
to agree to any amended terms which it reasonably deems to be materially adverse
to it and are not otherwise expressly contemplated herein or in the Summary of
Terms.

 

13. Consent to Amendment to Limited Liability Company Agreement. The parties
hereto hereby consent to the amendment to the limited liability company
agreement of the Issuer to permit the incurrence of subordinated indebtedness to
the same extent provided in Section 3.03(f) of the Indenture, as such section is
amended by this Agreement, and Calyon and Atlantic by execution hereof hereby
state that this consent constitutes the consent of the Majority Investors.

 

14. Conditions Precedent. This Agreement shall become effective upon (A) receipt
by the Trustee and Calyon of execution copies of this Agreement and (B) the
receipt by the Trustee and Calyon of the other items listed on the Document
Checklist attached hereto as Exhibit B or the waiver thereof by Calyon and
(C) confirmation to the Trustee from Calyon that Calyon has received payment of
all up-front fees owed to it under that certain Fee Letter of even date herewith
between Calyon and the Issuer.

 

15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 

16. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

 

39



--------------------------------------------------------------------------------

17. References to and Effect on Affected Documents. Upon the effectiveness of
this Agreement: (i) all references in any Affected Document to “this agreement”,
“hereof”, “herein” or words of similar effect referring to such Affected
Document shall be deemed to be references to such Affected Document as amended
by this Agreement; (ii) each reference in any of the Affected Documents to any
other Affected Document and each reference in any of the other Transaction
Documents to any of the Affected Documents shall each mean and be a reference to
such Affected Document as amended by this Agreement; and (iii) each reference in
any Transaction Document to any of the terms or provisions of an Affected
Document which are redefined or otherwise modified hereby shall mean and be a
reference to such terms or provisions as redefined or otherwise modified by this
Agreement.

 

18. No Waiver. This Agreement shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Affected Documents
other than as set forth herein, each of which Affected Document, as modified
hereby, remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.

 

19. Confirmation of Sole Holder. The Issuer hereby confirms to the other parties
hereto that the Issuer has not issued any Notes under the Indenture other than
the Series 2002-1 Notes, and that Calyon as Managing Agent on behalf of Atlantic
is the registered holder of 100% of the Series 2002-1 Notes issued under the
Indenture. By its signature hereto each of Calyon and Atlantic hereby represent
that (i) Atlantic is the sole beneficial owner of the Series 2002-1 Notes
assigned under the Assignment Agreement; (ii) each of Atlantic and Calyon is
duly authorized to consent to this Agreement and to direct the Trustee as set
forth herein; and (iii) its authorization has not been granted or assigned to
any other person or entity. Accordingly, each of the Issuer, Calyon and Atlantic
hereby consents to this Agreement and the amendments to the Affected Documents
contemplated hereby, and hereby directs the Trustee to consent to and accept
this Agreement.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

CARTUS CORPORATION By:   /s/ Eric Barnes   Name:   Eric Barnes   Title:   SVP,
CFO CARTUS RELOCATION CORPORATION By:   /s/ Eric Barnes   Name:   Eric Barnes  
Title:   SVP, CFO KENOSIA FUNDING, LLC By:   /s/ Eric Barnes   Name:   Eric
Barnes   Title:   SVP, CFO REALOGY CORPORATION By:   /s/ Seth Truwit   Name:  
Seth I. Truwit   Title:   Senior Vice President, Interim General Counsel, and
Corporate Secretary

THE BANK OF NEW YORK,

not in its individual capacity but solely as Trustee

By:   /s/ Catherine Cerilles   Name:   Catherine Cerilles   Title:   Vice
President

[Signature Page to Kenosia Fifth Omnibus Amendment]



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC

as a Conduit Purchaser

By:   /s/ Kostantina Kourmpetis   Name:   Kostantina Kourmpetis   Title:  
Managing Director By:   /s/ Richard McBride   Name:   Richard McBride   Title:  
Director

CALYON NEW YORK BRANCH,

as Administrative Agent, as a Managing Agent and as a Committed Purchaser

By:   /s/ Kostantina Kourmpetis   Name:   Kostantina Kourmpetis   Title:  
Managing Director By:   /s/ Richard McBride   Name:   Richard McBride   Title:  
Director

[Signature Page to Kenosia Fifth Omnibus Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Exhibit 7.3(j) to Purchase Agreement

Required Creditor Acknowledgment Provisions

See Attached.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT PROVISIONS FOR KENOSIA FUNDING, LLC

For purposes of this Section             , capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Indenture dated as of March 7, 2002, among Kenosia Funding, LLC (“Kenosia”) and
The Bank of New York (the “Trustee”), or, if not defined therein, as assigned to
such terms in the “CMGFSC Purchase Agreement,” “Receivables Purchase Agreement”
or “Fee Receivables Purchase Agreement” referred to therein, in each case as
each such agreement has been amended by (i) that certain Omnibus Amendment,
Agreement and Consent dated December 20, 2004, (ii) that certain Second Omnibus
Amendment, Agreement and Consent dated May 19, 2005; (iii) that certain Third
Omnibus Amendment, Agreement and Consent dated May 2, 2006, (v) that certain
Fourth Omnibus Amendment and Agreement dated February 28, 2007 and (vi) that
certain Fifth Omnibus Amendment dated April 10, 2007 by and among Kenosia, the
Trustee, Cartus Relocation Corporation (“CRC”), Cartus Corporation (“Cartus”)
and certain other parties. Subsequent references in this Section              to
Cartus and CRC below shall mean and be references to such corporations as they
currently exist but shall also include references to any limited liability
companies which succeed to the assets and liabilities of such companies in
connection with a conversion of any such corporation into a limited liability
company.

The Collateral Agent acknowledges and agrees, and each Secured Party by its
execution of the Credit Agreement (or its Assignment and Acceptance) and/or its
acceptance of the benefits of this Agreement acknowledges and agrees, as
follows, solely in its capacity as a Secured Party:

(a) Each Secured Party hereby acknowledges that (i) CRC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing CMSC Purchased Assets (also referred to as Cartus
Purchased Assets) from Cartus pursuant to the CMGFSC Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
Seller Receivables to Kenosia, and such other activities as it deems necessary
or appropriate in connection therewith and (ii) Kenosia is a limited purpose
limited liability company whose activities are limited in its limited liability
company agreement to purchasing Seller Receivables and other KF Purchased Assets
from CRC under the Receivables Purchase Agreement and purchasing Originator Fee
Receivables and other Originator Fee Assets from Cartus under the Fee
Receivables Purchase Agreement, funding such acquisitions through the issuance
of the Notes, pledging such purchased assets to the Trustee and such other
activities as it deems necessary or appropriate to carry out such activities.
The CMSC Receivables, the Seller Receivables and the Originator Fee Receivables
are hereinafter referred to collectively as the “Pool Receivables”.

(b) Each Secured Party hereby acknowledges and agrees that (i) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CRC in connection therewith or any Pool Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (ii) neither CRC nor Kenosia
is a Loan Party, (iii) such Secured Party is not a creditor of, and has no
recourse to, CRC



--------------------------------------------------------------------------------

or Kenosia pursuant to the Credit Agreement or any other Loan Document, and
(iv) such Secured Party has no lien on or claim, contractual or otherwise,
arising under the Credit Agreement or any other Loan Document to the Pool Assets
(whether now existing or hereafter acquired and whether tangible or intangible);
provided that nothing herein shall limit any rights the Secured Parties may have
to any proceeds or earnings which are transferred from time to time to Cartus by
CRC or Kenosia.

(c) No Secured Party will institute against or join any other Person in
instituting against CRC or Kenosia any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CRC or Kenosia until one year and one day after
the payment in full of all Notes provided, that the foreoging shall not limit
the right of any Secured Party to file any claim in or otherwise take any action
(not inconsistent with the provisions of this Section             ) permitted or
required by applicable laws with respect to any insolvency proceeding instituted
against CRC or Kenosia by any other person.

(d) Without limiting the foregoing, in the event of any voluntary or involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any Federal or state bankruptcy or similar law involving Cartus, CRC,
Kenosia or any other Affiliates of Cartus as debtor, or otherwise, the Secured
Parties agree that if, notwithstanding the intent of the parties, Cartus is
found to have a property interest in the Pool Assets, then, in such event, CRC
and Kenosia and Kenosia’s assigns, including the Trustee, shall have a first and
prior claim to the Pool Assets, and any claim or rights the Secured Parties may
have to the Pool Assets, contractual or otherwise, shall be subject to the prior
claims of the Trustee and the Noteholders until all amounts owing under the
Indenture shall have been paid in full, and the Secured Parties agree to turn
over to the Trustee any amounts received contrary to the provisions of this
clause (d).

(e) Each Secured Party hereby covenants and agrees that it will not agree to any
amendment, supplement or other modification of this Section              without
the prior written consent of the Trustee. Each Secured Party further agrees that
the provisions of this Section              are made for the benefit of, and may
be relied upon and enforced by, the Trustee and that the Trustee shall be a
third party beneficiary of this Section             .



--------------------------------------------------------------------------------

EXHIBIT B

Closing Checklist

See Attached.



--------------------------------------------------------------------------------

4/4/07

$175,000,000

Kenosia Funding LLC,

Secured Variable Funding Notes, Series 2002-1

BTM-Calyon Assignment and Amendments

April 10, 2007

 

 

CLOSING INDEX

 

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture. All items listed in bold, italic font are to be
delivered by the Issuer or its counsel and all items listed in italic,
underlined font are to be delivered by Richards, Layton & Finger (“RLF”). All
items listed in SMALL CAPS ARE TO BE DELIVERED BY THE BANK OF NEW YORK.

Principal Documents

1. Fifth Omnibus Amendment, Agreement and Consent (the “Omnibus Amendment”),
dated as of April 10, 2007, and concerning the following documents:

1. Purchase Agreement, dated as of March 7, 2002 (the “Purchase Agreement”),
between Cartus Corporation (“Cartus”) as Originator and Cartus Relocation
Corporation (“CRC”) as Buyer.

2. Receivables Purchase Agreement, dated as of March 7, 2002 (the “Receivables
Purchase Agreement”) between CRC as Seller and Kenosia Funding, LLC (the
“Issuer”) as Buyer.

3. Fee Receivables Purchase Agreement, dated as of March 7, 2002 (the “Fee
Receivables Purchase Agreement”) between Cartus as Seller and the Issuer as
Buyer.

4. Servicing Agreement, dated as of March 7, 2002 (the “Servicing Agreement”)
among Cartus, as Originator and Servicer, CFC as Originator, CRC as Originator,
the Issuer and The Bank of New York (“BNY”) as Trustee.

5. Indenture, dated as of March 7, 2002 (the “Indenture”) between the Issuer and
BNY as Trustee and as Paying Agent, Authentication Agent and Transfer Agent and
Registrar.

2. Amended and Restated Guaranty from Realogy Corporation (“Realogy”),.



--------------------------------------------------------------------------------

3. Assignment and Acceptance Agreement, dated as of April 10, 2007 (the
“Assignment Agreement” among The Bank of Tokyo Mitsubishi, UFJ, Ltd. (“BTM”) and
Gotham Funding Corporation (“Gotham”) as “Assignors” and Calyon New York Branch
(“Calyon”) and Atlantic Asset Securitization Corp. (“Atlantic”) as Assignees.

4. Amended and Restated Note Purchase Agreement relating to the Series 2002-1
Notes, dated April 10, 2007 (the “Note Purchase Agreement”) among the Issuer,
Cartus, Atlantic, Financial Institutions and Managing Agents from time to time
party thereto, and Calyon as Administrative Agent.

 

SCHEDULES   I    Conditions Precedent Documents   II    Purchaser Group Limits /
Commitments   III    Location of Certain Offices; Organizational and Federal
Employer Identification Numbers EXHIBITS   A    Form of Assignment and
Acceptance   B    Form of Increase Request   C    Form of Joinder Agreement   D
   Form of Stated Amount Increase Notice

5. Variable Funding Note

(a) Calyon as Managing Agent on behalf of it and Atlantic.

6. Subordinated Note made by the Issuer and payable to the order of Cartus.

Kenosia Funding LLC

7. Certified copy of Amended Certificate of Formation from the Secretary of
State of the State of Delaware.

8. Good Standing Certificate from the State of Delaware and qualification to do
business in Connecticut.

9. Secretary’s Certificate of the Issuer relating to various matters including:
(a) Limited Liability Company Agreement and Certificate of Formation of the
Issuer; (b) authorizing resolutions of the Board of Directors of the Issuer; and
(c) incumbency and specimen signatures of authorized signatories of the Issuer.

10. Officer’s Certificate required pursuant to Section 3.01 of the Note Purchase
Agreement, signed by two Vice Presidents of the Issuer, relating to
(i) truthfulness of representations and warranties, (ii) compliance with all
conditions precedent, (iii) no material adverse change, and (iv) no untrue
statement of a material nature or omission of a material fact.

11. Officer’s Certificate pursuant to the Indenture, certifying that all
conditions precedent provided in the Indenture with respect to the Fifth Omnibus
Amendment and the authentication and delivery of the new Note have been complied
with.

 

2



--------------------------------------------------------------------------------

12. Order to Authenticate and Deliver the Note.

Cartus Corporation

13. Certified copy of Amended Certificate of Incorporation from the Secretary of
State of the State of Delaware.

14. Good Standing Certificate from the State of Delaware and qualification to do
business in Connecticut.

15. Secretary’s Certificate of Cartus, relating to various matters including:
(a) Certificate of Incorporation; (b) Bylaws; (c) authorizing resolutions of the
Board of Directors of Cartus; and (d) incumbency and specimen signatures of
authorized signatories of Cartus.

16. Officer’s Certificate required pursuant to Section 3.01 of the Note Purchase
Agreement, signed by any two of the Chairman of the Board of Directors, the
President, any Vice President and the Treasurer of Cartus, relating to
(i) truthfulness of representations and warranties, (ii) compliance with all
conditions precedent, (iii) no material adverse change, and (iv) no untrue
statement of a material nature or omission of a material fact.

Cartus Relocation Corporation

17. Certified copy of Amended Certificate of Incorporation from the Secretary of
State of the State of Delaware.

18. Good Standing Certificate from the State of Delaware and qualification to do
business in Connecticut.

19. Secretary’s Certificate of CRC, relating to various matters including: (a)
Certificate of Incorporation; (b) Bylaws; (c) authorizing resolutions of the
Board of Directors of CRC; and (d) incumbency and specimen signatures of
authorized signatories of CRC.

20. Officer’s Certificate required pursuant to Section 3.01 of the Note Purchase
Agreement, signed by any two of the Chairman of the Board of Directors, the
President, any Vice President and the Treasurer of CRC, relating to
(i) truthfulness of representations and warranties, (ii) compliance with all
conditions precedent, (iii) no material adverse change, and (iv) no untrue
statement of a material nature or omission of a material fact.

Realogy

21. Certified copy of Amended and Restated Certificate of Incorporation from the
Secretary of State of the State of Delaware.

22. Good Standing Certificate from the State of Delaware.

23. Secretary’s Certificate of Realogy relating to various matters including:
(a) Certificate of Incorporation; (b) Bylaws; (c) authorizing resolutions of the
Board of Directors of Realogy; and (d) incumbency and specimen signatures of
authorized signatories of Realogy.

 

3



--------------------------------------------------------------------------------

24. Officer’s Certificate required pursuant to Section 3.01 of the Note Purchase
Agreement, signed by any two of the Chairman of the Board of Directors, the
President, any Senior Vice President and the Treasurer of Realogy, relating to
(i) truthfulness of representations and warranties, (ii) compliance with all
conditions precedent, (iii) no material adverse change, and (iv) no untrue
statement of a material nature or omission of a material fact.

Opinions

25. Opinion of Bruce Perlman, general counsel to Cartus, the Issuer, CRC and
Kenosia.

26. Opinion of Seth Truwit, interim general counsel to Realogy.

27. Opinion of Orrick, Herrington & Sutcliffe LLP (“Orrick”), special counsel to
Cartus, CRC and the Issuer, regarding enforceability and certain corporate
matters.

28. Reliance Letter from Orrick, special counsel to Cartus, CRC and the Issuer,
regarding certain prior opinions on UCC creation issues, enforceability, tax and
other corporate matters.

29. Reliance Letter from Richards Layton & Finger, P.A., special Delaware
counsel to Cartus, CRC and the Issuer, regarding UCC perfection issues.

30. Opinion of Orrick, special counsel to Cartus, CRC and the Issuer, regarding
substantive non-consolidation matters with respect to Cartus, CRC and the
Issuer.

31. Opinion of Orrick, special counsel to Cartus, regarding “true sale” matters
with respect to the transfer of receivables by Cartus to CRC.

32. Opinion of Orrick, special counsel to Cartus, regarding “true sale” matters
with respect to the transfer of receivables by Cartus to the Issuer.

33. Opinion of Orrick, special counsel to Cartus, CRC and the Issuer, regarding
certain bankruptcy issues with respect to Home Sale Proceeds.

34. RELIANCE LETTER FROM THACHER, PROFITT &WOOD, COUNSEL TO BNY, WITH RESPECT TO
CERTAIN MATTERS RELATING TO BNY AS PAYING AGENT, AUTHENTICATING AGENT, TRANSFER
AGENT AND REGISTRAR.

Miscellaneous

35. Return of Notes from BTM for Cancellation.

36. Administrative Agent Fee Letter.

37. Fee Letter.

38. Issuer’s Form W-9.

Liquidity Documents

39. Liquidity Asset Purchase Agreement.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

Summary of Terms

See Attached.



--------------------------------------------------------------------------------

KENOSIA FUNDING LLC

as Issuer

CARTUS CORPORATION

as Originator and Servicer

CARTUS RELOCATION CORPORATION

as Originator

$175,000,000 Secured Variable Funding Notes

Preliminary Summary of Terms and Conditions

Not a Commitment – For Discussion Purposes Only

 

  Transaction Overview  

Cartus Corporation (“Cartus” or the “Originator”), a wholly-owned indirect
subsidiary of Realogy Corporation (“Realogy”) has established two special
purpose, bankruptcy remote subsidiaries: (i) Cartus Relocation Corporation
(“CRC”), and (ii) Kenosia Funding LLC (the “Issuer”). CRC and the Issuer were
created for the purpose of purchasing from Cartus Receivables and acquiring
interests in Homes arising under certain Pool Relocation Management Agreements
(as each such term is hereinafter defined) with various employers (“Employers”).
The Pool Relocation Management Agreements consist exclusively of Relocation
Management Agreements (as defined below) which: (i) are entered into between
Cartus and an Employer which is the United States of America, any state or local
government, or any agency or instrumentality of any of the foregoing (each, a
“Governmental Obligor”) or (ii) are entered into between Cartus and a private
Employer (i.e., not the United States of America or any agency or
instrumentality thereof) (each, a “Corporate Obligor”) and which do not obligate
the Employer to reimburse Cartus for any losses it or its assignees incur on the
resale of the related Home.

 

Under the Purchase Agreement (as defined below) CRC purchases, all Receivables
arising under Pool Relocation Management Agreements constituting “Government
Guaranteed Contracts” as defined below, in each case from the effective date of
the assignment of such Government Guaranteed Contract to CRC, and all
Receivables arising under Pool Relocation Management Agreements the Employer
under which is a Corporate Obligor and which are generated by Cartus (the
“Cartus Receivables”) from time to time under the Pool Relocation Management
Agreements, all security interests and liens securing payment of such



--------------------------------------------------------------------------------

 

Cartus Receivables, all rights under warranties, indemnities or insurance
relating thereto, all rights to proceeds arising out of or with respect to any
Homes under the related Relocation Management Agreement (“Home Sale Proceeds”)
and all records relating thereto (collectively, “Related Property” and with
respect to the Cartus Receivables, the “Cartus Related Property”), all
collections received on account or otherwise in connection with the Cartus
Receivables and all proceeds thereof and earnings thereon (together with the
Cartus Receivables and the Cartus Related Property, the “Cartus Purchased
Assets”) pursuant to a purchase agreement (the “Purchase Agreement”) between CRC
and Cartus, as seller (the “Seller”). As used above, “Government Guaranteed
Contract” means any Relocation Management Agreement with a Governmental Obligor
that provides for the payment in full by such Governmental Obligor of all
“Direct Expenses”, “Service Fees”, “Other Reimbursable Expenses” (each as
defined in the Purchase Agreement) and any loss on sale with respect to a home.
Capitalized terms used in this Preliminary Summary of Terms without definition
shall have the meanings set forth in the Purchase Agreement or, if not defined
therein, as defined in the Fee Receivables Purchase Agreement referred to below,
or if not defined in either such agreement, in the Indenture referred to below.

 

CRC also has made and continues to make offers under the Pool Relocation
Management Agreements to purchase residential real estate (“Homes”) from
Employees (as hereinafter defined) and enters into a CRC Home Purchase Contract
(as hereinafter defined) with each such Employee and acquires each such Home by
making Equity Payments, Mortgage Payments and Mortgage Payoffs (as hereinafter
defined). Cartus as Servicer retains all of its obligations under the Pool
Relocation Management Agreements, including the obligation to remarket and sell
the Homes.

 

CRC sells to the Issuer all of its right, title and interest in: (i) the Cartus
Purchased Assets, (ii) all rights of CRC under the Purchase Agreement and the
Performance Guarantee with respect to the Cartus Purchased Assets, all
Receivables arising out of Equity Payments (as hereinafter defined), Mortgage
Payments (as hereinafter defined) and Mortgage Payoffs (as hereinafter defined)
made by CRC in respect of the CRC Home Purchase Contracts (collectively, the
“CRC Receivables” and, together with the Cartus Receivables and the Originator
Fee Receivables, the “Pool Receivables”), (iii) all Related Property to the CRC
Receivables (the “CRC Related Property”), (iv) all Collections in connection
with the CRC Receivables or CRC Related Property and (v) all proceeds thereof
and earnings thereon (together with the CRC Receivables and the CRC Related
Property, the “CRC Purchased Assets”). Such sales are made on a revolving basis
to the Issuer pursuant to a receivables purchase agreement (the “Receivables
Purchase Agreement”) between CRC, as seller and the Issuer, as buyer.

 

2



--------------------------------------------------------------------------------

 

The Issuer has also entered into a Fee Receivables Purchase Agreement (the “KF
Purchase Agreement”) with Cartus pursuant to which the Issuer purchases from
Cartus all Fee Receivables arising under Pool Relocation Management Agreements
not constituting “Government Guaranteed Contracts” and which are generated by
Cartus (the “Originator Fee Receivables”) from time to time under the Pool
Relocation Management Agreements (as hereinafter defined), all Related Property
with respect to such Originator Fee Receivables (the “KF Related Property”), all
collections received on account or otherwise in connection with the Originator
Fee Receivables and all proceeds thereof and earnings thereon (the “Cartus Fee
Purchased Assets”).1

 

The Cartus Fee Purchased Assets and the CRC Purchased Assets are collectively
referred to as the “Pool Assets”.

 

The Issuer has financed its purchases of the Pool Assets by issuing Series
2002-1 Notes (the “Notes”) under an Indenture dated as of March 7, 2002 Master
Indenture (as amended through the date hereof and on the “Assignment Effective
Date” as defined below, the “Indenture”) which were originally sold to Gotham
Funding Corporation, a commercial paper conduit (“Gotham”), under a Note
Purchase Agreement dated as of March 7, 2002 (as previously amended, the “Note
Purchase Agreement”) among Cartus, CRC, the Issuer, Gotham, and The Bank of
Tokyo-Mitsubishi Ltd., New York Branch (“BTM”) as the Administrative Agent.

 

Calyon New York Branch (“Calyon”) proposes to arrange for an assignment of the
Notes from Gotham to Atlantic Asset Securitization Corp., a commercial paper
conduit (“Atlantic”), and an assignment from BTM to Calyon of BTM’s rights,
duties and responsibilities as Administrative Agent. All such assignments shall
be without recourse. Concurrently with such assignments, the existing Kenosia
documentation shall be amended: (i) to permit the sale to Cartus Financial
Corporation (“CFC”) and the release of all Receivables (the “FDIC/USPS
Receivables”) arising under the Pool Relocation Management Agreements with the
United States Postal Service and the Federal Deposit Insurance Corporation (such
Relocation Management Agreements, the “FDIC/USPS Contracts”) from and after the
effective date on which such FDIC/USPS Contracts are assigned to CFC, after

 

1

Note: Need to discuss proposed Cartus revisions here; the language in this term
sheet tracks the current Fee Receivables Purchase Agreement and the requested
language seemed to contemplate only what would happen after the FDIC/USPS
Receivables have been sold so we did not revise.

 

3



--------------------------------------------------------------------------------

 

which date there will be no further sales to CRC or the Issuer of Receivables
arising under the FDIC/USPS Contracts; (ii) to reflect any modifications to the
business terms necessary to conform such documents to the business terms set
forth herein, (iii) to eliminate any existing provisions for recourse to Realogy
or Cartus for loss on sale or other similar indemnities, and (iv) to implement
such other changes as may be identified by Orrick Herrington & Sutcliffe, LLP
(“Orrick”) as reasonably necessary for their issuance of (x) a true sale opinion
with respect to the sales of Pool Receivables from Cartus to CRC or the Issuer,
as applicable, (y) an opinion with respect to the treatment of Home Sale
Proceeds as not constituting property of Cartus’ estate in a bankruptcy
proceeding involving Cartus, and (z) a non-consolidation opinion as between CRC
and the Issuer, on the one hand, and Cartus on the other. It is understood that
such opinions will contain qualifications based on the impact that any actions
of the relevant parties prior to the dates of such opinions might have on the
analysis set forth therein. Cartus, CRC and the Issuer shall represent and
warrant at closing as to the degree to which such past actions have not complied
with its covenants going forward in order to limit the scope of such
retrospective qualification. Such opinions shall also include exceptions
relating to the effect of the Assignment of Claims Act (or any similar law).

 

Concurrently with the amendments set forth above (the date of such assignment
and amendments, the “Assignment Effective Date”), Calyon, the Issuer, Cartus,
and CRC will also enter into a replacement Note Purchase Agreement in order to
conform the existing Note Purchase Agreement to the amended documents as
described in the preceding paragraph and also to allow for syndication of the
Notes after closing so that purchases of new Notes and/or future fundings under
the existing Notes will be made by Atlantic along with other conduits (each, a
“Conduit” ) each of whom funds such purchases through the issuance of commercial
paper notes. In the event a Conduit fails to fund its share of advances, one or
more banks (each, a “Bank”) will fund such Conduit’s purchases. Each Conduit
will have a “Managing Agent” which acts on its behalf and on the behalf of the
related Banks which provide liquidity support to such Conduit, and Calyon will
act as administrative agent (in such capacity, the “Administrative Agent”) on
behalf of all the Conduits, Banks and Managing Agents. The principal balance of
the Notes to be issued by the Issuer may be prepaid in whole or in part and
reborrowed during the Revolving Period (as hereinafter defined) on the terms and
conditions specified in the Indenture, provided the outstanding principal
balance of the Notes may not exceed $175,000,000 (the “Maximum Principal
Amount”).

 

4



--------------------------------------------------------------------------------

  

It is currently anticipated that not all of the above-described changes may be
implemented in a manner that would permit future syndication on or before the
date on which Realogy will be acquired by Apollo

Management, LP. Accordingly, the modified documents will provide for a period of
not more than 60 days during which the parties mutually agree in good faith, at
the expense of Cartus, to amend and restate the facility documents in a mutually
satisfactory manner in order to incorporate the terms and conditions set forth
herein as well as to ensure a successful syndication; provided, that no party
shall be required to agree to any changes that it reasonably determines to be
inconsistent with the terms set forth herein or (except for any provisions
expressly contemplated hereunder) to be materially disadvantageous to such
party.

   Transaction Participants Issuer:    Kenosia Funding LLC, a bankruptcy remote,
special purpose limited liability company, wholly owned by CRC. The Issuer’s
sole purpose is to acquire Pool Assets from Cartus and CRC as described above.
   The Issuer will be required to satisfy certain criteria to ensure that the
assets and liabilities of the Issuer will not be substantively consolidated with
those of Realogy, Cartus or any of their affiliates (other than CRC). The
business activities of the Issuer are limited to acquiring the Pool Assets from
time to time pursuant to the Receivables Purchase Agreement and the KF Purchase
Agreement, funding such acquisitions through the issuance of the Notes and
certain other incidental activities. CRC:    Cartus Relocation Corporation
(f/k/a as Cendant Mobility Government Financial Services Corporation), a
Delaware corporation, a bankruptcy-remote, special purpose corporation, wholly
owned by Cartus. CRC is required to satisfy certain criteria to ensure that the
assets and liabilities of CRC will not be substantively consolidated with those
of Realogy, Cartus or any of its affiliates (other than the Issuer).    The
business activities of CRC are limited to: (i) acquiring the Cartus Receivables
and the Cartus Related Property pursuant to the Purchase Agreement, (ii)
entering into home purchase contracts (“CRC Home Purchase Contracts”) with
Employees and acquiring Homes from Employees thereunder, (iii) making (A) equity
payments thereunder (“Equity Payments”), (B) mortgage payments thereunder
(“Mortgage Payments”) and mortgage payoffs thereunder (“Mortgage Payoffs”) with
respect to the Homes and (C) other required payments with respect to the Homes,
including payments in respect of taxes due and owing and payments in respect of
liens on the Homes, and any other payments required to obtain clean title to the
Homes, (iv) marketing, maintaining and reselling the Homes, (v) transferring the
Cartus Receivables and the Cartus Related Property to the Issuer pursuant to the
Receivables Purchase Agreement and (vi) certain other incidental activities. CRC
generates CRC Receivables under the Pool Relocation Management Agreements when
it makes Equity Payments, Mortgage Payments and Mortgage Payoffs and incurs
costs and expenses in connection with the maintenance of the Homes.

 

5



--------------------------------------------------------------------------------

Servicer:    Cartus Corporation (f/k/a Cendant Mobility Services Corporation)
(in its capacity as servicer, the “Servicer”). The Servicer is obligated to
collect and post payments on the Pool Receivables, investigate delinquencies and
enforce the Pool Receivables in accordance with the terms of a Servicing
Agreement dated as of March 7, 2002 (as amended through the date hereof and on
the Assignment Effective Date, the “Servicing Agreement”). The Servicing
Agreement requires the Servicer to service the Pool Receivables in accordance
with the servicing and collection policies and procedures set forth therein (the
“Credit and Collection Policies”). In addition, the Servicer agrees to perform
Cartus’ obligations under the Receivables Purchase Agreement to market and
resell the Homes. In the event of a Servicer Default (as hereinafter defined)
under the Servicing Agreement, the Servicer may be removed and a successor
appointed by the Issuer, with the consent of the Majority Investors (as
hereinafter defined). In the event Cartus is replaced as Servicer, the Majority
Investors will have the ability to appoint sub-servicers to service distinct
portions of the Pool Receivables and/or to perform certain obligations of the
Servicer.    The Servicing Agreement allows the Servicer, with the consent of
the Majority Investors, to delegate any portion of its obligations thereunder to
a third party. Such delegation will not relieve the Servicer of its obligations
thereunder. Performance Guarantor:    Realogy Corporation, a Delaware
Corporation (together with any successors thereto, “Realogy” or the “Performance
Guarantor”) executed that certain performance guarantee dated as of May 2, 2006,
in favor of CRC, the Issuer, the Indenture Trustee, Gotham as purchaser and BTM
as Administrative Agent, which will be amended and restated on the closing date
(as so amended and restated, the “Performance Guarantee”). Indenture Trustee:   
The Bank of New York, a banking corporation organized and existing under the
laws of New York, as successor to JPMorgan Chase Bank, N.A.    Issuer Assets
Issuer Assets:    The assets of Issuer (“Issuer Assets”) include, among other
things, the Pool Assets, all funds collected on the Pool Assets (including Home
Sale Proceeds and payments by Obligors) and other “Collections” as defined
below, including any payments by Cartus, CRC, or the Servicer in respect of
credits or other billing adjustments made in respect of the Pool Receivables
(“Concessions”), and the right to payments under the Performance Guarantee.

 

6



--------------------------------------------------------------------------------

Receivables:   

“Receivable” shall mean any right arising under a Contract to receive any
payment or any funds from or on behalf of an Obligor, whether or not earned by
performance and whether constituting an account, chattel paper, instrument,
general intangible or otherwise. The term “Receivable” includes without
limitation rights to payment (whether matured or unmatured and whether absolute
or contingent) arising out of or with respect to Equity Loans, Equity Payments,
Direct Expenses, Mortgage Payments, Mortgage Payoffs, Service Fees and Other
Reimbursable Expenses and the right to payment of any and all Finance Charges
with respect to any of the foregoing, whether such amounts are owed by an
Employer, a Transferred Employee, an Ultimate Buyer or any other Obligor.

 

The Receivables include the following types of Receivables: (i) Receivables
(“Unsold Home Receivables”), including finance charges, arising from the making
of Equity Payments, Mortgage Payments, Mortgage Payoffs or Direct Expenses on a
Home that has not yet been sold to an Ultimate Buyer and (ii) Receivables (“Fee
Receivables”) which represent any rights to payment from or on behalf of an
Obligor under a Contract, including without limitation right to payment of
Direct Expenses, Service Fees and Other Reimbursable Expenses. The change of a
Receivable’s status from that of Unbilled Receivable to Billed Receivable shall
not be deemed the creation of a new Receivable for any purpose under the
facility documents.

Pool Relocation Management Agreements:    “Pool Relocation Management Agreement”
shall mean a “Relocation Management Agreement” which is designated as a Pool
Relocation Management Agreement under the Purchase Agreement. “Relocation
Management Agreement” means an agreement pursuant to which the Originator agrees
to provide employee relocation, asset management or other services, as the same
may be amended, restated or otherwise modified from time to time, including any
and all supplements thereto, and any similar agreement, howsoever denominated,
and any agreement for intercultural services. Pool Relocation Management
Agreement Criteria:    The Pool Relocation Management Agreements were initially
designated by Cartus on Schedule 2.1 to the Purchase Agreement and Schedule 2.1
to the Fee Receivables Purchase Agreement as qualifying as Eligible Contracts
(as hereinafter defined) and (ii) providing for payment by the Employer of: (a)
(only if such Pool Relocation Management Agreement is a Government Guaranteed
Contract)2 costs incurred by Cartus or

 

2

Cartus and Calyon to confirm if this is now correct.

 

7



--------------------------------------------------------------------------------

   CRC in preparing to acquire a Home from an Employee and costs incurred by
Cartus or CRC in marketing, purchasing, carrying, preparing for sale and
reselling any Home (including closing of resale) (“Direct Expenses”), including
payments made by Cartus or CRC under any mortgage on an Employee’s Home, whether
at the scheduled due date therefor or as a payment in full thereon, including
payments for taxes and insurance and any notional mortgage interest accruing to
Cartus or CRC with respect to a mortgage which Cartus or CRC has paid in full,
and any loss on sale of the Home; (b) fees payable by Employers under Pool
Relocation Management Agreements, including without limitation, with respect to
the marketing and sale of Homes or other services rendered by Cartus
(collectively, “Service Fees”) and (c) costs and expenses incurred and paid in
connection with services under Pool Relocation Management Agreements or
reimbursable by the Obligor under the applicable Pool Relocation Management
Agreement and that are not included in the calculation of Direct Expenses
(collectively, “Other Reimbursable Expenses”). Buyer:    “Buyer” means (i) CRC
with respect to any CRC Purchased Assets and (ii) the Issuer with respect to any
Cartus Fee Purchased Assets. Eligible Contracts:   

“Eligible Contract” shall mean:

 

(a) a Relocation Management Agreement (i) that has been duly executed and
delivered by an Employer that is an Eligible Obligor, is in full force and
effect, and (unless the Employer is a Corporate Obligor), the obligations of the
Employer under which are full faith and credit obligations of the United States
of America, (ii) (A) the rights to payment under which are assignable without
the consent of the Employer party thereto or any other Person (other than the
Originator), other than any such consent that has been obtained and remains in
effect, or (B) which, if subject to any restriction on assignment of rights to
payment, is in effect on the date of execution of the Fifth Omnibus Amendment
and all of the Receivables under such Contract that are subject to such
restriction constitute assets as to which such restriction is not effective
under 9-406 or 9-408 of the UCC, as applicable,3 (iii) that was originated in
accordance with the Credit and Collection Policy and (iv) that is substantially
in the form of the Relocation Management Agreement referenced in Schedule 2.1 to
the Purchase Agreement, with such Permitted Changes to such form as may be made
by the Originator in the ordinary course of its business (or such other form as
has been approved in writing by the Buyer and its successors and assigns);

 

3

Note: this clause is modified from the existing Kenosia documents to conform to
revised Article 9 and the corresponding language in the Apple Ridge criteria.

 

8



--------------------------------------------------------------------------------

  

(b) an Equity Loan Agreement or Equity Loan Note (i) that has been duly executed
and delivered by a Transferred Employee that is an Eligible Obligor and that is
an employee of an Employer that is a party to a Pool Relocation Management
Agreement (which Pool Relocation Management Agreement is then an Eligible
Contract) and (ii) that is substantially in the form of Equity Loan Agreement
referenced in the Pool Relocation Management Agreements listed in Schedule 2.1
to the Purchase Agreement or the form of Equity Loan Note referenced in the Pool
Relocation Management Agreements listed in such Schedule 2.1, as applicable,
with such Permitted Changes to such forms as may be made by the Originator in
the ordinary course of its business (or, in either case, such other form as has
been approved in writing by the Buyer and its successors and assigns);

 

(c) a Home Purchase Contract that (i) has been duly executed and delivered by a
Transferred Employee of an Employer that is a party to a Pool Relocation
Management Agreement (which Pool Relocation Management Agreement is then an
Eligible Contract) and (ii) is substantially in the form of Home Purchase
Contract referenced in the Pool Relocation Management Agreements listed in
Schedule 2.1 to the Purchase Agreement, with such Permitted Changes to such form
as may be made by the Originator in the ordinary course of its business (or such
other form as has been approved in writing by the Buyer and its successors and
assigns); or

 

(d) a Home Sale Contract that (i) was entered into by CRC under or in connection
with a Pool Relocation Management Agreement (which Pool Relocation Management
Agreement is then an Eligible Contract), (ii) has been duly executed and
delivered by the applicable Ultimate Buyer and is in full force and effect and
(iii) is substantially in the form of the contract of purchase and sale used in
the area where the property is located, or on a form prescribed by CRC or the
Servicer for that area, with such amendments and additions as may be reasonably
negotiated to efficiently sell the Home.

Eligible Obligor:    An “Eligible Obligor” means each Obligor that satisfies the
following eligibility criteria as of the date each Cartus Receivable of such
Obligor is sold to CRC under the Purchase Agreement and each CRC Receivable of
such Obligor is sold to the Issuer under the Receivables

 

9



--------------------------------------------------------------------------------

   Purchase Agreement, as the case may be: (i) it is either a Governmental
Obligor or a Corporate Obligor resident in the United States (including a United
States division or branch of a Corporate Obligor organized in a jurisdiction
outside of the United States, so long as such division or branch maintains a
place of business in the United States to which all Pool Receivables are
billed); (ii) it is not an affiliate of Cartus or CRC; (iii) it has been
instructed by Cartus to make payments into one or more lockbox accounts
maintained by the Servicer in the name of the Indenture Trustee; and (iv) it is
not the subject of any voluntary or involuntary bankruptcy proceeding. Eligible
Receivable:    An “Eligible Receivable” means each Receivable that satisfies the
following eligibility criteria: (i) the Obligor of which is an Eligible Obligor;
(ii) that is denominated and payable only in US dollars; (iii) that, if a Cartus
Receivable, was generated in the ordinary course of the Originator’s business;
(iv) either (1) is a Cartus Receivable with respect to which all of the
Originator’s right, title and interest has been validly transferred to the Buyer
or the Issuer under and in accordance with the terms of the Purchase Agreement
or the Fee Receivables Purchase Agreement, as applicable or (2) is a CRC
Receivable and consists of an Equity Payment, Mortgage Payment or Mortgage
Payoff made by CRC in respect of a CRC Home Purchase Agreement, (v) that arises
under or in connection with a Pool Relocation Management Agreement that is then
an Eligible Contract, (vi) that is not a Defaulted Receivable or a Concession;
(vii) the purchase of which with the proceeds of the issuance of commercial
paper constitutes a “current transaction” within the meaning of Section 3(a)(3)
of the Securities Act of 1933; (viii) except in the case of an Equity Loan
evidenced by an Equity Loan Note, that constitutes an “account” or a “general
intangible” or “chattel paper” and not an “instrument” in each case within the
meaning of the New York UCC; (ix) the transfer of which does not contravene or
conflict with any Requirement of Law, or any Contractual Obligation or other
restriction, limitation or encumbrance that applies to the Originator, CRC or
the Issuer (including without limitation the related Contract in the case of a
CRC Receivable), and the sale, assignment or transfer of which, and the granting
of a security interest in which, does not require the consent of the Obligor
thereof or any other Person other than any such consent that has been previously
obtained and is in effect, provided that a Receivable arising out of a
Relocation Management Agreement that is subject to a restriction on assignment
may nonetheless be an Eligible Receivable if such restriction is not effective
under 9-406 or 9-408 of the UCC, as applicable4; (x) that has not been
compromised, adjusted, amended or otherwise modified (including by

 

4

Note: this clause is modified from the existing Kenosia documents to conform to
revised Article 9 and the corresponding language in the Apple Ridge criteria.

 

10



--------------------------------------------------------------------------------

  extension of time for payment or the granting of any discounts, allowances or
credits) except in a manner that is permitted under the Servicing Agreement;
(xi) that, together with the Contracts related thereto, conforms in all material
respects with all applicable requirements of law, rules, regulations, orders,
judgments, decrees and determinations of all courts and other Governmental
Authorities; (xii) if a Cartus Receivable with respect to which the
representations and warranties of the Originator (or with respect to any CRC
Receivables, of CRC) are true and correct; (xiii) that represents a bona fide
obligation arising under a Contract that has been duly authorized and that,
together with such Receivable, is in full force and effect and constitutes the
legal, valid and binding obligation of the Obligor of such Receivable,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity; (xiv) that, in the
case of a Receivable arising on account of any Equity Payment, Mortgage Payment,
Direct Expenses, or any Service Fee or Finance Charge arising in connection with
any of the foregoing, relates to an Eligible Home as to which (i) a Home
Purchase Contract has been executed and delivered by the related Homeowner and
CRC and constitutes the legal, valid and binding obligation of such Homeowner,
(ii) a Home Deed has been executed and delivered by the related Homeowner in
blank or naming CRC as transferee, (iii) such Home Purchase Contract and Home
Deed have been delivered to and are then in the possession of the agent of CRC
and (iv) with respect to which either no Mortgage is outstanding or, if a
Mortgage is outstanding, no more than one monthly payment on such Mortgage is
past due; (xv) that, in the case of a Receivable that arises from an Equity
Loan, arose under an Equity Loan Agreement and an Equity Loan Note, each of
which are Eligible Contracts and are then in the possession of the Servicer;
(xvi) that, in the case of an Unbilled Receivable, represents the right to
payment for services rendered; (xvi) that, in the case of a Billed Receivable,
has been fully earned by performance; (xvii) that, in the case of a Receivable
arising on account of any Direct Expenses or any Service Fee or Finance Charge
arising in connection with any of the foregoing, is payable no more than 60 days
after the invoice date. Some of the foregoing eligibility criteria may only
apply to Receivables sold under the Receivables Purchase Agreement or Purchase
Agreement and not to Receivables sold under the Fee Receivables Purchase
Agreement, and vice-versa.   Borrowing Base   Borrowing Base limitations will be
calculated by looking to the “Net Receivable Balance” described below and
subtracting therefrom the required credit enhancement described below.

 

11



--------------------------------------------------------------------------------

Aggregate Receivable Balance:    “Aggregate Receivable Balance” shall mean, as
of any date of determination, (a) the aggregate Unpaid Balance of the Fee
Receivables and Pool Receivables arising under the Pool Relocation Management
Agreements, calculated in the following manner: the Unpaid Balance will be
reduced (without duplication), by (i) the amount of any funds received on
account of or otherwise in connection with such Fee Receivable or Pool
Receivable, including the amount of Home Sale Proceeds received with respect to
the related Home (to the extent that they have not previously been applied to
reduce the Unpaid Balance of the related Receivable) and (ii) the amount of any
net gains on sales of Homes or other amounts (including without limitation
rebates for referral fees, if any, and if allowed by law) that have not yet been
remitted to the related Employer or the related Transferred Employee, to the
extent required by the related Pool Relocation Management Agreement minus
(b) the aggregate Unpaid Balance of all Pool Receivables and Fee Receivables
that are not Eligible Receivables, but in the case of each amount calculated
pursuant to clause (b) only to the extent such amounts have not already been
subtracted in calculating such Aggregate Receivable Balance. Net Receivables
Balance:    The “Net Receivables Balance” as of any date will equal (i) the
Aggregate Receivable Balance minus (ii) the Aggregate Adjustment Amount as of
such date. Aggregate Adjustment Amount:    The “Aggregate Adjustment Amount”
will equal the sum of (a) the Overconcentration Amount, (b) the Geographic
Overconcentration Amount and (c) the aggregate Unpaid Balance of all Unsold Home
Receivables relating to Homes that have been owned by CRC for more than 365
days. Overconcentration Amount:    The “Overconcentration Amount” shall mean, as
of any date of determination, the sum of the amounts, with respect to each
Corporate Obligor, of the excess, if any, of (i) the aggregate Unpaid Balance of
all Fee Receivables (i.e., Receivables other than Unsold Home Receivables) owing
by such Obligor over (ii) the Corporate Concentration Limit with respect to such
Corporate Obligor. Corporate Concentration Limit:    The “Corporate
Concentration Limit” will equal: (a) with respect to the Fee Receivables
attributable to each Corporate Obligor having a long term unsecured senior debt
rating of “A” or better from Standard & Poor’s or “A2” or better from Moody’s,
10% of the Aggregate Receivable Balance, (b) with respect to the Fee Receivables
attributable to each Corporate Obligor having a long term unsecured senior debt
rating of less than “A” but “BBB” or better from Standard & Poor’s or less than
“A2” but “Baa2” or better from Moody’s, 8% of the

 

12



--------------------------------------------------------------------------------

   Aggregate Receivable Balance, (c) with respect to the Fee Receivables
attributable to each Corporate Obligor having a long term unsecured senior debt
rating of less than “BBB” but “BBB-” or better from Standard & Poor’s or less
than “Baa2” but “Baa3” or better from Moody’s, 6% of the Aggregate Receivable
Balance and (d) with respect to the Fee Receivables attributable to a Corporate
Obligor which is not rated or which has a long term unsecured senior debt rating
of less than “BBB-” from Standard & Poor’s or of less than “Baa3” from Moody’s ,
5% of the Aggregate Receivable Balance; provided, that, the Purchaser may in its
discretion approve any higher Corporate Concentration Limit for any Obligor
under such terms and conditions which are acceptable to the Purchaser. If a
Corporate Obligor is not rated but is the subsidiary of a rated entity, the
parent’s rating or ratings shall for purposes of this definition, be deemed to
be the ratings of the Corporate Obligor. If a Corporate Obligor’s rating results
in two different Corporate Concentration Limits (because of differences in the
ratings assigned by each of Standard & Poor’s and Moody’s), the Corporate
Concentration Limit for such Corporate Obligor will be the lower of the two
different Corporate Concentration Limits and if the Corporate Obligor is rated
by Standard & Poor’s or by Moody’s, but not by both, the Corporate Concentration
Limit shall be determined as if the Corporate Obligor were rated by both
agencies at one level below its actual rating. Geographic Overconcentration
Amount:    The “Geographic Overconcentration Amount” as of any date of
determination shall mean an amount equal to the sum of (a) the Excess ZIP Code
Receivable Amount and (b) the Excess State Receivable Amount. Excess State
Receivable Amount:    “Excess State Receivable Amount” shall mean, as of any
date of determination, an amount equal to the excess, if any of (a) the
aggregate Unpaid Balance of all Eligible Receivables arising from or relating to
all Homes with street addresses in a single state (for purposes of this
definition, any U.S. territory or commonwealth and the District of Columbia
shall each be deemed a single state), over (b) an amount equal to 15% of the
Aggregate Receivable Balance as of the last day of such Monthly Period. Excess
ZIP Code Receivable Amount:    “Excess ZIP Code Receivable Amount” shall mean,
as of any date of determination, an amount equal to the excess, if any of (a)
the aggregate Unpaid Balance of all Eligible Receivables relating to all Homes
with street addresses in the same ZIP code, over (b) an amount equal to 5% of
the Aggregate Receivable Balance as of the last day of such Monthly Period.

 

13



--------------------------------------------------------------------------------

Defaulted Receivables:    A “Defaulted Receivable” is a Receivable that: (a) has
been or should have been written off as uncollectible in conformity with the
Credit and Collection Policy; or (b) is owed by an Obligor who is in insolvency
proceedings or with respect to which an Event of Bankruptcy has occurred; or (c)
has been billed and remains unpaid more than 120 days after the original due
date thereof.    Required Credit Enhancement Required Asset Amount:    “Required
Asset Amount” shall mean, as of any date of determination, an amount equal to
the sum of (a) the Outstanding Amount plus (b) the Required
Overcollateralization Amount.    Required Enhancement Amount:    “Required
Enhancement Amount” shall mean, as of any date of determination, an amount equal
to the greater of (i) 15% of the Net Receivables Balance and (ii) the sum of the
Fee Loss Reserve, the Loss-to-Acquisition Value Reserve, the Carrying Cost
Reserve, the Yield Reserve, the Servicing Fee Reserve and the Unbilled USPS Loss
Reserve; provided, however, that after the declaration or occurrence of an
Amortization Event, the Required Enhancement Amount shall equal the Required
Enhancement Amount in effect on the date of the declaration or occurrence of
such Amortization Event.5 Required Over-collateralization Amount:    “Required
Overcollateralization Amount” shall mean, as of any date of determination, the
amount by which the Required Enhancement Amount exceeds the amount on deposit in
the Principal Subaccount (as hereinafter defined). Fee Loss Reserve:   

The “Fee Loss Reserve” as of the end of each month will equal the percentage
equivalent of the product of:

 

(i) the Applicable Stress Factor (as hereinafter defined), multiplied by

 

(ii) Fee Receivable Loss Horizon, multiplied by

 

(iii) the sum of (A) the highest Three Month Rolling Fee Concession Ratio plus
(B) the highest Three Month Rolling Fee Loss Ratio, in each case for any
calendar month over the twelve calendar months ended as of the immediately
preceding calendar month, multiplied by

 

(iv) the Unpaid Balance of the Fee Receivables that are Eligible Receivables as
of the last day of the most recently ended calendar month.

 

5

Note: this definition is modified from the existing Indenture to eliminate, for
purposes of simplicity, the concept of a pool-wide Reserve Percentage.

 

14



--------------------------------------------------------------------------------

Fee Receivable Loss Horizon:    The Fee Receivable Loss Horizon shall mean a
fraction, calculated as of the last day of the most recently ended calendar
month, the numerator of which is equal to the aggregate Unpaid Balance of all
Fee Receivables created by each of Cartus and CRC during the six most recently
ended calendar months and the denominator of which is equal to the aggregate
Unpaid Balance of Fee Receivables that are Eligible Receivables as of the end of
the most recently ended calendar month. Concession Ratio:    The “Concession
Ratio” as of the end of each month will equal the quotient, expressed as a
percentage, of (a) the aggregate amount of reductions to the Unpaid Balances of
Fee Receivables due to Concessions occurring during such calendar month divided
by (b) the aggregate Unpaid Balance of Fee Receivables that are Eligible
Receivables as of the last day of such calendar month.6 Loss Ratio:    The “Loss
Ratio” as of the end of each month will equal the quotient, expressed as a
percentage, of (a) the aggregate Unpaid Balances of Fee Receivables that have
become Defaulted Receivables during such calendar month7 divided by (b) the
aggregate Unpaid Balance of Fee Receivables that were generated during the sixth
calendar month preceding such calendar month. Three Month Rolling Fee Concession
Ratio:    The “Three Month Rolling Fee Concession Ratio” for any calendar month
will equal the rolling average of the Concession Ratios for each of the three
calendar months preceding the prior calendar month. Three Month Rolling Fee Loss
Ratio:    The “Three Month Rolling Fee Loss Ratio” for any calendar month will
equal the rolling average of the Loss Ratios for each of the three calendar
months preceding the prior calendar month. Loss-to-Acquisition Value Reserve:   

The “Loss to Acquisition Value Reserve” shall mean, as of any date of
determination, the percentage equivalent to the product of:

 

(i) Either

 

6

Existing Kenosia documents use the phrase “such Fee Receivables” in the
denominator of this definition and in the definition of “Loss Ratio”. We have
deleted the word “such” to be clear that the denominator for purposes of this
definition means all Fee Receivables that are Eligible as of month-end and for
purposes of the Loss Ratio definition means all Receivables that were generated
six months prior.

 

7

Note: the existing documents exclude from this calculation Receivables that have
become defaulted due to insolvency of the related Obligor. That exclusion is
being deleted so that the Loss Ratio going forward will include all Receivables
that become Defaulted Receivables during the period in question.

 

15



--------------------------------------------------------------------------------

  

(a) If the Three Month Average Loss-to-Acquisition Value Ratio is 5.00% or less,
the highest Three Month Average Loss-to-Acquisition Value Ratio for any calendar
month over the twelve calendar months ended as of the immediately preceding
calendar month;

 

Or

 

(b) If the Three Month Average Loss-to-Acquisition Value Ratio is greater than
5.00%, the sum of (A) 5.00% plus (B) the product of (1) the Applicable Stress
Factor and (2) the amount by which the highest Three Month Average
Loss-to-Acquisition Value Ratio for any calendar month over the twelve calendar
months ended as of the immediately preceding calendar month exceeds 5.00%

 

Multiplied by

 

(ii) the Unpaid Balance of the KF Equity Receivables (as defined below) that are
Eligible Receivables as of the last day of the most recently ended calendar
month.

 

“KF Equity Receivables” means all Receivables arising out of or with respect to
Equity Loans, Equity Payments, Mortgage Payments and Mortgage Payoffs unless
such Receivables arose under a Guaranteed Government Contract.

Applicable Stress Factor   

“Applicable Stress Factor” shall mean, as of any date of determination,

 

(i) as used in the calculation of any reserve other than the Carrying Cost
Reserve, 2.25, and

 

(ii) as used in the calculation of the Carrying Cost Reserve, an amount
calculated as follows: (1) 1.50 if the current month Weighted Average Inventory
Hold Period (as defined below) is less than 120 days; (2) 1.75 if the current
month Weighted Average Inventory Hold Period is greater than or equal to 120
days but not greater than 135 days; and (3) 2.25 if the current month Weighted
Average Inventory Hold Period is greater than 135 days.

Loss-to-Acquisition Value Ratio:    “Loss-to-Acquisition Value Ratio” shall
mean, for any calendar month and the KF Equity Receivables, the quotient,
expressed as a percentage, of (a) for all related Homes sold during such
calendar month, the aggregate of the amounts, if any, by which the purchase
price of each such Home paid by the applicable Originator, exceeded the sale
price for such Home received by the Servicer (the amount of any such excess

 

16



--------------------------------------------------------------------------------

   with respect to a Home for purposes of this definition being a “Loss”)
divided by (b) the aggregate purchase prices paid for such Homes. The
Loss-to-Acquisition Value Ratio for any calendar month shall be based on the net
Losses for such calendar month, which is calculated to include any gains on the
sale of such Homes during such calendar month. Three Month Average
Loss-to-Acquisition Value Ratio:    The “Three Month Average Los- to-Acquisition
Value Ratio” for any calendar month will equal the average of the
Loss-to-Acquisition Value Ratios for each of the three calendar months preceding
the prior calendar month. Concession Ratio:    The “Concession Ratio” as of the
end of each month will equal the quotient, expressed as a percentage, of (a) the
aggregate amount of reductions to the Unpaid Balances of such Fee Receivables
due to Concessions occurring during such calendar month divided by (b) the
aggregate Unpaid Balance of such Fee Receivables that are Eligible Receivables
as of the last day of such calendar month. Carrying Cost Reserve:   

“Carrying Cost Reserve” shall mean, as of any date of determination:

 

the percentage equivalent of the product of:

 

(i) the greater of:

 

a. the Applicable Stress Factor and

 

b. a fraction, calculated as of the last day of the most recently ended calendar
month, the numerator of which is equal to the maximum Weighted Average Inventory
Hold Period for appraised value homes over the most recent 12 months, and the
denominator of which is equal to the minimum Weighted Average Inventory Hold
Period for appraised value homes in Inventory over the most recent 12 months

 

multiplied by

 

(ii) the highest Three Month Average Carrying Cost Ratio for the twelve calendar
months ended as of the immediately preceding calendar month, multiplied by

 

(iii) the Unpaid Balance of the KF Equity Receivables that are Eligible
Receivables as of the last day of the current calendar month.

 

17



--------------------------------------------------------------------------------

Weighted Average Inventory Hold Period    “Weighted Average Inventory Hold
Period” shall mean, for any Monthly Period, the average number of days the Homes
have been owned by CRC as of the close of business on the last day of such
Monthly Period, weighted by the aggregate purchase prices paid by CRC for such
Homes. Three Month Average Carrying Cost Ratio:    The “Three Month Average
Carrying Cost Ratio” for any calendar month will equal the average of the
Carrying Cost Ratios for each of the three calendar months preceding the prior
calendar month. Carrying Cost Ratio:    The “Carrying Cost Ratio” for any
calendar month will equal a quotient, expressed as a percentage, of (a) the
aggregate amount of acquisition, carrying costs and closing costs incurred
during the related Weighted Average Inventory Hold Period divided by (b) the
aggregate Unpaid Balance of the KF Equity Receivables as of the last day of such
calendar month. Yield Reserve:    “Yield Reserve” shall mean, as of any date of
determination during an Interest Period, the quotient, expressed as a
percentage, of (a) the product of (i) the sum of (A) 1.5% plus (B) the Calyon
Libor Rate for the Interest Period in which such date occurs multiplied by
(ii) the Outstanding Amount multiplied by (iii) Adjusted Days in Inventory as of
the end of the current Monthly Period, divided by (b) 360. Adjusted Days in
Inventory:    “Adjusted Days in Inventory” shall mean, for any Monthly Period,
the product of 2.25 times the Weighted Average Inventory Hold Period for such
Monthly Period. Servicing Fee Reserve:    The “Servicing Fee Reserve” shall
mean, as of any date of determination, the product of (i) the Servicing Fee
multiplied by (ii) a fraction, the numerator of which is the Adjusted Days in
Inventory as of the end of the current Monthly Period and the denominator of
which is 360, multiplied by (iii) the Aggregate Receivable Balance at the end of
the most recent Monthly Period. Unbilled USPS Receivable Loss Reserve:   

The “Unbilled USPS Receivable Loss Reserve” shall mean, as of any date of
determination, the percentage equivalent of the product of:

 

(i) the Applicable Factor multiplied by

 

(ii) a fraction, calculated as of the last day of the most recently ended
calendar month, the numerator of which is equal to the aggregate Unpaid Balance
of all Billed USPS Receivables created by each Originator during the twelve most
recently ended calendar months, and the denominator of which is equal to the
aggregate Unpaid Balance of Unbilled USPS Receivables that are Eligible
Receivables as of the end of the most recently ended calendar month, multiplied
by;

 

18



--------------------------------------------------------------------------------

  

(iv) the sum of (A) the highest Three Month Rolling Billed USPS Concession Ratio
plus (B) the highest Three Month Rolling Billed USPS Loss Ratio, in each case
for any calendar month over the twelve calendar months ended as of the
immediately preceding calendar month, multiplied by

 

(v) the Unpaid Balance of the Unbilled USPS Receivables that are Eligible
Receivables as of the last day of the most recently ended calendar month.

Billed USPS Receivable:    “Billed USPS Receivable” shall mean any Billed
Receivable arising under a Guaranteed Government Contract and out of or with
respect to Direct Expenses, Service Fees and Other Reimbursable Expenses and the
right to payment of any and all Finance Charges with respect to any of the
foregoing. Unbilled USPS Receivable:    “Unbilled USPS Receivable” shall mean
any Unbilled Receivable arising out of or with respect to Direct Expenses,
Equity Loans, Equity Payments, Mortgage Payments and Mortgage Payoffs with
respect to a Guaranteed Government Contract. Billed USPS Concession Ratio:   
“Billed USPS Concession Ratio” shall mean, for any calendar month and any Billed
USPS Receivables, the quotient, expressed as a percentage, of (a) the aggregate
amount of reductions to the Unpaid Balances of such Billed USPS Receivables due
to Concessions occurring during such calendar month divided by (b) the aggregate
Unpaid Balance of such Billed USPS Receivables that are Eligible Receivables as
of the last day of such calendar month. Three Month Rolling Billed USPS
Concession Ratio:    “Three Month Rolling Billed USPS Concession Ratio” shall
mean, for any calendar month, the rolling average of the Billed USPS Concession
Ratios for each of the three calendar months preceding the prior calendar month.
Billed USPS Loss Ratio:    “Billed USPS Loss Ratio” shall mean, for any calendar
month and any Billed USPS Receivables, the quotient, expressed as a percentage,
of (a) the aggregate Unpaid Balance of such Billed USPS Receivables that have
become Defaulted Receivables during such calendar month divided by (b) the
aggregate Unpaid Balance of such Billed USPS Receivables generated during the
sixth calendar month preceding such calendar month. Three Month Rolling Billed
USPS Loss Ratio:    “Three Month Rolling Billed USPS Loss Ratio” shall mean, for
any calendar month, the rolling average of the Billed USPS Loss Ratios for each
of the three calendar months preceding the prior calendar month.

 

19



--------------------------------------------------------------------------------

  

Purchase Agreement

 

On March 7, 2002 (the “Series 2002-1 Closing Date”), Cartus entered into the
Purchase Agreement with CRC pursuant to which CRC purchased all of the Cartus
Purchased Assets in a transaction intended to be a true sale and agreed to
acquire all Cartus Receivables arising under the Pool Relocation Management
Agreements thereafter and the Cartus Related Property in transactions which the
parties intended to be treated as “true sales”. The Purchase Agreement permits
Cartus to identify additional Contracts from time to time satisfying the
eligibility criteria to become Pool Relocation Management Agreements under the
Purchase Agreement. The Purchase Agreement contains such other terms and
conditions as are customary for agreements of this type.

   The purchase price for each Cartus Receivable will equal the fair market
value thereof. On the Series 2002-1 Closing Date, CRC paid the purchase price
for the Cartus Receivables with cash received from the Issuer under the
Receivables Purchase Agreement. Thereafter, the purchase price of new Cartus
Receivables has been and will be paid by CRC with cash received from the Issuer
under the Receivables Purchase Agreement, and new CRC Receivables may be
generated by CRC. Under the Purchase Agreement, Cartus also agrees to convey to
CRC all right, title and interest it may have, if any, in, to and under any CRC
Receivables, including all Related Property with respect thereto and rights, if
any, to reimbursement or, or interest on, such CRC Receivables, and all proceeds
thereof.    Purchases of Cartus Receivables under the Purchase Agreement are
made without recourse except as provided in the Purchase Agreement. The Seller
makes certain representations and warranties with respect to the Cartus
Receivables and is liable to the extent of any misrepresentations and
warranties. The Seller is also liable under the Purchase Agreement for the
balance of all Cartus Receivables that are incorrectly designated as “Eligible
Receivables” at the time of sale to CRC, as well as for any dilution or
Concessions arising from the acts or omissions of Cartus. The Performance
Guarantor will guarantee all of the Seller’s obligations under the Purchase
Agreement pursuant to the Performance Guarantee.    The Purchase Agreement
contains customary representations and warranties for facilities and
transactions of this type, subject to customary knowledge and materiality
limitations, including among others, corporate existence, good standing, sale of
the Cartus Receivables, no conflicts with laws, charter documents or agreements,
no adverse proceedings, compliance with contractual obligations and

 

20



--------------------------------------------------------------------------------

  laws, ownership and eligibility of the Cartus Receivables at the time of sale
to CRC, absence of liens and security interests on the Cartus Receivables (other
than certain permitted liens) at the time of sale to CRC, location of chief
executive office and records, compliance with margin regulations, accuracy of
information, solvency of the Seller, inapplicability of the 1940 Act, payment of
taxes, potential existence of ERISA liens, forms of Pool Relocation Management
Agreements, accounting treatment (solely as to intercompany purchases) and no
“CRC Purchase Termination Event” (as hereinafter defined) with respect to Cartus
under the Purchase Agreement.   The Purchase Agreement contains affirmative
covenants usual for facilities and transactions of this type, subject to
customary materiality limitations, including, among others, maintenance of
corporate existence and rights, compliance with laws, performance of
obligations, inspection of books and properties, keeping of books and records,
compliance with Credit and Collection Policies, payment of taxes and other
liabilities, accounting treatment (on an intercompany basis) of transfer of
Cartus Receivables from Cartus to CRC as sales, maintenance of separate
corporate existence of CRC (including requirement that CRC maintain an
independent director), notice of CRC Purchase Termination Events, litigation and
other adverse action, delivery of unaudited financial statements of the Seller,
delivery of audited financials of the Performance Guarantor and its consolidated
subsidiaries (provided that, if any such financial statements are made available
via publicly Securities and Exchange Commission filings, such filings shall
constitute adequate delivery of such statements); delivery of financials of the
Performance Guarantor and its consolidated subsidiaries; and delivery of
compliance certificates relating to the foregoing.   The Purchase Agreement
contains negative covenants usual for facilities and transactions of this type,
subject to customary materiality limitations, including among others,
limitations on liens on Cartus Receivables, limitations on changes in business
conducted by the Seller, limitations on changes in Credit and Collection
Policies, limitations on changes to the Pool Relocation Management Agreements
and limitations on changes in the Seller’s name. In addition, Cartus covenants
not to (i) assert any interest in any Home or any Home Sale Proceeds, other than
as Servicer, (ii) take any action that is inconsistent with the ownership of the
Homes and the Home Sale Proceeds by CRC, (iii) account for the Homes or the Home
Sale Proceeds as assets of Cartus, subject to GAAP or applicable tax laws,
(iv) enter into any agreement with CRC or any Employee relating to the Homes or
the Home Sale Proceeds, other than the Purchase Agreement and the Transfer and
Servicing Agreement, respectively, (v) be a party to any Home Purchase Contract
or any document, instrument, or agreement

 

21



--------------------------------------------------------------------------------

  relating to the sale by CRC of a Home, unless it is expressly disclosed on the
face of such document, instrument, or agreement to be acting as Servicer for and
agent of CRC and not as principal, or be a party to any Home Sale Contract, (vi)
enter into lines of business unrelated to its current business, (vii) sell any
of its receivables except pursuant to the Purchase Agreement or pursuant to
other securitization transactions (subject to conditions to be agreed upon,
including delivery of acknowledgment letters from the participants in the other
securitization transaction to the effect that they have no interest in the
assets sold to CRC or the Issuer or (viii) incur debt for borrowed money or
guarantee debt of its affiliates unless the relevant creditors deliver
acknowledgment letters to the effect that, or the documents governing such debt
otherwise provide that, such creditors will not claim any interest in the assets
sold to CRC or the Issuer.8   The Purchase Agreement contains termination events
(“CRC Purchase Termination Events”) that are customary for transactions of this
type, including, but not limited to, violation of covenants, breach of any
representation and warranty (other than any such breach relating to a Cartus
Receivable that shall have been cured by the making of an adjustment payment),
failure of the Purchase Agreement to be in full force and effect, the occurrence
of an Amortization Event (as hereinafter defined) with respect to the Notes, the
occurrence of certain events of bankruptcy, insolvency, conservatorship or
receivership relating to the Performance Guarantor or the Seller, the failure of
CRC to have a valid and perfected first priority ownership interest in the
Cartus Receivables, the Home Sale Proceeds and the Cartus Related Property or
the existence of tax or ERISA liens on the Cartus Receivables.  

KF Purchase Agreement

 

On the Series 2002-1 Closing Date, the Issuer entered into the KF Purchase
Agreement with Cartus pursuant to which the Issuer purchased all of the
Originator Fee Receivables and KF Related Property and agreed to acquire all
such Originator Fee Receivables and KF Related Property. The purchase price for
each Originator Fee Receivable will equal the fair market value thereof and
purchases of Originator Fee Receivables are made without recourse except as
provided in the KF Purchase Agreement. The KF Purchase Agreement contains
representations, warranties, affirmative covenants, negative covenants and
termination events which are substantially similar to those set forth in the
Purchase Agreement.

 

8

Note: to the extent any covenants in the existing Purchase Agreement, KF
Purchase Agreement or Receivables Purchase Agreement are weaker than the
analogous covenants in the Apple Ridge Purchase Agreement, Calyon reserves the
right to request conforming amendments, whether or not such amendments are
otherwise expressly stated herein.

 

22



--------------------------------------------------------------------------------

 

Receivables Purchase Agreement

 

On the Series 2002-1 Closing Date, CRC entered into the Receivables Purchase
Agreement with the Issuer pursuant to which the Issuer purchased all of the CRC
Purchased Assets and agreed to acquire all Pool Receivables arising under the
Pool Relocation Management Agreements thereafter, the CRC Related Property and
the Home Sale Proceeds. The Receivables Purchase Agreement contains such other
terms and conditions as are customary for agreements of this type.

  The purchase price for each Receivable will equal the fair market value
thereof.   Purchases of Pool Receivables under the Receivables Purchase
Agreement are made with limited recourse. CRC makes certain representations and
warranties with respect to the creation of liens on the Pool Receivables and
will be liable to the extent of any misrepresentations and breaches of such
warranties.   The Receivables Purchase Agreement contains customary
representations and warranties for facilities and transactions of this type,
subject to customary knowledge and materiality limitations, including among
others, corporate existence, good standing, sale of the Pool Receivables, no
conflicts with laws, charter documents or agreements, no adverse proceedings,
compliance with contractual obligations and laws, ownership of the Pool
Receivables, absence of liens and security interests on the Pool Receivables
(other than certain permitted liens), location of chief executive office and
records, compliance with margin regulations, accuracy of information, solvency
of CRC, inapplicability of the 1940 Act, payment of taxes, potential existence
of ERISA liens, accounting treatment and no “KF Purchase Termination Event” (as
hereinafter defined) under the Receivables Purchase Agreement.   The Receivables
Purchase Agreement contains affirmative covenants usual for facilities and
transactions of this type, subject to customary materiality limitations,
including, among others, maintenance of corporate existence and rights,
compliance with laws, performance of obligations, inspection of books and
properties, keeping of books and records, payment of taxes and other
liabilities, maintenance of separate corporate existence of CRC, notice of KF
Purchase Termination Events, litigation and other adverse action.

 

23



--------------------------------------------------------------------------------

  The Receivables Purchase Agreement contains termination events (“KF Purchase
Termination Events”) that are customary for transactions of this type,
including, but not limited to, violation of covenants, breach of any
representation and warranty, failure of the Receivables Purchase Agreement to be
in full force and effect, the occurrence of an Amortization Event with respect
to any Notes, the occurrence of certain events of bankruptcy, insolvency,
conservatorship or receivership relating to the Performance Guarantor or the
Seller, the failure of the Issuer to have a valid and perfected first priority
ownership or security interest in the Pool Receivables and the CRC Related
Property or the existence of tax or ERISA liens on the Pool Receivables.   The
Receivables Purchase Agreement contains negative covenants usual for facilities
and transactions of this type, subject to customary materiality limitations,
including among others, limitations on liens on Pool Receivables, limitations on
changes in business conducted by CRC and limitations on changes in CRC’s name.
In addition, CRC covenants not to (i) take any action that is inconsistent with
its ownership of the Homes and the Home Sale Proceeds or (ii) enter into any
agreement with Cartus or any Employee relating to the Homes or the Home Sale
Proceeds, other than the Purchase Agreement and the Transfer and Servicing
Agreement or the Home Sale Contracts, respectively.  

Servicing Agreement

 

On the Series 2002-1 Closing Date, Cartus, CRC, the Trustee and the Issuer
entered into the Servicing Agreement pursuant to which Cartus agreed to service
the Pool Receivables on behalf of the Issuer and remarket, maintain and resell
the Homes on behalf of CRC.

  The Performance Guarantor will guarantee all of the Servicer’s obligations
under the Transfer and Servicing Agreement pursuant to the Performance
Guarantee. Servicing:   Pursuant to the Servicing Agreement, the Servicer agrees
to manage the servicing and administration of the Pool Receivables, the
collection of the payments due under the Pool Receivables and charging off of
any Pool Receivables as uncollectible, all in accordance with the Credit and
Collection Policies. The Servicer is obligated to use commercially reasonable
efforts to collect, consistent with its past practices, as and when the same
becomes due, the amount owing on each Receivable.   The Servicer agrees to
maintain, remarket and sell the Homes on behalf of CRC. In addition, the
Servicer is obligated to make “Servicer Advances” in order to make Mortgage
Payoffs, Direct Expenses, Mortgage Payments or Other Reimbursable Expenses in
respect of the Homes owned by CRC, but only to the extent that it has determined
in

 

24



--------------------------------------------------------------------------------

  its reasonable judgment that such Servicer Advances will be recoverable out of
Collections on the Receivable arising as a result of such advance. The Servicer
will be reimbursed for Servicer Advances first from Collections relating to the
Homes with respect to which such Servicer Advances were made and, further, to
the extent any such Servicer Advance has been determined to be nonrecoverable,
from Collections on other Receivables. Under the terms of the Purchase
Agreement, the Fee Receivables Purchase Agreement and the Receivables Purchase
Agreement, the Receivables arising under the Pool Relocation Management
Agreements in respect of Servicer Advances are conveyed to the Issuer and
included in the Pool Receivables and the Pledged Assets.   The Servicer may not
extend, rescind, cancel, amend or otherwise modify, or attempt or purport to
extend, rescind, cancel, amend or otherwise modify, the terms of, any
Receivable, except in any such case, in accordance with the terms of the Credit
and Collection Policies. If the Servicer adjusts the Aggregate Employer Balance
of any Receivable due to Concessions made by the Servicer, the Servicer will
make a payment to the Issuer in the amount of such reduction. Collections:  

“Collections” shall mean all funds that are received on account of or otherwise
in connection with any Cartus Purchased Asset, including without limitation all
funds received (a) from or on behalf of any Obligor in payment of or otherwise
in respect of any Cartus Receivable included in the Cartus Purchased Assets, (b)
from or on behalf of any Ultimate Buyer or any other Person in respect of Cartus
Home Sale Proceeds, (c) from any other Person to the extent such funds were
applied, or should have been applied, pursuant to any Contract to repay or
discharge any Cartus Receivable or Cartus Related Asset included in the Cartus
Purchased Assets (including without limitation insurance payments that any
Transaction Party applies in the ordinary course of its business to amounts owed
in respect of such Cartus Purchased Assets and the amount of any Equity Payments
applied to repayment of Equity Loans), (d) from the Originator in respect of any
obligation of the Originator under the Purchase Agreement or the Fee Receivables
Purchase Agreement, as applicable, and (e) from Realogy in respect of any
payments made by Realogy as Performance Guarantor under the Performance
Guarantee.

 

All Collections (other than Home Sale Proceeds) are deposited directly into a
lockbox account maintained by the Servicer in the name of the Indenture Trustee.
CRC and the Servicer have each agreed to direct that all Home Sale Proceeds be
deposited into a lockbox account in the name of the Indenture Trustee or into
the Collection Account (as defined below under Allocations) within two days of
the sale of the related Home. Within two business days of receipt in the
lockbox,

 

25



--------------------------------------------------------------------------------

  Collections will be transferred to the Indenture Trustee for deposit into the
Collection Account. Collections will not be deposited in any account of, and
will not be commingled with the assets of, the Performance Guarantor, Cartus or
any of their other affiliates. Upon the occurrence of an Amortization Event, the
Majority Investors will have the right to direct the Trustee to take control of
the lockbox accounts in order to redirect such payments directly into the
Collection Account.9 Reporting Requirements:10   Required reporting will include
(a) at any time after a Servicer Default has occurred, a statement (a “Daily
Report”) delivered by the Servicer with respect to each business day setting
forth total Collections deposited in the Collection Account on such business day
and the amount of Collections to be withdrawn from the Collection Account and
paid to the Seller on such business day; (b) at any time that the Leverage Ratio
exceeds the level of Realogy’s Revolving Credit Facility’s leverage covenant
less 0.25 (a “Weekly Reporting Trigger”), a required weekly report (a “Weekly
Report”) delivered by the Servicer with respect to the end of the preceding week
setting forth certain calculations of the Adjusted Aggregate Receivable Balance
and certain other calculations provided that, if a Weekly Reporting Trigger
occurs during the 2007 calendar year, Cartus will have 90 days from the
discovery of such Weekly Reporting Trigger before it must commence weekly
reporting and provided further that, with respect to the first such Weekly
Reporting Trigger, if such event occurs after the 2007 calendar year, Cartus
will have 45 days from the discovery of such Weekly Reporting Trigger before it
must commence weekly reporting on account of such event; (c) a monthly reporting
statement (a “Monthly Report”) delivered by the Servicer two business days (the
“Determination Date”) preceding each Distribution Date setting forth the
information required to be set forth therein under the Servicing Agreement and
the Indenture; (d) quarterly compliance certificates; (e) annual delivery of an
agreed-upon procedures letter from Protiviti or such other auditor acceptable to
the Administrative Agent [with the next such letter being due on May 31,
2008]11; (f) annual audited

 

9

This particular provision was added to Apple Ridge in 2005 and therefore may not
appear in the Kenosia documents but will need to be added.

 

10

Note: the existing Kenosia Documents do not provide for reporting and audit
rights on the same scope as exists in the Apple Ridge documents. The summary set
forth herein is based on the proposed terms for Apple Ridge; to the extent that
the existing Kenosia documents do not provide for the same degree of reporting
and audits contemplated herein, the Kenosia documents will be modified
accordingly to include provisions for such reporting and audits.

 

11

Cartus to confirm.

 

26



--------------------------------------------------------------------------------

  financial statements of the Performance Guarantor and its consolidated
subsidiaries; (g) quarterly unaudited financial statements of the Performance
Guarantor and its consolidated subsidiaries; (h) annual and quarterly unaudited
financial statements of the Servicer and its consolidated subsidiaries; (i)
copies of any reports on Form 8-K filed by the Performance Guarantor with the
Securities Exchange Commission that are routinely distributed to creditors of
the Performance Guarantor; (j) notices of material legal proceedings, ERISA
events and material adverse changes in the financial condition of the
Performance Guarantor or its respective consolidated subsidiaries that would
have a material adverse effect on the Notes; (k) notices of any Asset Amount
Deficiency known to the Servicer, and (l) any other information reasonably
requested by the Administrative Agent or any Managing Agent. Audit Rights:   The
Servicer will permit up to two audits annually on behalf of the Administrative
Agent of the Servicer’s records and files relating to the Pool Receivables to be
conducted upon reasonable notice during regular business hours by independent
certified public accountants selected by the Administrative Agent which have
agreed to follow the scope of an audit approved by the Administrative Agent;
provided, however that, after the occurrence of a Servicer Default, the Agent
and each Managing Agent will be permitted to conduct an audit of the Servicer’s
records and files at any time and without limit as to number, upon reasonable
notice during regular business hours, using independent certified public
accountants selected by the Administrative Agent. The first audit in any year
and any audit after the occurrence of a Servicer Default will be at the expense
of the Servicer. The Administrative Agent will promptly furnish the Managing
Agents with a copy of the audit report prepared in connection with each such
audit. Servicer Default:   The Servicing Agreement contains defaults (each a
“Servicer Default”) that are customary for transactions of this type, subject to
customary materiality limitations and grace periods, including, but not limited
to, failure to deliver reports, failure to pay any amount required to be paid
thereunder, violation of other covenants, breach of any representation and
warranty, the occurrence of certain events of bankruptcy, insolvency,
conservatorship or receivership relating to the Servicer, a cross default
related to Realogy’s bank debt and other material indebtedness. Servicer
Termination:   In the event of any Servicer Default and so long as such Servicer
Default remains unremedied, the Indenture Trustee may, and at the written
direction of the Majority Investors, the Indenture Trustee will be obligated to,
by notice then given in writing to the Servicer, terminate the rights and
obligations of the Servicer under the Transfer and Servicing Agreement and to
give notices to lockbox banks to

 

27



--------------------------------------------------------------------------------

  forward collections directly to the accounts established under the Indenture.
On the date that a successor Servicer has been appointed by the Indenture
Trustee pursuant to the terms of the Transfer and Servicing Agreement, the
authority and power of the Servicer under the Transfer and Servicing Agreement
shall pass to and be vested in the successor Servicer. A successor Servicer may
be appointed for the entire pool of Pool Receivables or for any subset of the
Pool Receivables, as specified by the Majority Investors. “Majority Investors”
will mean Noteholders holding more than 50% of the aggregate principal amount of
the Notes outstanding. Each Managing Agent shall act as the representative of
its related Conduit for purposes of giving any such directions, votes or
consents. Servicing Fee:   So long as the Servicer is Cartus, the Issuer will
pay the Servicer as servicing compensation a monthly servicing fee (the
“Servicing Fee”) equal to [0.75%] per annum (the “Servicing Fee Rate”) times the
Aggregate Receivable Balance of all Pool Receivables as of the last day of such
month. Cartus must represent that the Servicing Fee Rate is a market rate
reflecting arms’ length terms. If Cartus is replaced as Servicer for all or any
portion of the Pool Receivables, the successor Servicer will be compensated at
such market rate as may be agreed between such successor Servicer and the
Majority Investors.  

Performance Guarantee

 

Pursuant to the Performance Guarantee, the Performance Guarantor guarantees the
punctual performance of all of the Seller’s obligations under the Purchase
Agreement, including, without limitation, its obligation to repurchase Pool
Receivables as to which the Seller has breached a representation or warranty.
The Performance Guarantor also guarantees the punctual performance of all of the
Servicer’s obligations under the Servicing Agreement, including, without
limitation, its obligation to make advances in respect of Home maintenance
expenses, its obligation to deposit Home Sale Proceeds received by it into the
Collection Account and its obligation to market the Homes from time to time.

 

Indenture

 

The Notes will be issued pursuant to the Indenture and will be secured under the
Indenture by a first priority security interest in (i) the Issuer Assets, (ii)
funds on deposit from time to time in the Collection Account and any accounts
established under the Indenture and (iii) all proceeds of the foregoing (the
“Pledged Assets”). The Notes will be limited recourse obligations of the Issuer,
payable to the extent of the proceeds of the Pledged Assets.

 

28



--------------------------------------------------------------------------------

Distribution Date:   The [15th] day of each calendar month, or if the [15th] is
not a business day, the succeeding business day (each, a “Distribution Date”).
Allocations:   Collections will be deposited by the Servicer in an account
maintained in the name of the Indenture Trustee (the “Collection Account”) in
accordance with the Servicing Agreement. Representations, Warranties and
Covenants of the Issuer:   The Indenture contains customary representations and
warranties for facilities and transactions of this type, including among others,
existence, good standing, no conflicts with laws, charter documents or
agreements, no adverse proceedings, status of Indenture Trustee’s lien on the
Collateral, compliance with contractual obligations and laws, filing of tax
returns and payment of taxes, location of chief executive office and records,
solvency of the Issuer, inapplicability of the 1940 Act, absence of liabilities
and compliance with margin regulations.   The Indenture contains customary
affirmative covenants for facilities and transactions of this type, including
among others, delivery of annual management reports of the Issuer, inspection of
books and properties, compliance with laws, notice of Amortization Event (as
hereinafter defined), Termination Event or Event of Default, litigation and
other adverse action, payment of taxes, maintenance of separate existence
(including requirement that the Issuer maintain an independent director),
maintenance of existence, property and rights and further assurances.   The
Indenture contains customary negative covenants for facilities and transactions
of this type, including among others, limitations on indebtedness, limitations
on liens, limitations on guarantees, limitations on mergers, acquisitions and
asset sales, limitations on restricted payments, limitations on changes in
business, limitations on investments, limitations on entering into agreements,
limitations on changing names or locations and limitations on amendments to the
organizational documents. Events of Default:   The Indenture contains customary
events of default for facilities of this type, including among others, (a) The
Issuer shall fail to make any payment of interest on the Notes when due and such
failure shall remain unremedied for five Business Days; or (b) The Issuer shall
fail to make any payment of the principal of the Notes when due and such failure
shall remain unremedied for five Business Days; or (c) (i) The Issuer shall fail
to perform or observe, as and when required, any term, covenant or agreement
contained in the Indenture or any of the other transaction documents, (ii) such
failure materially and adversely affects the rights of the Noteholders and (iii)
such failure shall remain unremedied for 60 days after written notice thereof
(specifying such failure and requiring it to be remedied and stating that such
notice is a

 

29



--------------------------------------------------------------------------------

  “Notice of Default” under the Indenture) shall have been given (A) to the
Issuer by the Trustee or (B) to the Issuer and the Trustee by Noteholders
evidencing at least 25% of the Outstanding Amount; or (d) (i) any representation
or warranty made by the Issuer in this Indenture or any of the other transaction
documents shall prove to have been untrue and incorrect in any material respect
when made or deemed to have been made, (ii) such occurrence materially and
adversely affects the rights of the Noteholders and (iii) such occurrence
remains unremedied for 60 days after written notice thereof (specifying such
failure and requiring it to be remedied and stating that such notice is a
“Notice of Default” under the Indenture) shall have been (A) given to the Issuer
by the Trustee or (B) to the Issuer and the Trustee by Noteholders evidencing at
least 25% of the Outstanding Amount; or (e) An Insolvency Event shall have
occurred with respect to the Issuer; or (f) The Commission or other regulatory
body having jurisdiction reaches a final determination that the Issuer is
required to be registered under the Investment Company Act.;   Upon the
occurrence of an Event of Default specified in clause (e) or (f), the Notes will
be immediately due and payable and upon the occurrence and continuance of any
other Event of Default, the Indenture Trustee or the holders of Notes
representing more than a majority of the principal amount of the Notes may
declare all the Notes to be due and payable. If the Notes are accelerated, the
Indenture Trustee may at the direction of the Noteholders (and shall, at the
direction of Majority Investors) exercise certain remedies provided that,
following the occurrence and continuance of an Event of Default specified in
clause (a) or (b) above, the Indenture Trustee may not sell or otherwise
liquidate the Issuer Assets unless (A) the holders of 100% of the Notes consent
thereto; (B) the proceeds of such sale or liquidation distributable to
Noteholders are sufficient to pay in full all principal of, and interest on, the
Notes or (C) the Indenture Trustee determines that the Issuer Assets will not
continue to provide sufficient funds for payment of principal of, and interest
on, the Notes as they would have become due if the Notes had not been declared
due and payable and the Indenture Trustee obtains the consent of holders of
Notes evidencing at least 66 2/3% of the Outstanding Principal Amount.
Amortization Events:   The Indenture will contain certain “Amortization Events,”
including: (i) failure on the part of the Issuer to pay principal of and
interest or certain other amounts, which failure remains unremedied for five
business days12 or (ii) failure on the part of the Issuer duly to comply with
law or perform or observe certain negative covenants and agreements, or (iii)

 

12

Note: changed from three business days (in existing documents) to conform to
Apple Ridge.

 

30



--------------------------------------------------------------------------------

  failure on the part of the Issuer duly to perform or observe any other
covenants or agreements of the Issuer set forth in the Indenture, which failure
has a material adverse effect and which failure continues unremedied for a
period of 30 days; (iv) certain representations and warranties made by the
Issuer (i.e., those relating to enforceability of the Indenture, validity of the
liens thereunder and absence of conflict with other agreements) prove to have
been incorrect in any material respect when made, or (vi) any representation or
warranty made by the Issuer therein proves to have been incorrect in any
material respect when made, and continues to be incorrect in any material
respect for a period of 30 days, in each case, after the date on which an
officer of the Issuer knew or with reasonable diligence would have known of such
failure; (vii) a Servicer Default has occurred under the Servicing Agreement and
remains unremedied for a period of five Business Days; (viii) a Purchase
Termination Event under either the Purchase Agreement, Receivables Purchase
Agreement or Fee Receivables Purchase Agreement has occurred and, in each case,
remains unremedied for a period of five Business Days; (ix) an Event of Default
or a Funding Termination Date shall have occurred; (x) the failure to vest and
maintain in the Trustee a perfected first priority security interest in the
Pledged Assets; (xi) an Event of Bankruptcy shall occur with respect to the
Issuer, the Performance Guarantor, Cartus or CRC’ (xii) a default occurring with
respect to bank debt of the Servicer or the Performance Guarantor where the
amount or amounts of such indebtedness exceeds $25,000,000 (or the equivalent
thereof in any other currency) in the aggregate; (xiii) exclusive control of any
Lockbox Account has not been transferred to the Administrative Agent upon
request; (xiv) the Three Month Rolling Fee Concession Ratio shall exceed 1.5%;
(xv) the Three Month Rolling Default Ratio shall exceed 12.5%; (xvi) the Three
Month Average Loss-to-Acquisition Value Ratio shall exceed 10%; (xvii) any Pool
Relocation Management Agreement is terminated for any reason, if the aggregate
Unpaid Balance of Receivables arising under such Pool Relocation Management
Agreement represent more than 30% of the Aggregate Receivables Balance, in each
case as of the date such Pool Relocation Management Agreement is terminated;
(xviii) the Three Month Weighted Average Inventory Hold Period exceeds [150]
days; (xix) the Six Month Weighted Average Inventory Hold Period exceeds [135]
days; (xx) Realogy shall have breached its financial covenants in its senior
credit facility, (xxi) the Performance Guarantee is rescinded or shall cease to
be the valid, binding and enforceable obligation of Realogy, or Realogy shall
deny liability thereunder or default in the payment of performance thereunder or
(xxii) a Change in Control.

 

31



--------------------------------------------------------------------------------

  A “Change in Control” shall mean any of: (i) CRC and the Issuer ceasing to be
wholly-owned by Cartus, (ii) Cartus ceasing to be owned by Realogy, (iii) Apollo
Management LLP and/or funds controlled by it ceasing to own a majority of
Realogy’s voting stock other than by reason of an initial public offering or
(iv) any other person becoming the majority owner of Realogy’s voting stock,
subject to revision based on the corresponding definition in Realogy’s revolving
credit agreement.   Other Terms of the Notes Maximum Principal Amount:  
$175,000,000. The Issuer may, on thirty days’ notice to the Agent, reduce the
Maximum Principal Amount from time to time in an amount not less than
$5,000,000, provided the Maximum Principal Amount may not be reduced to an
amount less than the outstanding principal amount of the Notes. Interest:   To
the extent funding of the Notes is provided by the Conduit from the issuance of
commercial paper, interest shall be payable at the Conduit’s CP Rate plus 1.0%
per annum and shall be paid in arrears on the last day of each Interest Period.
To the extent funding of the Notes is provided by the Committed Purchasers,
interest shall be payable at a per annum rate equal to one-month LIBOR plus a
spread to be set forth on a grid set forth in the Note Purchase Agreement, and
shall be paid in arrears on the last day of each Interest Period, provided,
however, if LIBOR funding is not available, interest shall be payable at the
Committed Purchaser’s prime rate in effect from time to time and shall be paid
in arrears on each Distribution Date. All interest is due and payable monthly on
each Distribution Date and each Conduit or its Managing Agent shall notify the
Servicer, the Issuer and the Trustee, five days after the end of each Interest
Period, of the total amount of interest to be paid on the next Distribution
Date. CP Rate:   With respect to each Interest Period, the sum of (i) the rate
at which commercial paper notes having a term equal to such Interest Period are
issued by the Conduit to fund or maintain the Notes (including commercial paper
notes issued to funds accrued and unpaid discount) plus (ii) the commissions and
charges of placement agents or commercial paper dealers with respect to such
commercial paper notes. Interest Period:  

“Interest Period” shall mean, with respect to each Tranche:

 

(a) initially, the period commencing on the date such Tranche is funded and
ending such number of days thereafter selected by the Issuer and approved by the
Administrative Agent; and

 

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period for such Tranche and ending such number of days
thereafter selected pursuant to clause (a) above;

 

32



--------------------------------------------------------------------------------

 

in each case, provided that

 

(i) any Interest Period that otherwise would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day; provided, however,
that if such Interest Period relates to a Eurodollar Tranche and such next
succeeding Business Day would cause the Interest Period to end in the next
calendar month, such Interest Period shall end on the next preceding Business
Day; and

 

(ii) any Interest Period that otherwise would end beyond the Final Stated
Maturity Date shall end on the Final Stated Maturity Date.

 

Unless otherwise approved by the Administrative Agent, an Interest Period shall
be (i) one calendar month with respect to any CP Tranche or Base Rate Tranche
and (ii) one, two or three months with respect to any Eurodollar Tranche.

Commitment Fee:  

During the Revolving Period, the Issuer shall pay the Agent (for the account of
the Bank) a commitment fee on the unused portion of the Maximum Principal Amount
at the applicable rate set forth below, payable on each Distribution Date in
arrears.

 

If the outstanding principal of the Notes is 80% or more of the Maximum
Principal Amount, then the Commitment Fee rate shall equal 30 bps.

 

If the outstanding principal of the Notes is less than 80% but 70% or more of
the Maximum Principal Amount, then the Commitment Fee rate shall equal 37.5 bps.

 

If the outstanding principal of the Notes is less than 70% but 60% or more of
the Maximum Principal Amount, then the Commitment Fee rate shall equal 45 bps.

 

If the outstanding principal of the Notes is less than 60% of the Maximum
Principal Amount, then the Commitment Fee rate shall equal 52.5 bps.

 

33



--------------------------------------------------------------------------------

Final Stated Maturity Date:   The Distribution Date occurring in the 15th month
following the month in which the Amortization Period commenced. Revolving
Period:   The period beginning on the issuance date of the Notes and ending on
the earliest to occur of (i) the fifth anniversary of the date the Notes are
assigned to Calyon and (ii) the close of business on the business day
immediately preceding the day on which an Amortization Event has occurred with
respect to the Notes. Amortization Period:   The period beginning at the close
of business on the last day of the Revolving Period and ending on the day on
which payment in full has been made of the principal amount of the Notes plus
accrued and unpaid interest thereon plus any increased costs, fees, expenses and
other amounts payable to the Conduits, the Banks, the Managing Agents or the
Administrative Agent pursuant to the Indenture or the Note Purchase Agreement.
Increases in Principal Amount:   At any time during the Revolving Period, the
Issuer may, on two Business Days’ notice to the Agent, request an increase in
the outstanding principal amount of the Notes in an amount not less than
$1,000,000. Subject to the conditions precedent that on the date of such
requested increase, and immediately after giving effect thereto, (i) no
Amortization Event or incipient Amortization Event shall exist, and (ii) the
outstanding principal amount of the Notes shall not exceed the Maximum Principal
Amount, each Conduit, on a discretionary basis, may fund such increase, and if
such Conduit does not fund such increase, the Banks acting as liquidity
providers to such Conduit on a committed basis will fund such increase.
Decreases in Principal Amount:   At any time during the Revolving Period, the
Issuer may, on three Business Days’ notice to the Agent, decrease the
outstanding principal amount of the Notes, in an amount not less than
$1,000,000, provided that on the date of such decrease, and immediately after
giving effect thereto, no Amortization Event or incipient Amortization Event
shall exist. On the date of such decrease, the Issuer shall apply the amount of
such decrease to pay the principal of the Notes and, unless an Interest Period
in an amount at least equal to such decrease ends on such date, the Issuer shall
also pay to the relevant Managing Agent (for the account of the Conduit and/or
the Bank) the amount of any breakage costs incurred by the Conduit or the Bank
in connection with such decrease. Principal   During the Revolving Period,
except as provided above in connection with Decreases in Principal Amount or as
a result of an Asset Amount Deficiency no payments of principal will be made on
the Notes and all Collections allocated to the Principal Subaccount (as
hereinafter defined) will be reinvested in new Pool Receivables.

 

34



--------------------------------------------------------------------------------

  During the Amortization Period, all Collections allocated to the Principal
Subaccount will be applied to pay the principal of the Notes on each
Distribution Date thereafter. Increased Costs:   Protection against increased
costs, changes in capital adequacy, accounting changes, changes in taxes and
LIBOR reserves will be afforded by the Issuer to the Conduit and the Bank
(including their assignees) and will be payable from Collections.
Indemnification:   Issuer shall indemnify the holders of the Notes and the Agent
against all liabilities, damages or losses associated with the transaction
(“Losses”), excluding however (i) Losses to the extent resulting from the gross
negligence or willful misconduct of the indemnified party and (ii) recourse for
Pool Receivables which are uncollectible solely due to the Obligor’s financial
inability to pay. Allocation of Collections:   Collections will be allocated to
the Expense Subaccount on each Deposit Date to the extent necessary to fund the
applications described below under Interest and Other Payments. Asset Amount
Deficiency:   An “Asset Amount Deficiency” will occur with respect to the Notes
if the Net Receivables Balance is less than the Required Asset Amount. Interest
and Other Payments:  

On each Distribution Date (and, if different, on each Interest Payment Date as
well), amounts in the Expense Subaccount will be applied as follows:

 

(1) to pay accrued and unpaid monthly interest, plus any interest shortfall
previously accrued and not reimbursed plus any Additional Interest previously
accrued and not reimbursed

 

(2) to pay accrued and unpaid Monthly Program Fees, together with all accrued
and unpaid Yield Protection Amounts, Breakage Amounts and Indemnity Amounts; and

 

(3) to pay accrued and unpaid Servicing Fees.

 

35



--------------------------------------------------------------------------------

Conditions to Closing   Usual for facilities and transactions of this type,
including but not limited to delivery of financial and statistical information
with respect to the Pool Receivables; delivery of an agreed-upon procedures
letter from Protiviti or such other auditor acceptable to the Administrative
Agent relating to the Pool Receivables and Cartus’ systems data relating thereto
and the historical financial information with respect thereto; satisfactory
completion of due diligence (including review of Purchase Agreement, Receivables
Purchase Agreement, Fee Receivables Purchase Agreement, Servicing Agreement and
Indenture) and credit approval by the Banks; confirmation of the Conduit’s
ratings (giving effect to the transaction); payment to Calyon of the up-front
fee; accuracy of representations and warranties; absence of defaults,
termination events or creation of liens under debt instruments or other
agreements as a result of the transactions contemplated hereby; evidence of
authority; execution and delivery of mutually satisfactory amendments and other
documents; delivery of appropriate legal opinions, including, without
limitation, a substantive nonconsolidation opinion, a “true sale” opinion as
described above, and opinion relating to the transfers of the Pool Receivables
under the applicable Uniform Commercial Code, an opinion as to the Indenture
Trustee’s security interest in the Collateral under the applicable Uniform
Commercial Code and an opinion that the Notes will be treated as debt for
federal income tax purposes; required consents of all persons; compliance with
applicable laws and regulations (including Federal Reserve margin regulations);
absence of occurrence of any event or events, which, taken as a whole, have had,
or would reasonably be expected to have, a material adverse effect on the
business, assets, operations, properties, financial condition, contingent
liabilities or material agreements and licenses of the Performance Guarantor and
its consolidated subsidiaries, taken as a whole; and payment of fees and
expenses.   Miscellaneous Expenses:   The Issuer will reimburse the Conduits,
the Banks, the Managing Agents and the Administrative Agent for all reasonable
out-of-pocket expenses (including but not limited to expenses incurred in
connection with reasonable due diligence and the reasonable fees and
disbursement of counsel) incurred by them in connection with the Notes.
Assignability:   Each Conduit may assign all or a portion of its interest in the
Notes to any other commercial paper conduit sponsored by its Managing Agent or
to any Bank. Each Bank may assign all or a portion (not less than $10,000,000)
of its interest in the Notes (including its commitment to make Increases in
Principal Amount) its affiliates or to any financial or other institution
acceptable to the Administrative Agent, whereupon

 

36



--------------------------------------------------------------------------------

  such affiliate or institution shall become a “Bank” under the Indenture. Each
Bank, in addition to providing a commitment to the Issuer to purchase Increases
in Principal Amount during the Revolving Period, also provides a committed
liquidity facility to the Conduit. Accounting and Tax Treatment:   The Issuer is
a consolidated subsidiary of Realogy and the Notes will therefore be reflected
as indebtedness under Realogy’s consolidated balance sheet for GAAP purposes as
well as for federal income tax purposes. Governing Law:   New York. Counsel to
Seller and Issuer:   Orrick, Herrington & Sutcliffe LLP Counsel to Agent:  
Sidley Austin LLP

 

37



--------------------------------------------------------------------------------

EXHIBIT D

Form of Subordinated Note

(Exhibit A to Indenture)



--------------------------------------------------------------------------------

KENOSIA SUBORDINATED NOTE

April 10, 2007

1. Note. FOR VALUE RECEIVED, the undersigned, KENOSIA FUNDING, LLC, a Delaware
limited liability company (“Kenosia”), hereby unconditionally promises to pay to
the order of CARTUS CORPORATION, a Delaware corporation (“Cartus”), in lawful
money of the United States of America and in immediately available funds, on the
day following the Final Payout Date, the aggregate unpaid principal sum
outstanding of all loans (each a “Subordinated Loan”) made from time to time by
Cartus to Kenosia pursuant to and in accordance with the terms of this note (the
“Subordinated Note”). Kenosia is a party to that certain Receivables Purchase
Agreement dated as of March 7, 2002 between Cartus Relocation Corporation and
Kenosia (as amended, restated, supplemented, or otherwise modified from time to
time, the “Receivables Purchase Agreement”) and that certain Fee Receivables
Purchase Agreement dated as of March 7, 2002 between Cartus and Kenosia (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Fee Receivables Purchase Agreement”). Under the Receivables Purchase Agreement
Kenosia from time to time purchases Seller Assets (as such term is defined in
the Receivables Purchase Agreement), and under the Fee Receivables Purchase
Agreement, Kenosia from time to time purchases Originator Fee Assets (as such
term is defined in the Fee Receivables Purchase Agreement). Kenosia may from
time to time request advances under this Note for the purpose of paying, in
whole or in part, the purchase price of such Seller Assets and/or Originator Fee
Assets. Kenosia has also entered into that Indenture dated as of March 7, 2002
between Kenosia and The Bank of New York, as Trustee and as Paying Agent,
Authentication Agent and Transfer Agent and Registrar (as amended, restated,
supplemented, or otherwise modified from time to time, the “Indenture”) and
pursuant to the Indenture has issued its Secured Variable Funding Notes, Series
2002-1 (the “Series 2002-1 Notes”). All capitalized terms used herein that are
not otherwise specifically defined herein shall have the meanings given to such
terms in the Indenture, the Receivables Purchase Agreement or the Fee
Receivables Purchase Agreement, as applicable. No advance shall be made
hereunder on any date if the aggregate principal amount outstanding hereunder on
such date, after giving effect to such advance, plus the aggregate amount then
outstanding under the Series 2002-1 Notes, would exceed an amount equal to 90%
of the total assets of Kenosia. Proceeds of any loan hereunder shall be used
solely for the purposes of paying the purchase price of the Seller Assets and
the Originator Fee Assets.

As used in this Subordinated Note, “Final Payout Date” shall be the later of the
Final Payout Date as defined in the Receivables Purchase Agreement and the Final
Payout Date as defined in the Fee Receivables Purchase Agreement.

2. Agreement to Make Advances. Subject to the limitations set forth herein,
Cartus may, from time to time, in its sole discretion, make a Subordinated Loan
requested by Kenosia on or prior to the Funding Termination Date for the sole
purpose of purchasing Seller Assets under the Receivables Purchase Agreement
and/or Originator Fee Assets under the Fee Receivables Purchase Agreement.



--------------------------------------------------------------------------------

3. Interest. Kenosia further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to LIBOR plus 2.25%; provided, however, that if Kenosia defaults in
the payment of any principal hereof, Kenosia promises to pay, on demand,
interest at the Prime Rate plus 2.00% per annum on any such unpaid amounts,
accrued with respect to each Interest Period from the date such payment is due
to the date of actual payment. LIBOR shall be determined on each LIBOR
Determination Date on the basis of the rate for deposits in United States
dollars for a one-month period which appears on the Reuters Screen LIBOR01 Page
3750 as of 11:00 a.m., London time, on such date. If such rate does not appear
on LIBOR01 Page 3750, the rate for that LIBOR Determination Date shall be
determined on the basis of the rates quoted to Cartus by four major banks in the
London interbank market selected by Cartus as the rates at which deposits in
United States dollars are offered on that day to prime banks in the London
interbank market for a one-month period. Interest shall be payable on the
Distribution Date in each month in arrears. The outstanding principal of any
loan made under this Subordinated Note shall be due and payable on the day after
the Final Payout Date, and may be repaid or prepaid at any time without premium
or penalty.

LIBOR Determination Date means the second London Business Day prior to the
commencement of the second and each subsequent Interest Period. A London
Business Day is any Business Day on which dealings in deposits in U.S. dollars
are transacted in the London interbank market and banking institutions in London
are not authorized or obligated by law or regulation to close. An Interest
Period is the period beginning on and including the Distribution Date
immediately preceding such Distribution Date ; provided that the first Interest
Period shall begin on and include April 10, 2007 and end on and exclude May 15,
2007. A Distribution Date means May 15, 2007 and the fifteenth day of each
calendar month thereafter, or if such fifteenth day is not a Business Day, the
next succeeding Business Day.

The “Prime Rate” means the rate of interest announced as such from time to time
by Calyon Corporate and Investment Bank, New York Branch.

4. Principal Payments. Cartus is authorized and directed by Kenosia to enter in
its books and records the date and amount of each loan made by it that is
evidenced by this Subordinated Note and the amount of each payment of principal
made by Kenosia and, absent manifest error, such entries shall constitute prima
facie evidence of the accuracy of the information so entered; provided that
neither the failure of Cartus to make any such entry or any error therein shall
expand, limit or affect the obligations of Kenosia hereunder.

5. Subordination. The indebtedness evidenced by this Subordinated Note is
subordinated to the prior payment in full of all of Kenosia’s recourse
obligations under the Indenture. The subordination provisions contained herein
are for the direct benefit of, and may be enforced by Kenosia’s successors and
assigns and/or any of their respective assignees including the Trustee
(collectively, the “Senior Claimants”) under the Indenture. Until the date after
the Final Payout Date on which all amounts owed by Kenosia under the Indenture
have been paid in full and all other obligations of Kenosia thereunder (all such
obligations, collectively, the “Senior Claims”) have been indefeasibly paid and
satisfied in full, Cartus shall

 

2



--------------------------------------------------------------------------------

not demand, accelerate, sue for, take, receive or accept from Kenosia, directly
or indirectly, in cash or other property or by set-off or any other manner
(including without limitation from or by way of collateral) any payment or
security of all or any of the indebtedness under this Subordinated Note or
exercise any remedies or take any action or proceeding to enforce the same;
provided, however, that (i) Cartus hereby agrees that it will not at any time
institute against Kenosia or join in any institution against Kenosia, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to this Subordinated
Note until the expiration of one year and one day has elapsed after the after
payment in full of all Senior Claims and (ii) nothing in this paragraph shall
restrict Kenosia from paying, or Cartus from requesting payments under this
Subordinated Note from funds which are released to Kenosia free and clear of the
lien of the Indenture and provided, further, that the making of such payment
would not otherwise violate the terms and provisions of the Indenture. Should
any payment, distribution or security or proceeds thereof be received by Cartus
in violation of the immediately preceding sentence, Cartus agrees that such
payment shall be segregated, received and held in trust for the benefit of, and
deemed to be the property of, and shall be immediately paid over and delivered
to the Trustee for the benefit of the Senior Claimants.

6. Bankruptcy; Insolvency. Upon the occurrence of any Insolvency Proceeding
involving Kenosia as debtor, then and in any such event the Senior Claimants
shall receive payment in full of all amounts due under the Indenture (whether or
not any or all of such amount is an allowable claim in any such proceeding)
before Cartus is entitled to receive payment on account of this Subordinated
Note and, to that end, any payment or distribution of assets of Kenosia of any
kind or character, whether in cash, securities or other property in any
applicable Insolvency Proceeding which would otherwise be payable to, or
deliverable upon or with respect to, any or all indebtedness under this
Subordinated Note, is hereby assigned to and shall be paid or delivered by the
Person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) pursuant to the
Indenture for application to, or as collateral for the payment of, the Senior
Claim until such Senior Claim shall have been paid in full and satisfied. As
used in this Subordinated Note, “Insolvency Proceeding” means mean, with respect
to any Person, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any Federal or state bankruptcy or similar law or
any other proceeding of the type described in the definition of Event of
Bankruptcy in the Indenture, whether voluntary or involuntary.

7. Limitation on Recourse. Notwithstanding any provision in this Subordinated
Note to the contrary, the obligation of Kenosia to pay any amounts owing under
this Subordinated Note shall be limited solely to Available Amounts as defined
in this Section 7. In the event that amounts payable under this Subordinated
Note exceed the Available Amounts, the excess of the amounts due hereunder over
the Available Amounts paid shall not constitute a “claim” against Kenosia under
Section 101(5) of the Federal Bankruptcy Code until such time as Kenosia has
Available Amounts. “Available Amounts” means Pool Collections, Fee Collections,
any funds released to Kenosia under the Indenture or otherwise not subject to
the lien of the Indenture, and other amounts which are not, under the terms of
the Indenutre, required to be distributed to or held by the Trustee for the
benefit of the holders of the Notes and each Liquidity Party, to the extent that
such amounts are available for distribution to Kenosia.

 

3



--------------------------------------------------------------------------------

7. GOVERNING LAW. THIS SUBORDINATED NOTE SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND
DECISIONS OF THE STATE OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS
SUBORDINATED NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL
BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.

8. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Cartus additionally expressly waives all notice of the acceptance by any Senior
Claimant of the subordination and other provisions of this Subordinated Note and
expressly waives reliance by any Senior Claimant upon the subordination and
other provisions herein provided.

[The remainder of this page has been left blank intentionally]

 

4



--------------------------------------------------------------------------------

9. Assignment. Prior to the satisfaction and discharge of the Indenture pursuant
to Article IV thereof, this Subordinated Note may not be assigned, pledged or
otherwise transferred to any party.

 

KENOSIA FUNDING, LLC By:   /s/ Eric J. Barnes Name:   Eric J. Barnes Title:  
Senior Vice President and Chief Financial Officer

 

Acknowledged and agreed: CARTUS CORPORATION By:   /s/ Eric J. Barnes Name:  
Eric J. Barnes Title:   Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

EQUITY INTERESTS

 

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

Realogy Corporation    1    Domus Intermediate Holdings Corp. - 100%    100   
Common Stock AFS Mortgage    20    Realogy Operations, Inc. - 100%    100,000   
Common Stock C21 TM Corp.    15    Realogy Intellectual Property Holdings I,
Inc. - 50%    3,750    Class A Common Stock    16    Realogy Intellectual
Property Holdings II, Inc. - 50%    3,750    Class B Common Stock CB TM Corp.   
5    Realogy Intellectual Property Holdings I, Inc. - 50%    10,000    Common
Stock    6    Realogy Intellectual Property Holdings II, Inc. - 50%    10,000   
Common Stock Century 21 Real Estate LLC    9    Realogy Services Group LLC -
100%    1,000    Membership Units CGRN, Inc.    4    Realogy Services Group LLC
- 100%    100    Common Stock Coldwell Banker Corporation    21    Realogy
Services Group LLC - 100%    100    Common Stock Coldwell Banker Real Estate
Corporation    3    Coldwell Banker Corporation - 100%    1,000    Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

ERA Franchise Systems, Inc.    4    Realogy Services Group LLC - 100%    100   
Common Stock ERA General Agency Corporation    8    ERA Franchise Systems, Inc.
- 100%    500    Common Stock ERA General Agency of New Jersey, Inc.    1    ERA
General Agency, Corporation - 100%    100    Common Stock ERA TM Corp.    22   
Realogy Intellectual Property Holdings I, Inc. - 50%    50,000    Common Stock
   23    Realogy Intellectual Property Holdings II, Inc. - 50%    50,000   
Common Stock FedState Strategic Consulting, Incorporated    4    Realogy
Operations, Inc. - 100%    100    Common Stock FSA Membership Services, LLC    1
   Realogy Services Group LLC - 100%    100    Membership Units Oncor
International LLC    2    Realogy Franchise Group, Inc. - 100%    100   
Membership Units Realogy Franchise Finance, Inc.    6    Realogy Services Group
LLC - 100%    100    Common Stock Realogy Franchise Group, Inc.    2    Realogy
Services Group LLC - 100%    100    Common Stock Realogy Global Services, Inc.
   5    Realogy Services Group LLC - 100%    10    Common Stock Realogy
Intellectual Property Holdings I, Inc.    2    Realogy Services Group, LLC -
100%    100    Common Stock Realogy Intellectual Property Holdings II, Inc.    2
   Realogy Services Group, LLC - 100%    100    Common Stock Realogy Licensing,
Inc.    5    Realogy Services Group LLC - 100%    100    Common Stock Realogy
Operations, Inc.    5    Realogy Services Group, LLC - 100%    18,578    Common
Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

Realogy Services Group, LLC    2    Realogy Corporation - 100%    100   
Membership Units Realogy Services Venture Partner, Inc.    3    Realogy Services
Group LLC - 100%    100    Common Stock Sotheby’s International Realty
Affiliates, Inc.    4    Realogy Services Group LLC - 100%    100    Common
Stock Sotheby’s International Realty Licensee Corporation    4    Realogy
Services Group LLC - 100%    100    Common Stock Cartus Corporation    5   
Realogy Services Group LLC - 100%    850    Common Stock Cartus Partner
Corporation    2    Cartus Corporation - 100%    100    Common Stock A Market
Place, Inc.    2    Coldwell Banker Residential Brokerage Company - 100%    500
   Common Stock Allmon, Tiernan & Ely, Inc.    7    NRT New York, Inc. - 100%   
6    Common Stock Alpha Referral Network, Inc.    5    Coldwell Banker
Residential Referral Network (a California corporation) - 100%    1,000   
Common Stock Associated Client Referral Corp.    2    NRT Mid-Atlantic, Inc. -
100%    500    Common Stock Associates Investments    38    Realogy Services
Group LLC - 100%    11,660,363    Common Stock Associates Realty Network    40
   Associates Realty, Inc. - 100%    200    Common Stock Associates Realty, Inc.
   38    Associates Investments - 100%    67,000    Common Stock Batjac Real
Estate Corp.    2    Coldwell Banker Real Estate Services, Inc. - 100%    10   
Common Stock Bob Tendler Real Estate, Inc.    1    Coldwell Banker Residential
Real Estate, Inc. - 100%    100    Common Stock Burgdorff Referral Associates,
Inc.    6    NRT Incorporated - 100%    200    Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

Burnet Realty, Inc. (a Minnesota corporation)    6    NRT Incorporated - 100%   
10,000    Common Stock Burnet Realty Inc. (a Wisconsin corporation)    6    NRT
Incorporated - 100%    2,000    Common Stock Career Development Center, LLC    2
   NRT Arizona, Inc. - 100%    100    Common Stock CDRE TM Corp.    1    NRT
Incorporated - 100%    100    Common Stock Coldwell Banker Commercial Pacific
Properties, Ltd.    1    NRT Incorporated - 100%    100,000    Common Stock
Coldwell Banker King Thompson Auction Services, Inc.    1    Coldwell Banker
Residential Real Estate, Inc. - 100%    100    Common Stock Coldwell Banker
Pacific Properties, Ltd.   

CV-18

   Coldwell Banker Real Estate Services, Inc. - 100%    10,000,000    Common
Stock    NV-7       1,990,000,000    Coldwell Banker Real Estate Services, Inc.
   2    Coldwell Banker Residential Real Estate, Inc. - 100%    100    Common
Stock Coldwell Banker Real Estate, Inc.    2    Coldwell Banker Residential Real
Estate, Inc. - 100%    920    Common Stock Coldwell Banker Residential Brokerage
Company    9    Coldwell Banker Residential Brokerage Corporation - 100%   
1,000    Common Stock Coldwell Banker Residential Brokerage Corporation    5   
NRT Incorporated - 100%    100    Common Stock Coldwell Banker Residential
Brokerage Insurance Agency of Maine, Inc.    3    NRT Insurance Agency, Inc. -
100%    100    Common Stock Coldwell Banker Residential Brokerage Pardoe, Inc.
   1    NRT Incorporated - 100%    100    Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests    

Type of

Equity Interest

Coldwell Banker Residential Brokerage, Inc.    1    NRT Incorporated - 100%   
1,000      Common Stock Coldwell Banker Residential Real Estate Services of
Wisconsin, Inc.    1    Coldwell Banker Residential Real Estate, Inc. - 100%   
1,000      Common Stock Coldwell Banker Residential Real Estate, Inc.    4   
Coldwell Banker Residential Brokerage Corporation - 100 %    1,000      Common
Stock Coldwell Banker Residential Referral Network (a California corporation)   
5    Coldwell Banker Residential Brokerage Corporation - 100%    1,000     
Common Stock Coldwell Banker Residential Referral Network, Inc. (a Pennsylvania
corporation)    25    Coldwell Banker Real Estate, Inc. - 100%    100     
Common Stock Colorado Commercial, LLC    Uncertificated    NRT Colorado, Inc. -
100%    100 %    Membership Interests Cook - Pony Farm Real Estate, Inc.    9   
NRT New York, Inc. - 100%    200      Common Stock Corcoran Group - Brooklyn
Landmark, LLC    1    NRT New York, Inc. - 100%    100      Membership Units
Corcoran MLS Holdings, LLC    1    NRT New York, Inc. - 100%    100     
Membership Units Cosby-Tipton Real Estate, Inc.    4    Coldwell Banker
Residential Brokerage Company - 100%    510      Common Stock Cotton Real
Estate, Inc.    5    Sotheby’s International Realty, Inc. - 100%    100     
Common Stock DeWolfe Realty Affiliates    1    The DeWolfe Company, Inc. - 100%
   1,000      Common Stock DeWolfe Relocation Services, Inc.    4    The DeWolfe
Companies, Inc. - 100%    200      Common Stock Douglas and Jean Burgdorff, Inc.
   4    NRT Incorporated - 100%    2,000      Common Stock Florida’s Preferred
School of Real Estate, Inc.    3    St. Joe Real Estate Services, Inc. - 100%   
100      Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

Fred Sands School of Real Estate, Inc.    3    Coldwell Banker Residential
Brokerage Corporation - 100%    2,000    Common Stock Hillshire House,
Incorporated    1    The DeWolfe Company, Inc. - 100%    5,000    Common Stock
Home Referral Network Inc.    6    NRT Incorporated - 100%    2,000    Common
Stock J.W. Riker - Northern R.I., Inc.    1    The DeWolfe Company, Inc. - 100%
   600    Common Stock Jack Gaughen, Inc.    8    NRT Mid-Atlantic, Inc. - 100%
   5,322    Common Stock Kendall, Potter and Mann, Realtors, Inc.    8    Valley
of California, Inc. - 100%    5,500    Common Stock LMS (Delaware) Corp.    1   
NRT Sunshine Inc. - 100%    100    Common Stock NRT Arizona Commercial, Inc.   
1    NRT Arizona, Inc. - 100%    100    Common Stock NRT Arizona Exito, Inc.   
1    NRT Arizona, Inc. - 100%    100    Common Stock NRT Arizona Referral, Inc.
   1    NRT Arizona, Inc. - 100%    100    Common Stock NRT Arizona, Inc.    1
   NRT Incorporated - 100%    100    Common Stock NRT Chicago LLC    1    NRT
Incorporated - 100%    100    Membership Units NRT Colorado, Inc.    2    NRT
Incorporated - 100%    100    Common Stock NRT Columbus, Inc.    C-1    Coldwell
Banker Residential Real Estate, Inc. - 100%    1,000    Common Stock NRT
Commercial Ohio Incorporated    1    NRT Incorporated - 100%    100    Common
Stock NRT Commercial Utah, Inc.    C-2    NRT Incorporated - 100%    1,000   
Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

NRT Commercial, Inc.    1    NRT Incorporated - 100%    1,000    Common Stock
NRT Hawaii Referral, LLC    1    NRT Incorporated - 100%    100    Membership
Units NRT Incorporated    1    Realogy Services Group LLC - 100%    100   
Common Stock NRT Insurance Agency, Inc.    3    The DeWolfe Companies, Inc. -
100%    1,000    Common Stock NRT Mid-Atlantic, Inc.    18    NRT Incorporated -
100%    46,505    Class A Common Stock    18       46,505    Class B Common
Stock NRT Missouri Referral Network Inc.    4    Coldwell Banker Residential
Referral Network (a California corporation) - 100%    50    Common Stock NRT
Missouri, Inc.    1    Coldwell Banker Residential Brokerage Corporation - 100%
   11,949    Common Stock NRT New England Incorporated    100    NRT
Incorporated - 100%    3,879    Common Stock – Class A    200       1,395   
Common Stock – Class B NRT New York, Inc.    2    NRT Incorporated - 100%    100
   Common Stock NRT Relocation LLC    2    Realogy Operations, Inc. - 100%   
100    Membership Units NRT Sunshine Inc.    1    NRT Incorporated - 100%    100
   Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests    

Type of

Equity Interest

NRT Texas Real Estate Services, Inc.    2    NRT Texas, Inc. - 100%    1,000   
  Common Stock NRT Texas, Inc.    18    NRT Incorporated - 100%    100     
Common Stock NRT The Condo Store Incorporated    1    NRT Incorporated - 100%   
100      Common Stock NRT Utah, Inc. (a Delaware entity)    C-1    NRT
Incorporated - 100%    1,000      Common Stock Pacesetter Nevada, Inc.    3   
Valley of California, Inc. - 100%    3,000      Common Stock Pacific Properties
Referrals, Inc.    3    Coldwell Banker Real Estate Services, Inc. - 100%   
1,000      Common Stock R.J. Young Co.    11    Sotheby’s International Realty,
Inc. - 100%    1,000      Common Stock Real Estate Referral, Inc. (a Connecticut
corporation)    1    Hillshire House, Incorporated - 100%    5,000      Common
Stock Real Estate Referrals, Inc. (a Maryland corporation)    2    NRT
Mid-Atlantic, Inc. - 100%    500      Common Stock Real Estate Services, Inc.   
1    NRT Incorporated - 100%    1,500      Common Stock Referral Associates of
Florida, Inc.    3    St. Joe Real Estate Services, Inc. - 100%    1,000     
Common Stock Referral Associates of New England, Inc.    1    DeWolfe Relocation
Services, Inc. - 100%    100      Common Stock Referral Network, Inc.    27   
NRT Incorporated - 100%    100      Common Stock Referral Network, Inc. (a
Florida corporation)    26    Coldwell Banker Residential Referral Network (a
California corporation) - 100%    100      Common Stock Referral Network, LLC   
Uncertificated    NRT Colorado, Inc. - 100%    100 %    Membership Interests
Signature Properties, Inc.    1    St. Joe Real Estate Services, Inc. - 100%   
100      Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

Soleil Florida Corp.    2    NRT Sunshine Inc. - 100%    100    Common Stock
Sotheby’s International Realty Referral Company, LLC    1    Sotheby’s
International Realty, Inc. - 100%    100    Membership Units Sotheby’s
International Realty, Inc.    6    NRT Incorporated - 100%    8,333    Common
Stock St. Joe Real Estate Services, Inc.    2    NRT Incorporated - 100%   
1,000    Common Stock The Corcoran Group Eastside, Inc.    5    NRT New York,
Inc. - 100%    100    Common Stock The DeWolfe Companies, Inc.    1    NRT
Incorporated - 100%    10,280    Common Stock The DeWolfe Company, Inc.    1   
The DeWolfe Companies, Inc. - 100%    950    Common Stock The Four Star
Corporation    2    Coldwell Banker Real Estate Services, Inc. - 100%    100   
Common Stock The Miller Group, Inc.    1    NRT Commercial, Inc. - 100%    780
   Common Stock The Sunshine Group, Ltd.    3    NRT Sunshine Inc. - 100%   
1,000    Common Stock The Sunshine Group Limited Partnership    Uncertificated
  

The Sunshine Group, Ltd. - 1%

LMS (Delaware) Corp. - 99%

   N/A    Partnership interests Trust of New England, Inc.    7    NRT New
England Incorporated - 100%    36    Common Stock Series A    9       36   
Common Stock Series B Valley of California, Inc.    5    Coldwell Banker
Residential Brokerage Corporation - 100%    1,000    Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests    

Type of

Equity Interest

William Orange Realty, Inc.    4    Coldwell Banker Real Estate Services, Inc. -
100%    1,000      Common Stock Advantage Title & Insurance, LLC    1    Title
Resource Group Affiliates Holdings, Inc. - 100%    100      Membership Units
American Title Company of Houston    3    ATCOH Holding Company - 100%    1,000
     Common Stock APEX Real Estate Information Services, LLC    1    APEX Real
Estate Information Services, LLP - 100%    100      Membership Units APEX Real
Estate Information Services, LLP    4    Title Resource Group, LLC - 1%    1   
  Partnership interest    5    Title Resource Group Services Corporation - 99%
   99      ATCOH Holding Company    15    Texas American Title Company - 100%   
160      Common Stock Burnet Title, L.L.C.    8    Title Resource Group LLC -
100%    10,000      Membership Interests Burnet Title of Ohio, LLC    1   
Burnet Title L.L.C. - 100%    100 %    Membership Interests Burnet Title, Inc.
   4    Title Resource Group LLC - 100%    1,000      Common Stock Central
Florida Title Company    5    Terramar Guaranty Title & Trust, Inc. - 100%   
500      Common Stock Charter Title, LLC    2    Title Resource Group Affiliates
Holdings, Inc. - 100%    100      Membership Units Equity Title Company    51   
NRT Incorporated - 100%    6,000      Common Stock Equity Title Messenger
Service Holding Company    3    Title Resource Group LLC - 100%    1,000     
Membership Units First California Escrow Corporation    2    Title Resource
Group Affiliates Holdings, Inc. - 100%    100      Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

Franchise Settlement Services, Inc.    2    Title Resource Group, LLC - 100%   
100    Common Stock Grand Title, LLC    2    Title Resource Group Affiliates
Holdings, Inc. - 100%    100    Membership Units Guardian Holding Company    3
   Title Resource Group LLC - 100%    100    Membership Units Guardian Title
Agency, LLC    5    Title Resource Group LLC - 100%    100    Membership Units
Guardian Title Company    6    Guardian Holding Company - 100%    7,000   
Common Stock Gulf South Settlement Services, LLC    1    Title Resource Group
Affiliates Holdings, Inc. - 100%    100    Membership Units Hickory Title, LLC
   2    Title Resource Group Affiliates Holdings, Inc. - 100%    100   
Membership Units Keystone Closing Services LLC    4    Title Resource Group LLC
- 100%    50    Membership Units Lincoln Settlement Services, LLC    2    Title
Resource Group Affiliates Holdings, Inc. - 100%    100    Membership Units
Market Street Settlement Group, Inc.    4    Title Resource Group Holdings, Inc.
- 100%    300    Common Stock Mid-Exchange, Inc.    4    Title Resource Group
LLC - 100%    10    Common Stock Mid-State Escrow Corporation    1    Title
Resource Group Affiliates Holdings, Inc. - 100%    100    Common Stock National
Coordination Alliance, Inc.    6    Title Resource Group LLC - 100%    1,000,000
   Common Stock NRT Mid-Atlantic Title Services, LLC    1    Title Resource
Group LLC - 100%    350    Membership Interests NRT Settlement Services of
Missouri, Inc.    1    NRT Settlement Services, Inc. - 100%    1,000    Common
Stock NRT Settlement Services of Texas, Inc.    C-2    Title Resource Group LLC
- 100%    1,000    Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests    

Type of

Equity Interest

Pacific Access Holding Company, LLC    1    Title Resource Group Affiliates
Holdings, Inc. - 100%    100      Membership Units Patriot Settlement Services,
LLC    1    Title Resource Group Affiliates Holdings, Inc. - 100%    100     
Membership Units Premier Settlement Services, LLC    2    Title Resource Group
Affiliates Holdings, Inc. - 100%    100      Membership Interests Processing
Solutions, Incorporated    4    Title Resource Group LLC - 100%    10,000     
Common Stock Rocky Mountain Settlement Services, LLC    1    Title Resource
Group Affiliates Holdings, Inc. - 100%    100      Membership Units Scranton
Abstract, LLC    2    Title Resource Group Affiliates Holdings, Inc. - 100%   
100      Membership Units Secured Land Transfers, Inc.    5    Title Resource
Group LLC - 100%    2      Common Stock South Land Title Co., Inc.    6    ATCOH
Holding Company - 100%    1,000      Common Stock South-Land Title of Montgomery
County, Inc.    1    ATCOH Holding Company - 100%    1,000      Common Stock St.
Joe Title Services, Inc.    3    Title Resource Group LLC - 100%    1,000     
Membership Units St. Joe Title Services, LLC    Uncertificated    Title Resource
Group LLC - 100%    100 %    Membership Interests Summit Escrow    40   
Associates Investments - 100%    200      Common Stock TAW Holding Inc.    12   
ATCOH Holding Company - 100%    750      Common Stock TBR Settlement Services,
LLC    2    Title Resource Group Affiliates Holdings, Inc. - 100%    100     
Membership Terramar Guaranty Title & Trust, Inc.    5    Title Resource Group
LLC - 100%    10,000      Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

Texas American Title Company    12    Title Resource Group LLC - 100%    450   
Common Stock Texas American Title Company of Austin    3    Texas American Title
Company - 100%    1,000    Common Stock Texas American Title Company of Corpus
Christi    1    Texas American Title Company - 100%    100    Common Stock Title
Resource Group Affiliates Holdings, Inc.    2    Title Resource Group Holdings,
Inc. - 100%    100    Common Stock Title Resource Group Holdings, Inc.    2   
Title Resource Group LLC - 100%    100    Common Stock Title Resource Group LLC
   4    Realogy Services Group LLC - 100%    1,000    Common Stock Title
Resource Group Services Corporation    3    St. Joe Title Services, Inc. - 100%
   100    Common Stock Title Resources Incorporated    1    TAW Holding Inc. -
100%    1,500    Common Stock West Coast Escrow Closing Co.    6    Title
Resource Group Affiliates Holdings, Inc. - 100%    1,000    Common Stock APEX
Real Estate Information Services Alabama, L.L.C.    1    APEX Real Estate
Information Services, LLP - 100%    100    Membership Units Prime Commercial,
Inc.    7    NRT Commercial Utah, Inc. - 100%    30,000    Common Stock Realty
Stars, Ltd.    3    Coldwell Banker Residential Real Estate, Inc. - 100%    300
   Common Stock Realogy Cavalier Holdco, LLC    2    Cartus Corporation - 65%   
65    Membership Units Cartus Relocation Corporation    2    Cartus Corporation
- 100%    1,000    Common Stock Cartus Financial Corporation    3    Cartus
Corporation - 100%    1,000    Common Stock



--------------------------------------------------------------------------------

Issuer

  

Certificate
Number

  

Owners and Percentage of Equity
Interests

   Number of
Equity Interests   

Type of

Equity Interest

Cartus Corporation (Canada)    C-1    Cartus Corporation - 65%    65    Common
Stock Cartus Holdings Limited    6    Cartus Corporation - 65%    4,875,000   
Ordinary Shares Sotheby’s International Realty Limited    1    Sotheby’s
International Realty, Inc. -65%    65    Ordinary Shares

PLEDGED DEBT SECURITIES

None.



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

INTELLECTUAL PROPERTY OWNED BY GRANTORS

See Attached



--------------------------------------------------------------------------------

SCHEDULE II

Cartus Corporation

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CARTUS    Australia    Cartus Corporation    1097159    1097159 CARTUS AND GLOBE
DESIGN    Australia    Cartus Corporation    1099707    1099707 CARTUS AND GLOBE
DESIGN (in color)    Australia    Cartus Corporation    1100296    1100296
CARTUS RESOURCES    Australia    Cartus Corporation    1097160    1097160 GLOBE
DESIGN    Australia    Cartus Corporation    1099706    1099706 GLOBE DESIGN (in
color)    Australia    Cartus Corporation    1100295    1100295 HAMILTON WATTS
INTERNATIONAL & Design***    Australia    Cendant HWI Pty Ltd       A598573
HAMILTON WATTS INTERNATIONAL & Design***    Australia    Cendant HWI Pty Ltd   
   A598574 Line & Dot Design**    Australia    Cartus Corporation    916766   
916766 CARTUS    Canada    Cartus Corporation    1288571    CARTUS AND GLOBE
DESIGN    Canada    Cartus Corporation    1290421    GLOBALNET    Canada   
Cartus Corporation    798683    TMA577034 GLOBE DESIGN    Canada    Cartus
Corporation    1290423    GLOBE DESIGN (in color)    Canada    Cartus
Corporation    1290424    Line & Dot Design**    Canada    Cendant Mobility
Services Corp    847387    TMA499069 CARTUS    China (Peoples Republic)   
Cartus Corporation    5159090    CARTUS    China (Peoples Republic)    Cartus
Corporation    5158802    CARTUS    China (Peoples Republic)    Cartus
Corporation    5158803    CARTUS    China (Peoples Republic)    Cartus
Corporation    5158804    CARTUS AND GLOBE DESIGN    China (Peoples Republic)   
Cartus Corporation    5168322    CARTUS AND GLOBE DESIGN    China (Peoples
Republic)    Cartus Corporation    5168323    CARTUS AND GLOBE DESIGN    China
(Peoples Republic)    Cartus Corporation    5168324    CARTUS AND GLOBE DESIGN
   China (Peoples Republic)    Cartus Corporation    5168325    CARTUS RESOURCES
   China (Peoples Republic)    Cartus Corporation    5158805    CARTUS RESOURCES
   China (Peoples Republic)    Cartus Corporation    5158806    CARTUS RESOURCES
   China (Peoples Republic)    Cartus Corporation    5158807    CARTUS RESOURCES
   China (Peoples Republic)    Cartus Corporation    5158808   

 

1



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

GLOBE DESIGN    China (Peoples Republic)    Cartus Corporation    5168334   
GLOBE DESIGN    China (Peoples Republic)    Cartus Corporation    5168335   
GLOBE DESIGN    China (Peoples Republic)    Cartus Corporation    5168316   
GLOBE DESIGN    China (Peoples Republic)    Cartus Corporation    5168317   
GLOBE DESIGN (in color)    China (Peoples Republic)    Cartus Corporation   
5168318    GLOBE DESIGN (in color)    China (Peoples Republic)    Cartus
Corporation    5168319    GLOBE DESIGN (in color)    China (Peoples Republic)   
Cartus Corporation    5168320    GLOBE DESIGN (in color)    China (Peoples
Republic)    Cartus Corporation    5168321    CARTUS    European Community   
Cartus Corporation    4892832    CARTUS AND GLOBE DESIGN    European Community
   Cartus Corporation    4924023    GLOBALNET    European Community    Cartus
Corporation    126607    126607 GLOBE DESIGN    European Community    Cartus
Corporation    4924031    GLOBE DESIGN (in color)    European Community   
Cartus Corporation    4924049    CARTUS    Hong Kong    Cartus Corporation   
300575721    300575721 CARTUS AND GLOBE DESIGN (in series)    Hong Kong   
Cartus Corporation    300583588    300583588 CARTUS RESOURCES    Hong Kong   
Cartus Corporation    300575730    300575730 GLOBE DESIGN (in series)    Hong
Kong    Cartus Corporation    300583597    300583597 Line & Dot Design (series
of 3)**    Hong Kong    CENDANT CORPORATION    16357/2002    200316325 Line &
Dot Design (series of 3)**    Hong Kong    CENDANT CORPORATION    16358/2002   
200316326 Line & Dot Design (series of 3)**    Hong Kong    CENDANT CORPORATION
   16359/2002    200316327 HFS MOBILITY SERVICES**    Mexico    Cendant Mobility
Services Corp    296613    635006 HFS MOBILITY SERVICES**    Mexico    Cendant
Mobility Services Corp    296612    635005 HFS MOBILITY SERVICES**    Mexico   
Cendant Mobility Services Corp    296611    635004 Line & Dot Design**    Mexico
   Cendant Mobility Services Corp    297581    556670 Line & Dot Design**   
Mexico    Cendant Mobility Services Corp    297582    635009 Line & Dot Design**
   Mexico    Cendant Mobility Services Corp    297583    556671 WE MOVE THE
PEOPLE WHO MOVE THE WORLD**    Mexico    Cendant Mobility Services Corp   
300145    619783

 

2



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

WE MOVE THE PEOPLE WHO MOVE THE WORLD**    Mexico    Cendant Mobility Services
Corp    300144    630881 WE MOVE THE PEOPLE WHO MOVE THE WORLD**    Mexico   
Cendant Mobility Services Corp    300146    619214 CARTUS    Singapore    Cartus
Corporation    T0602094F    CARTUS    Singapore    Cartus Corporation   
T0602095D    T0602095D CARTUS    Singapore    Cartus Corporation    T0602096B   
CARTUS    Singapore    Cartus Corporation    T0602097J    T0602097J CARTUS AND
GLOBE DESIGN (in series)    Singapore    Cartus Corporation    T0603007J   
CARTUS AND GLOBE DESIGN (in series)    Singapore    Cartus Corporation   
T0603008I    T0603008I CARTUS AND GLOBE DESIGN (in series)    Singapore   
Cartus Corporation    T0603009G    CARTUS AND GLOBE DESIGN (in series)   
Singapore    Cartus Corporation    T0603011I    T0603011I CARTUS RESOURCES   
Singapore    Cartus Corporation    T0602099G    T0602099G CARTUS RESOURCES   
Singapore    Cartus Corporation    T0602100D    CARTUS RESOURCES    Singapore   
Cartus Corporation    T0602101B    T0602101B GLOBE DESIGN (in series)   
Singapore    Cartus Corporation    T0603003H    GLOBE DESIGN (in series)   
Singapore    Cartus Corporation    T0603004F    T0603004F GLOBE DESIGN (in
series)    Singapore    Cartus Corporation    T0603005D    GLOBE DESIGN (in
series)    Singapore    Cartus Corporation    T0603006B    T0603006B Line & Dot
Design (series of 3)**    Singapore    Cendant Mobility Services Corp   
T0215462Z    T0215462Z Line & Dot Design (series of 3)**    Singapore    Cendant
Mobility Services Corp    T0215463H    T0215463H Line & Dot Design**   
Singapore    Cendant Mobility Services Corp    T0215464F    T0215464F CARTUS   
United Kingdom    Cartus Corporation    2412844    2412844 CARTUS AND GLOBE
DESIGN (in series)    United Kingdom    Cartus Corporation    2414215    CARTUS
RESOURCES    United Kingdom    Cartus Corporation    2412845    2412845 GLOBE
DESIGN (in series)    United Kingdom    Cartus Corporation    2414216    2414216
HOME AND MOVE FROM CARTUS & Gate Design    United Kingdom    Cartus Corporation
   2419497    HOME AND MOVE FROM CENDANT MOBILITY & Gate Design *    United
Kingdom    Cendant Mobility Ltd.    2392004    2392004 Line & Dot Design**   
United Kingdom    Cendant Mobility Services Corp    2135198    2135198 WE MOVE
THE PEOPLE WHO MOVE THE WORLD    United Kingdom    Cartus Corporation    2137549
   2137549 CARTUS    United States    Cartus Corporation    78808792    CARTUS
AND GLOBE DESIGN    United States    Cartus Corporation    78818082    CARTUS
AND GLOBE DESIGN    United States    Cartus Corporation    78817923    CARTUS
AND GLOBE DESIGN    United States    Cartus Corporation    78818045    CARTUS
AND GLOBE DESIGN    United States    Cartus Corporation    78818064   

 

3



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CARTUS RESOURCES    United States    Cartus Corporation    78808802    EASYTOUR
   United States    Cartus Corporation    78659865    GLOBALNET    United States
   Cartus Corporation    75153284    2198869 GLOBE DESIGN    United States   
Cartus Corporation    78818087    GLOBE DESIGN    United States    Cartus
Corporation    78817943    GLOBE DESIGN    United States    Cartus Corporation
   78818047    GLOBE DESIGN    United States    Cartus Corporation    78818069
   GLOBE DESIGN (in color)    United States    Cartus Corporation    78818090   
GLOBE DESIGN (in color)    United States    Cartus Corporation    78817954   
GLOBE DESIGN (in color)    United States    Cartus Corporation    78818055   
GLOBE DESIGN (in color)    United States    Cartus Corporation    78818077   
HOME AND MOVE    United States    Cartus Corporation    78817256    HOME AND
MOVE & Design    United States    Cartus Corporation    78817258    LINE & DOT
Design    United States    Cartus Corporation    75304945    2192066 MILITARY
RELOCATION MANAGEMENT Design    United States    Cartus Corporation    78044960
   2757428 WE MOVE THE PEOPLE WHO MOVE THE WORLD    United States    Cartus
Corporation    75304946    2455642 WE TREAT EACH MOVE LIKE IT'S OUR OWN   
United States    Cartus Corporation    75737491    2528111

 

* Application was filed in the name of Cartus Corporation’s UK subsidiary prior
to the divestiture. Realogy and its subsidiaries do not have any rights to marks
that contain the term CENDANT. Therefore, this mark will be allowed to lapse
without renewal.

** Cartus Corporation has determined that it is not using the designated marks,
therefore we did not incur the costs to record the change of name against them –
exceptions were made if recordal did not incur additional expense. They will be
allowed to lapse without renewal.

*** Cartus Corporation (f/k/a Cendant Mobility) bought Hamilton Watts'
Australian, Malay and Singapore operations in 2000 and changed the name to
Cendant HWI Pty Ltd. and then to Cendant Mobility shortly after the acquisition.
Given that there was no expected use of the marks, the decision not to incur
costs associated with the recordal to Cendant Mobility and then Cartus
Corporation was made.

 

4



--------------------------------------------------------------------------------

SCHEDULE II

US Patent Applications

 

Owner Name

  

Type of
Patent

  

Patent Title

   Application No.

Realogy Operations, Inc.

   Utility   

Method and System For Computing Financial Forecasts

   10/379,622

Realogy Operations, Inc.

   Utility   

Method and System for Computing Personal and Business Financial Information

   10/706,026

Realogy Operations, Inc.

   Utility   

Methods and Arrangements For Facilitating The Processing of Real Estate
Information

   10/167,132

Cartus Corporation

   Utility   

System and Method of Selecting Freight Forwarding Companies

   10/819,813

Title Resource Group, LLC

   Utility   

System and Method for Communicating Document Information

   11/542,851

The DeWolfe Company Inc.

   Utility   

Data Communications Network-Assisted Method for Purchase and Sale of Real Estate

   10/097,805



--------------------------------------------------------------------------------

SCHEDULE II

CDRE TM Corp.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

OUR TOWN Design Only    United States    CDRE TM CORP    78466983   
CORNERSTONES OF LIFE PROGRAM & Design    United States    CDRE TM CORP   
77119473    PLACE    United States    CDRE TM CORP    78407701    ALL SQUARE
FEET ARE NOT CREATED EQUAL    United States    CDRE TM CORP    76408232   
2683552 THE SUNSHINE GROUP LTD    United States    CDRE TM CORP    76408231   
2768873 YOU'RE HOME NOW    United States    CDRE TM CORP    78104866    2761684
CORCORAN WEXLER    United States    CDRE TM CORP    76315555    2576142
WWW.CORCORAN.COM    United States    CDRE TM CORP    75732288    2499454 THE
CORCORAN GROUP    United States    CDRE TM CORP    75689238    2366134 CORCORANS
   United States    CDRE TM CORP    75688924    2533288 IT'S ABOUT LIFE   
United States    CDRE TM CORP    78280153    2973564 HOME DELIVERY    United
States    CDRE TM CORP    76454296    2794095 OUR TOWN    United States    CDRE
TM CORP    78449628    3094142 LOCALINK    United States    CDRE TM CORP   
78525869    3110476 WHERE DO YOU WANT TO LIVE    United States    CDRE TM CORP
   75433774    2353088 LIVE WHO YOU ARE    United States    CDRE TM CORP   
78713347    3178618 HOME STYLES & Design    United States    CDRE TM CORP   
78121411    2827643 FS FRED SANDS REALTORS & Design    United States    CDRE TM
CORP    73330014    1228983 FS & Design    United States    CDRE TM CORP   
73330013    1228982 MURPHY REALTY PREFERRED HOMES    United States    CDRE TM
CORP    76109107    2657335 MURPHY REALTY    United States    CDRE TM CORP   
76109108    2530984 IMAGINE IT. FIND IT. OWN IT    United States    CDRE TM CORP
   76495320    2806481



--------------------------------------------------------------------------------

SCHEDULE II

Century 21 Real Estate LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    African Union Territories (OAPI)    Century 21 Real Estate LLC   
   CENTURY 21    African Union Territories (OAPI)    Century 21 Real Estate LLC
      CENTURY 21 & New House Design    African Union Territories (OAPI)   
Century 21 Real Estate LLC    54335    54335 CENTURY 21 & New House Design   
African Union Territories (OAPI)    Century 21 Real Estate LLC    54336    54336
CENTURY 21    Algeria    Century 21 Real Estate LLC    052378    CENTURY 21 &
New House Design    Algeria    Century 21 Real Estate LLC    052379    CENTURY
21    Anguilla    Century 21 Real Estate Corp.       2706 CENTURY 21    Antigua
and Barbuda    Century 21 Real Estate Corp.       CENTURY 21 & New House Design
   Antigua and Barbuda    Century 21 Real Estate Corp.       CENTURY 21   
Argentina    Century 21 Real Estate Corp.    1789489    1939876 CENTURY 21   
Argentina    Century 21 Real Estate Corp.    1789490    1939877 CENTURY 21 & New
House Design    Argentina    Century 21 Real Estate LLC    1793605    1940048
CENTURY 21 & New House Design    Argentina    Century 21 Real Estate LLC   
1793606    1940040 SIGLO 21    Argentina    Century 21 Real Estate LLC   
2,146,237    1794783 CENTURY 21    Aruba    Century 21 Real Estate Corp.   
89051914    14483 CENTURY 21    Aruba    Century 21 Real Estate Corp.   
91030422    15154 CENTURY 21 & New House Design    Aruba    Century 21 Real
Estate Corp.    91030421    15153 CENTURION    Australia    Century 21 Real
Estate LLC    559492    559492 CENTURION    Australia    Century 21 Real Estate
LLC    559493    559493 CENTURY 21    Australia    Century 21 Real Estate LLC   
326586    326586 CENTURY 21    Australia    Century 21 Real Estate LLC    491233
   491233 CENTURY 21    Australia    Century 21 Real Estate LLC    491234   
491234

 

1



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & New House & Sign Design (Series of 2)    Australia    Century 21
Real Estate LLC    554728    554728 CENTURY 21 & New House & Sign Design (Series
of 2)    Australia    Century 21 Real Estate LLC    554729    554729 CENTURY
21 & New House Design    Australia    Century 21 Real Estate LLC    542303   
542303 CENTURY 21 & New House Design    Australia    Century 21 Real Estate LLC
   542304    542304 CENTURY 21 & Old House & Sign Design    Australia    Century
21 Real Estate LLC    428138    428138 CENTURY 21 & Old House Design   
Australia    Century 21 Real Estate LLC    491235    491235 CENTURY 21 & Old
House Design    Australia    Century 21 Real Estate LLC    491236    491236
CENTURY 21 & Sign & Post Design (Series of 2)    Australia    Century 21 Real
Estate LLC    554730    554730 CENTURY 21 & Sign & Post Design (Series of 2)   
Australia    Century 21 Real Estate LLC    554731    554731 THE WORLD IS SOLD ON
CENTURY 21    Australia    Century 21 Real Estate LLC    1050167    1050167
CENTURY 21    Austria    Century 21 Real Estate LLC    AM 2269/75    81547
CENTURY 21 & New House Design    Austria    Century 21 Real Estate LLC    AM
5860/90    136271 CENTURY 21    Azerbaijan    Century 21 Real Estate LLC   
20060373    CENTURY 21 & New House Design    Azerbaijan    Century 21 Real
Estate LLC    20060374    CENTURY 21    Bahamas    Century 21 Real Estate LLC   
8282    8282 CENTURY 21 & New House Design    Bahamas    Century 21 Real Estate
LLC    14542    14542 CENTURY 21    Bahrain    Century 21 Real Estate Corp.   
422/89    12537 CENTURY 21    Bahrain    Century 21 Real Estate Corp.    423/89
   706 CENTURY 21 & New House Design    Bahrain    Century 21 Real Estate Corp.
   387/91    884 CENTURY 21 & New House Design    Bahrain    Century 21 Real
Estate Corp.    424/89    12538 CENTURY 21 & New House Design    Bahrain   
Century 21 Real Estate Corp.    425/89    707 CENTURY 21    Barbados    Century
21 Real Estate Corp.       81/534 CENTURY 21    Barbados    Century 21 Real
Estate Corp.       81/490 CENTURY 21    Barbados    Century 21 Real Estate Corp.
      81/6593 CENTURY 21 & New House Design    Barbados    Century 21 Real
Estate Corp.       81/6249 CENTURY 21 & New House Design    Barbados    Century
21 Real Estate Corp.       81/6594

 

2



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Belize    Century 21 Real Estate Corp.    1724.03    1724.03
CENTURY 21    Belize    Century 21 Real Estate LLC    6234    6234 CENTURY 21 &
New House Design    Belize    Century 21 Real Estate Corp.    1725.03    1725.03
SIGLO 21    Belize    Century 21 Real Estate Corp.    1723.03    1723.03
CENTURION    Benelux    Century 21 Real Estate LLC    766104    497239 CENTURY
21    Benelux    Century 21 Real Estate LLC    34606    335022 CENTURY 21   
Benelux    Century 21 Real Estate LLC    691728    151437 CENTURY 21    Benelux
   Century 21 Real Estate LLC    834723    556946 CENTURY 21 & New House Design
   Benelux    Century 21 Real Estate LLC    755505    487878 CENTURY 21 & New
House Design    Benelux    Century 21 Real Estate LLC    834724    556947
CENTURY 21 & Sign & Post Design    Benelux    Century 21 Real Estate LLC   
774593    508016 CENTURY 21 & Sign Design    Benelux    Century 21 Real Estate
LLC    774594    508017 EEUW 21    Benelux    Century 21 Real Estate LLC   
739532    475269 SIECLE 21    Benelux    Century 21 Real Estate LLC    739533   
475270 VIP    Benelux    Century 21 Real Estate LLC    766105    497240 CENTURY
21    Bermuda    Century 21 Real Estate LLC    42240    42240 CENTURY 21   
Bermuda    Century 21 Real Estate LLC    7935    7935 CENTURY 21 & New House
Design    Bermuda    Century 21 Real Estate LLC    21330    21330 CENTURY 21 &
New House Design    Bermuda    Century 21 Real Estate LLC    42241    42241
CENTURY 21    Bolivia    Century 21 Real Estate LLC    146214    70734-C CENTURY
21    Bolivia    Century 21 Real Estate LLC    146214    70777-C CENTURY 21   
Bolivia    Century 21 Real Estate LLC    146214    70778-C CENTURY 21 & New
House Design    Bolivia    Century 21 Real Estate LLC    146214    70733-C SIGLO
21    Bolivia    Century 21 Real Estate LLC    2541921    76434-C CENTURY 21   
Bosnia and Herzegovina    Century 21 Real Estate LLC    BAZ069892A    CENTURY
21 & New House Design    Bosnia and Herzegovina    Century 21 Real Estate LLC   
BAZ069891A   

 

3



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Brazil    Century 21 Real Estate Corp.    10882/79    7201044
CENTURY 21    Brazil    Century 21 Real Estate Corp.    26404/75    7061021
CENTURY 21    Brazil    Century 21 Real Estate Corp.    817906088    817906088
CENTURY 21    Brazil    Century 21 Real Estate LLC    817906096    817906096
CENTURY 21 & New House Design    Brazil    Century 21 Real Estate Corp.   
815817355    815817355 CENTURY 21 & New House Design    Brazil    Century 21
Real Estate Corp.    815818670    815818670 CENTURY 21 & New House Design   
Brazil    Century 21 Real Estate LLC    817906100    817906100 SECULO 21   
Brazil    Century 21 Real Estate Corp.    820707775    820707775 SECULO 21   
Brazil    Century 21 Real Estate Corp.    820829749    820829749 CENTURY 21   
Brunei Darussalam    Century 21 Real Estate Corp.    35586    35586 CENTURY 21 &
New House Design    Brunei Darussalam    Century 21 Real Estate Corp.    35588
   35588 CENTURY 21    Bulgaria    Century 21 Real Estate LLC    12207    18876
CENTURY 21    Bulgaria    Century 21 Real Estate LLC    12208    1675 CENTURY
21 & New House Design    Bulgaria    Century 21 Real Estate LLC    67145   
52033 AD/PAC    Canada    Century 21 Real Estate LLC    476194    286901 CENTURY
21    Canada    Century 21 Real Estate LLC    417509    233529 CENTURY 21   
Canada    Century 21 Real Estate LLC    587710    368747 CENTURY 21 & New House
Design    Canada    Century 21 Real Estate LLC    673854    401397 CENTURY 21 &
New House Design    Canada    Century 21 Real Estate LLC    673857    397606
CENTURY 21 & New House Design    Canada    Century 21 Real Estate LLC    673859
   397607 CENTURY 21 & Old Design    Canada    Century 21 Real Estate LLC   
373123    227777 CENTURY 21 & Old Design    Canada    Century 21 Real Estate LLC
   373124    225671 CENTURY 21 & Old Design    Canada    Century 21 Real Estate
LLC    391141    238899 CENTURY 21 & Old Design    Canada    Century 21 Real
Estate LLC    587712    368748 CENTURY 21 & Sign & Post Design    Canada   
Century 21 Real Estate LLC    673855    400535 CENTURY 21 & Sign & Post Design
(Color)    Canada    Century 21 Real Estate LLC    673856    400536

 

4



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 CONNECTIONS GUICHET UNIQUE VALUER AJOUTEE & Design    Canada   
Century 21 Real Estate LLC    1080726    595238 CENTURY 21 CONNECTIONS REAL
CONVENIENCE REAL VALUE & Design    Canada    Century 21 Real Estate LLC   
1027978    587032 CENTURY 21 REAL ESTATE & North America Design    Canada   
Century 21 Real Estate LLC    417511    234463 CENTURY 21 Sign & Post Design
(Gold & Black)    Canada    Century 21 Real Estate LLC    673852    397605
CENTURY 21 Sign & Post Design (Gold & Brown)    Canada    Century 21 Real Estate
LLC    424313    260388 CENTURY 21 SignPost Design (Gold)    Canada    Century
21 Real Estate LLC    1179262    605650 CREATE 21    Canada    Century 21 Real
Estate LLC    1234772    NORTH AMERICA'S NUMBER 1 TOP SELLER, CENTURY 21   
Canada    Century 21 Real Estate LLC    462978    274562 THE NEIGHBOURHOOD
PROFESSIONALS    Canada    Century 21 Real Estate LLC    417510    235878 THE
REAL ESTATE INVESTMENT JOURNAL    Canada    Century 21 Real Estate LLC    476195
   292131 VIP    Canada    Century 21 Real Estate LLC    476192    276212 WE'RE
HERE FOR YOU    Canada    Century 21 Real Estate LLC    409209    228416 WE'RE
NATIONAL, BUT WE'RE NEIGHBOURLY    Canada    Century 21 Real Estate LLC   
409208    228795 CENTURY 21    Cape Verde    Century 21 Real Estate LLC      
CENTURY 21    Cape Verde    Century 21 Real Estate LLC       CENTURY 21 & New
House Design    Cape Verde    Century 21 Real Estate LLC       CENTURY 21 & New
House Design    Cape Verde    Century 21 Real Estate LLC       CENTURY 21   
Cayman Islands    Century 21 Real Estate LLC       1062225 CENTURY 21    Cayman
Islands    Century 21 Real Estate LLC       1274764 CENTURY 21    Cayman Islands
   Century 21 Real Estate LLC       1274765 CENTURY 21 & New House Design   
Cayman Islands    Century 21 Real Estate LLC       1453969 CENTURY 21 & Sign &
Post Design    Cayman Islands    Century 21 Real Estate LLC       1459099
CENTURY 21 & Sign Design    Cayman Islands    Century 21 Real Estate LLC      
1459101

 

5



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Chile    Century 21 Real Estate LLC    299472    760388 CENTURY 21
   Chile    Century 21 Real Estate LLC    299473    604353 CENTURY 21 & New
House Design    Chile    Century 21 Real Estate LLC    272613    611278 CENTURY
21 & New House Design    Chile    Century 21 Real Estate LLC    272614    611277
SIGLO 21    Chile    Century 21 Real Estate Corp.    564471    CENTURY 21   
China (Peoples Republic)    Century 21 Real Estate LLC    8924591    523152
CENTURY 21    China (Peoples Republic)    Century 21 Real Estate LLC    93094145
   777124 CENTURY 21 & New House Design    China (Peoples Republic)    Century
21 Real Estate LLC       3065318 CENTURY 21 & New House Design    China (Peoples
Republic)    Century 21 Real Estate LLC       3065316 CENTURY 21 & New House
Design    China (Peoples Republic)    Century 21 Real Estate LLC    90053105   
577417 CENTURY 21 & New House Design    China (Peoples Republic)    Century 21
Real Estate LLC    93094136    777122 CENTURY 21 & New House Design (with
Chinese)    China (Peoples Republic)    Century 21 Real Estate LLC    2000055326
   1672792 CENTURY 21 & New House Design (with Chinese)    China (Peoples
Republic)    Century 21 Real Estate LLC    2000055327    1647735 CENTURY 21 &
New House Design (with Chinese)    China (Peoples Republic)    Century 21 Real
Estate LLC    2000085135    1655868 CENTURY 21 & New House Design (with Chinese)
   China (Peoples Republic)    Century 21 Real Estate LLC    2000085849   
1699741 CENTURY 21 & New House Design (with Chinese)    China (Peoples Republic)
   Century 21 Real Estate LLC    2000085850    1651932 CENTURY 21 (in Chinese)
   China (Peoples Republic)    Century 21 Real Estate LLC       3501579 CENTURY
22    China (Peoples Republic)    Century 21 Real Estate LLC    3894723   
CENTURY 22    China (Peoples Republic)    Century 21 Real Estate LLC    3894724
   CENTURY 22    China (Peoples Republic)    Century 21 Real Estate LLC   
3894725    CENTURY 21    Colombia    Century 21 Real Estate LLC    306032   
141915 CENTURY 21    Colombia    Century 21 Real Estate LLC    306033    141916
CENTURY 21 & New House Design    Colombia    Century 21 Real Estate LLC   
97069262    211360 CENTURY 21 & Old Design    Colombia    Century 21 Real Estate
LLC    306054    141917 CENTURY 21 & Old Design    Colombia    Century 21 Real
Estate LLC    306055    141918 SIGLO 21    Colombia    Century 21 Real Estate
LLC    98022229    214489

 

6



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & Design    Colorado    Century 21 Real Estate Corp.       911069098
CENTURY 21    Costa Rica    Century 21 Real Estate LLC    72248    72248 CENTURY
21    Costa Rica    Century 21 Real Estate LLC    72530    72530 CENTURY 21 &
New House Design    Costa Rica    Century 21 Real Estate LLC    77838    77838
CENTURY 21 & New House Design    Costa Rica    Century 21 Real Estate LLC   
78188    78188 SIGLO 21    Costa Rica    Century 21 Real Estate LLC    111092   
111092 CENTURY 21    Croatia    Century 21 Real Estate LLC    Z20060597A   
Z20060597 CENTURY 21 & New House Design    Croatia    Century 21 Real Estate LLC
   Z20060598A    Z20060598 CENTURY 21    Cyprus, Republic of    Century 21 Real
Estate Corp.    30846    30846 CENTURY 21    Cyprus, Republic of    Century 21
Real Estate Corp.    33210    33210 CENTURY 21 & New House Design    Cyprus,
Republic of    Century 21 Real Estate Corp.    30847    30847 CENTURY 21 & New
House Design    Cyprus, Republic of    Century 21 Real Estate Corp.    33209   
33209 CENTURY 21    Czech Republic    Century 21 Real Estate LLC    170452   
170452 21 ARHUNDREDE    Denmark    Century 21 Real Estate LLC    00080    08796
CENTURY 21    Denmark    Century 21 Real Estate LLC    04211    00100 CENTURY
21 & New House Design    Denmark    Century 21 Real Estate LLC    08959    07414
CENTURY 21    Dominica    Century 21 Real Estate Corp.    1/89    1/89 CENTURY
21    Dominican Republic    Century 21 Real Estate LLC    41404    41404 CENTURY
21    Dominican Republic    Century 21 Real Estate LLC    41405    41405 CENTURY
21 & New House Design    Dominican Republic    Century 21 Real Estate LLC   
34822    34822 CENTURY 21 & New House Design    Dominican Republic    Century 21
Real Estate LLC    60133    60133 CENTURY 21 & New House Design    Dominican
Republic    Century 21 Real Estate LLC    60153    60153 CENTURY 21    Ecuador
   Century 21 Real Estate Corp.    61730    662-97 CENTURY 21    Ecuador   
Century 21 Real Estate Corp.    61731    663-97 CENTURY 21    Ecuador    Century
21 Real Estate Corp.    61732    1451-97 CENTURY 21 & New House Design   
Ecuador    Century 21 Real Estate Corp.    57790    206-97

 

7



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Ecuador    Century 21 Real Estate Corp.   
57791    189-97 CENTURY 21 & New House Design    Ecuador    Century 21 Real
Estate Corp.    57792    190-97 SIGLO 21    Ecuador    Century 21 Real Estate
Corp.    86.879    4382-01 CENTURY 21    Egypt    Century 21 Real Estate Corp.
   74584    74584 CENTURY 21 & New House Design    Egypt    Century 21 Real
Estate Corp.    78959    78959 CENTURY 21 & New House Design    Egypt    Century
21 Real Estate Corp.    78960    78960 CENTURY 21    El Salvador    Century 21
Real Estate Corp.       112 book 6 CENTURY 21    El Salvador    Century 21 Real
Estate Corp.    1596-98    58 book 95 CENTURY 21 & New House Design    El
Salvador    Century 21 Real Estate Corp.       18 book 10 CENTURY 21 & New House
Design    El Salvador    Century 21 Real Estate Corp.       10 book 23 SIGLO 21
   El Salvador    Century 21 Real Estate Corp.    E-1599-98    146 book 93
CENTURY 21    Estonia    Century 21 Real Estate LLC    2226    7566 CENTURY 21 &
Old Design    Estonia    Century 21 Real Estate Corp.    2228    7568 21
ARHUNDREDE    European Community    Century 21 Real Estate LLC    146746   
146746 21OS AIUN    European Community    Century 21 Real Estate LLC    146589
   146589 AD/PAC    European Community    Century 21 Real Estate LLC    146787
   146787 CENTURION    European Community    Century 21 Real Estate LLC   
146316    146316 CENTURY 21    European Community    Century 21 Real Estate LLC
   146068    146068 CENTURY 21 & New House Design    European Community   
Century 21 Real Estate LLC    146357    46357 CENTURY 21 & Sign & Post Design   
European Community    Century 21 Real Estate LLC    146258    146258 CENTURY
21 & Sign Design    European Community    Century 21 Real Estate LLC    146191
   146191 CENTURY 21 2 & 1    European Community    Century 21 Real Estate LLC
   146761    146761 CENTURY 21 GESTION    European Community    Century 21 Real
Estate LLC    146332    146332 KIOSQUE 21    European Community    Century 21
Real Estate LLC    146233    146233 SECOLO 21    European Community    Century
21 Real Estate LLC    146555    146555 SECULO 21    European Community   
Century 21 Real Estate LLC    146522    146522

 

8



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

SEKEL 21    European Community    Century 21 Real Estate LLC    146472    146472
SIECLE 21    European Community    Century 21 Real Estate LLC    146720   
146720 SIGLO 21    European Community    Century 21 Real Estate LLC    146449   
146449 VIP    European Community    Century 21 Real Estate LLC    146142   
146142 VOISISATA 21    European Community    Century 21 Real Estate LLC   
146373    146373 CENTURY 21    Fiji    Century 21 Real Estate Corp.    20423   
20423 CENTURY 21 & New House Design    Fiji    Century 21 Real Estate LLC   
160/06    CENTURY 21 & New House Design    Fiji    Century 21 Real Estate Corp.
   21711    21711 CENTURY 21 & Old Design    Fiji    Century 21 Real Estate
Corp.    20424    20424 CENTURY 21    Finland    Century 21 Real Estate LLC   
3976/75    72169 CENTURY 21 & New House Design    Finland    Century 21 Real
Estate LLC    4832/90    117908 VUOSISATA 21    Finland    Century 21 Real
Estate LLC    5820/89    124952 CENTURION    France    Century 21 Real Estate
LLC    300135    1682705 CENTURY 21    France    Century 21 Real Estate LLC   
841807    1399704 CENTURY 21 & New House Design    France    Century 21 Real
Estate LLC    239193    1617044 CENTURY 21 & Sign & Post Design    France   
Century 21 Real Estate LLC    063454990    CENTURY 21 & Sign Design    France   
Century 21 Real Estate LLC    063454991    CENTURY 21 GESTION    France   
Century 21 Real Estate LLC    476409    93476409 CENTURY 21 IMMOBILIER
D’ENTREPRISE & Design    France    Century 21 Real Estate LLC    99775039   
99775039 KIOSQUE 21    France    Century 21 Real Estate LLC       94516614
SIECLE 21    France    Century 21 Real Estate LLC    166203    1636431 VIP   
France    Century 21 Real Estate LLC    300134    1682704 CENTURY 21 & New House
Design    Gaza District    Century 21 Real Estate LLC    5126    5126 CENTURY 21
(in English & Arabic)    Gaza District    Century 21 Real Estate LLC    5127   
5127 CENTURY 21    Germany    Century 21 Real Estate LLC    25330/16    976127
CENTURY 21    Germany    Century 21 Real Estate LLC    27704/36    992054

 

9



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Germany    Century 21 Real Estate LLC    65907/16    653579
CENTURY 21 & New House Design    Germany    Century 21 Real Estate LLC   
41001/36    1184574 CENTURY 21    Greece    Century 21 Real Estate LLC    111125
   111125 CENTURY 21    Greece    Century 21 Real Estate LLC    55558    55558
CENTURY 21 & New House Design    Greece    Century 21 Real Estate LLC    111062
   111062 CENTURY 21    Grenada    Century 21 Real Estate Corp.       90/1998
CENTURY 21    Grenada    Century 21 Real Estate Corp.       91/1998 CENTURY 21 &
New House Design    Grenada    Century 21 Real Estate Corp.       84/1998
CENTURY 21 & New House Design    Grenada    Century 21 Real Estate Corp.      
85/1998 CENTURY 21    Guatemala    Century 21 Real Estate Corp.    002722   
121727 CENTURY 21    Guatemala    Century 21 Real Estate Corp.    002723   
121356 CENTURY 21 & New House Design    Guatemala    Century 21 Real Estate
Corp.    04974    66514 CENTURY 21 & New House Design    Guatemala    Century 21
Real Estate Corp.    4975    64944 SIGLO 21    Guatemala    Century 21 Real
Estate Corp.    2783    104939 CENTURY 21    Guyana    Century 21 Real Estate
Corp.    16553A    16553A CENTURY 21 & Design    Guyana    Century 21 Real
Estate Corp.    16552A    16552A CENTURY 21    Haiti    Century 21 Real Estate
LLC    179-149    179-149 CENTURY 21    Haiti    Century 21 Real Estate LLC   
227-87    289-126 CENTURY 21 & New House Design    Haiti    Century 21 Real
Estate LLC    233-99    374-140 CENTURY 21 & New House Design    Haiti   
Century 21 Real Estate LLC    234-99    375-140 CENTURY 21    Honduras   
Century 21 Real Estate Corp.    5393-89    941F176TIII CENTURY 21    Honduras   
Century 21 Real Estate Corp.    5408-89    52329F460TXX CENTURY 21 & Design   
Honduras    Century 21 Real Estate Corp.    3616/91    1210F445TIII CENTURY 21 &
Design    Honduras    Century 21 Real Estate Corp.    3617/91    55034F165T42
SIGLO 21    Honduras    Century 21 Real Estate Corp.    3757/98    CENTURION   
Hong Kong    Century 21 Real Estate LLC    5513/1992    7743/1995

 

10



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURION    Hong Kong    Century 21 Real Estate LLC    5898/1992    4807/1993
CENTURION    Hong Kong    Century 21 Real Estate LLC    7146/1991    599/1993
CENTURY 21    Hong Kong    Century 21 Real Estate LLC    4567/1993    B6914/1996
CENTURY 21    Hong Kong    Century 21 Real Estate LLC    5830/1992    B602/1995
CENTURY 21    Hong Kong    Century 21 Real Estate LLC    6197/1988    2843/1992
CENTURY 21 & New House Design    Hong Kong    Century 21 Real Estate LLC   
4565/1993    B8023/1996 CENTURY 21 & New House Design    Hong Kong    Century 21
Real Estate LLC    5831/1992    B603/1995 CENTURY 21 & New House Design    Hong
Kong    Century 21 Real Estate LLC    6196/1988    2842/1992 CENTURY 21 & New
House Design (with Chinese)    Hong Kong    Century 21 Real Estate LLC   
11943/1993    B3447/1997 CENTURY 21 & New House Design (with Chinese)    Hong
Kong    Century 21 Real Estate LLC    11944/1993    B3448/1997 CENTURY 21 & New
House Design (with Chinese)    Hong Kong    Century 21 Real Estate LLC   
11945/1993    B3449/1997 CENTURY 21 & Sign & Post Design    Hong Kong    Century
21 Real Estate LLC    114/1992    B5441/1994 CENTURY 21 & Sign Design    Hong
Kong    Century 21 Real Estate LLC    115/1992    B2683/1995 CENTURY 21 (in
Chinese)    Hong Kong    Century 21 Real Estate LLC    10475/1993    B3446/1997
CENTURY 21 (in Chinese)    Hong Kong    Century 21 Real Estate LLC    6503/1988
   B601/1995 CENTURY 21 VIP    Hong Kong    Century 21 Real Estate LLC   
10476/1993    B8068/1997 VIP    Hong Kong    Century 21 Real Estate LLC   
5424/1992    1903/1995 VIP    Hong Kong    Century 21 Real Estate LLC   
7150/1991    5017/1994 CENTURY 21    Hungary    Century 21 Real Estate LLC   
46/90    138029 CENTURY 21 & New House Design    Hungary    Century 21 Real
Estate LLC    3647/90    139852 CENTURY 21    Iceland    Century 21 Real Estate
LLC    172/1989    199/1991 CENTURY 21 & New House Design    Iceland    Century
21 Real Estate LLC    173/1989    380/1991 OLDIN 21    Iceland    Century 21
Real Estate LLC    11/1990    203/1991 OLDIN 21    Iceland    Century 21 Real
Estate LLC    789/1990    80/1991 CENTURY 21    India    Century 21 Real Estate
LLC    1359561    CENTURY 21    India    Century 21 Real Estate Corp.    506834
   506834

 

11



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    India    Century 21 Real Estate LLC    1359563
   CENTURY 21 & Old Design    India    Century 21 Real Estate Corp.    506833   
506833 CENTURY 21    Indonesia    Century 21 Real Estate Corp.       488535
CENTURY 21    Indonesia    Century 21 Real Estate Corp.       302542 CENTURY 21
   Indonesia    Century 21 Real Estate Corp.       488202 CENTURY 21 & New House
Design    Indonesia    Century 21 Real Estate Corp.       302616 CENTURY 21 &
New House Design    Indonesia    Century 21 Real Estate Corp.       488203
CENTURION    Ireland    Century 21 Real Estate LLC    3402    150073 CENTURION
   Ireland    Century 21 Real Estate LLC    4702    150608 CENTURY 21    Ireland
   Century 21 Real Estate LLC    2700    088749 CENTURY 21    Ireland    Century
21 Real Estate LLC    4088    201312 CENTURY 21 & New House Design    Ireland   
Century 21 Real Estate LLC    4090    201423 CENTURY 21 & New House Design   
Ireland    Century 21 Real Estate LLC    6690    142535 CENTURY 21 & Sign & Post
Design    Ireland    Century 21 Real Estate LLC    0857    151789 CENTURY 21 &
Sign Design    Ireland    Century 21 Real Estate LLC    0858    151790 CENTURY
21    Israel    Century 21 Real Estate LLC    46053    46053 CENTURY 21   
Israel    Century 21 Real Estate LLC    46054    46054 CENTURY 21    Israel   
Century 21 Real Estate LLC    85988    85988 CENTURY 21 & New House Design   
Israel    Century 21 Real Estate LLC    78817    78817 CENTURY 21 & New House
Design    Israel    Century 21 Real Estate LLC    78818    78818 CENTURY 21 (in
Hebrew)    Israel    Century 21 Real Estate LLC    74955    74955 CENTURY 21 (in
Hebrew)    Israel    Century 21 Real Estate LLC    74956    74956 CENTURY 21   
Italy    Century 21 Real Estate LLC    34978/75    731278 CENTURY 21 & New House
Design    Italy    Century 21 Real Estate Corp.    26645C/90    608428 CENTURY
21 & New House Design in Rectangle    Italy    Century 21 Real Estate Corp.   
92C000633    639745 CENTURY 21 & Sign & Post Design    Italy    Century 21 Real
Estate Corp.    92C000632    639744

 

12



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

SECOLO 21    Italy    Century 21 Real Estate LLC    38699C/90    588935 SECOLO
21    Italy    Century 21 Real Estate Corp.    98C000928    836806 CENTURY 21   
Jamaica    Century 21 Real Estate Corp.       B19093 CENTURY 21    Jamaica   
Century 21 Real Estate Corp.    41296    41296 CENTURY 21 & Design    Jamaica   
Century 21 Real Estate Corp.    16/1470    25542 CENTURY 21 & New House Design
   Japan    Century 21 Real Estate LLC    241187/92    3158940 CENTURY 21 HOME
in Katakana    Japan    Century 21 Real Estate LLC    168212/97    4253681
CENTURY 21 HOUSING in Katakana    Japan    Century 21 Real Estate LLC   
168213/97    4253682 CENTURY 21 IMPORT HOME in Katakana    Japan    Century 21
Real Estate LLC    168215/97    4303578 CENTURY 21 IMPORT HOUSE in Katakana   
Japan    Century 21 Real Estate LLC    168211/97    4303576 CENTURY 21 IMPORT
HOUSE in Katakana    Japan    Century 21 Real Estate LLC    168214/97    4303577
CENTURY 21 in Katakana    Japan    Century 21 Real Estate LLC    241188/92   
3202692 CENTURY 21 MY HOME AUCTION (in Katakana)    Japan    Century 21 Real
Estate LLC    82130/00    4547714 CENTURY 21 REAL ESTATE    Japan    Century 21
Real Estate LLC    979/84    1854786 CENTURY 21 REAL ESTATE AUCTION (in
Japanese)    Japan    Century 21 Real Estate LLC    82131/00    4511522 CENTURY
21 REAL ESTATE CORPORATION & Design    Japan    Century 21 Real Estate LLC   
111178/90    2691387 CENTURY 21 REAL ESTATE in Katakana    Japan    Century 21
Real Estate LLC    11558/90    2476784 CENTURY 21 Sign & Post Design    Japan   
Century 21 Real Estate LLC    42404/91    2696263 CENTURY 21 Sign Design   
Japan    Century 21 Real Estate LLC    42405/91    2696264 CENTURY 22    Japan
   Century 21 Real Estate LLC    162372/97    4693536 CLUBCENTURION (with
Katakana)    Japan    Century 21 Real Estate LLC    10977/99    4405635 CENTURY
21    Jordan    Century 21 Real Estate LLC    83335    83335 CENTURY 21   
Jordan    Century 21 Real Estate LLC    83595    83595 CENTURY 21 & New House
Design    Jordan    Century 21 Real Estate LLC    83576    83576 CENTURY 21 &
New House Design    Jordan    Century 21 Real Estate LLC    83644    83644

 

13



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

BEK 21    Kazakhstan    Century 21 Real Estate Corp.    35900    BEK 21 & Design
   Kazakhstan    Century 21 Real Estate Corp.    35901    CENTURY 21   
Kazakhstan    Century 21 Real Estate LLC    33108    CENTURY 21 & New House
Design    Kazakhstan    Century 21 Real Estate LLC    33109    CENTURY 21 & New
House Design (in Kazakh)    Kazakhstan    Century 21 Real Estate LLC    34554   
CENTURY 21 & New House Design (in Cyrillic)    Kazakhstan    Century 21 Real
Estate LLC    34845    CENTURY 21 (in Cyrillic)    Kazakhstan    Century 21 Real
Estate LLC    34846    CENTURY 21 (in Kazakh)    Kazakhstan    Century 21 Real
Estate LLC    34555    CENTURY 21    Kenya    Century 21 Real Estate Corp.   
0191    0191 CENTURY 21    Kenya    Century 21 Real Estate Corp.    36999   
36999 CENTURY 21 & Design    Kenya    Century 21 Real Estate Corp.    0192   
0192 CENTURY 21 & Design    Kenya    Century 21 Real Estate Corp.    37000   
37000 CENTURY 21    Korea, Republic of    Century 21 Real Estate LLC   
1984-1027    5370 CENTURY 21    Korea, Republic of    Century 21 Real Estate LLC
   1984-15644    117926 CENTURY 21 & New House Design (with Korean)    Korea,
Republic of    Century 21 Real Estate LLC    2000-15614    72575 CENTURY 21   
Kuwait    Century 21 Real Estate Corp.    33326    CENTURY 21    Kuwait   
Century 21 Real Estate Corp.    33327    CENTURY 21 & New House Design    Kuwait
   Century 21 Real Estate Corp.    33328    CENTURY 21 & Old Design    Kuwait   
Century 21 Real Estate Corp.    11624    11624 CENTURY 21    Latvia    Century
21 Real Estate Corp.    M-92-1273    M 10874 CENTURY 21 & New House Design   
Latvia    Century 21 Real Estate Corp.    M-02-1615    M 51933 CENTURY 21   
Lebanon    Century 21 Real Estate Corp.    182665/7    55911 CENTURY 21   
Lebanon    Century 21 Real Estate Corp.    244649/490    53458 CENTURY 21 & New
House Design    Lebanon    Century 21 Real Estate Corp.    142171/285    54948
CENTURY 21 & New House Design    Lebanon    Century 21 Real Estate Corp.   
182665/6    55910 CENTURY 21 & Old Design    Lebanon    Century 21 Real Estate
Corp.    244649/490    53459

 

14



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Liberia    Century 21 Real Estate LLC       00067/2006 CENTURY
21 & New House Design    Liberia    Century 21 Real Estate LLC       00068/2006
CENTURY 21 & Old Design    Liechtenstein    Century 21 Real Estate Corp.    7863
   7863 CENTURY 21 & Old Design    Liechtenstein    Century 21 Real Estate Corp.
   7864    7864 CENTURY 21    Lithuania    Century 21 Real Estate LLC    4512   
7971 CENTURY 21 & New House Design    Lithuania    Century 21 Real Estate LLC   
4514    21930 CENTURY 21    Macao    Century 21 Real Estate LLC    12657 M   
12657 M CENTURY 21    Macao    Century 21 Real Estate LLC    12658 M    12658 M
CENTURY 21 & New House Design    Macao    Century 21 Real Estate LLC    12659 M
   12659 M CENTURY 21 & New House Design    Macao    Century 21 Real Estate LLC
   12660 M    12660 M CENTURY 21 & Sign & Post Design    Macao    Century 21
Real Estate LLC    12662 M    12662 M CENTURY 21 & Sign & Post Design    Macao
   Century 21 Real Estate LLC    12663 M    12663 M CENTURY 21    Macedonia   
Century 21 Real Estate LLC    2005/862    CENTURY 21 & New House Design   
Macedonia    Century 21 Real Estate LLC    2005/863    CENTURION    Malaysia   
Century 21 Real Estate Corp.    9201794    9201794 CENTURION    Malaysia   
Century 21 Real Estate Corp.    97/18284    97/18284 CENTURION    Malaysia   
Century 21 Real Estate Corp.    97018285    97018285 CENTURY 21    Malaysia   
Century 21 Real Estate Corp.    88/04830    88/04830 CENTURY 21    Malaysia   
Century 21 Real Estate Corp.    98001032    98001032 CENTURY 21 & New House
Design    Malaysia    Century 21 Real Estate Corp.    88/04829    88/04829
CENTURY 21 & New House Design    Malaysia    Century 21 Real Estate Corp.   
98001033    98001033 CENTURY 21 Sign & Post    Malaysia    Century 21 Real
Estate Corp.    91/01718    CENTURY 21 Sign & Post    Malaysia    Century 21
Real Estate Corp.    91/04500    CENTURY 21 Sign Design    Malaysia    Century
21 Real Estate Corp.    91/01717    91/01717 CENTURY 21 Sign Design    Malaysia
   Century 21 Real Estate Corp.    91/03818    91/03818 VIP    Malaysia   
Century 21 Real Estate Corp.    92-01793    92/01793

 

15



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Malta    Century 21 Real Estate Corp.    20260    20260 CENTURY
21 & New House Design    Malta    Century 21 Real Estate Corp.    20261    20261
CENTURY 21 & Sign & Post Design    Malta    Century 21 Real Estate Corp.   
20398    20398 CENTURY 21 & Sign Design    Malta    Century 21 Real Estate Corp.
   20399    20399 CAREERTRAK    Mexico    Century 21 Real Estate LLC    90128   
384181 CASA ABIERTA    Mexico    Century 21 Real Estate LLC    154195    483652
CENTURION    Mexico    Century 21 Real Estate LLC    119465    483935 CENTURION
   Mexico    Century 21 Real Estate LLC    119467    422142 CENTURY 21    Mexico
   Century 21 Real Estate LLC    117459    849730 CENTURY 21    Mexico   
Century 21 Real Estate LLC    117471    527091 CENTURY 21    Mexico    Century
21 Real Estate LLC    47531    434652 CENTURY 21    Mexico    Century 21 Real
Estate LLC    52724    360990 CENTURY 21    Mexico    Century 21 Real Estate LLC
   52726    360991 CENTURY 21    Mexico    Century 21 Real Estate LLC    52727
   360992 CENTURY 21    Mexico    Century 21 Real Estate LLC    52728    360993
CENTURY 21    Mexico    Century 21 Real Estate LLC    77331    388000 CENTURY
21 & New House Design    Mexico    Century 21 Real Estate LLC    117455   
454485 CENTURY 21 & New House Design    Mexico    Century 21 Real Estate LLC   
117466    478179 CENTURY 21 & New House Design    Mexico    Century 21 Real
Estate LLC    117479    422506 CENTURY 21 & New House Design    Mexico   
Century 21 Real Estate LLC    97783    435000 CENTURY 21 & Old Design    Mexico
   Century 21 Real Estate LLC    160072    247331 CENTURY 21 & Old Design   
Mexico    Century 21 Real Estate LLC    77330    394015 CENTURY 21 & Sign & Post
Design    Mexico    Century 21 Real Estate LLC    107933    403696 CENTURY 21 &
Sign & Post Design    Mexico    Century 21 Real Estate LLC    117470    420317
CENTURY 21 & Sign & Post Design    Mexico    Century 21 Real Estate LLC   
117473    423754 CENTURY 21 & Sign Design    Mexico    Century 21 Real Estate
LLC    117467    420316

 

16



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21 Real Estate LLC    247361
   524430 CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21 Real Estate LLC
   247362    549869 CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21 Real
Estate LLC    247363    546079 CENTURY 21 HOME IMPROVEMENTS    Mexico    Century
21 Real Estate LLC    247364    524431 CENTURY 21 HOME IMPROVEMENTS    Mexico   
Century 21 Real Estate LLC    247365    524432 CENTURY 21 HOME IMPROVEMENTS   
Mexico    Century 21 Real Estate LLC    247367    612100 CENTURY 21 HOME
IMPROVEMENTS    Mexico    Century 21 Real Estate LLC    247368    524433 PONGA
SU CONFIANZA EN EL NUMERO UNO    Mexico    Century 21 Real Estate LLC    119468
   410948 PONGA SU CONFIANZA EN EL NUMERO UNO    Mexico    Century 21 Real
Estate LLC    119469    410949 SIGLO 21    Mexico    Century 21 Real Estate LLC
   117454    841573 SIGLO 21    Mexico    Century 21 Real Estate LLC    117465
   659818 SIGLO 21    Mexico    Century 21 Real Estate LLC    117472    SIGLO 21
   Mexico    Century 21 Real Estate LLC    117474    436004 SIGLO 21    Mexico
   Century 21 Real Estate LLC    52725    507194 VIP    Mexico    Century 21
Real Estate LLC    119472    527967 VIP    Mexico    Century 21 Real Estate LLC
   119473    428418 CENTURION    Monaco    Century 21 Real Estate LLC    14083
   01.22851 CENTURY 21    Monaco    Century 21 Real Estate LLC    11316   
97.17947 CENTURY 21    Monaco    Century 21 Real Estate LLC    13115    00.21138
CENTURY 21 & New House Design    Monaco    Century 21 Real Estate LLC    26756
   06.25281 CENTURY 21 & Sign & Post Design    Monaco    Century 21 Real Estate
LLC    14180    92.14147 CENTURY 21 & Sign Design    Monaco    Century 21 Real
Estate LLC    14179    92.14146 SIECLE 21    Monaco    Century 21 Real Estate
LLC    13114    00.21137 VIP    Monaco    Century 21 Real Estate LLC    14082   
01.22850 CENTURY 21    Montserrat    Century 21 Real Estate Corp.    1432   
1432 CENTURY 21    Morocco    Century 21 Real Estate LLC    75533    75533

 

17



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Morocco    Century 21 Real Estate LLC    75534
   75534 CENTURY 21    Netherlands Antilles    Century 21 Real Estate LLC   
D-600644    12451 CENTURY 21 & New House Design    Netherlands Antilles   
Century 21 Real Estate LLC    16277    01028 CENTURY 21 & New House Design   
Netherlands Antilles    Century 21 Real Estate LLC    D-300531    10146
CENTURION    New Zealand    Century 21 Real Estate Corp.    211267    211267
CENTURION    New Zealand    Century 21 Real Estate Corp.    211268    211268
CENTURY 21    New Zealand    Century 21 Real Estate Corp.    113348    113348
CENTURY 21    New Zealand    Century 21 Real Estate Corp.    182993    182993
CENTURY 21    New Zealand    Century 21 Real Estate Corp.    192823    192823
CENTURY 21 & New House Design    New Zealand    Century 21 Real Estate Corp.   
204877    204877 CENTURY 21 & New House Design    New Zealand    Century 21 Real
Estate Corp.    204878    204878 CENTURY 21 & Old Design    New Zealand   
Century 21 Real Estate Corp.    182994    182994 CENTURY 21 & Old Sign Design   
New Zealand    Century 21 Real Estate Corp.    192824    192824 CENTURY 21 & Old
Sign Design    New Zealand    Century 21 Real Estate Corp.    192825    192825
CENTURY 21 & Sign & Post Design    New Zealand    Century 21 Real Estate Corp.
   209832    209832 CENTURY 21 & Sign & Post Design    New Zealand    Century 21
Real Estate Corp.    209833    209833 CENTURY 21 & Sign Design    New Zealand   
Century 21 Real Estate Corp.    209834    209834 CENTURY 21 & Sign Design    New
Zealand    Century 21 Real Estate Corp.    209835    209835 CENTURY 21   
Nicaragua    Century 21 Real Estate Corp.    4327    20120 CENTURY 21   
Nicaragua    Century 21 Real Estate Corp.    4419    20151 CENTURY 21 & Design
   Nicaragua    Century 21 Real Estate Corp.    2001/00773    51219 CENTURY 21 &
Design    Nicaragua    Century 21 Real Estate Corp.    98-01044    38878 CC
SIGLO 21    Nicaragua    Century 21 Real Estate Corp.    98-01046    38889 CC
CENTURY 21    Nigeria    Century 21 Real Estate Corp.    TP 6465    55325
CENTURY 21 & New House Design    Nigeria    Century 21 Real Estate Corp.    TP
6466    55326 ARHUNDRE 21    Norway    Century 21 Real Estate LLC    905034   
153820

 

18



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Norway    Century 21 Real Estate LLC    123490    102752 CENTURY
21 & New House Design    Norway    Century 21 Real Estate LLC    906024   
152873 CENTURY 21    Oman    Century 21 Real Estate Corp.    3373    3373
CENTURY 21    Oman    Century 21 Real Estate Corp.    3374    3374 CENTURY 21 &
New House Design    Oman    Century 21 Real Estate Corp.    5144    5144 CENTURY
21 & New House Design    Oman    Century 21 Real Estate Corp.    5145    5145
CENTURY 21 & Old Design    Oman    Century 21 Real Estate Corp.    3371    3371
CENTURY 21 & Old Design    Oman    Century 21 Real Estate Corp.    3372    3372
CENTURY 21    Pakistan    Century 21 Real Estate Corp.    103018    CENTURY 21
   Pakistan    Century 21 Real Estate Corp.    201865    CENTURY 21 & New House
Design    Pakistan    Century 21 Real Estate Corp.    109017    CENTURY 21 & New
House Design    Pakistan    Century 21 Real Estate Corp.    201864    CENTURY 21
   Panama    Century 21 Real Estate Corp.    46721    46721 CENTURY 21    Panama
   Century 21 Real Estate Corp.    46733    46733 CENTURY 21 & New House Design
   Panama    Century 21 Real Estate Corp.    64716    64716 CENTURY 21 & New
House Design    Panama    Century 21 Real Estate Corp.    64717    64717 CENTURY
21 & Sign & Post Design    Panama    Century 21 Real Estate Corp.    64835   
64835 SIGLO 21    Panama    Century 21 Real Estate Corp.    92979    92979
CENTURY 21    Papua New Guinea    Century 21 Real Estate Corp.    56203    56203
CENTURY 21    Papua New Guinea    Century 21 Real Estate Corp.    56204    56204
CENTURY 21 & New House Design    Papua New Guinea    Century 21 Real Estate
Corp.    56525    56525 CENTURY 21 & Sign & Post Design    Papua New Guinea   
Century 21 Real Estate Corp.    56956    56956 CENTURY 21 & Sign & Post Design
   Papua New Guinea    Century 21 Real Estate Corp.    57047    57047 CENTURY
21 & Sign Design    Papua New Guinea    Century 21 Real Estate Corp.    56955   
56955 CENTURY 21 & Sign Design    Papua New Guinea    Century 21 Real Estate
Corp.    57046    57046 CENTURY 21    Paraguay    Century 21 Real Estate LLC   
006295    291160

 

19



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Paraguay    Century 21 Real Estate LLC    006296    291159 CENTURY
21 & New House Design    Paraguay    Century 21 Real Estate LLC    006293   
291066 CENTURY 21 & New House Design    Paraguay    Century 21 Real Estate LLC
   006294    291065 SIGLO 21    Paraguay    Century 21 Real Estate LLC    8978
   211345 CENTURY 21    Peru    Century 21 Real Estate LLC    60156    47487
CENTURY 21    Peru    Century 21 Real Estate LLC    60161    15048 CENTURY 21 &
New House Design    Peru    Century 21 Real Estate LLC    60159    15047 CENTURY
21 & New House Design    Peru    Century 21 Real Estate LLC    60160    47813
SIGLO 21    Peru    Century 21 Real Estate LLC    164356    32792 CENTURY 21   
Philippines    Century 21 Real Estate Corp.    120726    120726 CENTURY 21 & New
House Design    Philippines    Century 21 Real Estate Corp.    120725    CENTURY
21    Poland    Century 21 Real Estate LLC    89660    68493 CENTURY 21   
Poland    Century 21 Real Estate LLC    Z-237717    158490 CENTURY 21 & New
House Design    Poland    Century 21 Real Estate LLC    117091    83480 CENTURY
21 & New House Design    Poland    Century 21 Real Estate LLC    Z-237716   
158489 CENTURY 21    Portugal    Century 21 Real Estate LLC    190308    190308
CENTURY 21 & New House Design    Portugal    Century 21 Real Estate LLC   
270646    270646 CENTURY 21 & New House Design    Portugal    Century 21 Real
Estate LLC    270647    270647 EM CASA COM A CENTURY 21    Portugal    Century
21 Real Estate LLC    386229    386229 SECULO 21    Portugal    Century 21 Real
Estate LLC    261233    261233 SECULO 21    Portugal    Century 21 Real Estate
LLC    261234    261234 CENTURY 21    Puerto Rico    Century 21 Real Estate
Corp.       45171 CENTURY 21 & New House Design    Puerto Rico    Century 21
Real Estate Corp.       45172 CENTURY 21 & Sign & Post Design    Puerto Rico   
Century 21 Real Estate Corp.       7935 CENTURY 21    Qatar    Century 21 Real
Estate LLC    21058    21058 CENTURY 21    Qatar    Century 21 Real Estate LLC
   21059    21059

 

20



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Qatar    Century 21 Real Estate LLC    21060   
21060 CENTURY 21 & New House Design    Qatar    Century 21 Real Estate LLC   
21061    21061 CENTURY 21    Romania    Century 21 Real Estate Corp.    22820   
16676 CENTURY 21 & New House Design    Romania    Century 21 Real Estate LLC   
200607307    BEK 21    Russian Federation    Century 21 Real Estate LLC   
2006722910    BEK 21 & Design    Russian Federation    Century 21 Real Estate
LLC       CENTURY 21    Russian Federation    Century 21 Real Estate LLC   
113589    88734 CENTURY 21 & New House Design    Russian Federation    Century
21 Real Estate LLC    92010718    123932 CENTURY 21 & New House Design (in
Cyrillic)    Russian Federation    Century 21 Real Estate LLC    2006712394   
CENTURY 21 (in Cyrillic)    Russian Federation    Century 21 Real Estate LLC   
2006712393    CENTURY 21    Saudi Arabia    Century 21 Real Estate LLC    2808
   83/17 CENTURY 21 & New House Design    Saudi Arabia    Century 21 Real Estate
LLC    12952    241/14 CENTURY 21 & New House Design    Saudi Arabia    Century
21 Real Estate LLC    12953    241/15 CENTURY 21    Serbia    Century 21 Real
Estate LLC    Z-1284/2000    46528 CENTURY 21 & New House Design    Serbia   
Century 21 Real Estate LLC    Z-800/2006    CENTURION    Singapore    Century 21
Real Estate LLC    6349    6349 CENTURION    Singapore    Century 21 Real Estate
LLC    6350    6350 CENTURY 21    Singapore    Century 21 Real Estate LLC   
1426    1426 CENTURY 21    Singapore    Century 21 Real Estate LLC    75995   
75995 CENTURY 21 & New House Design    Singapore    Century 21 Real Estate LLC
   1427    1427 CENTURY 21 & New House Design    Singapore    Century 21 Real
Estate LLC    8106    T9008106I CENTURY 21 & Sign & Post Design    Singapore   
Century 21 Real Estate LLC    2378    2378 CENTURY 21 & Sign & Post Design   
Singapore    Century 21 Real Estate LLC    2380    2380 CENTURY 21 & Sign Design
   Singapore    Century 21 Real Estate LLC    2379    2379 CENTURY 21 & Sign
Design (in series)    Singapore    Century 21 Real Estate LLC    15210I   
15210I CENTURY 21    Slovakia    Century 21 Real Estate LLC    170452    170452

 

21



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21    Solomon Islands    Century 21 Real Estate Corp.    1062225    1386
CENTURY 21    South Africa    Century 21 Real Estate LLC    75/5356    75/5356
CENTURY 21    South Africa    Century 21 Real Estate LLC    75/5357    75/5357
CENTURY 21    South Africa    Century 21 Real Estate LLC    91/4114    91/4114
CENTURY 21 & New House Design    South Africa    Century 21 Real Estate LLC   
91/0140    91/0140 CENTURY 21 & New House Design    South Africa    Century 21
Real Estate LLC    91/0141    91/0141 CENTURY 21 & New House Design (Black &
Gold)    South Africa    Century 21 Real Estate LLC    200700537    CENTURY 21 &
New House Design (Black & Gold)    South Africa    Century 21 Real Estate LLC   
200700538    CENTURY 21 & New House Design (Black & Gold)    South Africa   
Century 21 Real Estate LLC    200700539    CENTURY 21 & New House Design
(Black & Gold)    South Africa    Century 21 Real Estate LLC    200700540   
CENTURY 21 & New House Design (Black & Gold)    South Africa    Century 21 Real
Estate LLC    200700535    CENTURY 21 & New House Design (Black & Gold)    South
Africa    Century 21 Real Estate LLC    200700536    CENTURY 21    Spain   
Century 21 Real Estate LLC    800432    800432 CENTURY 21 & Design    Spain   
Century 21 Real Estate LLC    1594972    1594972 CENTURY 21 & Design    Spain   
Century 21 Real Estate LLC    1594973    1594973 CENTURY 21 BAHIA    Spain   
Century 21 Real Estate LLC    2641550    2641550 VEINTE & UNO INMOBILIARIA   
Spain    Century 21 Real Estate LLC    2042000    2042000 CENTURY 21    Sri
Lanka    Century 21 Real Estate Corp.    71860    71860 CENTURY 21 & New House
Design    Sri Lanka    Century 21 Real Estate Corp.    71861    71861 CENTURY
21 & New House Design    St. Lucia    Century 21 Real Estate Corp.    104/91   
104/91 CENTURY 21    St. Vincent and the Grenadines    Century 21 Real Estate
Corp.       3 of 1998 CENTURY 21 & New House Design    St. Vincent and the
Grenadines    Century 21 Real Estate Corp.       4 of 1998 CENTURY 21   
Suriname    Century 21 Real Estate Corp.    16558    16558 CENTURY 21 & New
House Design    Suriname    Century 21 Real Estate Corp.    15910    15910
ARHUNDRADE 21    Sweden    Century 21 Real Estate LLC    90-2278    242489
CENTURY 21    Sweden    Century 21 Real Estate LLC    75-4254    156766

 

22



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Sweden    Century 21 Real Estate LLC   
91-00141    236989 SEKEL 21    Sweden    Century 21 Real Estate LLC    90-2277
   242488 CAREERTRAK    Switzerland    Century 21 Real Estate LLC   
16210/1993.8    405632 CAREERTRAK    Switzerland    Century 21 Real Estate LLC
   4300/1990.6    383143 CENTURION    Switzerland    Century 21 Real Estate LLC
   4879/1991.6    396770 CENTURY 21    Switzerland    Century 21 Real Estate LLC
   1621/1993.0    405633 CENTURY 21    Switzerland    Century 21 Real Estate LLC
   4254/75    279690 CENTURY 21 & New House Design    Switzerland    Century 21
Real Estate LLC    134/1991.2    390456 CENTURY 21 & New House Design   
Switzerland    Century 21 Real Estate LLC    1622/1993.1    405850 CENTURY 21 &
New House Design in Rectangle    Switzerland    Century 21 Real Estate LLC   
1713/1991.1    388098 CENTURY 21 & Sign & Post Design    Switzerland    Century
21 Real Estate LLC    1714/1991.3    388099 JAHRHUNDERT 21    Switzerland   
Century 21 Real Estate LLC    6744/1990.8    391692 SECOLO 21    Switzerland   
Century 21 Real Estate LLC    6745/1990.0    391693 SIECLE 21    Switzerland   
Century 21 Real Estate LLC    379729    379729 VIP    Switzerland    Century 21
Real Estate LLC    4880/1990.2    391576 CENTURION    Taiwan    Century 21 Real
Estate LLC    83-037514    678042 CENTURION    Taiwan    Century 21 Real Estate
LLC    83-037515    73356 CENTURION    Taiwan    Century 21 Real Estate LLC   
83-037517    75126 CENTURY 21    Taiwan    Century 21 Real Estate LLC    74-2071
   300696 CENTURY 21    Taiwan    Century 21 Real Estate LLC    74-2072    17933
CENTURY 21    Taiwan    Century 21 Real Estate LLC    74-2073    18204 CENTURY
21    Taiwan    Century 21 Real Estate LLC    83-043310    675129 CENTURY 21   
Taiwan    Century 21 Real Estate LLC    83-043311    675135 CENTURY 21 & New
House Design    Taiwan    Century 21 Real Estate LLC    83-037505    678086
CENTURY 21 & New House Design    Taiwan    Century 21 Real Estate LLC   
83-037506    72852 CENTURY 21 & New House Design    Taiwan    Century 21 Real
Estate LLC    83-037508    75131

 

23



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design (with Chinese)    Taiwan    Century 21 Real Estate
LLC    82-005443    66001 CENTURY 21 & Sign & Post Design    Taiwan    Century
21 Real Estate LLC    83-037511    678088 CENTURY 21 & Sign & Post Design   
Taiwan    Century 21 Real Estate LLC    83-037512    72854 CENTURY 21 & Sign &
Post Design    Taiwan    Century 21 Real Estate LLC    83-037513    75133
CENTURY 21 & Sign Design    Taiwan    Century 21 Real Estate LLC    83-035709   
72853 CENTURY 21 & Sign Design    Taiwan    Century 21 Real Estate LLC   
83-037508    678087 CENTURY 21 & Sign Design    Taiwan    Century 21 Real Estate
LLC    83-037510    75132 CENTURY 21 (in Chinese)    Taiwan    Century 21 Real
Estate LLC    82-005441    65970 CENTURY 21 REAL ESTATE (in Chinese)    Taiwan
   Century 21 Real Estate LLC    86-040884    104268 CENTURY 21 REAL ESTATE (in
Chinese)    Taiwan    Century 21 Real Estate LLC    86-040885    104269 CENTURY
21 REAL ESTATE (in Chinese)    Taiwan    Century 21 Real Estate LLC    86-040886
   104270 VIP    Taiwan    Century 21 Real Estate LLC    83-037519    75127
CENTURY 21    Tanganyika    Century 21 Real Estate LLC    20794    20794 CENTURY
21 & New House Design    Tanganyika    Century 21 Real Estate Corp.    20800   
20800 CENTURY 21    Tangier    Century 21 Real Estate Corp.    18559    18559
CENTURY 21 & Design    Tangier    Century 21 Real Estate Corp.    18560    18560
CENTURY 21    Thailand    Century 21 Real Estate Corp.    189170    Khor124654
CENTURY 21    Thailand    Century 21 Real Estate Corp.    225528    BOR 238
CENTURY 21 & Design    Thailand    Century 21 Real Estate Corp.    209760   
KHOR130034 CENTURY 21 & Design    Thailand    Century 21 Real Estate Corp.   
225529    BOR 237 CENTURY 21    Trinidad and Tobago    Century 21 Real Estate
LLC    24404    24404 CENTURY 21    Trinidad and Tobago    Century 21 Real
Estate LLC    24405    24405 CENTURY 21 & New House Design    Trinidad and
Tobago    Century 21 Real Estate LLC    19582    19582 CENTURY 21 & New House
Design    Trinidad and Tobago    Century 21 Real Estate LLC    24402    24402
CENTURY 21 & New House Design    Trinidad and Tobago    Century 21 Real Estate
LLC    24403    24403 CENTURY 21    Tunisia    Century 21 Real Estate Corp.   
EE00.2178    EE00.2178

 

24



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Tunisia    Century 21 Real Estate Corp.   
EE00.2179    EE00.2179 CENTURY 21    Turkey    Century 21 Real Estate LLC   
14216    112956 CENTURY 21    Turkey    Century 21 Real Estate LLC    1897   
176890 CENTURY 21 & New House Design    Turkey    Century 21 Real Estate LLC   
1898    169560 CENTURY 21 & New House Design    Turkey    Century 21 Real Estate
LLC    55782    130768 CENTURY 21    Turks and Caicos Islands    Century 21 Real
Estate LLC    10564    10564 CENTURY 21    Turks and Caicos Islands    Century
21 Real Estate LLC    12406    12406 CENTURY 21 & New House Design    Turks and
Caicos Islands    Century 21 Real Estate LLC    11179    11179 CENTURY 21 & New
House Design    Turks and Caicos Islands    Century 21 Real Estate LLC    12407
   12407 CENTURY 21 & Sign & Post Design (Gold & Brown)    Turks and Caicos
Islands    Century 21 Real Estate Corp.       CENTURY 21 & Sign & Post Design
(Gold & Brown)    Turks and Caicos Islands    Century 21 Real Estate Corp.      
BEK 21    Ukraine    Century 21 Real Estate LLC       BEK 21 & Design    Ukraine
   Century 21 Real Estate LLC    2006722911    CENTURY 21    Ukraine    Century
21 Real Estate LLC    200516000    CENTURY 21 & New House Design    Ukraine   
Century 21 Real Estate LLC    200515998    CENTURY 21 & New House Design (in
Cyrillic)    Ukraine    Century 21 Real Estate LLC       CENTURY 21 & New House
Design (in Ukranian)    Ukraine    Century 21 Real Estate LLC    200606808   
CENTURY 21 (in Cyrillic)    Ukraine    Century 21 Real Estate LLC       CENTURY
21 (in Ukranian)    Ukraine    Century 21 Real Estate LLC    200606804   
CENTURY 21    United Arab Emirates    Century 21 Real Estate Corp.    30183   
22616 CENTURY 21    United Arab Emirates    Century 21 Real Estate Corp.   
37513    28176 CENTURY 21 & New House Design    United Arab Emirates    Century
21 Real Estate Corp.    37514    30595 CENTURY 21 & New House Design    United
Arab Emirates    Century 21 Real Estate Corp.    37515    28189 AD/PAC    United
Kingdom    Century 21 Real Estate LLC    1581508    1581508 ADPAC    United
Kingdom    Century 21 Real Estate LLC    1312811    1312811 CENTURION    United
Kingdom    Century 21 Real Estate LLC    1469923    1469923

 

25



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURION    United Kingdom    Century 21 Real Estate LLC    1469924    1469924
CENTURY 21    United Kingdom    Century 21 Real Estate LLC    1062225    1062225
CENTURY 21    United Kingdom    Century 21 Real Estate LLC    1274764    1274764
CENTURY 21    United Kingdom    Century 21 Real Estate LLC    1274765    1274765
CENTURY 21    United Kingdom    Century 21 Real Estate LLC    1274766    1274766
CENTURY 21 & New House Design    United Kingdom    Century 21 Real Estate LLC   
1453968    1453968 CENTURY 21 & New House Design    United Kingdom    Century 21
Real Estate LLC    1453969    1453969 CENTURY 21 & Old Design    United Kingdom
   Century 21 Real Estate LLC    1312814    1312814 CENTURY 21 & Old Design   
United Kingdom    Century 21 Real Estate LLC    1312815    1312815 CENTURY 21 &
Sign & Post Design    United Kingdom    Century 21 Real Estate LLC    1459098   
1459098 CENTURY 21 & Sign & Post Design    United Kingdom    Century 21 Real
Estate LLC    1459099    1459099 CENTURY 21 & Sign Design    United Kingdom   
Century 21 Real Estate LLC    1459100    1459100 CENTURY 21 & Sign Design   
United Kingdom    Century 21 Real Estate LLC    1459101    1459101 CENTURY 21 2
& 1    United Kingdom    Century 21 Real Estate LLC    1312819    1312819
CENTURY 21 THE NEIGHBOURHOOD PROFESSIONAL    United Kingdom    Century 21 Real
Estate LLC    1312812    1312812 CENTURY 21 WE’RE THE NEIGHBOURHOOD PROFESSIONAL
   United Kingdom    Century 21 Real Estate LLC    1312813    1312813 SIGLO 21
   United Kingdom    Century 21 Real Estate LLC    2161639    2161639 SIGLO 21
   United Kingdom    Century 21 Real Estate LLC    2173509    2173509 VIP   
United Kingdom    Century 21 Real Estate LLC    1312816    1312816 CENTURY 21   
Uruguay    Century 21 Real Estate Corp.    294114    294114 CENTURY 21   
Uruguay    Century 21 Real Estate Corp.    315904    315904 CENTURY 21 & New
House Design    Uruguay    Century 21 Real Estate Corp.    240868    354160
SIGLO 21    Uruguay    Century 21 Real Estate Corp.    302.999    302999 CENTURY
21 & New House Design    Venezuela    Century 21 Real Estate Corp.    13080-97
   12130 CENTURY 21 (CENTURIA 21)    Venezuela    Century 21 Real Estate Corp.
   343-94    2667

 

26



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

SIGLO 21    Venezuela    Century 21 Real Estate Corp.    10993-98    SIGLO 21
BIENES RAICES & Design    Venezuela    Century 21 Real Estate Corp.    1535-98
   13019 CENTURY 21    Viet Nam    Century 21 Real Estate LLC    29 552    24819
CENTURY 21    Viet Nam    Century 21 Real Estate LLC    4 2001 00266    40746
CENTURY 21 & New House Design    Viet Nam    Century 21 Real Estate LLC    29
553    24820 CENTURY 21 & New House Design    Viet Nam    Century 21 Real Estate
LLC    4 2001 00267    40747 CENTURY 21    Virgin Islands (British)    Century
21 Real Estate Corp.       1822 CENTURY 21 & New House Design    Virgin Islands
(British)    Century 21 Real Estate Corp.       1823 CENTURY 21    West Bank   
Century 21 Real Estate LLC    5937    5937 CENTURY 21 & New House Design    West
Bank    Century 21 Real Estate LLC    5935    5935 CENTURY 21 (in Arabic)   
West Bank    Century 21 Real Estate LLC    5936    5936 CENTURY 21    Zanzibar
   Century 21 Real Estate LLC    70/89    92/93 CENTURY 21 & New House Design   
Zanzibar    Century 21 Real Estate LLC    142/90    182/93

Note - Century 21 Real Estate Corporation changed its name to Century 21 Real
Estate LLC in December 2004. The change of name has either been recorded or
filed for recordal in the majority of the countries, and we continue to work on
instructing the remaining countries (roughly 10 or less). The owner name in our
database does not change until we receive confirmation that the recordal is
complete.

 

27



--------------------------------------------------------------------------------

SCHEDULE II

CGRN Inc.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CGRN    United States    CGRN Inc.    75540186    2466103 Stick Man Design   
United States    CGRN Inc.    75673268    2332340



--------------------------------------------------------------------------------

SCHEDULE II

Coldwell Banker Corporation

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Albania    Coldwell Banker Corporation    AL-M-05-00353   
10833 COLDWELL BANKER CB & Design    Albania    Coldwell Banker Corporation   
AL-M-05-00356    10839 COLDWELL BANKER COMMERCIAL    Albania    Coldwell Banker
Corporation    AL-M-05-00355    COLDWELL BANKER PREVIEWS INTERNATIONAL   
Albania    Coldwell Banker Corporation    AL-M-05-00354    10837 COLDWELL BANKER
   Algeria    Coldwell Banker Corporation    051140    098967 COLDWELL BANKER
CB & Design    Algeria    Coldwell Banker Corporation    051143    068970
COLDWELL BANKER COMMERCIAL    Algeria    Coldwell Banker Corporation    051141
   068968 COLDWELL BANKER PREVIEWS INTERNATIONAL    Algeria    Coldwell Banker
Corporation    051142    068969 COLDWELL BANKER    Andorra    Coldwell Banker
Corporation    014021    14021 COLDWELL BANKER CB & Design    Andorra   
Coldwell Banker Corporation    014022    14022 COLDWELL BANKER COMMERCIAL   
Andorra    Coldwell Banker Corporation    014019    14019 COLDWELL BANKER
PREVIEWS    Andorra    Coldwell Banker Corporation    014020    14020 COLDWELL
BANKER    Anguilla    Coldwell Banker Corporation       2912 COLDWELL BANKER
CB & Design    Anguilla    Coldwell Banker Corporation       2911 COLDWELL
BANKER COMMERCIAL & Design    Anguilla    Coldwell Banker Corporation       3014
COLDWELL BANKER    Antigua and Barbuda    Coldwell Banker Corporation    5192   
5192 COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell Banker
Corporation    5202    5202 COLDWELL BANKER CB & Design    Antigua and Barbuda
   Coldwell Banker Corporation    NA    5105 COLDWELL BANKER COMMERCIAL & Design
   Antigua and Barbuda    Coldwell Banker Corporation    2238    2238 COLDWELL
BANKER PREVIEWS    Antigua and Barbuda    Coldwell Banker Corporation    2130   
2130 COLDWELL BANKER    Argentina    Coldwell Banker Corporation    2143148   
1,743,115 COLDWELL BANKER    Argentina    Coldwell Banker Corporation    2143149
   1,743,117 COLDWELL BANKER CB & Design    Argentina    Coldwell Banker
Corporation    2056964    1657202

 

1



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Argentina    Coldwell Banker Corporation   
2056965    1657201 COLDWELL BANKER COMMERCIAL    Argentina    Coldwell Banker
Corporation    2195149    1,781,457 COLDWELL BANKER COMMERCIAL    Argentina   
Coldwell Banker Corporation    2195450    1,781,458 COLDWELL BANKER PREVIEWS   
Argentina    Coldwell Banker Corporation    21954451    1,781,455 COLDWELL
BANKER PREVIEWS    Argentina    Coldwell Banker Corporation    21954452   
1,781,456 COLDWELL BANKER    Aruba    Coldwell Banker Corporation       18942
COLDWELL BANKER CB & Design    Aruba    Coldwell Banker Corporation       18943
COLDWELL BANKER COMMERCIAL    Aruba    Coldwell Banker Corporation       10673
COLDWELL BANKER PREVIEWS    Aruba    Coldwell Banker Corporation       18897
CB & Design    Australia    Coldwell Banker Corporation    366321    366321 CB &
Design    Australia    Coldwell Banker Corporation    366323    366323 CB &
Design    Australia    Coldwell Banker Corporation    574981    574981 COLDWELL
BANKER    Australia    Coldwell Banker Corporation    1001041    1001041
COLDWELL BANKER    Australia    Coldwell Banker Corporation    485910    485910
COLDWELL BANKER    Australia    Coldwell Banker Corporation    574983    574983
COLDWELL BANKER    Australia    Coldwell Banker Corporation    726957    726957
COLDWELL BANKER    Australia    Coldwell Banker Corporation    727940    727940
COLDWELL BANKER CB & Design    Australia    Coldwell Banker Corporation   
575125    575125 COLDWELL BANKER COMMERCIAL    Australia    Coldwell Banker
Corporation    574982    574982 COLDWELL BANKER COMMERCIAL & Design    Australia
   Coldwell Banker Corporation    485909    485909 COLDWELL BANKER COMMERCIAL &
Design    Australia    Coldwell Banker Corporation    574980    574980 COLDWELL
BANKER PREVIEWS    Australia    Coldwell Banker Corporation    784897    784897
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Australia   
Coldwell Banker Corporation    1084094    COLDWELL MORTGAGE    Australia   
Coldwell Banker Corporation    1001042    1001042 COLDWELL BANKER    Austria   
Coldwell Banker Corporation    4675/98    179094 COLDWELL BANKER CB & Design   
Austria    Coldwell Banker Corporation    4678/98    179097

 

2



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Austria    Coldwell Banker Corporation    4676/98
   179095 COLDWELL BANKER PREVIEWS    Austria    Coldwell Banker Corporation   
4677/98    179096 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Austria    Coldwell Banker Corporation    004725041    004725041 CB & Design   
Bahamas    Coldwell Banker Corporation    10778    10778 COLDWELL BANKER CB &
Design    Bahamas    Coldwell Banker Corporation    10777    10777 COLDWELL
BANKER COMMERCIAL    Bahamas    Coldwell Banker Corporation    20763    20763
COLDWELL BANKER PREVIEWS    Bahamas    Coldwell Banker Corporation    20247   
20247 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahamas   
Coldwell Banker Corporation    28828    COLDWELL BANKER    Bahrain    Coldwell
Banker Corporation    5051    5051 COLDWELL BANKER CB & Design    Bahrain   
Coldwell Banker Corporation    5052    5052 COLDWELL BANKER COMMERCIAL   
Bahrain    Coldwell Banker Corporation    5053    5053 COLDWELL BANKER
COMMERCIAL CB & Design    Bahrain    Coldwell Banker Corporation    39877   
39877 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahrain   
Coldwell Banker Corporation    48487    COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Bahrain    Coldwell Banker Corporation    48488    COLDWELL
BANKER    Barbados    Coldwell Banker Corporation    81/8844    81/8844 COLDWELL
BANKER    Barbados    Coldwell Banker Corporation    81/8845    81/8845 COLDWELL
BANKER CB & Design    Barbados    Coldwell Banker Corporation    81/11687   
81/11687 COLDWELL BANKER CB & Design    Barbados    Coldwell Banker Corporation
   81/11688    81/11688 COLDWELL BANKER COMMERCIAL    Barbados    Coldwell
Banker Corporation    81/13146    81/13146 COLDWELL BANKER COMMERCIAL   
Barbados    Coldwell Banker Corporation    81/13147    81/13147 COLDWELL BANKER
PREVIEWS    Barbados    Coldwell Banker Corporation    81/10083    81/10083
COLDWELL BANKER PREVIEWS    Barbados    Coldwell Banker Corporation    81/10084
   81/10084 COLDWELL BANKER    Belarus    Coldwell Banker Corporation   
20052603    COLDWELL BANKER CB & Design    Belarus    Coldwell Banker
Corporation    20052604    COLDWELL BANKER COMMERCIAL    Belarus    Coldwell
Banker Corporation    20052605    COLDWELL BANKER PREVIEWS INTERNATIONAL   
Belarus    Coldwell Banker Corporation    20052606   

 

3



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Belize    Coldwell Banker Corporation       8008 COLDWELL
BANKER CB & Design    Belize    Coldwell Banker Corporation       8007 COLDWELL
BANKER COMMERCIAL & Design    Belize    Coldwell Banker Corporation       8006
CB & Design    Benelux    Coldwell Banker Corporation    47243    383644
COLDWELL BANKER    Benelux    Coldwell Banker Corporation    067090    462767
COLDWELL BANKER    Benelux    Coldwell Banker Corporation    47244    383645
COLDWELL BANKER COMMERCIAL & Design    Benelux    Coldwell Banker Corporation   
067091    463574 COLDWELL BANKER MAKELAARS & Design    Benelux    Coldwell
Banker Corporation    0980610    0692777 COLDWELL BANKER PREVIEWS    Benelux   
Coldwell Banker Corporation    904394    621373 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Benelux    Coldwell Banker Corporation   
004725041    004725041 COLDWELL BANKER    Bermuda    Coldwell Banker Corporation
   28879    28879 COLDWELL BANKER    Bermuda    Coldwell Banker Corporation   
28880    28880 COLDWELL BANKER CB & Design    Bermuda    Coldwell Banker
Corporation    28881    28881 COLDWELL BANKER CB & Design    Bermuda    Coldwell
Banker Corporation    28882    28882 COLDWELL BANKER COMMERCIAL    Bermuda   
Coldwell Banker Corporation    29771    29771 COLDWELL BANKER COMMERCIAL   
Bermuda    Coldwell Banker Corporation    29772    29772 COLDWELL BANKER
PREVIEWS    Bermuda    Coldwell Banker Corporation    29302    29302 COLDWELL
BANKER PREVIEWS    Bermuda    Coldwell Banker Corporation    29303    29303
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bermuda    Coldwell
Banker Corporation    45008    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Bermuda    Coldwell Banker Corporation    45009    COLDWELL BANKER   
Bolivia    Coldwell Banker Corporation       78855 COLDWELL BANKER    Bolivia   
Coldwell Banker Corporation       78854 COLDWELL BANKER CB & Design    Bolivia
   Coldwell Banker Corporation       78807 COLDWELL BANKER CB & Design   
Bolivia    Coldwell Banker Corporation       78890 COLDWELL BANKER COMMERCIAL   
Bolivia    Coldwell Banker Corporation       78852 COLDWELL BANKER COMMERCIAL   
Bolivia    Coldwell Banker Corporation       78853

 

4



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Bolivia    Coldwell Banker Corporation       78741
COLDWELL BANKER PREVIEWS    Bolivia    Coldwell Banker Corporation       78856
COLDWELL BANKER    Bosnia and Herzegovina    Coldwell Banker Corporation   
BAZ059310A    COLDWELL BANKER CB & Design    Bosnia and Herzegovina    Coldwell
Banker Corporation    BAZ059311A    COLDWELL BANKER COMMERCIAL    Bosnia and
Herzegovina    Coldwell Banker Corporation    BAZ059312A    COLDWELL BANKER
PREVIEWS INTERNATIONAL    Bosnia and Herzegovina    Coldwell Banker Corporation
   BAZ059313A    COLDWELL BANKER    Brazil    Coldwell Banker Corporation   
819804479    819804479 COLDWELL BANKER    Brazil    Coldwell Banker Corporation
   819804495    819804495 COLDWELL BANKER    Brazil    Coldwell Banker
Corporation    824021568    COLDWELL BANKER CB & Design    Brazil    Coldwell
Banker Corporation    819804487    819804487 COLDWELL BANKER CB & Design   
Brazil    Coldwell Banker Corporation    819804509    819804509 COLDWELL BANKER
CB & Design    Brazil    Coldwell Banker Corporation    824021550    COLDWELL
BANKER COMMERCIAL    Brazil    Coldwell Banker Corporation    821405527   
821405527 COLDWELL BANKER COMMERCIAL    Brazil    Coldwell Banker Corporation   
821405535    821405535 COLDWELL BANKER PREVIEWS    Brazil    Coldwell Banker
Corporation    821405543    821405543 COLDWELL BANKER PREVIEWS    Brazil   
Coldwell Banker Corporation    821405551    821405551 COLDWELL BANKER   
Bulgaria    Coldwell Banker Corporation    79651    COLDWELL BANKER CB & Design
   Bulgaria    Coldwell Banker Corporation    79650    COLDWELL BANKER
COMMERCIAL    Bulgaria    Coldwell Banker Corporation    79652    COLDWELL
BANKER PREVIEWS INTERNATIONAL    Bulgaria    Coldwell Banker Corporation   
79649    AT HOME    Canada    Coldwell Banker Corporation    700191    448494
BEST BUYER    Canada    Coldwell Banker Corporation    688130    416314 BEST
BUYER HOME FACTS    Canada    Coldwell Banker Corporation    766627    458949
BEST SELLER    Canada    Coldwell Banker Corporation    700941    458215 BLUE
RIBBON AWARD    Canada    Coldwell Banker Corporation    653358    403169 CB &
Design    Canada    Coldwell Banker Corporation    475816    288117

 

5



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CELEBRATE CANADA WITH COLDWELL BANKER & Design    Canada    Coldwell Banker
Corporation    760138    476847 COLDWELL BANKER    Canada    Coldwell Banker
Corporation    475815    305849 COLDWELL BANKER CB & Design    Canada   
Coldwell Banker Corporation    524800    348510 COLDWELL BANKER CB & Design THE
HOME SELLERS    Canada    Coldwell Banker Corporation    677434    433292
COLDWELL BANKER COMMERCIAL    Canada    Coldwell Banker Corporation    628871   
397708 COLDWELL BANKER COMMERCIAL & Design    Canada    Coldwell Banker
Corporation    873439    539972 COLDWELL BANKER COMMERCIAL CB & Design    Canada
   Coldwell Banker Corporation    1,007,132    562602 COLDWELL BANKER CONCIERGE
   Canada    Coldwell Banker Corporation    1021982    564894 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Canada    Coldwell Banker
Corporation    1276998    DOOR KNOCKER Design    Canada    Coldwell Banker
Corporation    655529    411023 EVERY DAY UNTIL IT’S SOLD    Canada    Coldwell
Banker Canada Limited    0810410    473534 EXPECT THE BEST    Canada    Coldwell
Banker Corporation    597708    387686 HOMES INTERNATIONAL    Canada    Coldwell
Banker Corporation    668172    437499 INTERNATIONAL RESORT PROPERTY NETWORK   
Canada    Coldwell Banker Corporation    700189    466679 PREVIEWS    Canada   
Coldwell Banker Corporation    516910    312761 PREVIEWS    Canada    Coldwell
Banker Corporation    641461    405992 RELOCATION 1 (Stylized)    Canada   
Coldwell Banker Corporation    689511    425530 SUPPORT YOU CAN COUNT ON   
Canada    Coldwell Banker Corporation    776075    497595 SUPPORT YOU CAN COUNT
ON & Design    Canada    Coldwell Banker Corporation    776074    497604 THE
BESTSELLERS    Canada    Coldwell Banker Corporation    617011    414307
ULTIMATE RELOCATION SERVICES    Canada    Coldwell Banker Canada Limited   
1130378    634191 ULTIMATE SERVICE    Canada    Coldwell Banker Corporation   
837398    493320 ULTIMATE SERVICE & Color Design    Canada    Coldwell Banker
Corporation    837399    493319 ULTIMATE SERVICE & Design    Canada    Coldwell
Banker Corporation    837397    493322 WE KEEP OUR PROMISES, OR YOU DON’T KEEP
US    Canada    Coldwell Banker Canada Limited    0837396    485716 YOUR
PASSPORT TO INDEPENDENCE    Canada    Coldwell Banker Corporation    726806   
464650

 

6



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

YOUR PASSPORT TO INDEPENDENCE & Design    Canada    Coldwell Banker Corporation
   726807    464651 COLDWELL BANKER    Cayman Islands    Coldwell Banker
Corporation       1346215 COLDWELL BANKER CB & Design    Cayman Islands   
Coldwell Banker Corporation       1273340 COLDWELL BANKER COMMERCIAL & Design   
Cayman Islands    Coldwell Banker Corporation       1346216 COLDWELL BANKER
PREVIEWS    Cayman Islands    Coldwell Banker Corporation       2150408 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)    Cayman Islands   
Coldwell Banker Corporation    2405562    2405562 COLDWELL BANKER    Chile   
Coldwell Banker Corporation    364.683    490142 COLDWELL BANKER    Chile   
Coldwell Banker Corporation    436.731    545270 COLDWELL BANKER CB & Design   
Chile    Coldwell Banker Corporation    361.092    490057 COLDWELL BANKER CB &
Design    Chile    Coldwell Banker Corporation    436.732    544900 COLDWELL
BANKER COMMERCIAL    Chile    Coldwell Banker Corporation    436.727    544896
COLDWELL BANKER COMMERCIAL    Chile    Coldwell Banker Corporation    436.728   
544897 COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker Corporation   
436.729    544898 COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker
Corporation    436.730    544899 SIGLO 21    Chile    Century 21 Real Estate
Corp.    564471    COLDWELL BANKER    China (Peoples Republic)    Coldwell
Banker Corporation    93068431    779263 COLDWELL BANKER    China (Peoples
Republic)    Coldwell Banker Corporation    940002713    508584 COLDWELL BANKER
CB & Design    China (Peoples Republic)    Coldwell Banker Corporation   
9306842    779264 COLDWELL BANKER COMMERCIAL    China (Peoples Republic)   
Coldwell Banker Corporation    8903351    508583 COLDWELL BANKER COMMERCIAL   
China (Peoples Republic)    Coldwell Banker Corporation    9900020454    1487631
COLDWELL BANKER PREVIEWS    China (Peoples Republic)    Coldwell Banker
Corporation    9900020455    1487632 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    China (Peoples Republic)    Coldwell Banker Corporation   
4991660    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    China
(Peoples Republic)    Coldwell Banker Corporation    4991661    COLDWELL BANKER
   Colombia    Coldwell Banker Corporation    96 058578    201244 COLDWELL
BANKER    Colombia    Coldwell Banker Corporation    96 058579    200927
COLDWELL BANKER CB & Design    Colombia    Coldwell Banker Corporation    96
058580    200951

 

7



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Colombia    Coldwell Banker Corporation    96
058581    200508 COLDWELL BANKER COMMERCIAL    Colombia    Coldwell Banker
Corporation    98 075970    226225 COLDWELL BANKER COMMERCIAL    Colombia   
Coldwell Banker Corporation    98 075971    226236 COLDWELL BANKER PREVIEWS   
Colombia    Coldwell Banker Corporation    98 075972    226235 COLDWELL BANKER
PREVIEWS    Colombia    Coldwell Banker Corporation    98 075973    226234
COLDWELL BANKER    Costa Rica    Coldwell Banker Corporation       111085
COLDWELL BANKER    Costa Rica    Coldwell Banker Corporation       111083
COLDWELL BANKER CB & Design    Costa Rica    Coldwell Banker Corporation      
111106 COLDWELL BANKER CB & Design    Costa Rica    Coldwell Banker Corporation
      111986 COLDWELL BANKER COMMERCIAL    Costa Rica    Coldwell Banker
Corporation       111086 COLDWELL BANKER COMMERCIAL    Costa Rica    Coldwell
Banker Corporation       111088 COLDWELL BANKER PREVIEWS    Costa Rica   
Coldwell Banker Corporation       111087 COLDWELL BANKER PREVIEWS    Costa Rica
   Coldwell Banker Corporation       111084 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Costa Rica    Coldwell Banker Corporation   
0005958    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Costa
Rica    Coldwell Banker Corporation    0005959    COLDWELL BANKER    Croatia   
Coldwell Banker Corporation    Z20051853A    Z20051853 COLDWELL BANKER CB &
Design    Croatia    Coldwell Banker Corporation    Z20051854A    Z20051854
COLDWELL BANKER COMMERCIAL    Croatia    Coldwell Banker Corporation   
Z20051855A    Z20051855 COLDWELL BANKER PREVIEWS INTERNATIONAL    Croatia   
Coldwell Banker Corporation    Z20051856A    Z20051856 COLDWELL BANKER    Cuba
   Coldwell Banker Corporation    1324/98    127801 COLDWELL BANKER    Cuba   
Coldwell Banker Corporation    1325/98    129066 COLDWELL BANKER CB & Design   
Cuba    Coldwell Banker Corporation    1326/98    129067 COLDWELL BANKER CB &
Design    Cuba    Coldwell Banker Corporation    1327/98    129068 COLDWELL
BANKER COMMERCIAL    Cuba    Coldwell Banker Corporation    1328/98    127802
COLDWELL BANKER COMMERCIAL    Cuba    Coldwell Banker Corporation    1329/98   
129069 COLDWELL BANKER PREVIEWS    Cuba    Coldwell Banker Corporation   
1330/98    131549

 

8



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Cuba    Coldwell Banker Corporation    1331/98   
127803 COLDWELL BANKER    Cyprus, Republic of    Coldwell Banker Corporation   
50979    50979 COLDWELL BANKER    Cyprus, Republic of    Coldwell Banker
Corporation    50980    50980 COLDWELL BANKER CB & Design    Cyprus, Republic of
   Coldwell Banker Corporation    50981    50981 COLDWELL BANKER CB & Design   
Cyprus, Republic of    Coldwell Banker Corporation    50982    50982 COLDWELL
BANKER COMMERCIAL    Cyprus, Republic of    Coldwell Banker Corporation    50983
   50983 COLDWELL BANKER COMMERCIAL    Cyprus, Republic of    Coldwell Banker
Corporation    50984    50984 COLDWELL BANKER PREVIEWS    Cyprus, Republic of   
Coldwell Banker Corporation    50985    50985 COLDWELL BANKER PREVIEWS   
Cyprus, Republic of    Coldwell Banker Corporation    50986    50986 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Cyprus, Republic of   
Coldwell Banker Corporation    004725041    004725041 COLDWELL BANKER    Czech
Republic    Coldwell Banker Corporation    155320    235825 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Czech Republic    Coldwell Banker
Corporation    004725041    004725041 COLDWELL BANKER    Denmark    Coldwell
Banker Corporation    06134/1998    VR 1999 02179 COLDWELL BANKER CB & Design   
Denmark    Coldwell Banker Corporation    01635/98    VR 1999 02180 COLDWELL
BANKER COMMERCIAL    Denmark    Coldwell Banker Corporation    01632/98    VR
1999 02177 COLDWELL BANKER PREVIEWS    Denmark    Coldwell Banker Corporation   
01633/98    VR 1999 02178 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Denmark    Coldwell Banker Corporation    004725041    004725041
COLDWELL BANKER    Dominica    Coldwell Banker Corporation    5/99    5/99
COLDWELL BANKER CB & Design    Dominica    Coldwell Banker Corporation    4/99
   4/99 COLDWELL BANKER COMMERCIAL & Design    Dominica    Coldwell Banker
Corporation    2/99    2/99 COLDWELL BANKER PREVIEWS    Dominica    Coldwell
Banker Corporation    3/99    3/99 COLDWELL BANKER    Dominican Republic   
Coldwell Banker Corporation    363968    0093287 COLDWELL BANKER CB & Design   
Dominican Republic    Coldwell Banker Corporation    99146747    93,286 COLDWELL
BANKER COMMERCIAL    Dominican Republic    Coldwell Banker Corporation      
99,423 COLDWELL BANKER COMMERCIAL    Dominican Republic    Coldwell Banker
Corporation       98,889 COLDWELL BANKER PREVIEWS    Dominican Republic   
Coldwell Banker Corporation    49664    95,525

 

9



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Dominican Republic    Coldwell Banker Corporation   
49668    95,526 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Dominican Republic    Coldwell Banker Corporation    05073399    2005-73399
COLDWELL BANKER    Ecuador    Coldwell Banker Corporation    92102    366-00
DNPI COLDWELL BANKER    Ecuador    Coldwell Banker Corporation    92103   
1044-00 DNPI COLDWELL BANKER CB & Design    Ecuador    Coldwell Banker
Corporation    92104    1045-00 DNPI COLDWELL BANKER CB & Design    Ecuador   
Coldwell Banker Corporation    92105    367-00 DNPI COLDWELL BANKER COMMERCIAL
   Ecuador    Coldwell Banker Corporation    92106    1046-00 DNPI COLDWELL
BANKER COMMERCIAL    Ecuador    Coldwell Banker Corporation    92107    368-00
DNPI COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker Corporation    92100
   365-00 DNPI COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker
Corporation    92101    1043-00 DNPI COLDWELL BANKER    Egypt    Coldwell Banker
Corporation    127339    127339 COLDWELL BANKER CB & Design    Egypt    Coldwell
Banker Corporation    127340    127340 COLDWELL BANKER COMMERCIAL    Egypt   
Coldwell Banker Corporation    127337    127337 COLDWELL BANKER PREVIEWS   
Egypt    Coldwell Banker Corporation    127338    127338 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Egypt    Coldwell Banker Corporation
   180510    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Egypt
   Coldwell Banker Corporation    180511    COLDWELL BANKER    El Salvador   
Coldwell Banker Corporation    1678-98    38 BOOK 112 COLDWELL BANKER    El
Salvador    Coldwell Banker Corporation    1679-98    35 BOOK 109 COLDWELL
BANKER CB & Design    El Salvador    Coldwell Banker Corporation    1697-98   
241 BOOK 121 COLDWELL BANKER CB & Design    El Salvador    Coldwell Banker
Corporation    1698-98    167 BOOK 127 COLDWELL BANKER COMMERCIAL    El Salvador
   Coldwell Banker Corporation    1699-98    125 BOOK 112 COLDWELL BANKER
COMMERCIAL    El Salvador    Coldwell Banker Corporation    1700-98    COLDWELL
BANKER PREVIEWS    El Salvador    Coldwell Banker Corporation    1680-98    124
BOOK 112 COLDWELL BANKER PREVIEWS    El Salvador    Coldwell Banker Corporation
   1701-98    COLDWELL BANKER    Estonia    Coldwell Banker Corporation   
9801766    31481 COLDWELL BANKER CB & Design    Estonia    Coldwell Banker
Corporation    9801767    31482

 

10



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Estonia    Coldwell Banker Corporation    9801768
   31483 COLDWELL BANKER PREVIEWS    Estonia    Coldwell Banker Corporation   
9801769    31484 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Estonia    Coldwell Banker Corporation    004725041    004725041 COLDWELL BANKER
   European Community    Coldwell Banker Corporation    129197    129197
COLDWELL BANKER CB & Design    European Community    Coldwell Banker Corporation
   126821    126821 COLDWELL BANKER COMMERCIAL    European Community    Coldwell
Banker Corporation    896621    896621 COLDWELL BANKER COMMERCIAL CB & Design   
European Community    Coldwell Banker Corporation    5237029    COLDWELL BANKER
PREVIEWS    European Community    Coldwell Banker Corporation    685040   
685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    European
Community    Coldwell Banker Corporation    4725041    4725041 COLDWELL BANKER
   Fiji    Coldwell Banker Corporation    268/98    268/98 COLDWELL BANKER CB &
Design    Fiji    Coldwell Banker Corporation    269/98    269/98 COLDWELL
BANKER COMMERCIAL    Fiji    Coldwell Banker Corporation    271/98    271/98
COLDWELL BANKER PREVIEWS    Fiji    Coldwell Banker Corporation    270/98   
270/98 COLDWELL BANKER    Finland    Coldwell Banker Corporation    T199802570
   214283 COLDWELL BANKER CB & Design    Finland    Coldwell Banker Corporation
   T199802571    216563 COLDWELL BANKER COMMERCIAL    Finland    Coldwell Banker
Corporation    T199802572    214284 COLDWELL BANKER PREVIEWS    Finland   
Coldwell Banker Corporation    T199802573    214285 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Finland    Coldwell Banker Corporation   
004725041    004725041 CB & Design    France    Coldwell Banker Corporation   
   1205212 COLDWELL BANKER    France    Coldwell Banker Corporation    631430   
1205213 COLDWELL BANKER COMMERCIAL    France    Coldwell Banker Corporation   
98765497    98765497 COLDWELL BANKER COMMERCIAL & Design    France    Coldwell
Banker Corporation    129049    1528876 COLDWELL BANKER IMMOBILIER & Design   
France    Coldwell Banker Corporation    00 306099    00 306099 COLDWELL BANKER
PREVIEWS    France    Coldwell Banker Corporation    97703392    97703392
COLDWELL BANKER PREVIEWS    France    Coldwell Banker Corporation    97703397   
97703397 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    France   
Coldwell Banker Corporation    004725041    004725041

 

11



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Georgia    Coldwell Banker Corporation    34736    16868
COLDWELL BANKER CB & Design    Georgia    Coldwell Banker Corporation    34739
   16871 COLDWELL BANKER COMMERCIAL    Georgia    Coldwell Banker Corporation   
34737    16869 COLDWELL BANKER PREVIEWS INTERNATIONAL    Georgia    Coldwell
Banker Corporation    34738    16870 COLDWELL    Germany    Coldwell Banker
Corporation    C41 447/36Wz    2021170 COLDWELL BANKER    Germany    Coldwell
Banker Corporation    398 21 061.6    398 21 061 COLDWELL BANKER CB & Design   
Germany    Coldwell Banker Corporation    398 21 062.4    298 21 062 COLDWELL
BANKER COMMERCIAL    Germany    Coldwell Banker Corporation    398 21 063.2   
398 21 063 COLDWELL BANKER PREVIEWS    Germany    Coldwell Banker Corporation   
398 21 064.0    398 21 064 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Germany    Coldwell Banker Corporation    004725041    004725041
COLDWELL BANKER    Gibraltar    Coldwell Banker Corporation    9288    9288
COLDWELL BANKER    Gibraltar    Coldwell Banker Corporation    9290    9290
COLDWELL BANKER CB & Design    Gibraltar    Coldwell Banker Corporation    9286
   9286 COLDWELL BANKER CB & Design    Gibraltar    Coldwell Banker Corporation
   9291    9291 COLDWELL BANKER COMMERCIAL    Gibraltar    Coldwell Banker
Corporation    9292    9292 COLDWELL BANKER COMMERCIAL & Design    Gibraltar   
Coldwell Banker Corporation    9287    9287 COLDWELL BANKER    Greece   
Coldwell Banker Corporation    1445556    1445556 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Greece    Coldwell Banker Corporation   
004725041    004725041 COLDWELL BANKER    Grenada    Coldwell Banker Corporation
      250/1997 COLDWELL BANKER    Grenada    Coldwell Banker Corporation      
251/1997 COLDWELL BANKER CB & Design    Grenada    Coldwell Banker Corporation
      249/1997 COLDWELL BANKER    Guatemala    Coldwell Banker Corporation   
98-1625    118092 COLDWELL BANKER    Guatemala    Coldwell Banker Corporation   
98-1626    106212 COLDWELL BANKER CB & Design    Guatemala    Coldwell Banker
Corporation    98-1619    106206 COLDWELL BANKER CB & Design    Guatemala   
Coldwell Banker Corporation    98-1620    106207 COLDWELL BANKER COMMERCIAL   
Guatemala    Coldwell Banker Corporation    98-1623    106210

 

12



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Guatemala    Coldwell Banker Corporation   
98-1624    106211 COLDWELL BANKER PREVIEWS    Guatemala    Coldwell Banker
Corporation    98-1621    106208 COLDWELL BANKER PREVIEWS    Guatemala   
Coldwell Banker Corporation    98-1622    106209 COLDWELL BANKER    Guyana   
Coldwell Banker Corporation    17,134A    17,134A COLDWELL BANKER CB & Design   
Guyana    Coldwell Banker Corporation    17,135A    17,135A COLDWELL BANKER
COMMERCIAL    Guyana    Coldwell Banker Corporation    17,133A    17,133A
COLDWELL BANKER PREVIEWS    Guyana    Coldwell Banker Corporation    17,132A   
17,132A COLDWELL BANKER    Haiti    Coldwell Banker Corporation    898   
236/113 COLDWELL BANKER    Haiti    Coldwell Banker Corporation    899   
237/113 COLDWELL BANKER CB & Design    Haiti    Coldwell Banker Corporation   
900    234/113 COLDWELL BANKER CB & Design    Haiti    Coldwell Banker
Corporation    901    235/113 COLDWELL BANKER COMMERCIAL    Haiti    Coldwell
Banker Corporation    491    150/118 COLDWELL BANKER COMMERCIAL    Haiti   
Coldwell Banker Corporation    492    151/118 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Haiti    Coldwell Banker Corporation    541-A    112-148
COLDWELL BANKER PREVIEWS INTERNATIONAL    Haiti    Coldwell Banker Corporation
   542-A    113-148 COLDWELL BANKER    Honduras    Coldwell Banker Corporation
   3470/98    72784 COLDWELL BANKER    Honduras    Coldwell Banker Corporation
   3471/98    5039 COLDWELL BANKER CB & Design    Honduras    Coldwell Banker
Corporation    3468/98    73346 COLDWELL BANKER CB & Design    Honduras   
Coldwell Banker Corporation    3469/98    5595 COLDWELL BANKER COMMERCIAL   
Honduras    Coldwell Banker Corporation    3467/98    72879 COLDWELL BANKER
COMMERCIAL    Honduras    Coldwell Banker Corporation    3480/98    5038
COLDWELL BANKER PREVIEWS    Honduras    Coldwell Banker Corporation    3472/98
   72783 COLDWELL BANKER PREVIEWS    Honduras    Coldwell Banker Corporation   
3479/98    5040 CB & Design    Hong Kong    Coldwell Banker Corporation   
5846/92    03512 COLDWELL BANKER    Hong Kong    Coldwell Banker Corporation   
10946/98    05705 COLDWELL BANKER    Hong Kong    Coldwell Banker Corporation   
5842/92    04023

 

13



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Hong Kong    Coldwell Banker Corporation   
10948/98    09131 COLDWELL BANKER CB & Design    Hong Kong    Coldwell Banker
Corporation    5845/92    03511 COLDWELL BANKER COMMERCIAL    Hong Kong   
Coldwell Banker Corporation    10947/98    09130 COLDWELL BANKER COMMERCIAL   
Hong Kong    Coldwell Banker Corporation    5843/92    04024 COLDWELL BANKER
COMMERCIAL & Design    Hong Kong    Coldwell Banker Corporation    5844/92   
04025 COLDWELL BANKER PREVIEWS    Hong Kong    Coldwell Banker Corporation   
10949/98    09681 COLDWELL BANKER PREVIEWS    Hong Kong    Coldwell Banker
Corporation    10950/98    09682 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Hungary    Coldwell Banker Corporation    004725041   
004725041 COLDWELL BANKER    India    Coldwell Banker Corporation    1241393   
1241393 COLDWELL BANKER    India    Coldwell Banker Corporation    744350   
744350 COLDWELL BANKER CB & Design    India    Coldwell Banker Corporation   
1241395    COLDWELL BANKER CB & Design    India    Coldwell Banker Corporation
   744349    744349 COLDWELL BANKER COMMERCIAL    India    Coldwell Banker
Corporation    1289307    520710 COLDWELL BANKER COMMERCIAL    India    Coldwell
Banker Corporation    1483273    COLDWELL BANKER COMMERCIAL CB & Design    India
   Coldwell Banker Corporation    1483272    COLDWELL BANKER COMMERCIAL CB &
Design    India    Coldwell Banker Corporation    1483274    COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    India    Coldwell Banker Corporation
   1397467    COLDWELL BANKER    Indonesia    Coldwell Banker Corporation   
D98-14058    441953 COLDWELL BANKER    Indonesia    Coldwell Banker Corporation
   J96-25793    402031 COLDWELL BANKER & Design    Indonesia    Coldwell Banker
Corporation    D98-06222    418765 COLDWELL BANKER CB & Design    Indonesia   
Coldwell Banker Corporation    J96-25794    402058 COLDWELL BANKER COMMERCIAL   
Indonesia    Coldwell Banker Corporation    J98-15117    442266 COLDWELL BANKER
COMMERCIAL & Design    Indonesia    Coldwell Banker Corporation    D98-15684   
IDM000025909 COLDWELL BANKER PREVIEWS    Indonesia    Coldwell Banker
Corporation    D98 14057    441952 COLDWELL BANKER PREVIEWS    Indonesia   
Coldwell Banker Corporation    D98-14056    441951 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Indonesia    Coldwell Banker Corporation   
D05-26944   

 

14



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Indonesia   
Coldwell Banker Corporation    J05-26943    COLDWELL BANKER PROPERTI & CB Design
   Indonesia    Coldwell Banker Corporation    20822-20970    519595 COLDWELL
BANKER    Ireland    Coldwell Banker Corporation    3113/98    210114 COLDWELL
BANKER CB & Design    Ireland    Coldwell Banker Corporation    3114/98   
210115 COLDWELL BANKER COMMERCIAL    Ireland    Coldwell Banker Corporation   
3115/98    210116 COLDWELL BANKER PREVIEWS    Ireland    Coldwell Banker
Corporation    3116/98    210117 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Ireland    Coldwell Banker Corporation    004725041   
004725041 COLDWELL BANKER    Israel    Coldwell Banker Corporation    125382   
125382 COLDWELL BANKER    Israel    Coldwell Banker Corporation    125385   
125385 COLDWELL BANKER CB & Design    Israel    Coldwell Banker Corporation   
185105    COLDWELL BANKER CB & Design    Israel    Coldwell Banker Corporation
   185106    COLDWELL BANKER COMMERCIAL    Israel    Coldwell Banker Corporation
   125380    125380 COLDWELL BANKER COMMERCIAL    Israel    Coldwell Banker
Corporation    125383    125383 COLDWELL BANKER PREVIEWS    Israel    Coldwell
Banker Corporation    125381    125381 COLDWELL BANKER PREVIEWS    Israel   
Coldwell Banker Corporation    125384    125384 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Israel    Coldwell Banker Corporation   
184491    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Israel   
Coldwell Banker Corporation    184492    CB & Design    Italy    Coldwell Banker
Corporation       408810 COLDWELL BANKER    Italy    Coldwell Banker Corporation
      404799 COLDWELL BANKER    Italy    Coldwell Banker Corporation    VI98C
000302    824263 COLDWELL BANKER CB & Design    Italy    Coldwell Banker
Corporation    VI98C 000303    824264 COLDWELL BANKER COMMERCIAL    Italy   
Coldwell Banker Corporation    VI98C 000305    824266 COLDWELL BANKER PREVIEWS
   Italy    Coldwell Banker Corporation    VI98C 000304    824265 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Italy    Coldwell Banker
Corporation    004725041    004725041 COLDWELL BANKER    Jamaica    Coldwell
Banker Corporation    16/2432    34052 COLDWELL BANKER    Jamaica    Coldwell
Banker Corporation    41298    41298

 

15



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Jamaica    Coldwell Banker Corporation    16/2433
   32897 COLDWELL BANKER COMMERCIAL    Jamaica    Coldwell Banker Corporation   
16/2606    35277 COLDWELL BANKER PREVIEWS    Jamaica    Coldwell Banker
Corporation    16/2469    35961 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Jamaica    Coldwell Banker Corporation    0467660    COLDWELL
BANKER    Japan    Coldwell Banker Corporation    8-126344    4234028 COLDWELL
BANKER CB & Design    Japan    Coldwell Banker Corporation    10-080818   
4406318 COLDWELL BANKER CB & Design    Japan    Coldwell Banker Corporation   
8-126345    4234029 COLDWELL BANKER COMMERCIAL    Japan    Coldwell Banker
Corporation    10-080817    4406317 COLDWELL BANKER PREVIEWS    Japan   
Coldwell Banker Corporation    10-080816    4406316 PREVIEWS    Japan   
Coldwell Banker Corporation    59-133140    2111528 COLDWELL BANKER    Jordan   
Coldwell Banker Corporation    56186    56186 COLDWELL BANKER    Jordan   
Coldwell Banker Corporation    78572    78572 COLDWELL BANKER CB & Design   
Jordan    Coldwell Banker Corporation    56185    56185 COLDWELL BANKER CB &
Design    Jordan    Coldwell Banker Corporation    78571    78571 COLDWELL
BANKER COMMERCIAL    Jordan    Coldwell Banker Corporation    55484    55484
COLDWELL BANKER COMMERCIAL    Jordan    Coldwell Banker Corporation    78574   
78574 COLDWELL BANKER PREVIEWS    Jordan    Coldwell Banker Corporation    55485
   55485 COLDWELL BANKER PREVIEWS INTERNATIONAL    Jordan    Coldwell Banker
Corporation    78573    78573 COLDWELL BANKER PREVIEWS INTERNATIONAL    Jordan
   Coldwell Banker Corporation    79149    79149 COLDWELL BANKER    Kiribati   
Coldwell Banker Corporation    1561    1561 COLDWELL BANKER CB & Design   
Kiribati    Coldwell Banker Corporation    1560    1560 COLDWELL BANKER
COMMERCIAL    Kiribati    Coldwell Banker Corporation    1559    1559 COLDWELL
BANKER PREVIEWS    Kiribati    Coldwell Banker Corporation    1655    1655
COLDWELL BANKER    Korea, Democratic People’s Republic of    Coldwell Banker
Corporation    18998    10134 COLDWELL BANKER CB & Design    Korea, Democratic
People’s Republic of    Coldwell Banker Corporation    18997    10133

 

16



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Korea, Democratic People’s Republic of    Coldwell
Banker Corporation    18995    10131 COLDWELL BANKER PREVIEWS    Korea,
Democratic People’s Republic of    Coldwell Banker Corporation    18996    10132
CB & Design    Korea, Republic of    Coldwell Banker Corporation    1990-1839   
15101 COLDWELL BANKER    Korea, Republic of    Coldwell Banker Corporation   
1988-001212    10506 COLDWELL BANKER (in Korean)    Korea, Republic of   
Coldwell Banker Corporation    1996-3371    39983 COLDWELL BANKER CB & Design   
Korea, Republic of    Coldwell Banker Corporation    1990-001840    15102
COLDWELL BANKER COMMERCIAL    Korea, Republic of    Coldwell Banker Corporation
   4520062798    COLDWELL BANKER COMMERCIAL & Design    Korea, Republic of   
Coldwell Banker Corporation    1988-001210    10504 COLDWELL BANKER COMMERCIAL
CB & Design    Korea, Republic of    Coldwell Banker Corporation    4520062800
   COLDWELL BANKER PREVIEWS    Korea, Republic of    Coldwell Banker Corporation
   1998-1730    56325 COLDWELL BANKER    Kuwait    Coldwell Banker Corporation
   36128    32264 COLDWELL BANKER CB & Design    Kuwait    Coldwell Banker
Corporation    36129    32384 COLDWELL BANKER COMMERCIAL    Kuwait    Coldwell
Banker Corporation    57402    59879 COLDWELL BANKER COMMERCIAL CB & Design   
Kuwait    Coldwell Banker Corporation    61814    55596 COLDWELL BANKER   
Latvia    Coldwell Banker Corporation    M981682    M44821 COLDWELL BANKER CB &
Design    Latvia    Coldwell Banker Corporation    M981683    M44822 COLDWELL
BANKER COMMERCIAL    Latvia    Coldwell Banker Corporation    M981684    M44823
COLDWELL BANKER PREVIEWS    Latvia    Coldwell Banker Corporation    M981685   
M44824 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Latvia   
Coldwell Banker Corporation    004725041    004725041 COLDWELL BANKER    Lebanon
   Coldwell Banker Corporation       91112 COLDWELL BANKER CB & Design   
Lebanon    Coldwell Banker Corporation       91110 COLDWELL BANKER COMMERCIAL   
Lebanon    Coldwell Banker Corporation       91109 COLDWELL BANKER COMMERCIAL
CB & Design    Lebanon    Coldwell Banker Corporation       91111

 

17



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Lebanon    Coldwell
Banker Corporation    3245    107129 COLDWELL BANKER    Liechtenstein   
Coldwell Banker Corporation       11457 COLDWELL BANKER CB & Design   
Liechtenstein    Coldwell Banker Corporation       11456 COLDWELL BANKER
COMMERCIAL    Liechtenstein    Coldwell Banker Corporation       11455 COLDWELL
BANKER PREVIEWS    Liechtenstein    Coldwell Banker Corporation       11458
COLDWELL BANKER    Lithuania    Coldwell Banker Corporation    20051127   
COLDWELL BANKER CB & Design (black on white)    Lithuania    Coldwell Banker
Corporation    20051126    COLDWELL BANKER COMMERCIAL    Lithuania    Coldwell
Banker Corporation    20051128    COLDWELL BANKER PREVIEWS INTERNATIONAL   
Lithuania    Coldwell Banker Corporation    20051129    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Lithuania    Coldwell Banker Corporation   
004725041    004725041 COLDWELL BANKER    Macao    Coldwell Banker Corporation
   4843    4843 COLDWELL BANKER    Macao    Coldwell Banker Corporation    4844
   4844 COLDWELL BANKER CB & Design    Macao    Coldwell Banker Corporation   
4841    4841 COLDWELL BANKER CB & Design    Macao    Coldwell Banker Corporation
   4842    4842 COLDWELL BANKER COMMERCIAL    Macao    Coldwell Banker
Corporation    4837    4837 COLDWELL BANKER COMMERCIAL    Macao    Coldwell
Banker Corporation    4838    4838 COLDWELL BANKER PREVIEWS    Macao    Coldwell
Banker Corporation    4839    4839 COLDWELL BANKER PREVIEWS    Macao    Coldwell
Banker Corporation    4840    4840 COLDWELL BANKER    Macedonia    Coldwell
Banker Corporation    2005/839    COLDWELL BANKER CB & Design    Macedonia   
Coldwell Banker Corporation    2005/838    COLDWELL BANKER COMMERCIAL   
Macedonia    Coldwell Banker Corporation    2005/837    COLDWELL BANKER PREVIEWS
INTERNATIONAL    Macedonia    Coldwell Banker Corporation    2005/836   
COLDWELL BANKER    Malaysia    Coldwell Banker Corporation    88-02130   
88-02130 COLDWELL BANKER CB & Design    Malaysia    Coldwell Banker Corporation
   98-11330    COLDWELL BANKER CB & Design    Malaysia    Coldwell Banker
Corporation    98-11342    COLDWELL BANKER COMMERCIAL    Malaysia    Coldwell
Banker Corporation    98-11345   

 

18



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Malaysia    Coldwell Banker Corporation   
98-11346    COLDWELL BANKER COMMERCIAL & Design    Malaysia    Coldwell Banker
Corporation    88-02131    88-02131 COLDWELL BANKER PREVIEWS    Malaysia   
Coldwell Banker Corporation    98/11343    98/11343 COLDWELL BANKER PREVIEWS   
Malaysia    Coldwell Banker Corporation    98-11344    COLDWELL BANKER    Malta
   Coldwell Banker Corporation    31125    31125 COLDWELL BANKER CB & Design   
Malta    Coldwell Banker Corporation    31124    31124 COLDWELL BANKER
COMMERCIAL    Malta    Coldwell Banker Corporation    31122    31122 COLDWELL
BANKER PREVIEWS    Malta    Coldwell Banker Corporation    31123    31123
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Malta    Coldwell
Banker Corporation    004725041    004725041 COLDWELL BANKER    Mexico   
Coldwell Banker Corporation    151921    461261 COLDWELL BANKER    Mexico   
Coldwell Banker Corporation    151922    461262 COLDWELL BANKER BIENES RAICES &
Design    Mexico    Coldwell Banker Corporation    454607    692903 COLDWELL
BANKER BIENES RAICES & Design    Mexico    Coldwell Banker Corporation    454608
   689478 COLDWELL BANKER CB & Design    Mexico    Coldwell Banker Corporation
   219301    544515 COLDWELL BANKER CB & Design    Mexico    Coldwell Banker
Corporation    220127    495425 COLDWELL BANKER COMMERCIAL & Design    Mexico   
Coldwell Banker Corporation    164949    467981 COLDWELL BANKER COMMERCIAL &
Design    Mexico    Coldwell Banker Corporation    166799    COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Mexico    Coldwell Banker
Corporation    747841    915747 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Mexico    Coldwell Banker Corporation    747843    915748
PREVIEWS    Mexico    Coldwell Banker Corporation    213821    493374 PREVIEWS
   Mexico    Coldwell Banker Corporation    213822    503301 COLDWELL BANKER   
Moldova    Coldwell Banker Corporation    019696    COLDWELL BANKER CB & Design
   Moldova    Coldwell Banker Corporation    019694    COLDWELL BANKER
COMMERCIAL    Moldova    Coldwell Banker Corporation    019695    COLDWELL
BANKER COMMERCIAL CB & Design    Moldova    Coldwell Banker Corporation   
019697    CB & Design    Monaco    Coldwell Banker Corporation    019079    R
98.18971

 

19



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Monaco    Coldwell Banker Corporation    019080    R 98.18972
COLDWELL BANKER    Montserrat    Coldwell Banker Corporation       3166 COLDWELL
BANKER CB & Design    Montserrat    Coldwell Banker Corporation       3167
COLDWELL BANKER COMMERCIAL & Design    Montserrat    Coldwell Banker Corporation
      COLDWELL BANKER    Morocco    Coldwell Banker Corporation    95826   
95826 COLDWELL BANKER CB & Design    Morocco    Coldwell Banker Corporation   
95827    95827 COLDWELL BANKER COMMERCIAL    Morocco    Coldwell Banker
Corporation    96356    96356 COLDWELL BANKER PREVIEWS INTERNATIONAL    Morocco
   Coldwell Banker Corporation    96357    96357 COLDWELL BANKER    Netherlands
Antilles    Coldwell Banker Corporation       20094 COLDWELL BANKER CB & Design
   Netherlands Antilles    Coldwell Banker Corporation       20115 COLDWELL
BANKER COMMERCIAL    Netherlands Antilles    Coldwell Banker Corporation      
20900 COLDWELL BANKER PREVIEWS    Netherlands Antilles    Coldwell Banker
Corporation       20550 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Netherlands Antilles    Coldwell Banker Corporation    D-600060    11910
COLDWELL BANKER    New Zealand    Coldwell Banker Corporation    182322   
182322 COLDWELL BANKER    New Zealand    Coldwell Banker Corporation    272215
   272215 COLDWELL BANKER CB & Design    New Zealand    Coldwell Banker
Corporation    272216    272216 COLDWELL BANKER CB & Design    New Zealand   
Coldwell Banker Corporation    272217    272217 COLDWELL BANKER COMMERCIAL   
New Zealand    Coldwell Banker Corporation    182323    182323 COLDWELL BANKER
COMMERCIAL    New Zealand    Coldwell Banker Corporation    296127    296127
COLDWELL BANKER PREVIEWS    New Zealand    Coldwell Banker Corporation    296125
   296125 COLDWELL BANKER PREVIEWS    New Zealand    Coldwell Banker Corporation
   296126    296126 COLDWELL BANKER    Nicaragua    Coldwell Banker Corporation
   98-00950    39641 COLDWELL BANKER    Nicaragua    Coldwell Banker Corporation
   98-00951    39849 COLDWELL BANKER CB & Design    Nicaragua    Coldwell Banker
Corporation    98-00956    40289 COLDWELL BANKER CB & Design    Nicaragua   
Coldwell Banker Corporation    98-00957    40271 COLDWELL BANKER COMMERCIAL   
Nicaragua    Coldwell Banker Corporation    98-00952    39861

 

20



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Nicaragua    Coldwell Banker Corporation   
98-00953    40325 COLDWELL BANKER PREVIEWS    Nicaragua    Coldwell Banker
Corporation    98-00954    39850 COLDWELL BANKER PREVIEWS    Nicaragua   
Coldwell Banker Corporation    98-00955    39862 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Nicaragua    Coldwell Banker Corporation   
05-03745    0602020 COLDWELL BANKER    Norway    Coldwell Banker Corporation   
9803109    193419 COLDWELL BANKER CB & Design    Norway    Coldwell Banker
Corporation    9803112    193422 COLDWELL BANKER COMMERCIAL    Norway   
Coldwell Banker Corporation    9803111    193421 COLDWELL BANKER PREVIEWS   
Norway    Coldwell Banker Corporation    9803110    193420 COLDWELL BANKER   
Oman    Coldwell Banker Corporation    36879    36879 COLDWELL BANKER    Oman   
Coldwell Banker Corporation    36880    36880 COLDWELL BANKER CB & Design   
Oman    Coldwell Banker Corporation    36885    36885 COLDWELL BANKER CB &
Design    Oman    Coldwell Banker Corporation    36886    36886 COLDWELL BANKER
COMMERCIAL    Oman    Coldwell Banker Corporation    36881    36881 COLDWELL
BANKER COMMERCIAL    Oman    Coldwell Banker Corporation    36882    36882
COLDWELL BANKER PREVIEWS INTERNATIONAL    Oman    Coldwell Banker Corporation   
36883    36883 COLDWELL BANKER PREVIEWS INTERNATIONAL    Oman    Coldwell Banker
Corporation    36884    36884 COLDWELL BANKER    Pakistan    Coldwell Banker
Corporation    150872    COLDWELL BANKER CB & Design    Pakistan    Coldwell
Banker Corporation    150870    COLDWELL BANKER COMMERCIAL    Pakistan   
Coldwell Banker Corporation    150869    150869 COLDWELL BANKER PREVIEWS   
Pakistan    Coldwell Banker Corporation    150871    150871 COLDWELL BANKER   
Panama    Coldwell Banker Corporation    85644    85644 COLDWELL BANKER   
Panama    Coldwell Banker Corporation    85645    85655 COLDWELL BANKER CB &
Design    Panama    Coldwell Banker Corporation    84324    84324 COLDWELL
BANKER CB & Design    Panama    Coldwell Banker Corporation    84325    84325
COLDWELL BANKER COMMERCIAL    Panama    Coldwell Banker Corporation    95108   
95108 COLDWELL BANKER COMMERCIAL    Panama    Coldwell Banker Corporation   
95111    95111

 

21



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Panama    Coldwell Banker Corporation    95119   
95119 COLDWELL BANKER PREVIEWS    Panama    Coldwell Banker Corporation    95120
   95120 COLDWELL BANKER    Papua New Guinea    Coldwell Banker Corporation   
A61877    A61877 COLDWELL BANKER CB & Design    Papua New Guinea    Coldwell
Banker Corporation    A61878    A61878 COLDWELL BANKER COMMERCIAL    Papua New
Guinea    Coldwell Banker Corporation    A61875    A61875 COLDWELL BANKER
PREVIEWS    Papua New Guinea    Coldwell Banker Corporation    A61876    A61876
COLDWELL BANKER    Paraguay    Coldwell Banker Corporation    27311    291782
COLDWELL BANKER    Paraguay    Coldwell Banker Corporation    27317    219980
COLDWELL BANKER CB & Design    Paraguay    Coldwell Banker Corporation    27313
   280547 COLDWELL BANKER CB & Design    Paraguay    Coldwell Banker Corporation
   27314    220929 COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker
Corporation    27316    219899 COLDWELL BANKER COMMERCIAL    Paraguay   
Coldwell Banker Corporation    27318    216618 COLDWELL BANKER PREVIEWS   
Paraguay    Coldwell Banker Corporation    27312    241792 COLDWELL BANKER
PREVIEWS    Paraguay    Coldwell Banker Corporation    27315    222647 COLDWELL
BANKER    Peru    Coldwell Banker Corporation    40117    040817 COLDWELL BANKER
   Peru    Coldwell Banker Corporation    40118    012571 COLDWELL BANKER CB &
Design    Peru    Coldwell Banker Corporation    40119    012652 COLDWELL BANKER
CB & Design    Peru    Coldwell Banker Corporation    40120    041437 COLDWELL
BANKER COMMERCIAL    Peru    Coldwell Banker Corporation    068027    050118
COLDWELL BANKER COMMERCIAL    Peru    Coldwell Banker Corporation    068111   
016046 COLDWELL BANKER PREVIEWS    Peru    Coldwell Banker Corporation    068026
   050117 COLDWELL BANKER PREVIEWS    Peru    Coldwell Banker Corporation   
068109    016045 COLDWELL BANKER    Philippines    Coldwell Banker Corporation
   4-2005-010581    COLDWELL BANKER    Philippines    Coldwell Banker
Corporation    4-2005-011621    COLDWELL BANKER CB & Design    Philippines   
Coldwell Banker Corporation    4-1997-117565    4-1997-117565 COLDWELL BANKER
CB & Design    Philippines    Coldwell Banker Corporation    4-2005-011620   

 

22



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Philippines    Coldwell Banker Corporation   
5010583    COLDWELL BANKER COMMERCIAL    Philippines    Coldwell Banker
Corporation    4-2005-010582    COLDWELL BANKER PREVIEWS INTERNATIONAL   
Philippines    Coldwell Banker Corporation    4-2006-01758    COLDWELL BANKER   
Poland    Coldwell Banker Corporation    Z-174262    122325 COLDWELL BANKER CB &
Design    Poland    Coldwell Banker Corporation    Z-174261    122326 COLDWELL
BANKER COMMERCIAL    Poland    Coldwell Banker Corporation    Z191810    132539
COLDWELL BANKER PREVIEWS    Poland    Coldwell Banker Corporation    Z-191811   
132802 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Poland   
Coldwell Banker Corporation    004725041    004725041 COLDWELL BANKER   
Portugal    Coldwell Banker Corporation    330677    330677 COLDWELL BANKER CB &
Design    Portugal    Coldwell Banker Corporation    330680    330680 COLDWELL
BANKER COMMERCIAL    Portugal    Coldwell Banker Corporation    330679    330679
COLDWELL BANKER PREVIEWS    Portugal    Coldwell Banker Corporation    330678   
330678 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Portugal   
Coldwell Banker Corporation    004725041    004725041 CB Design    Puerto Rico
   Coldwell Banker Corporation       6791 COLDWELL BANKER    Puerto Rico   
Coldwell Banker Corporation       6793 COLDWELL BANKER PREVIEWS    Puerto Rico
   Coldwell Banker Corporation       42035 COLDWELL BANKER PREVIEWS    Puerto
Rico    Coldwell Banker Corporation       42034 COLDWELL BANKER    Qatar   
Coldwell Banker Corporation    28126    28126 COLDWELL BANKER CB & Design   
Qatar    Coldwell Banker Corporation    28127    COLDWELL BANKER COMMERCIAL   
Qatar    Coldwell Banker Corporation    28128    COLDWELL BANKER COMMERCIAL CB &
Design    Qatar    Coldwell Banker Corporation    28129    COLDWELL BANKER   
Romania    Coldwell Banker Corporation    M 2005 10239    71644 COLDWELL BANKER
CB & Design    Romania    Coldwell Banker Corporation    M 2005 10240    71665
COLDWELL BANKER COMMERCIAL    Romania    Coldwell Banker Corporation   
200510241    71666 COLDWELL BANKER COMMERCIAL CB & Design    Romania    Coldwell
Banker Corporation    M 200608817    COLDWELL BANKER PREVIEWS INTERNATIONAL   
Romania    Coldwell Banker Corporation    M 2005 10242    71664

 

23



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Russian Federation    Coldwell Banker Corporation   
2005715047    COLDWELL BANKER CB & Design    Russian Federation    Coldwell
Banker Corporation    2005715049    COLDWELL BANKER COMMERCIAL    Russian
Federation    Coldwell Banker Corporation    2005715048    COLDWELL BANKER
PREVIEWS INTERNATIONAL    Russian Federation    Coldwell Banker Corporation   
2005715046    COLDWELL BANKER    Saudi Arabia    Coldwell Banker Corporation   
77790    708/72 COLDWELL BANKER CB & Design    Saudi Arabia    Coldwell Banker
Corporation    77791    708/73 COLDWELL BANKER COMMERCIAL    Saudi Arabia   
Coldwell Banker Corporation    77792    708/74 COLDWELL BANKER COMMERCIAL CB &
Design    Saudi Arabia    Coldwell Banker Corporation    77793    688/94
COLDWELL BANKER PREVIEWS    Saudi Arabia    Coldwell Banker Corporation    77794
   708/75 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Saudi
Arabia    Coldwell Banker Corporation    101267    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Saudi Arabia    Coldwell Banker Corporation
   101268    COLDWELL BANKER    Serbia    Coldwell Banker Corporation    1521/05
   51779 COLDWELL BANKER CB & Design    Serbia    Coldwell Banker Corporation   
1520/05    51778 COLDWELL BANKER COMMERCIAL    Serbia    Coldwell Banker
Corporation    1522/05    51780 COLDWELL BANKER PREVIEWS INTERNATIONAL    Serbia
   Coldwell Banker Corporation    1523/05    51781 COLDWELL BANKER    Singapore
   Coldwell Banker Corporation    9294/96    T96/09294A COLDWELL BANKER   
Singapore    Coldwell Banker Corporation    9295/96    T96/09295Z COLDWELL
BANKER CB & Design    Singapore    Coldwell Banker Corporation    9296/96   
T96/09296H COLDWELL BANKER CB & Design    Singapore    Coldwell Banker
Corporation    9297/96    T96/09297F COLDWELL BANKER COMMERCIAL    Singapore   
Coldwell Banker Corporation    9313/98    T98/09313I COLDWELL BANKER PREVIEWS   
Singapore    Coldwell Banker Corporation    9315/98    T98/09315E COLDWELL
BANKER PREVIEWS    Singapore    Coldwell Banker Corporation    9316/98   
T98/09316C COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)
   Singapore    Coldwell Banker Corporation    T05/21302C    T05/21302C COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)    Singapore   
Coldwell Banker Corporation    T05/21304Z    COLDWELL BANKER    Slovakia   
Coldwell Banker Corporation    5803-2005    214572

 

24



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Slovakia    Coldwell Banker Corporation   
5804-2005    214573 COLDWELL BANKER COMMERCIAL    Slovakia    Coldwell Banker
Corporation    5802-2005    214571 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Slovakia    Coldwell Banker Corporation    5801-2005    214570 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Slovakia    Coldwell Banker
Corporation    004725041    004725041 COLDWELL BANKER    Slovenia    Coldwell
Banker Corporation    200571513    200571513 COLDWELL BANKER CB & Design   
Slovenia    Coldwell Banker Corporation    200571515    200571515 COLDWELL
BANKER COMMERCIAL    Slovenia    Coldwell Banker Corporation    200571514   
200571514 COLDWELL BANKER PREVIEWS INTERNATIONAL    Slovenia    Coldwell Banker
Corporation    200571512    200571512 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Slovenia    Coldwell Banker Corporation    004725041   
004725041 COLDWELL BANKER    Solomon Islands    Coldwell Banker Corporation   
   1879 COLDWELL BANKER CB & Design    Solomon Islands    Coldwell Banker
Corporation       1740 COLDWELL BANKER COMMERCIAL    Solomon Islands    Coldwell
Banker Corporation       1739 COLDWELL BANKER    South Africa    Coldwell Banker
Corporation    9615596    9615596 COLDWELL BANKER    South Africa    Coldwell
Banker Corporation    9615597    9615597 COLDWELL BANKER CB & Design    South
Africa    Coldwell Banker Corporation    9615594    9615594 COLDWELL BANKER CB &
Design    South Africa    Coldwell Banker Corporation    9615595    9615595
COLDWELL BANKER COMMERCIAL    South Africa    Coldwell Banker Corporation   
9815096    9815096 COLDWELL BANKER COMMERCIAL    South Africa    Coldwell Banker
Corporation    9815097    9815097 COLDWELL BANKER PREVIEWS    South Africa   
Coldwell Banker Corporation    9718988    9718988 COLDWELL BANKER PREVIEWS   
South Africa    Coldwell Banker Corporation    9718989    9718989 CB & Design   
Spain    Coldwell Banker Corporation    1005732    1005732 COLDWELL BANKER   
Spain    Coldwell Banker Corporation    1005730    1005730 COLDWELL BANKER   
Spain    Coldwell Banker Corporation    1005731    1005731 COLDWELL BANKER
BIENES RAICES & Design    Spain    Coldwell Banker Corporation    2354151   
2354151 COLDWELL BANKER BIENES RAICES & Design    Spain    Coldwell Banker
Corporation    2354152    2354152 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Spain    Coldwell Banker Corporation    004725041   
004725041

 

25



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    St. Kitts and Nevis    Coldwell Banker Corporation    0385   
COLDWELL BANKER CB & Design    St. Kitts and Nevis    Coldwell Banker
Corporation    0387    COLDWELL BANKER COMMERCIAL    St. Kitts and Nevis   
Coldwell Banker Corporation    0384    COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    St. Kitts and Nevis    Coldwell Banker Corporation    0386   
COLDWELL BANKER CB & Design    St. Lucia    Coldwell Banker Corporation   
214/97    214/97 COLDWELL BANKER PREVIEWS    St. Lucia    Coldwell Banker
Corporation    299/97    299/97 COLDWELL BANKER PREVIEWS    St. Lucia   
Coldwell Banker Corporation    300/97    300/97 COLDWELL BANKER    St. Vincent
and the Grenadines    Coldwell Banker Corporation       220/97 COLDWELL BANKER
   St. Vincent and the Grenadines    Coldwell Banker Corporation       221/97
COLDWELL BANKER COMMERCIAL    St. Vincent and the Grenadines    Coldwell Banker
Corporation       125/98 COLDWELL BANKER COMMERCIAL CB & Design    St. Vincent
and the Grenadines    Coldwell Banker Corporation       222/97 COLDWELL BANKER
   Suriname    Coldwell Banker Corporation       16176 COLDWELL BANKER CB &
Design    Suriname    Coldwell Banker Corporation       16174 COLDWELL BANKER
COMMERCIAL    Suriname    Coldwell Banker Corporation       16178 COLDWELL
BANKER PREVIEWS    Suriname    Coldwell Banker Corporation       16177 COLDWELL
BANKER    Sweden    Coldwell Banker Corporation    98-2806    335804 COLDWELL
BANKER CB & Design    Sweden    Coldwell Banker Corporation    98-2810    363103
COLDWELL BANKER PREVIEWS    Sweden    Coldwell Banker Corporation    98-2807   
363102 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Sweden   
Coldwell Banker Corporation    004725041    004725041 CB    Switzerland   
Coldwell Banker Corporation       322480 COLDWELL BANKER    Switzerland   
Coldwell Banker Corporation       322319 COLDWELL BANKER    Switzerland   
Coldwell Banker Corporation    2989/1998    454943 COLDWELL BANKER CB & Design
   Switzerland    Coldwell Banker Corporation    2987/1998    454925 COLDWELL
BANKER COMMERCIAL    Switzerland    Coldwell Banker Corporation    2988/1998   
454942 COLDWELL BANKER PREVIEWS    Switzerland    Coldwell Banker Corporation   
2990/1998    454944 CB & Design    Taiwan    Coldwell Banker Corporation   
81009666    49072

 

26



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Taiwan    Coldwell Banker Corporation    020887    41372
COLDWELL BANKER & Design    Taiwan    Coldwell Banker Corporation    020889   
41936 COLDWELL BANKER CB & Design    Taiwan    Coldwell Banker Corporation   
79021407    49508 COLDWELL BANKER COMMERCIAL    Taiwan    Coldwell Banker
Corporation    87042618    154261 COLDWELL BANKER PREVIEWS    Taiwan    Coldwell
Banker Corporation    87042619    154262 CB & Design    Thailand    Coldwell
Banker Corporation    227809    Bor 18814 COLDWELL BANKER    Thailand   
Coldwell Banker Corporation    227806    Bor 18817 COLDWELL BANKER    Thailand
   Coldwell Banker Corporation    368287    Khor97339 COLDWELL BANKER & Design
   Thailand    Coldwell Banker Corporation    179353    Khor80061 COLDWELL
BANKER CB & Design    Thailand    Coldwell Banker Corporation    227807    Bor
18816 COLDWELL BANKER COMMERCIAL & Design    Thailand    Coldwell Banker
Corporation    178611    Khor79278 COLDWELL BANKER COMMERCIAL & Design   
Thailand    Coldwell Banker Corporation    227808    Bor 18815 COLDWELL BANKER
PREVIEWS    Thailand    Coldwell Banker Corporation    368288    Khor101571
COLDWELL BANKER PREVIEWS    Thailand    Coldwell Banker Corporation    368289   
COLDWELL BANKER    Tonga    Coldwell Banker Corporation    00184    00278
COLDWELL BANKER CB & Design    Tonga    Coldwell Banker Corporation    00183   
00277 COLDWELL BANKER COMMERCIAL    Tonga    Coldwell Banker Corporation   
00181    00275 COLDWELL BANKER PREVIEWS    Tonga    Coldwell Banker Corporation
   00182    00276 COLDWELL BANKER    Trinidad and Tobago    Coldwell Banker
Corporation    27277    27277 COLDWELL BANKER    Trinidad and Tobago    Coldwell
Banker Corporation    27280    27280 COLDWELL BANKER CB & Design    Trinidad and
Tobago    Coldwell Banker Corporation    27278    27278 COLDWELL BANKER CB &
Design    Trinidad and Tobago    Coldwell Banker Corporation    27279    27279
COLDWELL BANKER COMMERCIAL    Trinidad and Tobago    Coldwell Banker Corporation
   28332    28332 COLDWELL BANKER PREVIEWS    Trinidad and Tobago    Coldwell
Banker Corporation    27946    27946 COLDWELL BANKER    Tunisia    Coldwell
Banker Corporation    EE05.0058    COLDWELL BANKER CB & Design    Tunisia   
Coldwell Banker Corporation    EE05.0057   

 

27



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Tunisia    Coldwell Banker Corporation   
EE05.0779    COLDWELL BANKER PREVIEWS INTERNATIONAL    Tunisia    Coldwell
Banker Corporation    EE050778    COLDWELL BANKER    Turkey    Coldwell Banker
Corporation    6730    187775 COLDWELL BANKER    Turkey    Coldwell Banker
Corporation    6731    187815 COLDWELL BANKER CB & Design    Turkey    Coldwell
Banker Corporation    6728    185408 COLDWELL BANKER CB & Design    Turkey   
Coldwell Banker Corporation    6729    187757 COLDWELL BANKER COMMERCIAL   
Turkey    Coldwell Banker Corporation    12675    202490 COLDWELL BANKER
COMMERCIAL    Turkey    Coldwell Banker Corporation    12676    202269 COLDWELL
BANKER PREVIEWS    Turkey    Coldwell Banker Corporation    12673    205807
COLDWELL BANKER PREVIEWS    Turkey    Coldwell Banker Corporation    12674   
200328 COLDWELL BANKER    Turkish Republic of Northern Cyprus    Coldwell Banker
Corporation    7420    COLDWELL BANKER CB & Design    Turkish Republic of
Northern Cyprus    Coldwell Banker Corporation    7422    COLDWELL BANKER
COMMERCIAL    Turkish Republic of Northern Cyprus    Coldwell Banker Corporation
   7421    COLDWELL BANKER COMMERCIAL CB & Design    Turkish Republic of
Northern Cyprus    Coldwell Banker Corporation    7423    COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Turkish Republic of Northern Cyprus
   Coldwell Banker Corporation    7435    COLDWELL BANKER    Turks and Caicos
Islands    Coldwell Banker Corporation       11494 COLDWELL BANKER    Turks and
Caicos Islands    Coldwell Banker Corporation       12408 COLDWELL BANKER CB &
Design    Turks and Caicos Islands    Coldwell Banker Corporation       11495
COLDWELL BANKER CB & Design    Turks and Caicos Islands    Coldwell Banker
Corporation       12409 COLDWELL BANKER PREVIEWS    Turks and Caicos Islands   
Coldwell Banker Corporation       12,475 COLDWELL BANKER PREVIEWS    Turks and
Caicos Islands    Coldwell Banker Corporation       12312 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Turks and Caicos Islands    Coldwell
Banker Corporation    14098    14098 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Turks and Caicos Islands    Coldwell Banker Corporation   
14099    14099

 

28



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Tuvalu    Coldwell Banker Corporation       TM854 COLDWELL
BANKER CB & Design    Tuvalu    Coldwell Banker Corporation       TM853 COLDWELL
BANKER COMMERCIAL    Tuvalu    Coldwell Banker Corporation       TM852 COLDWELL
BANKER PREVIEWS    Tuvalu    Coldwell Banker Corporation       TM913 COLDWELL
BANKER    Ukraine    Coldwell Banker Corporation    200511479    COLDWELL BANKER
CB & Design    Ukraine    Coldwell Banker Corporation    200511480    COLDWELL
BANKER COMMERCIAL    Ukraine    Coldwell Banker Corporation    200511481   
COLDWELL BANKER PREVIEWS INTERNATIONAL    Ukraine    Coldwell Banker Corporation
   200511482    COLDWELL BANKER    United Arab Emirates    Coldwell Banker
Corporation    48337    52794 COLDWELL BANKER CB & Design    United Arab
Emirates    Coldwell Banker Corporation    48338    52795 COLDWELL BANKER
COMMERCIAL    United Arab Emirates    Coldwell Banker Corporation    48339   
59487 COLDWELL BANKER COMMERCIAL CB & Design    United Arab Emirates    Coldwell
Banker Corporation    48340    59486 CB & Design    United Kingdom    Coldwell
Banker Corporation    1177297    1177297 CB & Design    United Kingdom   
Coldwell Banker Corporation    1273339    1273339 CB & Design    United Kingdom
   Coldwell Banker Corporation    1422532    1422532 COLDWELL BANKER    United
Kingdom    Coldwell Banker Corporation    1273338    1273338 COLDWELL BANKER   
United Kingdom    Coldwell Banker Corporation    1346215    1346215 COLDWELL
BANKER    United Kingdom    Coldwell Banker Corporation    2185020    2185020
COLDWELL BANKER CB & Design    United Kingdom    Coldwell Banker Corporation   
1273340    1273340 COLDWELL BANKER CB & Design    United Kingdom    Coldwell
Banker Corporation    2185011    2185011 COLDWELL BANKER COMMERCIAL    United
Kingdom    Coldwell Banker Corporation    2185014    2185014 COLDWELL BANKER
COMMERCIAL & Design    United Kingdom    Coldwell Banker Corporation    1346216
   1346216 COLDWELL BANKER PREVIEWS    United Kingdom    Coldwell Banker
Corporation    2150397    2150397 COLDWELL BANKER PREVIEWS    United Kingdom   
Coldwell Banker Corporation    2150408    2150408 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    United Kingdom    Coldwell Banker Corporation
   004725041    004725041 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design (in series)    United Kingdom    Coldwell Banker Corporation    2405562
   2405562

 

29



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Uruguay    Coldwell Banker Corporation    309085    309085
COLDWELL BANKER CB & Design    Uruguay    Coldwell Banker Corporation    309086
   309086 COLDWELL BANKER COMMERCIAL    Uruguay    Coldwell Banker Corporation
   309087    309087 COLDWELL BANKER PREVIEWS    Uruguay    Coldwell Banker
Corporation    309088    309088 COLDWELL BANKER    Vanuatu    Coldwell Banker
Corporation    10311    10311 COLDWELL BANKER COMMERCIAL    Vanuatu    Coldwell
Banker Corporation    10312    10312 COLDWELL BANKER    Venezuela    Coldwell
Banker Corporation    25462-97    209784 COLDWELL BANKER    Venezuela   
Coldwell Banker Corporation    25465-97    9130 COLDWELL BANKER CB & Design   
Venezuela    Coldwell Banker Corporation    327-97    208476 COLDWELL BANKER
CB & Design    Venezuela    Coldwell Banker Corporation    328-98    8947
COLDWELL BANKER COMMERCIAL    Venezuela    Coldwell Banker Corporation    02-99
   215483 COLDWELL BANKER COMMERCIAL    Venezuela    Coldwell Banker Corporation
   03-99    11041 COLDWELL BANKER PREVIEWS    Venezuela    Coldwell Banker
Corporation    25463-97    9309 COLDWELL BANKER PREVIEWS    Venezuela   
Coldwell Banker Corporation    25466-97    209785 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Venezuela    Coldwell Banker Corporation   
25344    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Venezuela
   Coldwell Banker Corporation    25345    COLDWELL BANKER    Viet Nam   
Coldwell Banker Corporation    11559    9887 COLDWELL BANKER CB & Design    Viet
Nam    Coldwell Banker Corporation    11560    9888 COLDWELL BANKER COMMERCIAL
   Viet Nam    Coldwell Banker Corporation    41501    42111 COLDWELL BANKER
PREVIEWS    Viet Nam    Coldwell Banker Corporation    41500    43732 COLDWELL
BANKER    Virgin Islands (British)    Coldwell Banker Corporation       3169
COLDWELL BANKER CB & Design    Virgin Islands (British)    Coldwell Banker
Corporation       3177 COLDWELL BANKER COMMERCIAL    Virgin Islands (British)   
Coldwell Banker Corporation       1641 COLDWELL BANKER PREVIEWS    Virgin
Islands (British)    Coldwell Banker Corporation       3301 COLDWELL BANKER   
Western Samoa    Coldwell Banker Corporation    3804    3804 COLDWELL BANKER
CB & Design    Western Samoa    Coldwell Banker Corporation    3803    3803

 

30



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Western Samoa    Coldwell Banker Corporation   
3801    3801 COLDWELL BANKER PREVIEWS    Western Samoa    Coldwell Banker
Corporation    3802    3802

 

31



--------------------------------------------------------------------------------

SCHEDULE II

Realogy Services Group LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

REALOGY    United States    Realogy Services Group LLC    78810057    REALOGY   
United States    Realogy Services Group LLC    78810142    REALOGY    United
States    Realogy Services Group LLC    78810039    REALOGY    United States   
Realogy Services Group LLC    78810051    REALOGY (Stylized)    United States   
Realogy Services Group LLC    78818200    REALOGY (Stylized)    United States   
Realogy Services Group LLC    78818186    REALOGY (Stylized)    United States   
Realogy Services Group LLC    78818197    REALOGY (Stylized)    United States   
Realogy Services Group LLC    78818203    REALOGY: THE BUSINESS OF REAL ESTATE
   United States    Realogy Services Group LLC    78842043    REALOGY: THE
BUSINESS OF REAL ESTATE    United States    Realogy Services Group LLC   
78842038    REALOGY: THE BUSINESS OF REAL ESTATE    United States    Realogy
Services Group LLC    78842046    REALOGY: THE BUSINESS OF REAL ESTATE    United
States    Realogy Services Group LLC    78849192    THE ART OF REAL ESTATE   
United States    Realogy Services Group LLC    78811352    THE ART OF REAL
ESTATE    United States    Realogy Services Group LLC    78811453    THE ART OF
REAL ESTATE    United States    Realogy Services Group LLC    78811469    THE
ART OF REAL ESTATE    United States    Realogy Services Group LLC    78811324   



--------------------------------------------------------------------------------

SCHEDULE II

Cotton Real Estate, Inc.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CAPE COD STYLE    United States    COTTON REAL ESTATE, INC.    76410655   
2971401 COTTON REAL ESTATE    United States    COTTON REAL ESTATE, INC.   
78181435    2771791 A REAL ESTATE OF MIND    United States    COTTON REAL
ESTATE, INC.    78192825    2846759 CAPE COD STYLE    United States    COTTON
REAL ESTATE, INC.    76410657    2736246



--------------------------------------------------------------------------------

SCHEDULE II

ERA Franchise Systems, Inc.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Albania    ERA Franchise Systems, Inc.    AL-M-05-00413    10841 ERA &
New House Design    Albania    ERA Franchise Systems, Inc.    AL-M-05-00415   
10843 ERA    Algeria    ERA Franchise Systems, Inc.    051197    069735 ERA &
New House Design (black on white)    Algeria    ERA Franchise Systems, Inc.   
051198    069736 ERA    Andorra    ERA Franchise Systems, Inc.    20920    22553
ERA & New House Design (black on white)    Andorra    ERA Franchise Systems,
Inc.    20921    22557 ERA & New House Design (color)    Andorra    ERA
Franchise Systems, Inc.    20932    22635 ERA & New House Design (series of 3)
   Anguilla    ERA Franchise Systems, Inc.    3012    3012 ERA    Antigua and
Barbuda    ERA Franchise Systems, Inc.    1978    1978 ERA & New House Design   
Antigua and Barbuda    ERA Franchise Systems, Inc.    1981    1981 ERA   
Argentina    ERA Franchise Systems, Inc.    2730940    ERA    Argentina    ERA
Franchise Systems, Inc.    2730941    ERA & New House Design    Argentina    ERA
Franchise Systems, Inc.    2730942    ERA & New House Design    Argentina    ERA
Franchise Systems, Inc.    2730943    ERA    Aruba    ERA Franchise Systems,
Inc.    IM980420.28    19134 ERA & New House Design    Aruba    ERA Franchise
Systems, Inc.    IM980420.27    19133 ERA    Australia    ERA Franchise Systems,
Inc.    389378    389378 ERA    Australia    ERA Franchise Systems, Inc.   
613949    613949 ERA    Australia    ERA Franchise Systems, Inc.    614060   
614060 ERA & New House Design (series of 2)    Australia    ERA Franchise
Systems, Inc.    734308    734308 ERA & Old House, Circle Design    Australia   
ERA Franchise Systems, Inc.    328034    328034 ERA & Old House, Circle Design
   Australia    ERA Franchise Systems, Inc.    389379    389379 ERA & Old House,
Circle Design    Australia    ERA Franchise Systems, Inc.    614146    614146

 

1



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & Old House, Circle Design    Australia    ERA Franchise Systems, Inc.   
614147    614147 TEAM ERA    Australia    ERA Franchise Systems, Inc.    613952
   613952 TEAM ERA    Australia    ERA Franchise Systems, Inc.    613953   
613953 ERA & New House Design    Austria    ERA Franchise Systems, Inc.   
4684/97    172178 ERA    Bahamas    ERA Franchise Systems, Inc.    20611   
20611 ERA & Design    Bahamas    ERA Franchise Systems, Inc.    20596    20596
ERA    Bahrain    ERA Franchise Systems, Inc.    42829    ERA    Bahrain    ERA
Franchise Systems, Inc.    42830    ERA & New House Design (color)    Bahrain   
ERA Franchise Systems, Inc.    42831    ERA & New House Design (color)   
Bahrain    ERA Franchise Systems, Inc.    42832    ERA    Barbados    ERA
Franchise Systems, Inc.    NA    8113157 ERA    Barbados    ERA Franchise
Systems, Inc.    NA    81/13156 ERA & New House Design (black on white)   
Barbados    ERA Franchise Systems, Inc.    NA    8113154 ERA & New House Design
(black on white)    Barbados    ERA Franchise Systems, Inc.    NA    81/13155
ERA    Belize    ERA Franchise Systems, Inc.    3175.05    3175.05 ERA & New
House Design (black on white)    Belize    ERA Franchise Systems, Inc.   
3174.05    3174.05 AMSTERDAM ERA MAKELAARS    Benelux    ERA Franchise Systems,
Inc.    1109584    799660 ERA & New House Design (white on black)    Benelux   
ERA Franchise Systems, Inc.    888757    607767 ERA & Old House, Circle Design
   Benelux    ERA Franchise Systems, Inc.    767096    506289 ERA & Sign & Post
Design    Benelux    ERA Franchise Systems, Inc.    618741    618741 ERA
AMSTERDAM    Benelux    ERA Franchise Systems, Inc.    1109585    799661 ERA
MAKELAAR OPEN HUIZEN ROUTE & Design    Benelux    ERA Franchise Systems, Inc.   
1067707    766494 ERA MAKELAARS AMSTERDAM    Benelux    ERA Franchise Systems,
Inc.    1109265    811386 ERA    Bermuda    ERA Franchise Systems, Inc.    34365
   34565 ERA & New House Design (black on white)    Bermuda    ERA Franchise
Systems, Inc.    34366    34366 ERA    Bosnia and Herzegovina    ERA Franchise
Systems, Inc.    BAZ059324A   

 

2



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design    Bosnia and Herzegovina    ERA Franchise Systems, Inc.
   BAZ059323A    ERA & Design    Brazil    ERA Franchise Systems, Inc.   
819488011    819488011 ERA & New House Design (black on white)    Brunei
Darussalam    ERA Franchise Systems, Inc.    BRU/28160    25588 ERA    Bulgaria
   ERA Franchise Systems, Inc.    82714    ERA & New House Design (black on
white)    Bulgaria    ERA Franchise Systems, Inc.    82715    ERA & New House
Design (color)    Bulgaria    ERA Franchise Systems, Inc.    82716    ERA   
Cambodia    ERA Franchise Systems, Inc.    13156    12854 ERA    Cambodia    ERA
Franchise Systems, Inc.    13157    12855 ERA & New House Design    Cambodia   
ERA Franchise Systems, Inc.    12606    12665 ERA & New House Design    Cambodia
   ERA Franchise Systems, Inc.    12607    12666 ERA    Canada    ERA Franchise
Systems, Inc.    502174    297534 ERA    Canada    ERA Franchise Systems, Inc.
   505554    289140 ERA & New House Design    Canada    ERA Franchise Systems,
Inc.    1277797    ERA & Old House, Circle Design    Canada    ERA Franchise
Systems, Inc.    408381    249498 ERA & Old House, Circle Design    Canada   
ERA Franchise Systems, Inc.    505555    296842 ERA    Cayman Islands    ERA
Franchise Systems, Inc.       1584675 ERA & New House Design (series of 3)   
Cayman Islands    ERA Franchise Systems, Inc.       2132336 ERA    China
(Peoples Republic)    ERA Franchise Systems, Inc.    9900119491    1512620 ERA &
New House Design (black on white)    China (Peoples Republic)    ERA Franchise
Systems, Inc.    9900119489    1512612 ERA (new house design)    China (Peoples
Republic)    ERA Franchise Systems, Inc.    9900119490    1487627 ERA   
Colombia    ERA Franchise Systems, Inc.    01 00174    285870 ERA    Colombia   
ERA Franchise Systems, Inc.    95 41908    287103 ERA & New House Design (black
on white)    Colombia    ERA Franchise Systems, Inc.    98 0511    275576 ERA &
New House Design (black on white)    Colombia    ERA Franchise Systems, Inc.   
98 22226    275305 ERA & Old House, Circle Design    Colombia    ERA Franchise
Systems, Inc.    95 41907    292845 ERA    Costa Rica    ERA Franchise Systems,
Inc.    80449    80449

 

3



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Costa Rica    ERA Franchise Systems, Inc.    80451    80451 ERA & Old
House, Circle Design    Costa Rica    ERA Franchise Systems, Inc.    80450   
80450 ERA REAL ESTATE & New House Design (in color)    Costa Rica    ERA
Franchise Systems, Inc.    2002-006229    138005 ERA    Croatia    ERA Franchise
Systems, Inc.    20051765    20051765 ERA & New House Design    Croatia    ERA
Franchise Systems, Inc.    20051766    20051766 ERA    Cuba    ERA Franchise
Systems, Inc.    985/98    127447 ERA    Cuba    ERA Franchise Systems, Inc.   
986/98    127452 ERA (new design)    Cuba    ERA Franchise Systems, Inc.   
987/98    127453 ERA (new design)    Cuba    ERA Franchise Systems, Inc.   
988/98    127458 ERA & New House Design    Czech Republic    ERA Franchise
Systems, Inc.    145439    227727 ERA    Denmark    ERA Franchise Systems, Inc.
   01389/98    2000 0031 ERA & New House Design    Denmark    ERA Franchise
Systems, Inc.    01390/98    2000 0032 ERA    Dominica    ERA Franchise Systems,
Inc.    99181888    93/98 ERA & Design (new design)    Dominica    ERA Franchise
Systems, Inc.    99181887    92/98 ERA    Dominican Republic    ERA Franchise
Systems, Inc.       98235 ERA    Dominican Republic    ERA Franchise Systems,
Inc.    98036562    99422 ERA & N. Design    Dominican Republic    ERA Franchise
Systems, Inc.    98036563    99417 ERA (and design)    Dominican Republic    ERA
Franchise Systems, Inc.       98236 ERA    Ecuador    ERA Franchise Systems,
Inc.    58777    30597 ERA    Ecuador    ERA Franchise Systems, Inc.    58780   
30697 ERA & New House Design    Ecuador    ERA Franchise Systems, Inc.    180790
   ERA & New House Design    Ecuador    ERA Franchise Systems, Inc.    180791   
ERA & Old House Design    Ecuador    ERA Franchise Systems, Inc.    58776   
30497 ERA & Old House Design    Ecuador    ERA Franchise Systems, Inc.    58779
   72097 ERA    Egypt    ERA Franchise Systems, Inc.    161968    ERA    Egypt
   ERA Franchise Systems, Inc.    161969   

 

4



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design    Egypt    ERA Franchise Systems, Inc.    161970   
ERA & New House Design    Egypt    ERA Franchise Systems, Inc.    161971    ERA
   El Salvador    ERA Franchise Systems, Inc.    20050065387    ERA    El
Salvador    ERA Franchise Systems, Inc.    20050065390    94 Book 52 ERA & New
House Design (black on white)    El Salvador    ERA Franchise Systems, Inc.   
20050065383    ERA & New House Design (black on white)    El Salvador    ERA
Franchise Systems, Inc.    20050065384    87 Book 52 ERA    European Community
   ERA Franchise Systems, Inc.    4575379    ERA    European Community    ERA
Franchise Systems, Inc.    538421    538421 ERA & New House Design (color)   
European Community    ERA Franchise Systems, Inc.    4575361    ERA & New House
Design (white on black)    European Community    ERA Franchise Systems, Inc.   
782995    782995 ERA    Finland    ERA Franchise Systems, Inc.    T199800268   
219819 ERA & New House Design    Finland    ERA Franchise Systems, Inc.   
T199800269    219820 ERA & New House Design (black on white)    France    ERA
Franchise Systems, Inc.    97686901    97686901 ERA & New House Design (color)
   France    ERA Franchise Systems, Inc.    97686900    97686900 ERA & New House
Design (white on black)    France    ERA Franchise Systems, Inc.    97667132   
97667132 ERA & New House Design    Germany    ERA Franchise Systems, Inc.   
39721035.3    39721035 ERA & Old House, Circle Design    Germany    ERA
Franchise Systems, Inc.    E20240/36 Wz    994162 ERA    Gibraltar    ERA
Franchise Systems, Inc.    9332    9332 ERA & New House Design (series of 3)   
Gibraltar    ERA Franchise Systems, Inc.    9331    9331 ERA    Greece    ERA
Franchise Systems, Inc.    136042    136042/98 ERA (and design)    Greece    ERA
Franchise Systems, Inc.    136043    136043/98 ERA    Grenada    ERA Franchise
Systems, Inc.    87/1998    87/1998 ERA & New House Design    Grenada    ERA
Franchise Systems, Inc.    88/1998    88/1998 ERA    Guatemala    ERA Franchise
Systems, Inc.    4150    141018 ERA    Guatemala    ERA Franchise Systems, Inc.
   4152    ERA & New House Design (black on white)    Guatemala    ERA Franchise
Systems, Inc.    4148   

 

5



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design (black on white)    Guatemala    ERA Franchise Systems,
Inc.    4149    140849 ERA    Haiti    ERA Franchise Systems, Inc.    371-T   
248 Reg. 115 ERA    Haiti    ERA Franchise Systems, Inc.    372-T    249 Reg.
115 ERA & New House Design    Haiti    ERA Franchise Systems, Inc.    373-T   
160 Reg. 118 ERA & New House Design    Haiti    ERA Franchise Systems, Inc.   
374-T    161 Reg. 118 ERA    Honduras    ERA Franchise Systems, Inc.    4726/98
   5057 ERA    Honduras    ERA Franchise Systems, Inc.    4727/98    ERA &
Design    Honduras    ERA Franchise Systems, Inc.    4610/98    5068 ERA & New
House Design (black on white)    Honduras    ERA Franchise Systems, Inc.   
4614/98    ERA & Design    Hong Kong    ERA Franchise Systems, Inc.    14652/92
   4256/95 ERA & New House Design (black on white)    Hong Kong    ERA Franchise
Systems, Inc.    3804/97    199901582 ERA & New House Design (series of 2)   
Hong Kong    ERA Franchise Systems, Inc.    7896/97    199810953 ERA    India   
ERA Franchise Systems, Inc.    1290397    1290397 ERA & New House Design   
India    ERA Franchise Systems, Inc.       32107 ERA & New House Design    India
   ERA Franchise Systems, Inc.    01309561    1309561 ERA    Indonesia    ERA
Franchise Systems, Inc.    14416    IDM000048946 ERA    Indonesia    ERA
Franchise Systems, Inc.    14417    IDM000048950 ERA    Indonesia    ERA
Franchise Systems, Inc.    14418    IDM000048951 ERA    Indonesia    ERA
Franchise Systems, Inc.    14419    IDM000048952 ERA & New House Design (color)
   Indonesia    ERA Franchise Systems, Inc.    11737    432455 ERA & Old House,
Circle Design    Indonesia    ERA Franchise Systems, Inc.    14420   
IDM000048948 ERA & Old House, Circle Design    Indonesia    ERA Franchise
Systems, Inc.    14421    IDM000046993 ERA & Old House, Circle Design   
Indonesia    ERA Franchise Systems, Inc.    14422    IDM000048949 ERA & Old
House, Circle Design    Indonesia    ERA Franchise Systems, Inc.    14423   
IDM000048947 ERA & Old House, Circle Design    Indonesia    ERA Franchise
Systems, Inc.    168861    IDM000042824 ERA    Ireland    ERA Franchise Systems,
Inc.    98/1442    213581

 

6



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA (and design)    Ireland    ERA Franchise Systems, Inc.    98/1443    213604
ERA    Israel    ERA Franchise Systems, Inc.    106137    106137 ERA & New House
Design (black on white)    Israel    ERA Franchise Systems, Inc.    112398   
112398 ERA & New House Design (white on black)    Italy    ERA Franchise
Systems, Inc.    RM97C004101    783703 ERA & Old House, Circle Design    Italy
   ERA Franchise Systems, Inc.    RM91C002238    612993 ERA    Jamaica    ERA
Franchise Systems, Inc.    162603    36774 ERA    Jamaica    ERA Franchise
Systems, Inc.    41297    41297 ERA & Design    Jamaica    ERA Franchise
Systems, Inc.    162604    36783 ERA    Japan    ERA Franchise Systems, Inc.   
88513/93    3337980 ERA    Japan    ERA Franchise Systems, Inc.    88514/1993   
3287800 ERA & Design (new design)    Japan    ERA Franchise Systems, Inc.   
28049/1997    4240288 ERA    Jordan    ERA Franchise Systems, Inc.    79187   
79187 ERA    Jordan    ERA Franchise Systems, Inc.    79188    79188 ERA & New
House Design    Jordan    ERA Franchise Systems, Inc.    79191    79191 ERA &
New House Design    Jordan    ERA Franchise Systems, Inc.    79192    79192   
         ERA & New House Design (color)    Korea, Republic of    ERA Franchise
Systems, Inc.    11635/97    50945 ERA    Kuwait    ERA Franchise Systems, Inc.
   70260    59155 ERA    Kuwait    ERA Franchise Systems, Inc.    72481    61063
ERA & New House Design    Kuwait    ERA Franchise Systems, Inc.    70261   
59156 ERA & New House Design    Kuwait    ERA Franchise Systems, Inc.    72482
   61064 ERA & New House Design (black on white)    Latvia    ERA Franchise
Systems, Inc.    M-99-1240    M47 436 ERA    Lebanon    ERA Franchise Systems,
Inc.    95533    95533 ERA & New House Design    Lebanon    ERA Franchise
Systems, Inc.    95534    95534 ERA    Libya    ERA Franchise Systems, Inc.   
5186    ERA    Libya    ERA Franchise Systems, Inc.    5187    ERA & New House
Design    Libya    ERA Franchise Systems, Inc.    5188   

 

7



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design    Libya    ERA Franchise Systems, Inc.    5189    ERA   
Liechtenstein    ERA Franchise Systems, Inc.    013766    13766 ERA & New House
Design    Liechtenstein    ERA Franchise Systems, Inc.    013767    13767 ERA &
New House Design (black on white)    Lithuania    ERA Franchise Systems, Inc.   
99-1695    40601 ERA    Macedonia    ERA Franchise Systems, Inc.    2005/928   
ERA & New House Design    Macedonia    ERA Franchise Systems, Inc.    2005/931
   ERA & New House Design    Malaysia    ERA Franchise Systems, Inc.    99/226
   99000226 ERA & New House Design (black on white)    Malaysia    ERA Franchise
Systems, Inc.    97012663    97012663 ERA & Old House, Circle Design    Malaysia
   ERA Franchise Systems, Inc.    91/1152    91/1152 ERA Old House, Circle
Design    Malaysia    ERA Franchise Systems, Inc.    M91025    91025 ERA   
Mexico    ERA Franchise Systems, Inc.    796171    ERA    Mexico    ERA
Franchise Systems, Inc.    796173    ERA & New House Design (black on white)   
Mexico    ERA Franchise Systems, Inc.    303572    561277 ERA & New House Design
(black on white)    Mexico    ERA Franchise Systems, Inc.    796172    ERA & New
House Design (black on white)    Mexico    ERA Franchise Systems, Inc.    837793
   ERA & New House Design    Monaco    ERA Franchise Systems, Inc.    021010   
9920833 ERA    Montserrat    ERA Franchise Systems, Inc.       1463 ERA & Design
   Montserrat    ERA Franchise Systems, Inc.       ERA    Morocco    ERA
Franchise Systems, Inc.    92690    92690 ERA    Morocco    ERA Franchise
Systems, Inc.    92691    92691 ERA    Morocco    ERA Franchise Systems, Inc.   
95010    95010 ERA    Morocco    ERA Franchise Systems, Inc.    95011    95011
ERA & New House Design (color)    Morocco    ERA Franchise Systems, Inc.   
92692    92692 ERA & New House Design (color)    Morocco    ERA Franchise
Systems, Inc.    92693    92693 ERA & New House Design (color)    Morocco    ERA
Franchise Systems, Inc.    95012    95012 ERA & New House Design (color)   
Morocco    ERA Franchise Systems, Inc.    95013    95013

 

8



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Myanmar    ERA Franchise Systems, Inc.    4/23/2000    4/23/2000 ERA   
Myanmar    ERA Franchise Systems, Inc.    4/23/2000    4/23/2000 ERA (and
design)    Myanmar    ERA Franchise Systems, Inc.    4/22/2000    4/22/2000 ERA
(and design)    Myanmar    ERA Franchise Systems, Inc.    4/22/2000    4/22/2000
ERA    Netherlands Antilles    ERA Franchise Systems, Inc.    20771    20771
ERA & New House Design    Netherlands Antilles    ERA Franchise Systems, Inc.   
20779    20779 ERA    New Zealand    ERA Franchise Systems, Inc.    126136   
126136 ERA    New Zealand    ERA Franchise Systems, Inc.    192008    A192008
ERA & N. Design, series of 3    New Zealand    ERA Franchise Systems, Inc.   
276680    276680 ERA    Nicaragua    ERA Franchise Systems, Inc.    2005-01929
   0600601 ERA & New House Design (black on white)    Nicaragua    ERA Franchise
Systems, Inc.    2005-01930    0600600 ERA    Norway    ERA Franchise Systems,
Inc.    98.00537    194678 ERA & New House Design (black on white)    Norway   
ERA Franchise Systems, Inc.    98.00538    196289 ERA (design)    Norway    ERA
Franchise Systems, Inc.    199907703    203264 ERA    Oman    ERA Franchise
Systems, Inc.    36887    ERA    Oman    ERA Franchise Systems, Inc.    36888   
36888 ERA & New House Design (black on white)    Oman    ERA Franchise Systems,
Inc.    36889    36889 ERA & New House Design (black on white)    Oman    ERA
Franchise Systems, Inc.    36890    36890 ERA    Panama    ERA Franchise
Systems, Inc.    143044    143044 ERA    Panama    ERA Franchise Systems, Inc.
   143045    143045 ERA & New House Design (color)    Panama    ERA Franchise
Systems, Inc.    143046    143046 ERA & New House Design (color)    Panama   
ERA Franchise Systems, Inc.    143048    143048 ERA    Papua New Guinea    ERA
Franchise Systems, Inc.    A62360    A62,360 ERA    Papua New Guinea    ERA
Franchise Systems, Inc.    A62361    A62,361 ERA (and design)    Papua New
Guinea    ERA Franchise Systems, Inc.    A62362    A62,362 ERA (and design)   
Papua New Guinea    ERA Franchise Systems, Inc.    A62363    A62,363

 

9



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design (black on white)    Philippines    ERA Franchise Systems,
Inc.    120853    120853 ERA    Poland    ERA Franchise Systems, Inc.   
Z-197068    137441 ERA & New House Design    Poland    ERA Franchise Systems,
Inc.    Z-197067    137440             ERA & New House Design (black on white)
   Portugal    ERA Franchise Systems, Inc.    325827    325827 ERA    Puerto
Rico    ERA Franchise Systems, Inc.       43022 ERA    Puerto Rico    ERA
Franchise Systems, Inc.       43021 ERA & New House Design    Puerto Rico    ERA
Franchise Systems, Inc.       43023 ERA & New House Design    Puerto Rico    ERA
Franchise Systems, Inc.       43025 ERA    Qatar    ERA Franchise Systems, Inc.
   32846    ERA    Qatar    ERA Franchise Systems, Inc.    32847    ERA & New
House Design    Qatar    ERA Franchise Systems, Inc.    32848    ERA & New House
Design    Qatar    ERA Franchise Systems, Inc.    32849    ERA    Romania    ERA
Franchise Systems, Inc.    M2005 11899    71512 ERA & New House Design   
Romania    ERA Franchise Systems, Inc.    M2005 11900    71513 ERA & New House
Design    Russian Federation    ERA Franchise Systems, Inc.    2006725599    ERA
(in Cyrillic)    Russian Federation    ERA Franchise Systems, Inc.    2005720989
   ERA (New House Design)    Russian Federation    ERA Franchise Systems, Inc.
   2005720988    314603 ERA    Saudi Arabia    ERA Franchise Systems, Inc.   
95698    ERA    Saudi Arabia    ERA Franchise Systems, Inc.    95699    ERA &
New House Design    Saudi Arabia    ERA Franchise Systems, Inc.    95700   
ERA & New House Design    Saudi Arabia    ERA Franchise Systems, Inc.    95701
   ERA    Serbia    ERA Franchise Systems, Inc.    1564    ERA & New House
Design    Serbia    ERA Franchise Systems, Inc.    1563    ERA & New House
Design (series of 3)    Singapore    ERA Franchise Systems, Inc.    T97/10483H
   T97/10483H ERA & Old House Design    Singapore    ERA Franchise Systems, Inc.
   S8047/91    8047/91 ERA & Design (new design)    Slovakia    ERA Franchise
Systems, Inc.    1541/2000    196635

 

10



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & Design    South Africa    ERA Franchise Systems, Inc.    81/4136   
81/4136 ERA & Design    South Africa    ERA Franchise Systems, Inc.    90/1483
   90/1483 ERA & Design (old design)    South Africa    ERA Franchise Systems,
Inc.    89/6989    89/6989 ERA & New House Design (black on white)    South
Africa    ERA Franchise Systems, Inc.    9707024    9707024 ERA & New House
Design (color)    South Africa    ERA Franchise Systems, Inc.    9707023   
9707023 ERA & New House Design (color)    Spain    ERA Franchise Systems, Inc.
   2093058    2093058 ERA & New House Design (white on black)    Spain    ERA
Franchise Systems, Inc.    2093057    2093057 SIEMPRE AHI PARA TI    Spain   
ERA Franchise Systems, Inc.       2,286,011/8 ERA    St. Kitts and Nevis    ERA
Franchise Systems, Inc.    S97    97 ERA & Design    St. Kitts and Nevis    ERA
Franchise Systems, Inc.    S96    96 ERA    St. Lucia    ERA Franchise Systems,
Inc.    118/1998    118/98 ERA    St. Lucia    ERA Franchise Systems, Inc.   
119/1998    119/98 ERA & Design (new design)    St. Lucia    ERA Franchise
Systems, Inc.    116/1998    116/98 ERA & Design (new design)    St. Lucia   
ERA Franchise Systems, Inc.    117/1998    117/98 ERA    St. Vincent and the
Grenadines    ERA Franchise Systems, Inc.    236/2006    ERA & New House Design
(series of 3)    St. Vincent and the Grenadines    ERA Franchise Systems, Inc.
      129 OF 1998 ERA    Sweden    ERA Franchise Systems, Inc.    95-04899   
308825 ERA    Switzerland    ERA Franchise Systems, Inc.    54080/2003    515800
ERA    Switzerland    ERA Franchise Systems, Inc.    5587/91    399265 ERA & New
House Design    Switzerland    ERA Franchise Systems, Inc.    01739/2001   
486736 ERA & New House Design    Switzerland    ERA Franchise Systems, Inc.   
54079/2003    515779 ERA    Taiwan    ERA Franchise Systems, Inc.    79-46327   
51875 ERA & New House Design (white on black)    Taiwan    ERA Franchise
Systems, Inc.    86025221    100963 ERA    Tangier    ERA Franchise Systems,
Inc.    32105    ERA    Tangier    ERA Franchise Systems, Inc.    32106    ERA &
Design    Tangier    ERA Franchise Systems, Inc.    32107   

 

11



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & Design    Tangier    ERA Franchise Systems, Inc.    32108    ERA & New
House Design (black on white)    Thailand    ERA Franchise Systems, Inc.   
335635    Bor6378 ERA    Trinidad and Tobago    ERA Franchise Systems, Inc.   
28261    ERA & Design (new/b&w)    Trinidad and Tobago    ERA Franchise Systems,
Inc.    28262    28262 ERA    Tunisia    ERA Franchise Systems, Inc.    EE042636
   ERA REAL ESTATE & New House Design    Tunisia    ERA Franchise Systems, Inc.
   EE042637    ERA    Turkey    ERA Franchise Systems, Inc.    50587    50587
ERA    Turkey    ERA Franchise Systems, Inc.    61342    ERA & New House Design
   Turkey    ERA Franchise Systems, Inc.    50588    50588 ERA & New House
Design    Turkey    ERA Franchise Systems, Inc.    61343    ERA GRUP and Design
   Turkey    ERA Franchise Systems, Inc.    2002/35722    2002/35722 ERA   
Turks and Caicos Islands    ERA Franchise Systems, Inc.       11691 ERA    Turks
and Caicos Islands    ERA Franchise Systems, Inc.    12413    12413 ERA & Design
(new/b&w)    Turks and Caicos Islands    ERA Franchise Systems, Inc.    12414   
12414 ERA (new house design)    Turks and Caicos Islands    ERA Franchise
Systems, Inc.    10602    11798 ERA    United Arab Emirates    ERA Franchise
Systems, Inc.    56947    48035 ERA    United Arab Emirates    ERA Franchise
Systems, Inc.    56948    48034 ERA & New House Design    United Arab Emirates
   ERA Franchise Systems, Inc.    56782    48033 ERA & New House Design   
United Arab Emirates    ERA Franchise Systems, Inc.    56783    48078 ERA   
United Kingdom    ERA Franchise Systems, Inc.    1584675    1584675 ERA   
United Kingdom    ERA Franchise Systems, Inc.    2165216    2165216 ERA & New
House Design (color)    United Kingdom    ERA Franchise Systems, Inc.    2393362
   2393362 ERA & New House Design (series of 3)    United Kingdom    ERA
Franchise Systems, Inc.    2132336    2132336 ERA & Old House, Circle Design   
United Kingdom    ERA Franchise Systems, Inc.    1430366    1430366 ERA & Design
   Uruguay    ERA Franchise Systems, Inc.    288730    288730 ERA- ELECTRONIC
REALTY ASSOCIATES    Uruguay    ERA Franchise Systems, Inc.    251848    251848

 

12



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Viet Nam    ERA Franchise Systems, Inc.    43364    38625 ERA & New House
Design (black on white)    Viet Nam    ERA Franchise Systems, Inc.    43365   
38627 ERA    Virgin Islands (British)    ERA Franchise Systems, Inc.    1684   
1684 ERA & New House Design (series of 3)    Virgin Islands (British)    ERA
Franchise Systems, Inc.    1685    1685

 

13



--------------------------------------------------------------------------------

SCHEDULE II

Oncor International LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ONCOR    Austria    ONCOR INTERNATIONAL LLC    AM1732/91    138698 ONCOR   
Benelux    ONCOR INTERNATIONAL LLC    0762072    494820 ONCOR    Canada    ONCOR
INTERNATIONAL LLC    0679560    TMA402851 ONCOR    Denmark    ONCOR
INTERNATIONAL LLC    VA025851991    VR 1992-2228 ONCOR    France    ONCOR
INTERNATIONAL LLC    279319    1654955 ONCOR    Germany    ONCOR
INTERNATIONAL LLC    014895/36    2014339 ONCOR    Spain    ONCOR INTERNATIONAL
LLC    1629294    1690794 ONCOR    Switzerland    ONCOR INTERNATIONAL LLC   
51639/2007    ONCOR    United Kingdom    ONCOR INTERNATIONAL LLC    1460939   
1460939 ONCOR    United States    ONCOR INTERNATIONAL LLC    74106241    1702621
ONCOR INTERNATIONAL & Design    United States    ONCOR INTERNATIONAL LLC   
74172070    1703690 ONCOR Logo    United States    ONCOR INTERNATIONAL LLC   
78372985    2966768



--------------------------------------------------------------------------------

SCHEDULE II

The DeWolfe Company, Inc.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

DEWOLFE.COM    United States    THE DEWOLFE COMPANY, INC.    78029624    2602889
DEWOLFE HOMEMOVE and Design    United States    THE DEWOLFE COMPANY, INC.   
78009680    2498453



--------------------------------------------------------------------------------

SCHEDULE II

Sotheby’s International Realty Licensee Corp.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

RESIDE    United States    Sotheby’s International Realty Licensee Corp   
77089845    FOR THE ONGOING COLLECTION OF LIFE    United States    Sotheby’s
International Realty Licensee Corp    78490698    3069400 DBL REALTORS
DELIVERING MORE (Stylized)    United States    Sotheby’s International Realty
Licensee Corp    76298683    2892287 DBL REALTORS - EXCEPTIONAL HOMES    United
States    Sotheby’s International Realty Licensee Corp    76364261    2892353



--------------------------------------------------------------------------------

SCHEDULE II

Coldwell Banker Residential Brokerage, Inc.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

LEADING AGENTS, LEADING THE WAY    United States    Coldwell Banker Residential
Brokerage, Inc.    77022828   



--------------------------------------------------------------------------------

SCHEDULE II

Title Resource Group LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

MARDAN SETTLEMENT SERVICES & Design    United States    Title Resource Group LLC
   78814998    Circle Logo (TRG)    United States    Title Resource Group LLC   
78869716    Circle Logo (TRG)    United States    Title Resource Group LLC   
78869726    REAL GENIUS    United States    Title Resource Group LLC    77108269
   MAKING HOUSES INTO HOMES    United States    Title Resource Group LLC   
78466961    DON’T SETTLE FOR COMPLICATED, SETTLE FOR CONVENIENCE    United
States    Title Resource Group LLC    78484489    IN HOUSE    United States   
Title Resource Group LLC    78626295    GATEWAY SETTLEMENT SERVICES & Design   
United States    Title Resource Group LLC    78768106    COUNT ON OUR EXCELLENCE
   United States    Title Resource Group LLC    78783827    L LANDWAY SETTLEMENT
SERVICES & Design    United States    Title Resource Group LLC    78815007   
3219806 SOUTHERN EQUITY SERVICES & Design    United States    Title Resource
Group LLC    78815000    3219805 CENSTAR    United States    Title Resource
Group LLC    78439772    3213898



--------------------------------------------------------------------------------

SCHEDULE II

C21 TM Corp.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

1-800-4-HOUSES    United States    C21 TM Corp    74469574    2376323 2&1   
United States    C21 TM Corp    73735837    1526181 21 ONLINE & Design    United
States    C21 TM Corp    75099281    2113555 21ST CENTURY    United States   
C21 TM Corp    75436943    2300743 21ST CENTURY    United States    C21 TM Corp
   78565509    3116448 21ST CENTURY CASUALTY    United States    C21 TM Corp   
78565519    3055063 21ST CENTURY INSURANCE    United States    C21 TM Corp   
78565505    3106265 21ST CENTURY NEWS    United States    C21 TM Corp   
76279430    2685577 AD/PAC    United States    C21 TM Corp    73260228   
1212383 AGENTS OF CHANGE    United States    C21 TM Corp    78815003    AT HOME
WITH CENTURY 21    United States    C21 TM Corp    78195146    2960793 BUYER
SERVICE PLEDGE    United States    C21 TM Corp    74122856    1812377 C-21   
United States    C21 TM Corp    73368407    1268185 C 21    United States    C21
TM Corp    78427047    2933408 C21 TALK RADIO FOR THE REAL WORLD    United
States    C21 TM Corp    78061343    2809296 CENTURION    United States    C21
TM Corp    73754544    1563740 CENTURION    United States    C21 TM Corp   
73754545    1553298 CENTURION & Design    United States    C21 TM Corp   
73754547    1563741 CENTURION Design    United States    C21 TM Corp    73754543
   1553297 CENTURION HONOR SOCIETY    United States    C21 TM Corp    78302129
   2981964 CENTURY 21    United States    C21 TM Corp    73608730    1429531
CENTURY 21    United States    C21 TM Corp    73072695    1063488 CENTURY 21   
United States    C21 TM Corp    73133892    1085039 CENTURY 21    United States
   C21 TM Corp    73421810    1304095 CENTURY 21    United States    C21 TM Corp
   75071763    2178970 CENTURY 21    United States    C21 TM Corp    78008646   
2762774 CENTURY 21    United States    C21 TM Corp    76279429    2662159
CENTURY 21 & Jacket Design    United States    C21 TM Corp    73774121   
1631850 CENTURY 21 & New House Design    United States    C21 TM Corp   
73138501    1104464 CENTURY 21 & New House Design    United States    C21 TM
Corp    73133894    1085040 CENTURY 21 & New House Design    United States   
C21 TM Corp    74142432    1771535 CENTURY 21 & Sign & Post Design    United
States    C21 TM Corp    73262350    1263774 CENTURY 21 & Sign Design    United
States    C21 TM Corp    73783422    1576475 CENTURY 21 & Sign Design    United
States    C21 TM Corp    74631924    2027670 CENTURY 21 (New House Design with
Floor)    United States    C21 TM Corp    78852446    3219883 CENTURY 21 (New
House Design)    United States    C21 TM Corp    78852448    3219884



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENTURY 21 BUILDER CONNECTIONS & Design    United States    C21 TM Corp   
75906666    2656899 CENTURY 21 COMMERCIAL    United States    C21 TM Corp   
78827023    3219828 CENTURY 21 COMMERCIAL & Design    United States    C21 TM
Corp    78815005    CENTURY 21 COMMERCIAL INVESTMENT NETWORK & Design    United
States    C21 TM Corp    75193702    2158319 CENTURY 21 CONNECTIONS REAL
CONVENIENCE REAL VALUE & Design    United States    C21 TM Corp    75651790   
2378922 CENTURY 21 FINE HOMES & ESTATES    United States    C21 TM Corp   
76581393    3007069 CENTURY 21 FINE HOMES & ESTATES & New Gate Design    United
States    C21 TM Corp    78785304    3154137 CENTURY 21 FINE HOMES & ESTATES &
Old Gate Design    United States    C21 TM Corp    78011431    2612738 CENTURY
21 GLOBAL REFERRAL NETWORK & Design    United States    C21 TM Corp    78047046
   2725830 CENTURY 21 LEARNING SYSTEM    United States    C21 TM Corp   
78051378    2585459 CENTURY 21 MATURE MOVES    United States    C21 TM Corp   
78032288    2633322 CENTURY 21 MATURE MOVES & Design    United States    C21 TM
Corp    78036319    2633331 CENTURY 21 MILITARY RELOCATION NETWORK & Design   
United States    C21 TM Corp    73681961    1526059 CENTURY 21 MORTGAGE   
United States    C21 TM Corp    78051978    2615437 CENTURY 21 MORTGAGE & Design
   United States    C21 TM Corp    73421809    1307407 CENTURY 21 NEW
CONSTRUCTION    United States    C21 TM Corp    78827028    3219829 CENTURY 21
NEW CONSTRUCTION & Design    United States    C21 TM Corp    78816057    3219808
CENTURY 21 RECREATIONAL PROPERTIES    United States    C21 TM Corp    78827022
   3219827 CENTURY 21 RECREATIONAL PROPERTIES & Design    United States    C21
TM Corp    74536797    1950262 CENTURY 21 SALES EDGE    United States    C21 TM
Corp    75408410    2409744 CENTURY 21 SEARCHROUTER    United States    C21 TM
Corp    78568316    CENTURY 21 STAR    United States    C21 TM Corp    73763539
   1551266 CENTURY 22    United States    C21 TM Corp    78072436    2585495
CENTURY21.COM & Design    United States    C21 TM Corp    76279428    2544997
CENTURYNET    United States    C21 TM Corp    73681978    1486479 CENTURYNET   
United States    C21 TM Corp    73681974    1486511 CENTURYNET    United States
   C21 TM Corp    73681976    1486554 CENTURYNET    United States    C21 TM Corp
   73681970    1515199 CENTURYNET    United States    C21 TM Corp    73681972   
1493084 CENTURYNET & Design    United States    C21 TM Corp    73681969   
1497505 CENTURYNET & Design    United States    C21 TM Corp    73681975   
1486553 CENTURYNET & Design    United States    C21 TM Corp    73681977   
1486478 CENTURYNET & Design    United States    C21 TM Corp    73681973   
1486510 CENTURYNET & Design    United States    C21 TM Corp    73681971   
1492190 CENTURYWRITER    United States    C21 TM Corp    73732302    1551675

 

2



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CLS CENTURY 21 LEARNING SYSTEM & Design    United States    C21 TM Corp   
78029441    2720034 COMPLIMENTS OF THE HOUSE    United States    C21 TM Corp   
78010783    2589921 COMPLIMENTS OF THE HOUSE & Design    United States    C21 TM
Corp    78010787    2596006 CREATE 21    United States    C21 TM Corp   
78021324    2622290 ES TU SUENO. CONFIEMOS EN EL    United States    C21 TM Corp
   78908677    GOLD MEDALLION    United States    C21 TM Corp    74090920   
1681402 GOLD MEDALLION    United States    C21 TM Corp    74090919    1747396
HOME BUYER’S KIT    United States    C21 TM Corp    73735836    1594520 NEW
CENTURY TITLE COMPANY    United States    C21 TM Corp    75485913    2983399
NEWSCENTER 21    United States    C21 TM Corp    73619359    1470480 OPERATION
ORBIT    United States    C21 TM Corp    74040345    1662428 ORBIT    United
States    C21 TM Corp    74401367    1835425 PROFESIONALES, REALIZANDO TU SUENO
   United States    C21 TM Corp    78908678    PUT NUMBER 1 TO WORK FOR YOU   
United States    C21 TM Corp    73494432    1367039 PUT YOUR TRUST IN NUMBER ONE
   United States    C21 TM Corp    73727081    1530053 Q (stylized)    United
States    C21 TM Corp    76282440    2614917 Q.S.P.D.    United States    C21 TM
Corp    74128727    1711604 QUALITY SERVICE IN EVERY CUSTOMER CONTACT PROFITABLE
DOMINANCE IN THE PRIMARY MARKETPLACE    United States    C21 TM Corp    74128781
   1713518 REAL ESTATE FOR THE REAL WORLD    United States    C21 TM Corp   
75614226    2398595 REAL ESTATE FOR YOUR WORLD    United States    C21 TM Corp
   78226832    2815094 SELLER SERVICE PLEDGE    United States    C21 TM Corp   
74122857    1750374 SUENA. CONFIA. VIVA.    United States    C21 TM Corp   
78908670    SYSTEM 21    United States    C21 TM Corp    78605777    TECH SMARTS
   United States    C21 TM Corp    78393421    THE CENTURY 21 HOME PROTECTION
PLAN    United States    C21 TM Corp    73241780    1161341 THE REAL ESTATE
INVESTMENT JOURNAL    United States    C21 TM Corp    73158117    1153864 VIP   
United States    C21 TM Corp    73165161    1151216 VIRTUAL SOLUTION SERIES   
United States    C21 TM Corp    76429198    2807918 WEEKLY WIRE    United States
   C21 TM Corp    75301778    2207667 WE’RE THE NEIGHBORHOOD PROFESSIONALS   
United States    C21 TM Corp    73735838    1526116

 

3



--------------------------------------------------------------------------------

SCHEDULE II

NRT Utah, Inc.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

UTAH REAL ESTATE SCHOOL NRT and Design    United States    NRT Utah, Inc.   
78/883,366    3,222,469

 



--------------------------------------------------------------------------------

SCHEDULE II

Burnet Realty Inc.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

MAKING DREAMS COME HOME    United States    Burnet Realty Inc.    78/486,327   
3,127,865 WE’RE INTO THIS    United States    Burnet Realty Inc.    76/400,114
   2,801,084 DISTINCTIVE HOMES*    United States    Burnet Realty Inc.   
74/085,862    1,712,157

 

* The USPTO records for the trademark marked with a * show three outstanding
security interest recordals, for which releases have not been publicly recorded
(security holders: Norwest Bank of Minnesota, N.A.; Northwest Bank of Minnesota,
National Association as Administrative Bank; and Norwest Bank Minnesota,
National Association as Administrative Bank). Burnet Realty Inc. will use
commercially reasonable efforts to file appropriate release documentation with
the USPTO within 90 calendar days of the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE II

Century 21 Real Estate, LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

21ST CENTURY INSURANCE & Design    United States    Century 21 Real Estate LLC
   76181517    3060562 21ST CENTURY CASUALTY & Design    United States   
Century 21 Real Estate LLC    75721880    2700705 21ST CENTURY INSURANCE
COMPANY & Design    United States    Century 21 Real Estate LLC    75721881   

On January 19, 2005, the marks referenced above were assigned by 21st Century
Insurance Group to Century 21 Real Estate Corporation. In addition, 21st Century
Insurance Group assigned only its rights to the word portion of the mark,
retaining its rights in the separate Roman Column design shown in the
applications. At the time of assignment in January 2005, the pending
applications were based on an intent-to-use and Century 21 Real Estate LLC chose
to wait to record the assignment until it was able to file Statements of Use for
all three trademark applications and thereby convert the basis of the
applications to one of use. Century 21 Real Estate Corporation subsequently
changed its name to Century 21 Real Estate LLC. Century 21 Real Estate LLC will
use commercially reasonable efforts to file appropriate assignment and change of
name documentation with the USPTO no more than 90 calendar days after the
Statement of Use for application 75/721,881 is filed with, and accepted by, the
USPTO (or such longer period as the Administrative Agent may determine). Should
a Statement of Use not be filed for application 75/721,881, or should
application 75/721,881 be abandoned for any reason, Century 21 Real Estate LLC
will use commercially reasonable efforts to file appropriate assignment and
change of name documentation with respect to trademarks 3,060,562 and 2,700,705
with the USPTO no more than 90 calendar days after such decision is made, or
after such abandonment occurs (or such longer period as the Administrative Agent
may determine).



--------------------------------------------------------------------------------

SCHEDULE II

CB TM Corp.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

@ Symbol & Stick Man Design    United States    CB TM Corp.    78578972   
3063270 BLUE EDGE MORTGAGE    United States    CB TM Corp.    78033537   
2541806 BLUE EDGE REALTY    United States    CB TM Corp.    78029778    2605955
CB & Design*    United States    CB TM Corp.    73210971    1153366 CB COLDWELL
BANKER COMMERCIAL & Design    United States    CB TM Corp.    78655402   
3179803 CBC    United States    CB TM Corp.    78235734    3030080 CEO SERIES &
Design    United States    CB TM Corp.    78330003    3038517 COLDWELL BANKER   
United States    CB TM Corp.    78655395    3100659 COLDWELL BANKER    United
States    CB TM Corp.    78008563    2453334 COLDWELL BANKER    United States   
CB TM Corp.    75152362    2057608 COLDWELL BANKER*    United States    CB TM
Corp.    73211116    1154155 COLDWELL BANKER CB & Design    United States    CB
TM Corp.    78655400    3179802 COLDWELL BANKER CB & Design    United States   
CB TM Corp.    75152363    2059501 COLDWELL BANKER CB & Design*    United States
   CB TM Corp.    73346790    1215241 COLDWELL BANKER COMMERCIAL    United
States    CB TM Corp.    75120713    2059364 COLDWELL BANKER COMMERCIAL*   
United States    CB TM Corp.    73787763    1598908 COLDWELL BANKER COMMERCIAL
   United States    CB TM Corp.    78655398    COLDWELL BANKER COMMERCIAL CB &
Design    United States    CB TM Corp.    75629004    2331890 CB COLDWELL BANKER
COMMERCIAL & Design    United States    CB TM Corp.    78080719    2745034
COLDWELL BANKER COMMERCIAL MARKETCONNECT & Design    United States    CB TM
Corp.    78677295    3191841 COLDWELL BANKER COMMERCIAL SEARCHROUTER    United
States    CB TM Corp.    78568310    COLDWELL BANKER CONCIERGE    United States
   CB TM Corp.    75630167    2576448 COLDWELL BANKER CONCIERGE    United States
   CB TM Corp.    75588856    2472004 COLDWELL BANKER PREVIEWS INTERNATIONAL   
United States    CB TM Corp.    78655389    3093311 COLDWELL BANKER PREVIEWS
INTERNATIONAL    United States    CB TM Corp.    78032990    2529955 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Design    United States    CB TM Corp.   
78655792    3093312 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
United States    CB TM Corp.    78638810    3170029 COLDWELL BANKER RESIDENTIAL
BROKERAGE ACCREDITED REAL ESTATE PROFESSIONAL    United States    CB TM Corp.   
78641891    COLDWELL BANKER SEARCHROUTER    United States    CB TM Corp.   
78546326    COLDWELL BANKER UNIVERSITY    United States    CB TM Corp.   
74425646    1842126



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER UNIVERSITY & New Seal Design    United States    CB TM Corp.   
78783829    COLDWELL BANKER UNIVERSITY & Old Book, Seal Design    United States
   CB TM Corp.    74421411    1876968 GUARDIAN*    United States    CB TM Corp.
   74102195    1823333 HELPING OTHERS THROUGHOUT THE HOLIDAY SEASON    United
States    CB TM Corp.    74561955    1959391 HOMEMATCH    United States    CB TM
Corp.    74535397    2034125 MAKING REAL ESTATE REAL EASY    United States    CB
TM Corp.    75229942    2173895 MARKETCONNECT    United States    CB TM Corp.   
78677274    MYCONNECT1    United States    CB TM Corp.    78745689    3151006
PERFORMANCE PERKS. TAKE ACTION. GET REWARDS.    United States    CB TM Corp.   
78449625    PERSONAL RETRIEVER    United States    CB TM Corp.    75380191   
2235393 PERSONAL RETRIEVER Sign Rider Design    United States    CB TM Corp.   
78182148    3102893 PRESERVING THE TRUST*    United States    CB TM Corp.   
74393851    1823177 PREVIEWS    United States    CB TM Corp.    78768439   
3219716 PREVIEWS (Stylized)#    United States    CB TM Corp.    71620930   
565757 TECHEASE    United States    CB TM Corp.    78466926    3011158 THE CONDO
STORE    United States    CB TM Corp.    75358857    2217143 THE HOME SELLERS*
   United States    CB TM Corp.    73525527    1450200 THE HOME TEAM    United
States    CB TM Corp.    73488934    1428703 THE ULTIMATE SERVICE    United
States    CB TM Corp.    75042307    2211401 TRUE BLUE    United States    CB TM
Corp.    78802985    WE ARE FLORIDA    United States    CB TM Corp.    76530140
   2850620 YOUR PERFECT PARTNER    United States    CB TM Corp.    78278195   
2865193

 

* The USPTO records for the trademarks marked with a * are missing a transaction
between Coldwell Banker Residential Holding Company and Coldwell Banker &
Company. Corrective documentation will be filed with the USPTO within 30
calendar days of the Closing Date or such longer period as the Administrative
Agent may determine.

# The USPTO records for the trademark marked with a # appear to be missing a
transaction between Coldwell Banker Residential Real Estate and Coldwell
Banker & Company and a transaction between Coldwell Banker Corporation and
Coldwell Banker Residential Holding Company. Corrective documentation will be
filed within 30 calendar days of the Closing Date or such longer period as the
Administrative Agent may determine.

 

2



--------------------------------------------------------------------------------

SCHEDULE II

ERA TM Corp.

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

1ST IN CUSTOMER SATISFACTION    United States    ERA TM Corp    75555625   
2386946 1ST IN SERVICE    United States    ERA TM Corp    78710978    3192163
ALL YOU NEED TO KNOW    United States    ERA TM Corp.    78397567    ALWAYS
THERE FOR YOU    United States    ERA TM Corp    75746258    2477197 ANSWERS^   
United States    ERA TM Corp    74185466    1756219 BLUEPRINT FOR SUCCESS   
United States    ERA TM Corp    77015719    CIBN    United States    ERA TM Corp
   73734151    1527348 DIRECT ACCESS    United States    ERA TM Corp    78729761
   ERA    United States    ERA TM Corp    73113461    1078060 ERA    United
States    ERA TM Corp    73388791    1251827 ERA    United States    ERA TM Corp
   78008652    2691643 ERA    United States    ERA TM Corp    78599896   
3073417 ERA & New House Design (black on white)    United States    ERA TM Corp
   75269373    2875845 ERA & New House Design (black on white)    United States
   ERA TM Corp    78599899    3073418 ERA & New House Design (in color)   
United States    ERA TM Corp    77093228    ERA & New House Design (white on
black)    United States    ERA TM Corp    75250116    2121860 ERA (New House
Design)    United States    ERA TM Corp    78641980    3135362 ERA 1ST IN
SERVICE JIM JACKSON MEMORIAL AWARD & Design    United States    ERA TM Corp   
76284300    2594245 ERA ALL YOU NEED TO KNOW IN REAL ESTATE & Old House Design
   United States    ERA TM Corp    73173490    1434190 ERA HOME PROTECTION PLAN
   United States    ERA TM Corp    78018755    2576242 ERA ONLINE    United
States    ERA TM Corp    75104694    2049139 ERA REAL ESTATE & New House Design
   United States    ERA TM Corp    78575216    3082137 ERA REAL ESTATE HOME
PROTECTION PLAN & Design    United States    ERA TM Corp    78035233    2612765
ERA REAL ESTATE NATIONAL MILITARY BROKER NETWORK & Design    United States   
ERA TM Corp    78058980    2635317 ERA REAL ESTATE RESORT PROPERTIES
INTERNATIONAL & Design    United States    ERA TM Corp    76243766    2563583
ERA SEARCHROUTER    United States    ERA TM Corp    78550994    ERA SELECT
SERVICES    United States    ERA TM Corp    75809994    2737148 I WILL SELL YOUR
HOUSE OR ERA WILL BUY IT    United States    ERA TM Corp    78293264    2958388
IF WE DON’T SELL YOUR HOUSE, ERA WILL BUY IT!    United States    ERA TM Corp   
74073209    1646268



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

IF WE DON’T SELL YOUR HOUSE, WE’LL BUY IT    United States    ERA TM Corp   
76075358    IT’S THE LITTLE THINGS WE DO    United States    ERA TM Corp   
78915320    NMBN^ *    United States    ERA TM Corp    74183282    1753385
SELLERS SECURITY    United States    ERA TM Corp    78425874    2983252 SELLERS
SECURITY (Stylized)    United States    ERA TM Corp    73261423    1196433
SIEMPRE CONTIGO    United States    ERA TM Corp    78445125    3080693 TEAM ERA
   United States    ERA TM Corp    74073379    1645223 THERE REALLY IS A
DIFFERENCE IN REAL ESTATE COMPANIES    United States    ERA TM Corp    73699645
   1499909 TOP GUN^    United States    ERA TM Corp    74153559    1757264 TOP
TEAM    United States    ERA TM Corp    76243776    2706182 VISIONS OF LUXURY   
United States    ERA TM Corp    78764214    WE WILL SELL YOUR HOUSE OR ERA WILL
BUY IT+    United States    ERA TM Corp    75483140    2464187 WE’LL HELP MAKE
YOUR AMERICAN DREAM COME TRUE    United States    ERA TM Corp    73658557   
1501591

 

^ The USPTO records for the trademarks marked with a ^ are showing an
outstanding security interest granted by Electric Realty Associates, L.P. to
Heller Financial in March 1992. ERA TM Corp. will use commercially reasonable
efforts to file appropriate release documentation with the USPTO within 90
calendar days of the Closing Date.

* The USPTO record for the trademark marked with a * is missing a merger
transaction between CTM Holding Corp. and TM Acquisition Corp. This
documentation will be filed with the USPTO within 30 calendar days of the
Closing Date or such longer period as the Administrative Agent may determine.

+ The USPTO records for the trademark marked with a + shows, as the first
post-issuance transaction, an assignment from Earl M. Barker to EB Associates
Inc., which was inadvertently recorded in November 1999. The appropriate
corrective documentation will be filed with the USPTO within 30 calendar days of
the Closing Date or such longer period as the Administrative Agent may
determine.

 

2



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

ERA Franchise Systems, Inc. v. TMG Real Estate Services, L.L.C., Michael Herman
Levitin, Sandra Morgan Levitin, Sandra J. Holmes, and H-Towne Realty.com, L.L.C.
- The amount at issue is $8,295,429, as ERA seeks past due and other fees
resulting from to defendants’ breaches of the Franchise Agreement. The case is
venued in the United States District Court for the Southern District of Texas,
Case No.: H-06-cv-02765.

Century 21 Real Estate LLC f/k/a Century 21 Real Estate Corporation v. Heritage
Real Estate, Inc. Century 21 Heritage Real Estate and Heritage Real Estate, John
W. Schlendorf, Jr., Susanna Schlendorf and Sereta Churchill – The amount at
issue is $6,998,826.80, as Century 21 seeks past due and other fees resulting
from defendants’ breaches of the Franchise Agreement. The case is venued in the
United States District Court, Northern District of California, Case No.: C067809

In re: Timothy Robert For and Patti Jo Fore (a/k/a Patti Jo Veneklase-Fore).
Debtors Century 21 Real Estate LLC v. Timothy R. Fore and Patti Jo Fore – The
amount at issue is $5,230,489.05, as Century 21 seeks past due and other fees
resulting from defendants’ breaches of the Franchise Agreement. The case is
venued in the Unites States Bankruptcy Court for the Western District of
Michigan, Case No.: 06-05482 (JRH)



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

FILING OFFICES

 

Grantor

  

Location of Filing Office

Domus Intermediate Holdings Corp.    Delaware Domus Acquisition Corp.   
Delaware Realogy Corporation    Delaware AFS Mortgage    California C21 TM Corp.
   California CB TM Corp.    California Century 21 Real Estate LLC    Delaware
CGRN, Inc.    Delaware Coldwell Banker Corporation    Delaware Coldwell Banker
Real Estate Corporation    California ERA Franchise Systems, Inc.    Delaware
ERA General Agency Corporation    Missouri ERA General Agency of New Jersey,
Inc.    Delaware ERA TM Corp.    California FedState Strategic Consulting,
Incorporated    Delaware FSA Membership Services, LLC    Delaware Oncor
International LLC    Delaware Realogy Franchise Finance, Inc.    Delaware
Realogy Franchise Group, Inc.    Delaware Realogy Global Services, Inc.   
Delaware Realogy Intellectual Property Holdings I, Inc.    Delaware Realogy
Intellectual Property Holdings II, Inc.    Delaware Realogy Licensing, Inc.   
Delaware Realogy Operations, Inc.    California Realogy Services Group LLC   
Delaware Realogy Services Venture Partner, Inc.    Delaware Sotheby’s
International Realty Affiliates, Inc.    Delaware Sotheby’s International Realty
Licensee Corporation    Delaware Cartus Corporation    Delaware



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Cartus Partner Corporation    Delaware A Market Place, Inc.    California
Allmon, Tiernan & Ely, Inc.    Florida Alpha Referral Network, Inc.    Texas
Associated Client Referral Corp.    Pennsylvania Associates Investments   
California Associates Realty Network    California Associates Realty, Inc.   
California Batjac Real Estate Corp.    New York Bob Tendler Real Estate, Inc.   
Connecticut Burgdorff Referral Associates, Inc.    New Jersey Burnet Realty Inc.
   Minnesota Burnet Realty, Inc.    Wisconsin Career Development Center, LLC   
Delaware CDRE TM Corp.    Delaware Coldwell Banker Commercial Pacific
Properties, Ltd.    Hawaii Coldwell Banker King Thompson Auction Services, Inc.
   Delaware Coldwell Banker Pacific Properties, Ltd.    Hawaii Coldwell Banker
Real Estate Services, Inc.    New Jersey Coldwell Banker Real Estate, Inc.   
Pennsylvania Coldwell Banker Residential Brokerage Company    California
Coldwell Banker Residential Brokerage Corporation    Delaware Coldwell Banker
Residential Brokerage Insurance Agency of Maine, Inc.    Maine Coldwell Banker
Residential Brokerage Pardoe, Inc.    Delaware Coldwell Banker Residential
Brokerage, Inc.    Delaware Coldwell Banker Residential Real Estate Services of
Wisconsin, Inc.    Wisconsin Coldwell Banker Residential Real Estate, Inc.   
California Coldwell Banker Residential Referral Network    California Coldwell
Banker Residential Referral Network, Inc.    Pennsylvania Colorado Commercial,
LLC    Colorado Cook—Pony Farm Real Estate, Inc.    New York Corcoran Group –
Brooklyn Landmark, LLC    New York Corcoran MLS Holdings, LLC    Delaware



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Cosby-Tipton Real Estate, Inc.    California Cotton Real Estate, Inc.   
Massachusetts DeWolfe Realty Affiliates    Maine DeWolfe Relocation Services,
Inc.    Massachusetts Douglas and Jean Burgdorff, Inc.    New Jersey Florida’s
Preferred School of Real Estate, Inc.    Florida Fred Sands School of Real
Estate    California Hillshire House, Incorporated    Connecticut Home Referral
Network Inc.    Minnesota J. W. Riker - Northern R. I., Inc.    Rhode Island
Jack Gaughen, Inc.    Pennsylvania Kendall, Potter and Mann, Realtors, Inc.   
California LMS (Delaware) Corp.    Delaware NRT Arizona Commercial, Inc.   
Delaware NRT Arizona Exito, Inc.    Delaware NRT Arizona Referral, Inc.   
Delaware NRT Arizona, Inc.    Delaware NRT Chicago LLC    Delaware NRT Colorado,
Inc.    Colorado NRT Columbus, Inc.    Delaware NRT Commercial Ohio Incorporated
   Ohio NRT Commercial Utah, Inc.    Delaware NRT Commercial, Inc.    Delaware
NRT Hawaii Referral, LLC    Delaware NRT Incorporated    Delaware NRT Insurance
Agency, Inc.    Massachusetts NRT Mid-Atlantic, Inc.    Maryland NRT Missouri
Referral Network, Inc.    Missouri NRT Missouri, Inc.    Missouri NRT New
England Incorporated    Delaware NRT New York, Inc.    Delaware NRT Relocation
LLC    Delaware NRT Sunshine Inc.    Delaware NRT Texas Real Estate Services,
Inc.    Texas



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

NRT Texas, Inc.    Texas NRT The Condo Store Incorporated    Delaware NRT Utah,
Inc.    Delaware Pacesetter Nevada, Inc.    Nevada Pacific Properties Referrals,
Inc.    Hawaii R.J. Young Co.    California Real Estate Referral, Inc.   
Connecticut Real Estate Referrals, Inc.    Maryland Real Estate Services, Inc.
   Delaware Referral Associates of Florida, Inc.    Florida Referral Associates
of New England, Inc.    Massachusetts Referral Network, Inc.    Texas Referral
Network, Inc.    Florida Referral Network, LLC    Colorado Signature Properties,
Inc.    Florida Soleil Florida Corp.    Florida Sotheby’s International Realty
Referral Company, LLC    Delaware Sotheby’s International Realty, Inc.   
Michigan St. Joe Real Estate Services, Inc.    Florida The Corcoran Group
Eastside, Inc.    New York The DeWolfe Companies, Inc.    Massachusetts The
DeWolfe Company, Inc.    Massachusetts The Four Star Corp.    Connecticut The
Miller Group, Inc.    Maryland The Sunshine Group Limited Partnership   
Delaware The Sunshine Group, Ltd.    New York Trust of New England, Inc.   
Massachusetts Valley of California, Inc.    California William Orange Realty,
Inc.    Connecticut Advantage Title & Insurance, LLC    Delaware American Title
Company of Houston    Texas APEX Real Estate Information Services, LLC   
Pennsylvania APEX Real Estate Information Services LLP    Pennsylvania ATCOH
Holding Company    Texas



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Burnet Title L.L.C.    Minnesota Burnet Title of Ohio, LLC    Ohio Burnet Title,
Inc.    Minnesota Burrow Escrow Services, Inc.    California Central Florida
Title Company    Florida Charter Title, LLC    Delaware Equity Title Company   
California Equity Title Messenger Service Holding Company    Delaware First
California Escrow Corporation    Delaware Franchise Settlement Services, Inc.   
Delaware Grand Title, LLC    Delaware Guardian Holding Company    Delaware
Guardian Title Agency, LLC    Colorado Guardian Title Company    California Gulf
South Settlement Services, LLC    Delaware Hickory Title, LLC    Delaware
Keystone Closing Services LLC    Delaware Lincoln Settlement Services, LLC   
Delaware Market Street Settlement Group, Inc.    New Hampshire Mid-Exchange,
Inc.    California Mid-State Escrow Corporation    Delaware National
Coordination Alliance, Inc.    California NRT Mid-Atlantic Title Services, LLC
   Maryland NRT Settlement Services of Missouri, Inc.    Delaware NRT Settlement
Services of Texas, Inc.    Delaware Pacific Access Holding Company, LLC   
Delaware Patriot Settlement Services, LLC    Delaware Premier Settlement
Services, LLC    Delaware Processing Solutions, Incorporated    Texas Rocky
Mountain Settlement Services, LLC    Delaware Scranton Abstract, LLC    Delaware
Secured Land Transfers, Inc.    Pennsylvania South Land Title Co., Inc.    Texas
South-Land Title of Montgomery County, Inc.    Texas



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

St. Joe Title Services, Inc.    Florida St. Joe Title Services, LLC    Delaware
Summit Escrow    California TAW Holding Inc.    Texas TBR Settlement Services,
LLC    Delaware Terramar Guaranty Title & Trust, Inc.    Florida Texas American
Title Company    Texas Texas American Title Company of Austin    Texas Texas
American Title Company of Corpus Christi    Delaware Title Resource Group
Affiliates Holdings, Inc.    Delaware Title Resource Group Holdings, Inc.   
Delaware Title Resource Group LLC    Delaware Title Resource Group Services
Corporation    Delaware Title Resources Incorporated    Delaware West Coast
Escrow Closing Co.    California West Coast Escrow Company    California



--------------------------------------------------------------------------------

Schedule V to the

Collateral Agreement

EXCLUDED PLEDGES

Equity interests in the majority-owned joint ventures (as listed below):

 

Joint Venture

  

Jurisdiction of
Organization

  

Ownership

Atlantic Title & Trust, LLC    Delaware    Title Resource Group Affiliates
Holdings, Inc. – 55% Associates Title, LLC    Delaware    Title Resource Group
Affiliates Holdings, Inc. – 73% Baldwin County Settlement Services, LLC   
Alabama    Titles Resource Group Affiliates Holdings, Inc. – 55% Burnet Title of
Indiana, LLC    Indiana    Burnet Title L.L.C. – 75% Cambridge Settlement
Services.Com, LLC    Alabama    Title Resource Group Affiliates Holdings, Inc. –
51% First Advantage Title, LLC    Delaware    Title Resource Group Affiliates
Holdings, Inc. – 55% First Place Title, LLC    Delaware    Title Resource Group
Affiliates Holdings, Inc. – 51% Island Settlement Services, LLC    Delaware   
Title Resource Group Affiliates Holdings, Inc. – 60% Keystone Title, LLC   
Delaware    Title Resource Group Affiliates Holdings, Inc. – 51% King Title
Services, LLC    Alabama    Title Resource Group Affiliates Holdings, Inc. – 51%
Lehigh Title, LLC    Delaware    Title Resource Group Affiliates Holdings, Inc.
– 51% Lincoln Title, LLC    Delaware    Title Resource Group Affiliates
Holdings, Inc. – 55% Mercury Settlement Services, LLC    Delaware    Title
Resource Group Affiliates Holdings, Inc. – 55%



--------------------------------------------------------------------------------

Joint Venture

  

Jurisdiction of
Organization

  

Ownership

Metro Title, LLC    Delaware    Title Resource Group Affiliates Holdings, Inc. –
55% NRT Title Agency, LLC    Delaware    Title Resource Group LLC – 60% NRT
Title Services of Maryland, LLC    Delaware    NRT Mid-Atlantic Title Services,
LLC – 51% Platinum Title & Settlement Services, LLC    Delaware    Title
Resource Group Affiliates Holdings, Inc. – 51% Professionals’ Title Company, LLC
   Delaware    Title Resource Group Affiliates Holdings, Inc. – 55% Quality
Title, LLC    Ohio    Title Resource Group Holdings, Inc. – 51% Residential
Title Agency, LLC    Ohio    Burnet Title of Ohio, LLC – 51% Riverbend Title,
LLC    Delaware    Title Resource Group Affiliates Holdings, Inc. – 51% Security
Settlement Services, LLC    Delaware    Title Resource Group Affiliates
Holdings, Inc. – 51% Skyline Title, LLC    Delaware    Title Resource Group
Affiliates Holdings, Inc. – 60% St. Mary’s Title Services, LLC    New Hampshire
   Market Street Settlement Group, Inc. – 55% Sunland Title, LLC    Delaware   
Title Resource Group Affiliates Holdings, Inc. – 51% Susquehanna Land Transfers,
LLC    Delaware    Title Resource Group Affiliates Holdings, Inc. – 55% The
Masiello Group Closing Services, LLC    New Hampshire    Market Street
Settlement Group, Inc. – 55%



--------------------------------------------------------------------------------

Joint Venture

  

Jurisdiction of
Organization

  

Ownership

The Sunshine Group (Florida) Ltd. Corp.    Florida    NRT Sunshine Inc. – 90%
The Sunshine Group (Florida) Limited Partnership    Delaware   

The Sunshine Group (Florida) Ltd. Corp. – 75%

 

Soleil Florida Corp. – 25%

West Coast Valencia Escrow Company, Inc.    Delaware    Title Resource Group
Affiliates Holdings, Inc. – 55%



--------------------------------------------------------------------------------

Schedule VI to the

Collateral Agreement

SIGNIFICANT SUBSIDIARIES

Realogy Services Group LLC

Realogy Operations, Inc.

Coldwell Banker Corporation

Coldwell Banker Real Estate Corporation

Realogy Intellectual Property Holdings I, Inc.

Realogy Intellectual Property Holdings II, Inc.

CB TM Corp.

C21 TM Corp.

NRT Incorporated

Cartus Corporation